81,7(' 67$7(6 ',675,&7 &2857
                                                 )25 7+( ',675,&7 2) &2/80%,$



      ,1 5( 0&&250,&. &203$1 ,1&
      3(33(5 352'8&76 0$5.(7,1* $1'
      6$/(6 35$&7,&(6 /,7,*$7,21

                                                                                                  0'/ 'RFNHW 1R 
                                                                                                  0LVF 1R  (6+
      7KLV 'RFXPHQW 5HODWHV WR
                                                                                                             5('$&7('
      $// &21680(5 &$6(6




                                                      0(025$1'80 23,1,21


                                                         7$%/( 2) &217(176

%$&.*5281'  

,         :+$7 ,6 ³121)81&7,21$/ 6/$&.),//´" 
      $        )HGHUDO /DZ  
      %        6WDWH /DZV 
      &        6ODFN)LOO /LWLJDWLRQ  
,,        7+( 35(6(17 /,7,*$7,21 
      $        )DFWXDO %DFNJURXQG  
      %        3URFHGXUDO +LVWRU\ RI WKH 0XOWL'LVWULFW /LWLJDWLRQ  
      &        &XUUHQW 3ODLQWLIIV DQG 5HPDLQLQJ &ODLPV  
,,, 027,21 )25 &/$66 &(57,),&$7,21  
      $        3URSRVHG &ODVVHV 
                   &RQVXPHU 3URWHFWLRQ &ODLPV  
                D      0XOWL6WDWH &RQVXPHU 3URWHFWLRQ &ODVV 
                E      6LQJOH6WDWH &RQVXPHU 3URWHFWLRQ &ODVVHV  
                   8QMXVW (QULFKPHQW &ODLPV 
                D      0XOWL6WDWH 8QMXVW (QULFKPHQW &ODVVHV  
                E      6LQJOH6WDWH 8QMXVW (QULFKPHQW &ODVVHV 
      %        &ODVV &HUWLILFDWLRQ 5HFRUG  

$1$/<6,6 

,         /(*$/ 67$1'$5' )25 &/$66 &(57,),&$7,21  
,,        08/7,67$7( &/$66(6  
      $        0XOWL6WDWH &RQVXPHU 3URWHFWLRQ &ODVV RI 7ZHQW\ -XULVGLFWLRQV  
      %        0XOWL6WDWH 8QMXVW (QULFKPHQW &ODVVHV  
                   (OHPHQW RI 8QMXVWQHVV  
                   1R $GHTXDWH 5HPHG\ DW /DZ 5HTXLUHPHQW  
,,, 6,1*/(67$7( &/$66(6  
      $        1XPHURVLW\ 5XOH  D   
      %        &RPPRQDOLW\ 5XOH  D   
      &        7\SLFDOLW\ 5XOH  D   
      '        $GHTXDF\ 5XOH  D   
      (        $VFHUWDLQDELOLW\  
      )        3UHGRPLQDQFH 5XOH  E   
                   6LQJOH6WDWH &RQVXPHU 3URWHFWLRQ &ODVVHV  
                D      'HFHSWLRQ  
                E      ([LVWHQFH RI 1RQIXQFWLRQDO 6ODFN)LOO 
                F      'DPDJHV 
                G      ([WULQVLF (YLGHQFH RI &RQVXPHU 3HUFHSWLRQV DQG %HKDYLRU  
                H      &DOLIRUQLD &RQVXPHU 3URWHFWLRQ &ODVV 
                I      ,OOLQRLV &RQVXPHU 3URWHFWLRQ &ODVV 
                J      )ORULGD &RQVXPHU 3URWHFWLRQ &ODVV  
                K      0LVVRXUL &RQVXPHU 3URWHFWLRQ &ODVV 
                   6LQJOH6WDWH 8QMXVW (QULFKPHQW &ODVVHV 
      *        6XSHULRULW\ 5XOH  E   
      +        $SSRLQWPHQW RI &ODVV &RXQVHO 5XOH  J  

&21&/86,21 




                                                                             
          7KLV PXOWLGLVWULFW FRQVXPHU OLWLJDWLRQ DJDLQVW 0F&RUPLFN     &R DQG :DO0DUW 6WRUHV

,QF DULVHV IURP WKH VDOHV RI EODFN SHSSHU LQ WLQV DQG JULQGHUV DOOHJHGO\ FRQWDLQLQJ

³QRQIXQFWLRQDO VODFNILOO´ QRW YLVLEOH WR SXUFKDVHUV WKH ³6ODFN)LOOHG 3HSSHU 3URGXFWV´  7KH

6ODFN)LOOHG 3HSSHU 3URGXFWV ZHUH VROG EHWZHHQ 0DUFK  DQG PLG 7KH\ LQFOXGH ERWK

0F&RUPLFNEUDQGHG SURGXFWV DQG 0F&RUPLFNILOOHG SULYDWHODEHO EUDQGV VXFK DV :DO0DUW¶V

*UHDW 9DOXH SURGXFWV 1DPHG SODLQWLIIV DUH SXUFKDVHUV ZKR FODLP WKDW WKH VDOH RI WKHVH SURGXFWV

YLRODWHG YDULRXV VWDWH FRQVXPHU SURWHFWLRQ VWDWXWHV DQG XQMXVW HQULFKPHQW ODZV

          %HIRUH WKH &RXUW LV SODLQWLIIV¶ PRWLRQ SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH  IRU

FODVV FHUWLILFDWLRQ DQG DSSRLQWPHQW RI FRXQVHO 3OV¶ 0RW IRU &ODVV &HUWLILFDWLRQ (&) 1R 

    ³&ODVV &HUW 0RW´  :LWK UHVSHFW WR WKHLU VWDWXWRU\ FRQVXPHU SURWHFWLRQ FODLPV SODLQWLIIV VHHN

FHUWLILFDWLRQ RI D PXOWLVWDWH FODVV FRYHULQJ SXUFKDVHUV LQ  MXULVGLFWLRQV WKH ³&RQVXPHU

3URWHFWLRQ 0XOWL6WDWH &ODVV´ RU LQ WKH DOWHUQDWLYH IRXU VLQJOHVWDWH FODVVHV FRYHULQJ SXUFKDVHUV

LQ &DOLIRUQLD )ORULGD ,OOLQRLV DQG 0LVVRXUL :LWK UHVSHFW WR WKHLU XQMXVW HQULFKPHQW FODLPV

SODLQWLIIV VHHN FHUWLILFDWLRQ RI WZR PXOWLVWDWH FODVVHV FRYHULQJ SXUFKDVHUV LQ D WRWDO RI 

MXULVGLFWLRQV WKH ³8QMXVW (QULFKPHQW 5HVWDWHPHQW 0XOWL6WDWH &ODVV´ DQG WKH ³8QMXVW

(QULFKPHQW $SSUHFLDWLRQ 0XOWL6WDWH &ODVV´ RU LQ WKH DOWHUQDWLYH VHYHQ VLQJOHVWDWH XQMXVW

HQULFKPHQW FODVVHV FRYHULQJ SXUFKDVHUV LQ &DOLIRUQLD &RQQHFWLFXW WKH 'LVWULFW RI &ROXPELD

,OOLQRLV 0DU\ODQG 0LVVRXUL DQG 3HQQV\OYDQLD ,Q DGGLWLRQ WR RSSRVLQJ FODVV FHUWLILFDWLRQ

GHIHQGDQWV KDYH ILOHG D MRLQW PRWLRQ WR H[FOXGH WKH H[SHUW UHSRUW DQG RSLQLRQV RI 'U $UPDQGR

/HY\ SODLQWLIIV¶ GDPDJHV H[SHUW 'HIV¶ -RLQW 0RW WR ([FOXGH WKH 5HSRUW DQG 2SLQLRQV RI 'U

$UPDQGR /HY\ $XJ   (&) 1R  ³'HIV¶ ([SHUW 0RW´ 




 3ODLQWLIIV DOVR EURXJKW DQWLWUXVW FODLPV EXW WKRVH FODLPV KDYH EHHQ GLVPLVVHG See In re
McCormick  ) 6XSS G   ''&  


                                                   
       )RU WKH UHDVRQV VWDWHG KHUHLQ SODLQWLIIV¶ PRWLRQ IRU FODVV FHUWLILFDWLRQ LV JUDQWHG LQ SDUW

DQG GHQLHG LQ SDUW 'HIHQGDQWV¶ PRWLRQ WR H[FOXGH SODLQWLIIV¶ GDPDJHV H[SHUW LV GHQLHG

                                         %$&.*5281'

,     :+$7 ,6 ³121)81&7,21$/ 6/$&.),//´"

       $      )HGHUDO /DZ

       $OWKRXJK SODLQWLIIV¶ OHJDO FODLPV DULVH XQGHU VWDWH ODZ WKH\ UHO\ RQ WKH IHGHUDO GHILQLWLRQ

DQG SURKLELWLRQ RI ³QRQIXQFWLRQDO VODFNILOO´ ³6ODFNILOO´ LV GHILQHG DV ³WKH GLIIHUHQFH EHWZHHQ

WKH DFWXDO FDSDFLW\ RI D FRQWDLQHU DQG WKH YROXPH RI SURGXFW FRQWDLQHG WKHUHLQ´  &)5

  D  ³1RQIXQFWLRQDO VODFNILOO´ LV GHILQHG DV ³WKH HPSW\ VSDFH LQ D SDFNDJH WKDW LV ILOOHG

WR OHVV WKDQ LWV FDSDFLW\ IRU UHDVRQV RWKHU WKDQ´

         3URWHFWLRQ RI WKH FRQWHQWV RI WKH SDFNDJH

         7KH UHTXLUHPHQWV RI WKH PDFKLQHV XVHG IRU HQFORVLQJ WKH FRQWHQWV LQ VXFK
       SDFNDJH

         8QDYRLGDEOH SURGXFW VHWWOLQJ GXULQJ VKLSSLQJ DQG KDQGOLQJ

         7KH QHHG IRU WKH SDFNDJH WR SHUIRUP D VSHFLILF IXQFWLRQ HJ ZKHUH SDFNDJLQJ
       SOD\V D UROH LQ WKH SUHSDUDWLRQ RU FRQVXPSWLRQ RI D IRRG  ZKHUH VXFK IXQFWLRQ LV
       LQKHUHQW WR WKH QDWXUH RI WKH IRRG DQG LV FOHDUO\ FRPPXQLFDWHG WR FRQVXPHUV

         7KH IDFW WKDW WKH SURGXFW FRQVLVWV RI D IRRG SDFNDJHG LQ D UHXVDEOH FRQWDLQHU
       ZKHUH WKH FRQWDLQHU LV SDUW RI WKH SUHVHQWDWLRQ RI WKH IRRG DQG KDV YDOXH ZKLFK LV
       ERWK VLJQLILFDQW LQ SURSRUWLRQ WR WKH YDOXH RI WKH SURGXFW DQG LQGHSHQGHQW RI LWV
       IXQFWLRQ WR KROG WKH IRRG HJ D JLIW SURGXFW FRQVLVWLQJ RI D IRRG RU IRRGV
       FRPELQHG ZLWK D FRQWDLQHU WKDW LV LQWHQGHG IRU IXUWKHU XVH DIWHU WKH IRRG LV
       FRQVXPHG RU GXUDEOH FRPPHPRUDWLYH RU SURPRWLRQDO SDFNDJHV RU

         ,QDELOLW\ WR LQFUHDVH OHYHO RI ILOO RU WR IXUWKHU UHGXFH WKH VL]H RI WKH SDFNDJH
        HJ ZKHUH VRPH PLQLPXP SDFNDJH VL]H LV QHFHVVDU\ WR DFFRPPRGDWH UHTXLUHG
       IRRG ODEHOLQJ H[FOXGLQJ DQ\ YLJQHWWHV RU RWKHU QRQPDQGDWRU\ GHVLJQV RU ODEHO
       LQIRUPDWLRQ  GLVFRXUDJH SLOIHULQJ IDFLOLWDWH KDQGOLQJ RU DFFRPPRGDWH WDPSHU
       UHVLVWDQW GHYLFHV 

 &)5   D HPSKDVLV DGGHG  see also Misleading Containers; Nonfunctional Slack-

Fill  )HG 5HJ   'HF   ³>7@KH H[FHSWLRQV LQ  D SURYLGH

                                                     
RQO\ IRU WKDW DPRXQW RI VODFNILOO WKDW LV QHFHVVDU\ WR DFFRPSOLVK D VSHFLILF IXQFWLRQ´  )HGHUDO

ODZ GHHPV ³QRQIXQFWLRQDO VODFNILOO´ LQ ³>D@ FRQWDLQHU WKDW GRHV QRW DOORZ WKH FRQVXPHU WR IXOO\

YLHZ LWV FRQWHQWV´ ³WR EH ILOOHG DV WR EH PLVOHDGLQJ´  &)5   D  ZKLFK LV D YLRODWLRQ

RI WKH IHGHUDO ODZ SURKLELWLQJ WKH ³PLVEUDQGLQJ´ RI IRRGV See  86&   G ³>D@ IRRG

VKDOO EH GHHPHG WR EH PLVEUDQGHG±    >L@I LWV FRQWDLQHU LV VR PDGH IRUPHG RU ILOOHG DV WR EH

PLVOHDGLQJ´ 

       %         6WDWH /DZV

       $OWKRXJK RQO\ D IHZ RI WKH VWDWHV DW LVVXH LQ WKLV OLWLJDWLRQ KDYH ODZV RU UHJXODWLRQV WKDW

H[SUHVVO\ SURKLELW RU OLPLW QRQIXQFWLRQDO VODFNILOO WKH UHPDLQLQJ VWDWHV HLWKHU LQFRUSRUDWH RU

PLUURU WKH GHILQLWLRQ RI ³PLVEUDQGLQJ´ LQ  86&   G  RU GHILQH ³PLVEUDQGLQJ´ WR



  ,Q  WKH 86 )RRG DQG 'UXJ $GPLQLVWUDWLRQ ³)'$´ FRQFOXGHG WKDW WKH ³ILOOHG DV WR EH
PLVOHDGLQJ´ SRUWLRQ RI   G KDG QRW EHHQ ³DGHTXDWHO\ LPSOHPHQWHG´ See Misleading
Containers; Nonfunctional Slack-Fill  )HG 5HJ   -DQ    ,W WKXV
SURSRVHG see  )HG 5HJ DW  DQG XOWLPDWHO\ DGRSWHG D UHJXODWLRQ see  &)5
  D  WR GHILQH ZKHQ ³VODFNILOO´ LV ³QRQIXQFWLRQDO´ DQG ZKHQ ³QRQIXQFWLRQDO VODFNILOO´
LV ³PLVOHDGLQJ´ See  )HG 5HJ  7KH )'$ QRWHG WKDW LW KDG ³GHFLGHG QRW WR HODERUDWH
RQ ZD\V LQ ZKLFK D FRQWDLQHU PD\ EH ³PDGH´ RU ³IRUPHG´ DV WR EH PLVOHDGLQJ´ ILQGLQJ WKRVH
WHUPV WR EH ³VWUDLJKWIRUZDUG´ DQG WR ³UHTXLUH OLWWOH HODERUDWLRQ´  )HG 5HJ DW 

  &DOLIRUQLD KDV DGRSWHG YHUEDWLP WKH IHGHUDO GHILQLWLRQ RI QRQIXQFWLRQDO VODFNILOO DQG LW
VLPLODUO\ SURYLGHV WKDW ³>D@ FRQWDLQHU WKDW GRHV QRW DOORZ WKH FRQVXPHU WR IXOO\ YLHZ LWV FRQWHQWV
VKDOO EH FRQVLGHUHG WR EH ILOOHG DV WR EH PLVOHDGLQJ LI LW FRQWDLQV QRQIXQFWLRQDO VODFNILOO´ See
&DO %XV 3URI &RGH   F  1HZ -HUVH\ ODZ SURYLGHV WKDW ³QRQIXQFWLRQDOO\ VODFN
ILOOHG´ PHDQV ³D FRQWDLQHU ZKLFK LV ILOOHG WR VXEVWDQWLDOO\ OHVV WKDQ LWV FDSDFLW\ IRU UHDVRQV RWKHU
WKDQ D SURWHFWLRQ RI WKH FRQWHQWV RI WKH FRQWDLQHU RU E WKH UHTXLUHPHQWV RI PDFKLQHV XVHG IRU
HQFORVLQJ WKH FRQWHQWV LQ WKH FRQWDLQHU´ DQG WKDW ³>Q@R FRQWDLQHU VKDOO EH VR QRQIXQFWLRQDOO\
VODFNILOOHG DV WR FRQVWLWXWH GHFHSWLRQ´ 1- 6WDW $QQ   F   &RORUDGR KDV DGRSWHG
WKH VDPH GHILQLWLRQ DQG LWV 'HSDUWPHQW RI 3XEOLF +HDOWK DQG (QYLURQPHQW LV FKDUJHG ZLWK
HQDFWLQJ UHJXODWLRQV DV QHFHVVDU\ WR SUHYHQW ³GHFHSWLRQ RI FRQVXPHUV´ E\ ³SUHYHQWLQJ WKH
QRQIXQFWLRQDO VODFNILOO RI SDFNDJHV FRQWDLQLQJ FRQVXPHU FRPPRGLWLHV´ &ROR 5HY 6WDW $QQ
   

  See, e.g. $ODVND 6WDW $QQ   D  ³IRRG LV PLVEUDQGHG LI    LWV FRQWDLQHU LV PDGH
IRUPHG RU filled VR DV WR EH PLVOHDGLQJ´ HPSKDVLV DGGHG  see also $UN &RGH $QQ  
   &DO %XV 3URI &RGH   E  &ROR 5HY 6WDW $QQ   H  &RQQ *HQ
6WDW $QQ  D   '& &RGH 0XQ 5HJV WLW %   G  )OD 6WDW


                                                  
LQFOXGH PLVOHDGLQJ RU GHFHSWLYH SDFNDJLQJ ,Q DGGLWLRQ D QXPEHU RI VWDWHV KDYH FRQVXPHU

SURWHFWLRQ VWDWXWHV WKDW GHILQH XQIDLU RU GHFHSWLYH DFWV RU SUDFWLFHV WR LQFOXGH ³>U@HSUHVHQWLQJ WKDW

JRRGV    KDYH    TXDQWLWLHV WKDW WKH\ GR QRW KDYH´ &DO &LY &RGH   D  

        &      6ODFN)LOO /LWLJDWLRQ

        :KLOH WKHUH LV QR SULYDWH ULJKW RI DFWLRQ WR HQIRUFH WKH IHGHUDO UHJXODWLRQV RQ

QRQIXQFWLRQDO VODFNILOO FRQVXPHUV LQ UHFHQW \HDUV KDYH ILOHG QXPHURXV ODZVXLWV VHHNLQJ WR KROG

PDQXIDFWXUHUV OLDEOH XQGHU VWDWH ODZ IRU WKH VDOH RI SURGXFWV DOOHJHGO\ FRQWDLQLQJ QRQIXQFWLRQDO

VODFNILOO )RU H[DPSOH FDVHV KDYH EHHQ EURXJKW DOOHJLQJ QRQIXQFWLRQDO VODFNILOO LQ WKH




$QQ   G  +DZ 5HY 6WDW $QQ     ,GDKR &RGH $QQ   G   ,OO
&RPS 6WDW $QQ  G  ,RZD $GPLQ &RGH U   )  .DQ 6WDW $QQ  
 G  .\ 5HY 6WDW $QQ     0H 5HY 6WDW $QQ WLW    0DVV *HQ /DZV
$QQ FK    0LFK &RPS /DZV $QQ   S LY    D  0LQQ 6WDW
$QQ  $ D   0R $QQ 6WDW     1HY 5HY 6WDW $QQ   1+ 5HY
6WDW $QQ   10 6WDW $QQ   1 $JULF 0NWV /DZ   1' &HQW &RGH
$QQ   2NOD 6WDW $QQ WLW    G   3D 6WDW &RQV 6WDW $QQ
  D    5, *HQ /DZV $QQ     6& &RGH $QQ   G  7HQQ
&RGH $QQ     8WDK &RGH $QQ    G IRUPHUO\     9W 6WDW $QQ
    :DVK 5HY &RGH $QQ   UHSHDOHG HII -XQH   UHSODFHG E\
   :9D &RGH $QQ     :LV 6WDW $QQ  

  See 'HO &RGH $QQ WLW     ³IRRG LV GHHPHG WR EH PLVEUDQGHG    >L@I WKH SDFNDJH
FRQWDLQLQJ LW    EHDUV    GHVLJQ    UHJDUGLQJ    WKH VXEVWDQFHV FRQWDLQHG WKHUHLQ ZKLFK   
GHVLJQ    LV IDOVH RU PLVOHDGLQJ LQ DQ\ SDUWLFXODU´  0G &RGH $QQ +HDOWK*HQ   E
 ³$ IRRG LV PLVEUDQGHG LI  ,WV ODEHOLQJ RU SDFNDJLQJ LV IDOVH RU PLVOHDGLQJ LQ DQ\ ZD\´  6'
&RGLILHG /DZV   ³7KH WHUP µPLVEUDQGHG¶ DV XVHG LQ WKLV FKDSWHU VKDOO DSSO\ WR DOO
VXEVWDQFHV XVHG DV IRRG RU ZKLFK HQWHU LQWR WKH FRPSRVLWLRQ RI IRRG WKH SDFNDJH RU ODEHO RI
ZKLFK VKDOO EHDU DQ\ VWDWHPHQW GHVLJQ RU GHYLFH UHJDUGLQJ VXFK VXEVWDQFH RU WKH LQJUHGLHQWV
FRQWDLQHG WKHUHLQ ZKLFK VKDOO EH IDOVH GHFHSWLYH RU PLVOHDGLQJ LQ DQ\ SDUWLFXODU   ´ 

 See also &ROR 5HY 6WDW $QQ   'HO &RGH $QQ WLW      '& &RGH $QQ
  D  ,GDKR &RGH      ,OO &RPS 6WDW $QQ  0LFK &RPS /DZV $QQ
   F  0LQQ 6WDW $QQ  ' 1+ 5HY 6WDW $QQ  $ 10 6WDW $QQ
 



                                                    
SDFNDJLQJ RI FDQG\ LQ FDUGERDUG ER[HV FKLSV FHUHDO SUHW]HOV SDVWD ULVRWWR PL[ FDQQHG

WXQD JXP SURWHLQ SRZGHU LFH FUHDP FDNH PL[ GULHG IUXLW DQG D YDULHW\ RI RWKHU

IRRG DQG QRQIRRG SURGXFWV 7KH SUHVHQW OLWLJDWLRQ LV WKH ILUVW FKDOOHQJH WR DOOHJHGO\

QRQIXQFWLRQDO VODFNILOO LQ VSLFH WLQV DQG JULQGHUV

          'HVSLWH WKH YROXPH RI VODFNILOO OLWLJDWLRQ DOO RI ZKLFK KDV EHHQ ILOHG DV SXWDWLYH FODVV

DFWLRQV YHU\ IHZ KDYH UHDFKHG WKH VWDJH RI FODVV FHUWLILFDWLRQ 0DQ\ FDVHV KDYH EHHQ GLVPLVVHG




 See, e.g. Escobar v. Just Born, Inc. 1R FY  :/  DW  &' &DO
-XQH   

 See, e.g. Alce v. Wise Foods, Inc. 1R FY  :/  DW  6'1 0DUFK
   YDULHWLHV RI SRWDWR FKLSV 

 See Leonhart v. Nature’s Path Foods, Inc 1R FY  :/  DW  1'
&DO 1RY   

  See Cordes v. Boulder Brands USA, Inc. 1R FY  :/  DW  &'
&DO -DQ   

  See Stewart v. Riviana Foods, Inc. 1R FY  :/  DW  6'1
6HSW   

  See Buso v. Vigo Importing Co. 1R FY  :/  DW  6' &DO 1RY 
 

     See Hendricks v. StarKist Co.  ) 6XSS G   1' &DO  

 See Martin v. WM. Wrigley Jr. Co. 1R FY  :/  DW  :' 0R
2FW   

  See, e.g. Miao Xin Hu v. Iovate Health Sciences U.S.A. Inc. 1R FY  :/
 DW  6'1 2FW   

  See Kamal v. Eden Creamery //& 1R FY  :/  DW  6' &DO
-XQH   

 Reider v. Immaculate Baking Co. 1R FY  :/  DW  &' &DO
1RY   

     Barrere v. Trader Joe’s Co. 1R FY &' &DO ILOHG 0D\  

  See, e.g. Bush v. Mondelez Int’l 1R FY  :/  DW  1' &DO 'HF
  WUDYHO VL]H VQDFN SURGXFWV 

  See, e.g. Macaspac v. Henkel Corp. 1R FY  :/  DW  6' &DO
-XQH   ODXQGU\ IUDJUDQFH ERRVWHU 



                                                    
IRU IDLOLQJ WR SODXVLEO\ DOOHJH QRQIXQFWLRQDO VODFNILOO RU IDLOLQJ WR SODXVLEO\ DOOHJH WKDW

UHDVRQDEOH FRQVXPHUV ZRXOG KDYH EHHQ PLVOHG E\ WKH SDFNDJLQJ HYHQ LI WKHUH ZDV QRQIXQFWLRQDO

VODFNILOO 6ODFNILOO FODLPV KDYH DOVR EHHQ GLVPLVVHG RQ RWKHU JURXQGV UHPDQGHG WR VWDWH

FRXUW VWD\HG RU UHVROYHG RQ VXPPDU\ MXGJPHQW RU SODLQWLIIV KDYH GHFLGHG QRW WR SXUVXH





  See Cordes  :/  DW  SUHW]HOV  Morrison v. Barcel USA, LLC 1R FY
  :/  DW  6'1 -DQ   WRUWLOOD FKLSV  appeal withdrawn 1R 
 G &LU 0DU    Benson v. Fannie May Confections Brands, Inc. 1R FY
 :/  DW  1' ,OO 'HF   FDQG\ ER[HV  appeal pending 1R 
 WK &LU -DQ    Buso  :/  DW  ULVRWWR  Daniel v. Tootsie Roll
Indus. 1R FY  :/  DW   6'1 $XJ   ER[HG FDQG\ 
appeal voluntarily dismissed 1R  G &LU 2FW    Macaspac  :/
 DW  appeal voluntarily dismissed 1R  WK &LU $XJ    Miao
Xin Hu  :/  DW  SURWHLQ SRZGHU  appeal voluntarily withdrawn 1R 
 G &LU -XQH    Alce  :/  DW  SRWDWR FKLSV QR DSSHDO ILOHG 
Wurtzburger v. Kentucky Fried Chicken 1R FY  :/  DW 
 6'1 'HF   IULHG FKLFNHQ LQ D EXFNHW QR DSSHDO ILOHG  Martin v. WM. Wrigley
Jr. Co.  :/  DW  :' 0R 2FW   FKHZLQJ JXP QR DSSHDO ILOHG 
Stewart  :/  DW  SDVWD QR DSSHDO ILOHG  Bautista v. CytoSport, Inc.  )
6XSS G   6'1  SURWHLQ SRZGHU QR DSSHDO ILOHG  Bush  :/
 DW   appeal voluntarily dismissed 1R  WK &LU 6HSW   
Fermin v. Pfizer Inc.  ) 6XSS G   ('1  SLOOV QR DSSHDO ILOHG 

  See Izquierdo v. Mondelez Int’l, Inc. 1R FY  :/  DW  
 6'1 2FW   ER[HG FDQG\ GLVPLVVHG IRU IDLOXUH WR DGHTXDWHO\ DOOHJH LQMXU\ XQGHU
1HZ  Bimont v. Unilever U.S., Inc. FY  :/
 DW  6'1 6HSW   GLVPLVVHG EHFDXVH GHRGRUDQW SDFNDJLQJ FODLP
SUHHPSWHG E\ IHGHUDO ODZ  O’Connor v. Henkel Corp. 1R FY  :/  DW
  ('1 6HSW   VDPH  Gordon v. Tootsie Roll Indus. 1R FY VOLS RS DW
 &' &DO 6HSW   GLVPLVVHG IRU ODFN RI SURVHFXWLRQ 

  See Waters v. Ferrara Candy Co. 1R FY  :/  DW  (' 0R
-XQH   ER[HG FDQG\  Smith v. Abbott Labs., Inc., 1R FY  :/ 
DW  ''& 0DU   SURWHLQ SRZGHU  Witte v. Gen. Nutrition Corp.  ) 6XSS G 
 ''&  GLHWDU\ VXSSOHPHQWV 

  Ivie v. Kraft Foods Glob., Inc. 1R FY  :/  DW  1' &DO )HE 
 PXOWLSOH IRRG SURGXFWV 

  See Bratton v. Hershey Co. 1R FY  :/  DW  :' 0R )HE 
 ER[HG FDQG\ JUDQWLQJ VXPPDU\ MXGJPHQW IRU GHIHQGDQW 



                                                   
WKHP ,Q VHYHUDO FDVHV SODLQWLIIV KDYH YROXQWDULO\ GLVPLVVHG WKHLU FODLPV SUHVXPDEO\ GXH WR D

VHWWOHPHQW  IUHTXHQWO\ ZLWK WKH SODLQWLII¶V LQGLYLGXDO FODLPV GLVPLVVHG ZLWK SUHMXGLFH ZKLOH WKH

FODVV FODLPV DUH GLVPLVVHG ZLWKRXW SUHMXGLFH &RXUWV KDYH UHDFKHG WKH TXHVWLRQ RI FODVV

FHUWLILFDWLRQ LQ RQO\ VL[ FDVHV ± RQH JUDQWHG FHUWLILFDWLRQ WZR JUDQWHG FHUWLILFDWLRQ RI D

VHWWOHPHQW FODVV DQG WKUHH GHQLHG FHUWLILFDWLRQ

,,      7+( 35(6(17 /,7,*$7,21

         $     )DFWXDO %DFNJURXQG

         %ODFN SHSSHU LV WKH PRVW ZLGHO\ WUDGHG VSLFH LQ WKH LQWHUQDWLRQDO PDUNHW ERWK LQ WHUPV RI

TXDQWLW\ DQG YDOXH DQG 0F&RUPLFN LV WKH ODUJHVW PDQXIDFWXUHU DQG OHDGLQJ VHOOHU RI EODFN

SHSSHU SURGXFWV LQ WKH 8QLWHG 6WDWHV See 6HFRQG $P &RQV &ODVV $FWLRQ &RPSO   (&) 1R



   See Trazo v. Nestle USA, Inc. 1R FY  :/  DW  1' &DO $XJ 
 VODFNILOO FODLPV GLVPLVVHG DQG WKHQ QRW LQFOXGHG LQ DPHQGHG FRPSODLQW  Samet v.
Procter & Gamble Co. 1R FY  :/  DW  1' &DO 'HF  
 VODFNILOO FODLPV VXUYLYHG PRWLRQ WR GLVPLVV EXW ZHUH QRW LQFOXGHG LQ PRWLRQ IRU FODVV
FHUWLILFDWLRQ see 2UGHU -DQ   

  See, e.g. 1RWLFH RI 9ROXQWDU\ 'LVPLVVDO DW  Leonhart 1R FY 1' &DO -DQ 
 FHUHDO  2UGHU Thomas v. Costco Wholesale Corp. 1R FY 1' &DO 'HF
   2UGHU Hawkins v. Nestle U.S.A. Inc. 1R FY VOLS RS DW  (' 0R 1RY 
  6WLSXODWLRQ RI 9ROXQWDU\ 'LVPLVVDO Yee Ting Lau v. Pret A Manger (USA) Ltd. 1R 
FY 6'1 )HE    1RWLFH RI 9ROXQWDU\ 'LVPLVVDO Daniel v. Mondelez Int’l, Inc.
1R  ('1 $SU    2UGHU Martinez-Leander v. Wellnx Life Sciences, Inc.
1R FY &' &DO 0DU    2UGHU Waldman v. New Chapter, Inc. 1R FY
 ('1 -XO\   

     See Escobar  :/  DW  &' &DO 0DU   ER[HG FDQG\ 

  See Berni v. Barilla G. e R. Fratelli, S.p.A. 1R FY  :/  DW 
 ('1 -XQH   SDVWD LQMXQFWLYH UHOLHI RQO\  Hendricks v. StarKist Co 1R FY
  :/  DW  1' &DO 6HSW   FDQQHG WXQD ILVK  aff’d sub nom.
Hendricks v. Ference 1R   ) $SS¶[  WK &LU 2FW   

  See Spacone v. Sanford, L.P 1R FY  :/  DW  &' &DO $XJ 
 JOXH  appeal voluntarily dismissed 1R  WK &LU -DQ    White v. Just
Born, Inc. 1R FY  :/  DW  :' 0R $XJ   ³White II´
 ER[HG FDQG\  appeal voluntarily dismissed 1R  WK &LU 1RY    Turcios v.
Carma Labs., Inc.  )5'   &' &DO   voluntarily dismissed 1R FY
 )HE   OLS EDOP 


                                                  
 ³G $P &RPSO´  'HFODUDWLRQ RI (OL]DEHWK )HJDQ    (&) 1R  ³)HJDQ

'HFO´  ([SHUW 5HSRUW RI 'U $UPDQGR /HY\    (&) 1R  ³/HY\ 5HS´  ,W EX\V

EODFN SHSSHU IURP DOO RYHU WKH ZRUOG DQG WUDQVSRUWV LW WR LWV SURFHVVLQJ SODQWV LQ WKH 8QLWHG

6WDWHV G $P &RPSO   /HY\ 5HS   FLWLQJ 0F&RUPLFN  $QQXDO 5HSRUW 

0F&RUPLFN¶V SURFHVVLQJ SODQWV SURGXFH ERWK 0F&RUPLFNEUDQGHG SHSSHU SURGXFWV DQG SULYDWH

ODEHO SHSSHU SURGXFWV IRU PDMRU UHWDLO FKDLQV LQFOXGLQJ :DO0DUW¶V *UHDW 9DOXH EUDQG G $P

&RPSO    0F&RUPLFN¶V $P $QVZHU WR G $P &RPSO   (&) 1R  :DO0DUW¶V

$P $QVZHU WR G $P &RPSO    (&) 1R  /HY\ 5HS   ,Q  0F&RUPLFN

EUDQGHG SHSSHU SURGXFWV UHSUHVHQWHG  RI WKH 86 EODFN SHSSHU PDUNHW ZKLOH WKH SULYDWH

ODEHO SHSSHU SURGXFWV SURGXFHG E\ 0F&RUPLFN UHSUHVHQWHG DQRWKHU  RI WKH PDUNHW See

)HJDQ 'HFO    /HY\ 5HS  

       *OREDO FRQVXPSWLRQ RI EODFN SHSSHU KDV EHHQ JURZLQJ UDSLGO\ VLQFH WKH ¶V G $P

&RPSO   /HY\ 5HS   7KLV UDSLG LQFUHDVH LQ GHPDQG FRXSOHG ZLWK UHODWLYHO\ VWDEOH

ZRUOG SURGXFWLRQ UHVXOWHG LQ VLJQLILFDQW LQFUHDVHV LQ WKH SULFH RI EODFN SHSSHU G $P &RPSO

  /HY\ 5HS   see also 0F&RUPLFN¶V $P $QVZHU   )RU H[DPSOH EHWZHHQ 

DQG  WKH VSRW SULFH RI EODFN SHSSHU LQ 1HZ IROG IURP 

SHU SRXQG WR PRUH WKDQ  SHU SRXQG /HY\ 5HS   $V WKH FRVW RI SHSSHU LQFUHDVHG

0F&RUPLFN UHSHDWHGO\ UDLVHG WKH UHWDLO SULFHV IRU LWV EODFN SHSSHU SURGXFWV $W WKH VDPH WLPH

WKH JDS EHWZHHQ WKH UHWDLO SULFH IRU 0F&RUPLFNEUDQGHG SURGXFWV DQG SULYDWHODEHO EUDQGV JUHZ




                                                
&RPSO   )HJDQ 'HFO     3OV¶ ([V   3ODLQWLIIV FODLP WKDW

³0F&RUPLFN FRQWHPSODWHG LW ZRXOG UHFHLYH D PRQHWDU\ EHQHILW LQ WKH IRUP RI D FRVW VDYLQJV

LQFUHDVH IURP 00 ZLWK  UHGXFWLRQ WR 00 ZLWK D  UHGXFWLRQ´ )HJDQ 'HFO

  FLWLQJ 3OV¶ ([  

       'XULQJ WKLV WLPH 0F&RUPLFN HPSOR\HHV GLVFXVVHG WKH LPSDFW RI D QHW ZHLJKW UHGXFWLRQ

RQ ³YLVXDO ILOO´ OHYHOV VSHFLILFDOO\ WKH QHHG WR PDNH VXUH WKDW WKH UHGXFHGZHLJKW SURGXFWV ZRXOG

PHHW 0F&RUPLFN¶V LQWHUQDO YLVXDO ILOO UHTXLUHPHQW RI  D OHYHO LW EHOLHYHG FRPSOLHG ZLWK WKH

IHGHUDO UHJXODWLRQ SURKLELWLQJ QRQIXQFWLRQDO VODFNILOO See )HJDQ 'HFO      

   3OV¶ ([V           

6HYHUDO SRVVLELOLWLHV WR DYRLG DQ\ ³ILOO´ SUREOHP ZHUH GLVFXVVHG LQFOXGLQJ XVLQJ OHVV GHQVH

EXONLHU SHSSHU RU UHGXFLQJ 0F&RUPLFN¶V LQWHUQDO YLVXDO ILOO UHTXLUHPHQWV See )HJDQ 'HFO

   3OV¶ ([V      

       0F&RUPLFN HPSOR\HHV DOVR GLVFXVVHG ZKDW WR GR DERXW WKH 0F&RUPLFNSURGXFHG

SULYDWHODEHO EUDQGV ZKLFK ZHUH LQ LGHQWLFDOO\VL]HG FRQWDLQHUV See )HJDQ 'HFO    

 3OV¶ ([  0F&RUPLFN GRFXPHQWV LQGLFDWH WKDW HPSOR\HHV ZHUH FRQFHUQHG WKDW LI WKH

SULYDWHODEHO EUDQGV GLG QRW DOVR UHGXFH WKH ZHLJKWV LQ WKHLU FRPSDUDEOH SURGXFWV WKH\ PLJKW

DGYHUWLVH WKH GLIIHUHQFH LQ TXDQWLW\ DQG SULFH DQG WKDW 0F&RUPLFN ZRXOG DSSHDU WR EH

³GHFHSWLYH´ IRU UHGXFLQJ ZHLJKWV ZKLOH PDLQWDLQLQJ WKH VDPH VL]H FRQWDLQHUV See )HJDQ 'HFO

  3OV¶ ([  8OWLPDWHO\ WKH PDMRULW\  RI WKH SULYDWHODEHO EUDQGV VXSSOLHG E\

0F&RUPLFN LQFOXGLQJ :DO0DUW DJUHHG WR IROORZ 0F&RUPLFN DQG UHGXFH ZHLJKWV E\ WKH VDPH




   $FFRUGLQJ WR 0F&RUPLFN¶V 0DWHULDOV 0DQDJHU -DPHV 0LFKDHO +HVWHU ³>G@HSHQGLQJ RQ WKH
W\SH RI EODFN SHSSHU WKH FOLPDWH FRQGLWLRQV WKH DJH RI WKH EODFN SHSSHU WKH PDWXULW\ RI WKH
SODQWV DQG RWKHU IDFWRUV WKHUH FDQ EH ZLGH YDULDWLRQ LQ WKH GHQVLW\ RI WKH SURGXFW ERWK EHIRUH DQG
DIWHU LW LV JURXQG´ +HVWHU 'HFO   (&) 1R 


                                                
DPRXQWV ZLWKRXW FKDQJLQJ FRQWDLQHU VL]HV See )HJDQ 'HFO   3OV¶ ([V   %XW

VHYHUDO SULYDWHODEHO EUDQGV GLG QRW UHGXFH ZHLJKWV RSWLQJ LQVWHDG WR WDNH D ZKROHVDOH SULFH

LQFUHDVH See )HJDQ 'HFO  

       ,Q LWV ILQDO H[HFXWHG IRUP WKH 1HW :HLJKW 5HGXFWLRQ 3URMHFW UHVXOWHG LQ WKH IROORZLQJ

FKDQJHV  IRU ERWK 0F&RUPLFN DQG SDUWLFLSDWLQJ SULYDWHODEHO EUDQGV LQFOXGLQJ :DO0DUW

WKH QHW ZHLJKWV RI WKH   DQG RXQFH PHWDO WLQV RI JURXQG EODFN SHSSHU ZHUH UHGXFHG E\

 WR   DQG  RXQFHV ZLWK QR FKDQJHV LQ FRQWDLQHU VL]H RU SULFH DQG  IRU 0F&RUPLFN

WKH QHW ZHLJKWV RI WKH RXQFH DQG RXQFH EODFN SHSSHUFRUQ JULQGHUV ZHUH UHGXFHG WR 

RXQFH DQG  RXQFHV DJDLQ ZLWK QR FKDQJH LQ FRQWDLQHU VL]H RU SULFH See )HJDQ 'HFO  

 3OV¶ ([  0F&RUPLFN¶V $P $QVZHU      :DO0DUW¶V $P $QVZHU   G

$P &RPSO     1HZ 8QLYHUVDO 3URGXFW &RGHV ³83&´ ZHUH DVVLJQHG WR DOO

QHZ SURGXFWV See )HJDQ 'HFO   7KH ³QHW ZHLJKW GHFUHDVHV´ ZHUH ³HIIHFWLYH ZLWK DOO

VKLSPHQWV RQ )HEUXDU\  ´ See )HJDQ 'HFO   3OV¶ ([  $V GLVFXVVHG LQ JUHDWHU

GHWDLO infra 0F&RUPLFN FODLPV WKDW HYHQ WKRXJK LW UHGXFHG WKH ODEHO ZHLJKWV RQ WKHVH SURGXFWV

WKH ILOO OHYHOV GLG QRW GHFUHDVH EHFDXVH LW ³RYHUILOO>HG@´ ZKHQ QHFHVVDU\ WR PHHW D QHZ LQWHUQDO

PLQLPXP ILOO OHYHO RI  See +HVWHU 'HFO   (&) 

       7KH UHGXFHGZHLJKW SURGXFWV EHJDQ WR UHDFK VWRUH VKHOYHV LQ 0DUFK  &RQVXPHUV

ORRNLQJ DW DQ\ RI WKHVH SURGXFWV RQ VWRUH VKHOYHV VDZ WKH VDPH FRQWDLQHUV WKH\ KDG DOZD\V VHHQ

7KH ODEHO RQ WKH FRQWDLQHU VWDWHG WKH QHZ ZHLJKW LQ WKH VDPH VL]H SULQW DQG ORFDWLRQ DV WKH SULRU

ZHLJKW KDG DSSHDUHG &RQVXPHUV FRXOG QRW VHH WKH ILOO OHYHOV LQ DQ\ RI WKH SURGXFWV WKH PHWDO

WLQV ZHUH RSDTXH DQG WKH ILOO OHYHO RI WKH JULQGHUV ZDV REVFXUHG E\ DQ RSDTXH ODEHO See )HJDQ

'HFO   G $P &RPSO     1RU ZHUH ILOO OHYHOV QHFHVVDULO\ REVHUYDEOH

HYHQ DIWHU WKH SURGXFWV ZHUH RSHQHG See )HJDQ 'HFO   LQWHUQDO 0F&RUPLFN HPDLO GDWHG



                                                
 VWDWHV ³NHHS LQ PLQG FRQVXPHUV GR QRW UHDOO\ NQRZ WKH ILOO OHYHO ULJKW QRZ´ TXRWLQJ

3OV¶ ([   %HORZ DUH SLFWXUHV FRSLHG IURP WKH 6HFRQG $PHQGHG &RPSODLQW    

VKRZLQJ  WKH UHGXFHGZHLJKW RXQFH WLQ DQG WKH RULJLQDOZHLJKW RXQFH WLQ DQG  WKH

UHGXFHGZHLJKW RXQFH JULQGHU ZLWK WKH ODEHO RQ DQG  WKH UHGXFHGZHLJKW RXQFH JULQGHU

ZLWK WKH ODEHO UHPRYHG QH[W WR WKH RULJLQDOZHLJKW RXQFH JULQGHU ZLWK WKH ODEHO UHPRYHG


                                           3LFWXUH 




                                              
3LFWXUH 




3LFWXUH 




   
       8QWLO UHWDLOHUV VROG RXW RI WKH RULJLQDO ZHLJKW SURGXFWV ERWK WKH RULJLQDO DQG WKH UHGXFHG

ZHLJKW SURGXFW FRXOG KDYH EHHQ RQ VWRUH VKHOYHV DW WKH VDPH WLPH ,Q DGGLWLRQ LQ VRPH ORFDWLRQV

WKHUH ZRXOG DOVR KDYH EHHQ SHSSHU SURGXFWV IURP RWKHU SHSSHU SURGXFHUV DQGRU SULYDWHODEHO

EUDQGV SURGXFHG E\ 0F&RUPLFN ZKHUH WKH ZHLJKWV KDG QRW EHHQ UHGXFHG

       ,Q 0D\  :DO0DUW WROG 0F&RUPLFN WKDW LW ZDV FRQFHUQHG WKDW WKH QHZ WLQV KDG ³WRR

PXFK DLU VSDFH´ See )HJDQ 'HFO   Q 3OV¶ ([V  2Q -XQH   :DWNLQV ,QF

DQRWKHU SHSSHU SURGXFHU DQG D 0F&RUPLFN FRPSHWLWRU ILOHG D ODZVXLW LQ 0LQQHVRWD FRPSODLQLQJ

WKDW WKH QHZ 0F&RUPLFN SURGXFWV ZHUH GHFHLYLQJ FRQVXPHUV DQG FDXVLQJ :DWNLQV WR ORVH VDOHV

See Watkins Inc. v. McCormick & Co. 1R FY ' 0LQQ ILOHG -XQH    7KDW

VDPH GD\ WKH Minneapolis Star Tribune QHZVSDSHU SXEOLVKHG D VWRU\ DERXW WKH Watkins ODZVXLW

See 0LNH +XJKOHWW Watkins sues spice giant McCormick & Co. over pepper tins 0LQQHDSROLV

6WDU 7ULEXQH -XQH   ³:DWNLQV ,QF D VPDOO SOD\HU LQ WKH SHSSHU EXVLQHVV ILOHG D ODZVXLW

7XHVGD\ FODLPLQJ WKDW WKH QDWLRQ¶V ODUJHVW VSLFH FRPSDQ\ KDV µGHFHLYHG¶ FRQVXPHUV E\ VWHDOWKLO\

VODVKLQJ WKH DPRXQW RI EODFN SHSSHU LQ LWV WLQV ZLWKRXW VKULQNLQJ WKH FRQWDLQHU RU ORZHULQJ WKH

SULFH´  6HYHUDO RWKHU QHZV DUWLFOHV IROORZHG LQFOXGLQJ RQH LQ WKH Wall Street Journal See

3DXO =LREUR Same Package, Same Price, Less Product–It’s Called a ‘Weight-Out’ in the

Business–a Less Direct Way to Raise Prices for Consumers :DOO 6WUHHW -RXUQDO -XQH  

DW % see also 0LNH +XJKOHWW McCormick Says It Is Not Deceiving Customers with Product

Labeling 0LQQHDSROLV 6WDU 7ULEXQH -XQH  

       2Q -XQH   D SHSSHU FRQVXPHU ILOHG LQ IHGHUDO FRXUW LQ 1HZ  See Dupler v. McCormick & Co. 1R FY

6'1  2WKHU FRQVXPHU FDVHV ILOHG LQ IHGHUDO GLVWULFW FRXUWV WKURXJKRXW WKH FRXQWU\




                                                
IROORZHG 2QO\ RQH RI WKH FDVHV DOVR QDPHG :DO0DUW DV D GHIHQGDQW See Vladimirsky v.

McCormick & Co. 1R FY 1' ,OO ILOHG 6HSW    7KHVH FRQVXPHU FDVHV

DOOHJHG WKDW E\ UHGXFLQJ WKH ZHLJKW RI EODFN SHSSHU LQ D FRQWDLQHU ZLWKRXW FKDQJLQJ WKH

FRQWDLQHU VL]H RU SULFH VR WKDW WKH SURGXFWV FRQWDLQHG ³QRQIXQFWLRQDO VODFNILOO´ WKDW ZDV QRW

YLVLEOH WR FRQVXPHUV 0F&RUPLFN KDG GHFHLYHG FRQVXPHUV LQWR EHOLHYLQJ WKDW WKH\ ZHUH EX\LQJ

PRUH SHSSHU WKDQ WKH\ DFWXDOO\ UHFHLYHG

       ,Q WKH VSULQJ RI  0F&RUPLFN GLVFRQWLQXHG SURGXFWLRQ RI WKH UHGXFHGZHLJKW VDPH

FRQWDLQHUVL]HG SURGXFWV UHSODFLQJ WKHP ZLWK UHGXFHGVL]H FRQWDLQHUV 7KH UHGXFHGZHLJKW

SURGXFWV UHPDLQHG RQ VWRUH VKHOYHV XQWLO WKH\ ZHUH VROG RXW ZKLFK ZDV QR ODWHU WKDQ -XQH 

 See +U¶J 7U DW  -XO\   (&) 1R  ³ 7U´ 

       %      3URFHGXUDO +LVWRU\ RI WKH 0XOWL'LVWULFW /LWLJDWLRQ

       ,Q 'HFHPEHU  WKH 8QLWHG 6WDWHV -XGLFLDO 3DQHO RQ 0XOWLGLVWULFW /LWLJDWLRQ WUDQVIHUUHG

DOO SHQGLQJ EODFN SHSSHU ³VODFNILOO´ FDVHV DJDLQVW 0F&RUPLFN WR WKLV &RXUW IRU FRRUGLQDWHG RU

FRQVROLGDWHG SUHWULDO SURFHHGLQJV See In re McCormick & Co., Inc., Pepper Prods. Mktg. &

Sales Practices Litig.  ) 6XSS G   -30/   8OWLPDWHO\ D WRWDO RI 




   See Bunting v. McCormick & Co. 1R FY 6' &DO ILOHG -XO\   Esparza
v. McCormick & Co. 1R FY &' &DO ILOHG $XJ    Ferreri v. McCormick
& Co. 1R FY 6'1 ILOHG $XJ    Linker v. McCormick & Co. 1R
FY (' 0R ILOHG $XJ    Jung v. McCormick & Co. 1R FY
 ''& ILOHG 6HSW    Bittle v. McCormick & Co. 1R FY 6' ,OO ILOHG 6HSW
   Vladimirsky v. McCormick & Co. 1R FY 1' ,OO ILOHG 6HSW   
Marsh v. McCormick & Co. 1R FY (' &DO ILOHG 6HSW    Pellitteri v.
McCormick & Co. 1R FY 6' )OD 1RY    Barnes v. McCormick & Co.
1R FY 6' ,OO ILOHG 1RY    Theis v. McCormick & Co. 1R FY
 6' ,OO ILOHG 1RY    Thornton v. McCormick & Co. 1R FY ' 1HY ILOHG
1RY    Gerstnecker v. McCormick & Co. 1R FY :' 3D ILOHG 'HF 
  Marron v. McCormick & Co. 1R FY ''& ILOHG -DQ    Fernandez v.
McCormick & Co. 1R FY ''& ILOHG -DQ   



                                                
VHSDUDWH DFWLRQV ZHUH WUDQVIHUUHG  FRQVXPHU FDVHV see supra QRWH  DQG WKH Watkins

FRPSHWLWRU VXLW

       $IWHU WKH FDVHV ZHUH WUDQVIHUUHG SODLQWLIIV ILOHG D FRQVROLGDWHG DQG DPHQGHG FODVV DFWLRQ

FRPSODLQW DJDLQVW 0F&RUPLFN DQG :DO0DUW ³$PHQGHG &RPSODLQW´  See &RQV $P &ODVV

$FWLRQ &RPSO 0DU   (&) 1R  7KH $PHQGHG &RPSODLQW LQFOXGHG ILIWHHQ QDPHG

SODLQWLIIV IURP HOHYHQ MXULVGLFWLRQV &DOLIRUQLD &RQQHFWLFXW WKH 'LVWULFW RI &ROXPELD )ORULGD

,OOLQRLV ,RZD 0DU\ODQG 0LVVRXUL 1HZ  1HZ -HUVH\ DQG 3HQQV\OYDQLD ,W DOOHJHG WKDW

HDFK QDPHG SODLQWLII KDG SXUFKDVHG D EODFN SHSSHU SURGXFW WKDW ZDV SDUW RI 0F&RUPLFN¶V

UHGXFHGZHLJKW SURJUDP DQG WKDW WKHVH SURGXFWV FRQWDLQHG QRQIXQFWLRQDO VODFNILOO LQ FRQWDLQHUV

ZLWKRXW D YLVLEOH ILOO OLQH ,W IXUWKHU DOOHJHG WKDW E\ VHOOLQJ WKHVH SURGXFWV GHIHQGDQWV KDG YLRODWHG

IHGHUDO DQWLWUXVW ODZ &RXQW ,  WKH FRQVXPHU SURWHFWLRQ VWDWXWHV RI  VWDWHV DQG WKH 'LVWULFW RI

&ROXPELD &RXQW ,,  DQG WKH XQMXVW HQULFKPHQW ODZ RI DOO  VWDWHV DQG WKH 'LVWULFW RI &ROXPELD

&RXQW ,,,  3ODLQWLIIV EURXJKW DOO WKUHH W\SHV RI FODLPV RQ WKHLU RZQ EHKDOI DQG RQ EHKDOI RI

SXWDWLYH FODVVHV RI FRQVXPHUV

       'HIHQGDQWV PRYHG WR GLVPLVV WKH $PHQGHG &RPSODLQW 7KH &RXUW JUDQWHG WKH PRWLRQV DV

WR WKH IHGHUDO DQWLWUXVW FODLP EXW GHQLHG WKHP DV WR WKH FRQVXPHU SURWHFWLRQ DQG XQMXVW




  2QH RI WKH &DOLIRUQLD FDVHV Esparza KDG EHHQ FRQVROLGDWHG LQWR DQRWKHU &DOLIRUQLD FDVH
Bunting EHIRUH WKH WUDQVIHUV RFFXUUHG

  7KH Watkins FDVH KDV SURFHHGHG LQGHSHQGHQWO\ RI WKH FRQVXPHU FDVHV DQG LW LV QRW SDUW RI WKH
SHQGLQJ PRWLRQ IRU FODVV FHUWLILFDWLRQ See In re McCormick  ) 6XSS G   ''&
 JUDQWLQJ LQ SDUW DQG GHQ\LQJ LQ SDUW PRWLRQ WR GLVPLVV LQ XQGHUO\LQJ FDVH Watkins, Inc. v.
McCormick & Co. 1R FY 

  7KH QDPHG SODLQWLIIV LQ WKH DPHQGHG FRPSODLQW ZHUH -XOLD 9ODGLPLUVNL\ %HUQDUG 2UWL]
+XEHUW / *HUVWQHFNHU &\QWKLD )HUQDQGH] $QQH 0DUURQ 6FRWW $OODQ %LWWOH 'HEELH (VSDU]D
1LFKRODV +LOOD &DUPHQ 3HOOLWWHUL %UHQGD 7KHLV +ROO\ 0DUVK /LOOLDQ )HUUHUL &DWKHULQH *ULQGHO
6DQGUD 5RELQVRQ DQG 3DXOD &ROH -RQHV 6HYHUDO RI WKH QDPHG SODLQWLIIV IURP WKH WUDQVIHUUHG
FDVHV ZHUH QRW LQFOXGHG DQG VHYHUDO QHZ SODLQWLIIV ZHUH DGGHG


                                                 
HQULFKPHQW FODLPV See In re McCormick  ) 6XSS G   ''&  

       5HOHYDQW WR WKH SHQGLQJ PRWLRQ IRU FODVV FHUWLILFDWLRQ GHIHQGDQWV DUJXHG LQ WKHLU PRWLRQ

WR GLVPLVV WKDW OHJDO YDULDWLRQV DPRQJ VWDWH ODZV DQG IDFWXDO YDULDWLRQV DPRQJ LQGLYLGXDO

SXUFKDVHUV SUHFOXGHG FODVV WUHDWPHQW RI WKH FRQVXPHU SURWHFWLRQ DQG XQMXVW HQULFKPHQW FODLPV

See id. DW  7KH &RXUW GLVDJUHHG FRQFOXGLQJ WKDW GLVPLVVDO RQ HLWKHU JURXQG ZRXOG EH

SUHPDWXUH JLYHQ WKDW SODLQWLIIV KDG QRW \HW PRYHG IRU FODVV FHUWLILFDWLRQ :LWK UHVSHFW WR OHJDO

YDULDWLRQV DPRQJ VWDWH ODZV WKH &RXUW UHFRJQL]HG WKDW PXOWLVWDWH FRQVXPHU SURWHFWLRQ DQG

XQMXVW HQULFKPHQW FODVVHV ZHUH WKHRUHWLFDOO\ SRVVLEOH VR SODLQWLIIV ZHUH HQWLWOHG WR WU\ WR

GHPRQVWUDWH WKURXJK DQ H[WHQVLYH DQDO\VLV RI VWDWH ODZV WKDW WKHUH ZDV D ZRUNDEOH JURXSLQJ Id

DW  $V WR GHIHQGDQW¶V DUJXPHQW WKDW IDFWXDO YDULDWLRQV DPRQJ LQGLYLGXDO SXUFKDVHUV

ZRXOG SUHFOXGH D FRQVXPHU SURWHFWLRQ FODVV EHFDXVH ³WKH DOOHJHG LQMXU\ GHSHQGV RQ LQGLYLGXDO

FRQVXPHUV¶ VWDWH RI PLQG DW WKH WLPH WKH\ SXUFKDVHG WKH SHSSHU´ WKH &RXUW FRQFOXGHG WKDW WKH

DUJXPHQW ZDV ³QRW IDLUO\ SUHVHQWHG´ EHFDXVH GHIHQGDQWV PDGH WKH DUJXPHQW ZLWKRXW

³VSHFLI\>LQJ@ DQ\ SDUWLFXODU VWDWH FRQVXPHU SURWHFWLRQ VWDWXWH´ Id DW  7KH &RXUW QRWHG

KRZHYHU WKDW LW ³H[SHFW>HG@ WR FRQIURQW WKLV LVVXH DJDLQ DW FODVV FHUWLILFDWLRQ´ Id $V WR

GHIHQGDQWV¶ DUJXPHQW WKDW WKH IDFWXDO YDULDWLRQV DPRQJ LQGLYLGXDO SXUFKDVHUV ZRXOG SUHFOXGH DQ

XQMXVW HQULFKPHQW FODVV EHFDXVH XQMXVW HQULFKPHQW UHTXLUHV HYDOXDWLRQ RI SODLQWLIIV¶ LQGLYLGXDO

FLUFXPVWDQFHV WKH &RXUW GHFOLQHG WR DGGUHVV WKDW DUJXPHQW EHFDXVH WKH SDUWLHV KDG ³QRW \HW

SURYLGHG DQDO\VHV RI DOO ILIW\ VWDWHV¶ XQMXVW HQULFKPHQW ODZ´ VR LW FRXOG QRW ³EH FHUWDLQ WKDW HYHU\

VWDWH UHTXLUHV DQ LQGLYLGXDOL]HG VKRZLQJ RI LQMXVWLFH´ Id DW  )RU WKRVH VWDWHV WKDW GLG




   ,Q WKH DOWHUQDWLYH GHIHQGDQWV DUJXHG WKDW WKH &RXUW VKRXOG GLVPLVV FODLPV XQGHU WKH ODZV RI
VWDWHV ZKHUH QR QDPHG SODLQWLIIV UHVLGHG EHFDXVH WKH\ KDG QR VWDQGLQJ WR SXUVXH WKRVH FODLPV In
re McCormick  ) 6XSS G DW  7KH &RXUW UHMHFWHG WKLV DUJXPHQW FRQFOXGLQJ WKDW ³>L@W LV
PRUH ORJLFDO WR FRQVLGHU QDPHG SODLQWLIIV¶ DELOLW\ WR UDLVH RWKHU VWDWHODZ FODLPV DV D TXHVWLRQ RI


                                                 
WKRXJK WKH &RXUW QRWHG WKDW LW ZDV ³OLNHO\ WKDW SODLQWLIIV¶ XQMXVW HQULFKPHQW FODLPV DJDLQVW

0F&RUPLFN DQG :DO0DUW ZLOO UHTXLUH LQGLYLGXDOL]HG IDFWXDO LQTXLULHV WKDW EDU FODVV WUHDWPHQW´

EHFDXVH

        >V@RPH SODLQWLIIV SUHVXPDEO\ ERXJKW 0F&RUPLFN SHSSHU ZLWK IXOO NQRZOHGJH RI
        WKH TXDQWLW\ RI WKH SHSSHU LQ WKH FRQWDLQHU HLWKHU EHFDXVH WKH\ XQGHUVWRRG WKDW WKH
        OLVWHG ZHLJKW KDG FKDQJHG RU EHFDXVH WKH\ KDG DOUHDG\ SXUFKDVHG DQRWKHU
        FRQWDLQHU DQG VHHQ WKH UHGXFHG TXDQWLW\ 2WKHU SODLQWLIIV PLJKW QRW KDYH UHDOL]HG
        WKH TXDQWLW\ KDG EHHQ UHGXFHG EXW ZRXOG KDYH ERXJKW WKH SHSSHU UHJDUGOHVV
        7KHUH ZRXOG EH QR LQMXVWLFH LQ GHIHQGDQWV¶ UHWDLQLQJ ZKDW WKHVH SODLQWLIIV SDLG IRU
        WKHLU SHSSHU

Id DW 

        $IWHU WKH UXOLQJ RQ GHIHQGDQWV¶ PRWLRQ WR GLVPLVV SODLQWLIIV PRYHG IRU OHDYH WR ILOH D

6HFRQG $PHQGHG &RPSODLQW LQ RUGHU WR DGG QHZ IDFWXDO DOOHJDWLRQV DLPHG DW DGGUHVVLQJ WKH

GHILFLHQFLHV WKDW KDG OHG WR WKH GLVPLVVDO RI WKH DQWLWUXVW FODLP See 3OV¶ 0RW IRU 5HFRQV 'HF

  (&) 1R  $IWHU WKH &RXUW JUDQWHG WKH PRWLRQ see In re McCormick  ) 6XSS

G   ''&   GHIHQGDQWV PRYHG WR GLVPLVV WKH 6HFRQG $PHQGHG &RPSODLQW

'HIHQGDQWV¶ PRWLRQV IRFXVHG RQ WKH UHYLYHG DQWLWUXVW FRXQW EXW DOVR ³UHQHZ>HG@ E\ UHIHUHQFH WKH

DUJXPHQWV VHW IRUWK DV WR >WKH@ VWDWH ODZ FODLPV LQ 0F&RUPLFN¶V LQLWLDO 0RWLRQ WR 'LVPLVV´ See

0F&RUPLFN¶V 0RW WR 'LVPLVV G $P &RPSO DW  $SU   (&) 1R  see also :DO

0DUW¶V 0RW WR 'LVPLVV G $P &RPSO DW  $SU   (&) 1R  7KH &RXUW DJDLQ

JUDQWHG WKH PRWLRQ DV WR WKH DQWLWUXVW FODLP DQG GHQLHG LW DV WR WKH VWDWH ODZ FRQVXPHU SURWHFWLRQ

DQG XQMXVW HQULFKPHQW FODLPV See 2UGHU -XQH   (&) 1R  0HP 2S DW  -XQH 

 (&) 1R 




FRPPRQDOLW\ W\SLFDOLW\ DQG DGHTXDF\ XQGHU 5XOH  UDWKHU WKDQ D TXHVWLRQ RI VWDQGLQJ´ Id DW



                                                 
       &      &XUUHQW 3ODLQWLIIV DQG 5HPDLQLQJ &ODLPV

       7KH 6HFRQG $PHQGHG &RPSODLQW LV QRZ WKH RSHUDWLYH SOHDGLQJ ,Q DGGLWLRQ WR DGGLQJ

QHZ IDFWXDO DOOHJDWLRQV LW HOLPLQDWHG IRXU QDPHG SODLQWLIIV ZKR KDG YROXQWDULO\ GLVPLVVHG WKHLU

FODLPV VLQFH WKH ILOLQJ RI WKH $PHQGHG &RPSODLQW DQG DGGHG RQH DGGLWLRQDO SODLQWLII $V D

UHVXOW WKHUH DUH QRZ WZHOYH QDPHG SODLQWLIIV LQVWHDG RI ILIWHHQ IURP HLJKW MXULVGLFWLRQV LQVWHDG

RI HOHYHQ  'HERUDK (VSDU]D DQG +ROO\ 0DUVK &DOLIRUQLD  &\QWKLD )HUQDQGH] &RQQHFWLFXW 

3DXOD &ROH -RQHV 'LVWULFW RI &ROXPELD  &DUPHQ 3HOOLWWHUL )ORULGD  6FRWW $OODQ %LWWOH

$OH[DQGHU /LEHURY %UHQGD 7KHLV DQG -XOLD 9ODGLPLUVNL\ ,OOLQRLV  6DQGUD 5RELQVRQ 0DU\ODQG 

&DWKHULQH *ULQGHO 0LVVRXUL  DQG +XEHUW *HUVWQHFNHU 3HQQV\OYDQLD  7KH 6HFRQG $PHQGHG

&RPSODLQW DOOHJHV WKDW HDFK QDPHG SODLQWLII SXUFKDVHG D UHGXFHGZHLJKW SHSSHU SURGXFW IRU

SHUVRQDO XVH EHOLHYLQJ WKDW LW ZDV ³IXOO´ RU ³VXEVWDQWLDOO\ ILOOHG WR FDSDFLW\´ DQG ³GLG QRW NQRZ

WKDW LQ IDFW WKH WLQ FRQWDLQHG MXVW  RI WKH SHSSHU WKDW WKH WLQ ZDV GHVLJQHG WR KROG>@ DQG ZDV

DFWXDOO\ GHFHLYHG´ G $P &RPSO   7KH FRPSODLQW IXUWKHU DOOHJHV RQ EHKDOI RI WKH

QDPHG SODLQWLIIV DQG D SXWDWLYH FODVV WKDW ³>D@V D UHVXOW RI 'HIHQGDQWV¶ DFWLRQV 3ODLQWLIIV DQG WKH

&ODVV ZHUH GHFHLYHG ZKHQ WKH\ SDLG IRU IXOO WLQV RI JURXQG EODFN SHSSHU WKDW LQ IDFW FRQWDLQHG

MXVW  SHSSHU DQG  DLU RU SDLG IRU IXOO ERWWOHV RI EODFN SHSSHUFRUQV WKDW LQ IDFW FRQWDLQHG

MXVW  SHSSHUFRUQV DQG  DLU DQG WKXV ZHUH RYHUFKDUJHG GLG QRW UHFHLYH WKH EHQHILW RI WKH

EDUJDLQ DQGRU VXIIHUHG RXWRISRFNHW ORVV´ G $P &RPSO   see also id   ³>D@V D UHVXOW

RI 'HIHQGDQWV¶ EODWDQWO\ PLVOHDGLQJ DQG GHFHSWLYH XVH RI WUDGLWLRQDOVL]HG QRQWUDQVSDUHQW PHWDO

WLQV DQG JULQGHUV ZLWK XQODZIXO VODFNILOO 3ODLQWLIIV DQG WKH &ODVV KDYH EHHQ GHFHLYHG LQWR




   7KH QDPHG SODLQWLIIV ZKR YROXQWDULO\ GLVPLVVHG WKHLU FODLPV ZLWKRXW SUHMXGLFH ZHUH $QQH
0DUURQ 1LFKRODV +LOOD %HUQDUG 2UWL] DQG /LOOLDQ )HUUHUL :LWKRXW WKHVH SODLQWLIIV WKH QDPHG
SODLQWLIIV QR ORQJHU LQFOXGH DQ\RQH IURP ,RZD 1HZ -HUVH\ RU 1HZ  ,Q DGGLWLRQ WKH FDVH
LQ ZKLFK 0DUURQ ZDV WKH VROH SODLQWLII 1R FY ''&  KDV EHHQ GLVPLVVHG


                                                 
EHOLHYLQJ WKDW WKH FRQWDLQHUV FRQWDLQ WKH DPRXQW RI JURXQG EODFN SHSSHU WKDW WKH FRQWDLQHUV DUH

GHVLJQHG WR KROG´ 

       7KH FRXQWV WKDW KDYH VXUYLYHG DOOHJH WKDW GHIHQGDQWV¶ DFWLRQV YLRODWHG WZHQW\ILYH VWDWH

FRQVXPHU SURWHFWLRQ VWDWXWHV &RXQW ,, DQG FRQVWLWXWHG XQMXVW HQULFKPHQW XQGHU WKH FRPPRQ ODZ

RI DOO ILIW\ VWDWHV SOXV WKH 'LVWULFW RI &ROXPELD &RXQW ,,,  6SHFLILFDOO\ &RXQW ,, DOOHJHV WKDW E\

³VHOOLQJ EODFN SHSSHU LQ QRQWUDQVSDUHQW FRQWDLQHUV FRQWDLQLQJ QRQIXQFWLRQDO VODFNILOO´

GHIHQGDQWV FRPPLWWHG XQIDLU GHFHSWLYH RU IUDXGXOHQW DFWV SURKLELWHG E\ VWDWH FRQVXPHU

SURWHFWLRQ VWDWXWHV G $P &RPSO   &RXQW ,, IXUWKHU DOOHJHV WKDW SODLQWLIIV DQG WKH

SURSRVHG FODVV PHPEHUV ZHUH ³GLUHFWO\ DQG SUR[LPDWHO\ LQMXUHG E\ 'HIHQGDQWV¶ FRQGXFW DQG

ZRXOG QRW KDYH SDLG IRU 'HIHQGDQWV¶ EODFN SHSSHU KDG WKH\ NQRZQ WKDW WKH FRQWDLQHUV ZHUH

XQGHUILOOHG´ WKDW ³DV D SUR[LPDWH UHVXOW RI 'HIHQGDQWV¶ PLVUHSUHVHQWDWLRQV DQG RPLVVLRQV

3ODLQWLIIV DQG WKH SURSRVHG &ODVV PHPEHUV KDYH VXIIHUHG DQ DVFHUWDLQDEOH ORVV DQG DUH HQWLWOHG WR

UHOLHI LQ DQ DPRXQW WR EH GHWHUPLQHG DW WULDO´ DQG WKDW WKH\ ³DUH HQWLWOHG WR GDPDJHV UHVWLWXWLRQ

GLVJRUJHPHQW DQGRU VXFK RUGHUV RU MXGJPHQWV DV PD\ EH QHFHVVDU\ WR UHVWRUH WR DQ\ SHUVRQ LQ

LQWHUHVW DQ\ PRQH\ ZKLFK PD\ KDYH EHHQ DFTXLUHG E\ PHDQV RI VXFK XQIDLU SUDFWLFHV DQG WR WKH

UHOLHI VHW IRUWK EHORZ´ G $P &RPSO   &RXQW ,,, DOOHJHV WKDW E\ VHOOLQJ ³EODFN

SHSSHU WR 3ODLQWLIIV DQG WKH &ODVV LQ FRQWDLQHUV WKDW LQFOXGHG QRQIXQFWLRQDO VODFNILOO ZKLOH

PDLQWDLQLQJ SULFH OHYHOV IRU IXOO FRQWDLQHUV´ GHIHQGDQWV ³KDYH XQMXVWO\ UHWDLQHG D EHQHILW WR WKH

GHWULPHQW RI 3ODLQWLIIV DQG PHPEHUV RI WKH &ODVV´ WKDW ³'HIHQGDQWV¶ UHWHQWLRQ RI WKH EHQHILW

YLRODWHV WKH IXQGDPHQWDO SULQFLSOHV RI MXVWLFH HTXLW\ DQG JRRG FRQVFLHQFH´ EHFDXVH ³'HIHQGDQWV

GLG QRW GLVFORVH WR 3ODLQWLIIV DQG WKH &ODVV WKDW WKH EODFN SHSSHU FRQWDLQHUV FRQWDLQHG

QRQIXQFWLRQDO VODFNILOO´ DQG WKDW ³>D@V D GLUHFW DQG SUR[LPDWH UHVXOW RI WKH 'HIHQGDQWV¶

PLVUHSUHVHQWDWLRQV DQGRU RPLVVLRQV ZLWK UHVSHFW WR WKH QRQIXQFWLRQDO VODFNILOO LQ WKH SHSSHU WLQV



                                                 
&ROXPELD  3HOOLWWHUL )ORULGD  %LWWOH /LEHURY 7KHLV DQG 9ODGLPLUVNL\ ,OOLQRLV  DQG *ULQGHO

0LVVRXUL  %HFDXVH /LEHURY LV WKH RQO\ SURSRVHG FODVV UHSUHVHQWDWLYH ZKR SXUFKDVHG :DO

0DUW¶V SULYDWH ODEHO EUDQG SHSSHU KH LV WKH SURSRVHG FODVV UHSUHVHQWDWLYH IRU WKH FODLPV DJDLQVW

:DO0DUW

                       E      6LQJOH6WDWH &RQVXPHU 3URWHFWLRQ &ODVVHV

       $V DQ DOWHUQDWLYH WR RQH PXOWLVWDWH FODVV SODLQWLIIV LQLWLDOO\ VRXJKW FHUWLILFDWLRQ RI VL[

VLQJOHVWDWH FRQVXPHU SURWHFWLRQ FODVVHV ± &DOLIRUQLD &RQQHFWLFXW WKH 'LVWULFW RI &ROXPELD

)ORULGD ,OOLQRLV DQG 0LVVRXUL 7KH SURSRVHG FODVV UHSUHVHQWDWLYHV ZHUH WKH QDPHG SODLQWLIIV

IURP HDFK VWDWH %HFDXVH /LEHURY LV IURP ,OOLQRLV RQO\ WKH ,OOLQRLV FRQVXPHU SURWHFWLRQ FODVV

LQFOXGHV FODLPV DJDLQVW :DO0DUW +RZHYHU SODLQWLIIV VXEVHTXHQWO\ QDUURZHG WKHLU UHTXHVW

ZLWKGUDZLQJ WKHLU UHTXHVW WR FHUWLI\ VLQJOHVWDWH FODVVHV IRU &RQQHFWLFXW DQG WKH 'LVWULFW RI

&ROXPELD DQG QR ORQJHU VHHNLQJ WR KDYH WZR RI WKH QDPHG SODLQWLIIV IURP ,OOLQRLV 7KHLV DQG

%LWWOH VHUYH DV FODVV UHSUHVHQWDWLYHV See 3OV¶ 6XSS %U DW   2FW   (&) 1R 

$FFRUGLQJO\ SODLQWLIIV¶ FXUUHQW UHTXHVW LV WR FHUWLI\ IRXU VLQJOHVWDWH FRQVXPHU SURWHFWLRQ FODVVHV

ZLWK VL[ SURSRVHG FODVV UHSUHVHQWDWLYHV (VSDU]D DQG 0DUVK &DOLIRUQLD  3HOOLWWHUL )ORULGD 

/LEHURY DQG 9ODGLPLUVNL\ ,OOLQRLV  DQG *ULQGHO 0LVVRXUL 

                     8QMXVW (QULFKPHQW &ODLPV

       )RU WKHLU XQMXVW HQULFKPHQW FODLPV SODLQWLIIV VHHN WR FHUWLI\ WZR PXOWLVWDWH FODVVHV

FRYHULQJ  MXULVGLFWLRQV RU LQ WKH DOWHUQDWLYH VHYHQ VLQJOHVWDWH FODVVHV

                       D      0XOWL6WDWH 8QMXVW (QULFKPHQW &ODVVHV

       3ODLQWLIIV¶ WZR SURSRVHG PXOWLVWDWH XQMXVW HQULFKPHQW FODVVHV DUH GHVLJQHG WR DFFRXQW IRU





  3ODLQWLIIV¶ PRWLRQ LV QDUURZHU WKDQ WKH $PHQGHG &RPSODLQW ZKLFK DOOHJHV WKDW GHIHQGDQWV
YLRODWHG WKH XQMXVW HQULFKPHQW ODZV LQ DOO  VWDWHV DQG WKH 'LVWULFW RI &ROXPELD


                                                  
WZR GLIIHUHQW GHILQLWLRQV RI XQMXVW HQULFKPHQW

       7KH 8QMXVW (QULFKPHQW 5HVWDWHPHQW 0XOWL6WDWH &ODVV ³5HVWDWHPHQW &ODVV´ ZRXOG

LQFOXGH MXULVGLFWLRQV WKDW IROORZ WKH 5HVWDWHPHQW )LUVW RI 5HVWLWXWLRQ¶V GHILQLWLRQ RI XQMXVW

HQULFKPHQW 7KLV FODVV ZRXOG FRQVLVW RI

       $OO SHUVRQV UHVLGLQJ LQ $UNDQVDV &RORUDGR &RQQHFWLFXW 'LVWULFW RI &ROXPELD
       +DZDLL ,OOLQRLV ,RZD >@ 1HZ  2NODKRPD RU :HVW 9LUJLQLD ZKR SXUFKDVHG
       6ODFN)LOOHG %ODFN 3HSSHU 3URGXFWV IRU WKHLU SHUVRQDO RU KRXVHKROG XVH

&ODVV &HUW 0RW DW  ,W ZRXOG EULQJ FODLPV DJDLQVW 0F&RUPLFN DQG :DO0DUW XQGHU WKH

XQMXVW HQULFKPHQW ODZV RI WKH  MXULVGLFWLRQV ZKHUH FODVV PHPEHUV UHVLGH ZLWK WKH SURSRVHG

FODVV UHSUHVHQWDWLYHV EHLQJ WKH QDPHG SODLQWLIIV IURP WKRVH MXULVGLFWLRQV )HUQDQGH]

&RQQHFWLFXW  -RQHV 'LVWULFW RI &ROXPELD  DQG %LWWOH /LEHURY 7KHLV DQG 9ODGLPLUVNL\

,OOLQRLV 

       7KH 8QMXVW (QULFKPHQW $SSUHFLDWLRQ 0XOWL6WDWH &ODVV ³$SSUHFLDWLRQ &ODVV´ ZRXOG

LQFOXGH MXULVGLFWLRQV WKDW IROORZ WKH 5HVWDWHPHQW EXW UHTXLUH SURRI RI RQH DGGLWLRQDO HOHPHQW ±

³DSSUHFLDWLRQ´ 7KLV FODVV ZRXOG FRQVLVW RI

       $OO SHUVRQV UHVLGLQJ LQ $ODVND &DOLIRUQLD .DQVDV .HQWXFN\ 0DLQH 0DU\ODQG
       0DVVDFKXVHWWV >0LVVRXUL 1HZ 0H[LFR@ 1HYDGD 3HQQV\OYDQLD 5KRGH ,VODQG
       6RXWK &DUROLQD 6RXWK 'DNRWD 7HQQHVVHH 8WDK 9HUPRQW :DVKLQJWRQ RU
       :LVFRQVLQ ZKR SXUFKDVHG 6ODFN)LOOHG %ODFN 3HSSHU 3URGXFWV IRU WKHLU SHUVRQDO
       RU KRXVHKROG XVH
                         
&ODVV &HUW 0RW DW         7KLV FODVV ZRXOG EULQJ FODLPV XQGHU WKH XQMXVW HQULFKPHQW ODZV RI WKH

 MXULVGLFWLRQV ZKHUH FODVV PHPEHUV UHVLGH ZLWK WKH SURSRVHG FODVV UHSUHVHQWDWLYHV EHLQJ WKH

QDPHG SODLQWLIIV IURP WKRVH MXULVGLFWLRQV (VSDU]D DQG 0DUVK &DOLIRUQLD  5RELQVRQ

0DU\ODQG  *ULQGHO 0LVVRXUL  DQG *HUVWQHFNHU 3HQQV\OYDQLD 



  3ODLQWLIIV LQLWLDOO\ LQFOXGHG 0LVVRXUL DQG 1HZ 0H[LFR LQ WKH 5HVWDWHPHQW &ODVV EXW WKH\
VXEVHTXHQWO\ DJUHHG ZLWK GHIHQGDQWV WKDW WKH\ EHORQJHG LQ WKH $SSUHFLDWLRQ &ODVV See
0F&RUPLFN¶V 2SS DW  3OV¶ 0F&RUPLFN 5HSO\ DW 


                                                   
                      E      6LQJOH6WDWH 8QMXVW (QULFKPHQW &ODVVHV

       $V DQ DOWHUQDWLYH WR WZR PXOWLVWDWH FODVVHV SODLQWLIIV VHHN FHUWLILFDWLRQ RI VHYHQ VLQJOH

VWDWH XQMXVW HQULFKPHQW FODVVHV 7KH SURSRVHG FODVV UHSUHVHQWDWLYHV IRU HDFK FODVV DUH WKH QDPHG

SODLQWLIIV IURP WKDW MXULVGLFWLRQ (VSDU]D DQG 0DUVK &DOLIRUQLD  )HUQDQGH] &RQQHFWLFXW  -RQHV

'LVWULFW RI &ROXPELD  %LWWOH /LEHURY 7KHLV DQG 9ODGLPLUVNL\ ,OOLQRLV  5RELQVRQ 0DU\ODQG 

*ULQGHO 0LVVRXUL  DQG *HUVWQHFNHU 3HQQV\OYDQLD  2QO\ WKH ,OOLQRLV FODVV KDV FODLPV DJDLQVW

:DO0DUW

       %      &ODVV &HUWLILFDWLRQ 5HFRUG

       ,Q VXSSRUW RI WKHLU PRWLRQ IRU FODVV FHUWLILFDWLRQ SODLQWLIIV VXEPLWWHG WDEOHV FRPSDULQJ

FRQVXPHU SURWHFWLRQ DQG XQMXVW HQULFKPHQW ODZ IURP WKH UHOHYDQW MXULVGLFWLRQV SURSRVHG MXU\

LQVWUXFWLRQV IRU WKH SURSRVHG PXOWLVWDWH FODVVHV H[FHUSWV IURP WKH GHSRVLWLRQV RI WKH WZHOYH

SURSRVHG FODVV UHSUHVHQWDWLYHV FRUSRUDWH GRFXPHQWV WKDW KDG EHHQ SURGXFHG E\ 0F&RUPLFN

GXULQJ GLVFRYHU\ WKH ([SHUW 5HSRUW RI 'U $UPDQGR /HY\ DQG GHFODUDWLRQV IURP WKH FXVWRGLDQV

RI UHFRUGV RI YDULRXV UHWDLOHUV ZKR VROG 6ODFN)LOOHG 3HSSHU 3URGXFWV See 3OV¶ 0HP LQ

6XSSRUW RI &ODVV &HUW 0RW (&) 1R  ³3OV¶ 0HP´  3OV¶ ([V   3OV¶

5HSO\ WR 0F&RUPLFN¶V 2SS (&) 1R  ³3OV¶ 0F&RUPLFN 5HSO\´  3OV¶ 0F&RUPLFN

5HSO\ ([V  3OV¶ 6XSS ([V $+

       'HIHQGDQWV HDFK ILOHG DQ RSSRVLWLRQ See 0F&RUPLFN¶V 2SS WR &ODVV &HUW 0RW $XJ

  (&) 1R  ³0F&RUPLFN¶V 2SS´  :DO0DUW¶V 5HVS WR &ODVV &HUW 0RW $XJ 

 (&) 1R  ³:DO0DUW¶V 2SS´  0F&RUPLFN¶V RSSRVLWLRQ ZKLFK :DO0DUW MRLQHG LQ

ZDV VXSSRUWHG E\ LWV RZQ DQDO\VLV RI WKH UHOHYDQW FRQVXPHU SURWHFWLRQ DQG XQMXVW HQULFKPHQW

ODZV DGGLWLRQDO GHSRVLWLRQ H[FHUSWV IURP SURSRVHG FODVV UHSUHVHQWDWLYHV DQG WKUHH IRUPHU QDPHG

SODLQWLIIV D GHFODUDWLRQ IURP -DPHV +HVWHU WKH 0DWHULDOV 0DQDJHU IRU 0F&RUPLFN WKH ([SHUW

5HSRUW RI 'U -RKQ + -RKQVRQ ,9 DV D UHEXWWDO WR 'U /HY\¶V 5HSRUW DQG H[FHUSWV IURP 'U

                                                 
/HY\¶V GHSRVLWLRQ See 0F&RUPLFN¶V ([V    'HIHQGDQWV DOVR MRLQWO\ PRYHG WR

H[FOXGH WKH UHSRUW DQG RSLQLRQV RI 'U /HY\

       $W WKH &RXUW¶V ILUVW KHDULQJ RQ SODLQWLIIV¶ PRWLRQ RQ -XO\   SODLQWLIIV LQIRUPHG WKH

&RXUW WKDW DOO IDFW GLVFRYHU\ KDG EHHQ FRPSOHWHG DQG WKDW DOO H[SHUWV KDG EHHQ LGHQWLILHG

 7U DW  3ODLQWLIIV DOVR SUHVHQWHG WKH &RXUW ZLWK DGGLWLRQDO PDWHULDOV LQ VXSSRUW RI WKHLU

UHTXHVW WR FHUWLI\ PXOWLVWDWH FODVVHV ± D 3RZHU3RLQW SUHVHQWDWLRQ DQG D FROOHFWLRQ RI H[DPSOHV RI

MXU\ LQVWUXFWLRQV ± ERWK RI ZKLFK ZHUH DGGHG WR WKH UHFRUG See 1RWLFH RI )LOLQJ $XJ  

(&) 1R  3ODLQWLIIV VXEVHTXHQWO\ ILOHG D VWDWHPHQW RQ 0DU\ODQG¶V ODZ RI XQMXVW HQULFKPHQW

DQG GHIHQGDQWV ILOHG D UHVSRQVH WR SODLQWLIIV¶ 3RZHU3RLQW See 3OV¶ 6WDWHPHQW &RQFHUQLQJ 0G

/DZ -XO\   (&) 1R  'HIV¶ 5HVS WR &HUWDLQ 6WDWHPHQWV LQ 3OV¶ 3RZHU3RLQW

3UHVHQWDWLRQ -XO\   (&) 1R 

       2Q 6HSWHPEHU   WKH &RXUW KHOG D WHOHSKRQH FRQIHUHQFH FDOO ZLWK WKH SDUWLHV WR

DGYLVH WKHP WKDW LW LQWHQGHG WR GHQ\ WKHLU PRWLRQ WR FHUWLI\ PXOWLVWDWH FRQVXPHU SURWHFWLRQ DQG

XQMXVW HQULFKPHQW FODVVHV EXW WKDW DGGLWLRQDO EULHILQJ ZRXOG EH QHFHVVDU\ EHIRUH DQ\ GHFLVLRQ

FRXOG EH PDGH RQ ZKHWKHU WR FHUWLI\ DQ\ VLQJOHVWDWH FODVVHV SDUWLFXODUO\ WKH VLQJOHVWDWH

FRQVXPHU SURWHFWLRQ FODVVHV 7KH &RXUW WKHUHIRUH DVNHG WKH SDUWLHV WR DGGUHVV LQ WKHLU

VXSSOHPHQWDO EULHILQJ  ZKHWKHU WKHUH ZDV ³D W\SLFDODGHTXDWH SODLQWLII IRU HDFK VWDWH"´ 

ZKHWKHU ³WKH UHTXLUHPHQWV XQGHU HDFK VWDWH¶V ODZ UHJDUGLQJ PDWHULDOLW\FDXVDWLRQLQMXU\ DV

GLVWLQFW IURP GHFHSWLRQ "´ DQG  ZKHWKHU ³HYLGHQWLDU\ SURRI >ZDV@ QHFHVVDU\ IRU SODLQWLIIV WR

VXVWDLQ WKHLU EXUGHQ XQGHU 5XOH  E  "´ DQG LI VR ZKHWKHU SODLQWLIIV KDG ³PHW WKHLU EXUGHQ WR

VKRZ IDFWXDO SUHGRPLQDQFH EDVHG RQ WKH µFRPPRQ SURRI¶ FLWHG RQ SDJH  RI WKHLU 3RZHU3RLQW

SUHVHQWDWLRQ"´ See 2UGHU DW  6HSW   (&) 1R  7KH SDUWLHV ILOHG VXSSOHPHQWDO

PHPRUDQGD RQ 2FWREHU   DQG UHVSRQVHV RQ 2FWREHU   See 'HIV¶ -RLQW 6XSS %U



                                                
2FW   (&) 1R  ³'HIV¶ 6XSS %U´  3OV¶ 6XSS %U 2FW   (&) 1R 

'HIV¶ -RLQW 5HVS WR 3OV¶ 6XSS %U 2FW   (&) 1R  ³'HIV¶ 6XSS 5HVS´  3OV¶

5HVS WR 'HIV¶ 6XSS %U 2FW   (&) 1R  ³3OV¶ 6XSS 5HVS´  ,Q WKHLU ILUVW ILOLQJ

SODLQWLIIV ZLWKGUHZ WKHLU UHTXHVW WR FHUWLI\ VLQJOHVWDWH FRQVXPHU SURWHFWLRQ FODVVHV LQ

&RQQHFWLFXW DQG WKH 'LVWULFW RI &ROXPELD ZLWKGUHZ WKHLU UHTXHVW WR KDYH %LWWOH DQG 7KHLV

DSSRLQWHG DV FODVV UHSUHVHQWDWLYHV IRU ,OOLQRLV DQG VXEPLWWHG DGGLWLRQDO GHSRVLWLRQ WHVWLPRQ\

IURP WKH UHPDLQLQJ SURSRVHG FODVV UHSUHVHQWDWLYHV (VSDU]D DQG 0DUVK &DOLIRUQLD  3HOOLWWHUL

 )ORULGD  /LEHURY DQG 9ODGLPLUVNL\ ,OOLQRLV  DQG *ULQGHO 0LVVRXUL  See 3OV¶ 6XSS %U DW 

   ([V $)

       2Q 2FWREHU   WKH &RXUW KHOG D VHFRQG KHDULQJ IRFXVLQJ H[FOXVLYHO\ RQ WKH IRXU

UHPDLQLQJ VLQJOHVWDWH FRQVXPHU SURWHFWLRQ FODVVHV 7KH SDUWLHV DJUHHG GXULQJ WKH 6HSWHPEHU 

 FRQIHUHQFH FDOO WKDW WKH GHFLVLRQ ZKHWKHU WR FHUWLI\ DQ\ VLQJOHVWDWH FODVVHV VKRXOG EH

UHVROYHG E\ WKLV &RXUW

                                           $1$/<6,6

       3ODLQWLIIV KDYH DVNHG WKH &RXUW WR FHUWLI\ HLWKHU WKUHH PXOWLVWDWH FODVVHV RU IRXU VLQJOH

VWDWH FODVVHV WR EULQJ FRQVXPHU SURWHFWLRQ FODLPV DQG VHYHQ VLQJOHVWDWH FODVVHV WR EULQJ XQMXVW

HQULFKPHQW FODLPV DJDLQVW GHIHQGDQWV 0F&RUPLFN DQG :DO0DUW $V H[SODLQHG KHUHLQ WKH &RXUW

ZLOO QRW FHUWLI\ DQ\ RI WKH SURSRVHG PXOWLVWDWH FODVVHV 1RU ZLOO LW FHUWLI\ WKH ,OOLQRLV &RQVXPHU

3URWHFWLRQ &ODVV RU DQ\ RI WKH VLQJOHVWDWH XQMXVW HQULFKPHQW FODVVHV +RZHYHU LW ZLOO FHUWLI\ WKH

&DOLIRUQLD )ORULGD DQG 0LVVRXUL &RQVXPHU 3URWHFWLRQ &ODVVHV

,     /(*$/ 67$1'$5' )25 &/$66 &(57,),&$7,21

       )HGHUDO 5XOH RI &LYLO 3URFHGXUH  JRYHUQV WKH FHUWLILFDWLRQ RI FODVV DFWLRQV LQ IHGHUDO

FRXUW 5XOH  D VHWV RXW WKH IRXU ³SUHUHTXLVLWHV´ IRU DQ\ FODVV DFWLRQ

         WKH FODVV LV VR QXPHURXV WKDW MRLQGHU RI DOO PHPEHUV LV LPSUDFWLFDEOH

                                                 
         WKHUH DUH TXHVWLRQV RI ODZ RU IDFW FRPPRQ WR WKH FODVV

         WKH FODLPV RU GHIHQVHV RI WKH UHSUHVHQWDWLYH SDUWLHV DUH W\SLFDO RI WKH FODLPV RU
       GHIHQVHV RI WKH FODVV DQG

         WKH UHSUHVHQWDWLYH SDUWLHV ZLOO IDLUO\ DQG DGHTXDWHO\ SURWHFW WKH LQWHUHVWV RI WKH
       FODVV

)HG 5 &LY 3  D  7KHVH IRXU ³WKUHVKROG UHTXLUHPHQWV´ DUH UHIHUUHG WR DV ³QXPHURVLW\´

³FRPPRQDOLW\´ ³W\SLFDOLW\´ DQG ³DGHTXDF\ RI UHSUHVHQWDWLRQ´ In re Lorazepam & Clorazepate

Antitrust Litig.  )G   '& &LU  

       5XOH  E SURYLGHV WKDW ³>D@ FODVV DFWLRQ PD\ EH PDLQWDLQHG LI 5XOH  D LV VDWLVILHG´

DQG WKH DFWLRQ PHHWV WKH UHTXLUHPHQWV RI HLWKHU 5XOH E   E   RU E   Amchem Prods.,

Inc. v. Windsor  86     +HUH SODLQWLIIV VHHN FHUWLILFDWLRQ XQGHU 5XOH

 E   ZKLFK SHUPLWV D FODVV DFWLRQ ³LI    WKH FRXUW ILQGV WKDW WKH TXHVWLRQV RI ODZ RU IDFW

FRPPRQ WR FODVV PHPEHUV SUHGRPLQDWH RYHU DQ\ TXHVWLRQV DIIHFWLQJ RQO\ LQGLYLGXDO PHPEHUV

DQG WKDW D FODVV DFWLRQ LV VXSHULRU WR RWKHU DYDLODEOH PHWKRGV IRU IDLUO\ DQG HIILFLHQWO\

DGMXGLFDWLQJ WKH FRQWURYHUV\´ )HG 5 &LY 3  E   7KH ILUVW SDUW RI WKLV FULWHULRQ LV NQRZQ

DV ³SUHGRPLQDQFH´ WKH VHFRQG SDUW DV ³VXSHULRULW\´ Amchem.  86 DW  5XOH  E 

IXUWKHU SURYLGHV WKDW

       7KH PDWWHUV SHUWLQHQW WR WKHVH ILQGLQJV LQFOXGH

        $ WKH FODVV PHPEHUV¶ LQWHUHVWV LQ LQGLYLGXDOO\ FRQWUROOLQJ WKH SURVHFXWLRQ RU
       GHIHQVH RI VHSDUDWH DFWLRQV

        % WKH H[WHQW DQG QDWXUH RI DQ\ OLWLJDWLRQ FRQFHUQLQJ WKH FRQWURYHUV\ DOUHDG\
       EHJXQ E\ RU DJDLQVW FODVV PHPEHUV

        & WKH GHVLUDELOLW\ RU XQGHVLUDELOLW\ RI FRQFHQWUDWLQJ WKH OLWLJDWLRQ RI WKH FODLPV LQ
       WKH SDUWLFXODU IRUXP DQG

        ' WKH OLNHO\ GLIILFXOWLHV LQ PDQDJLQJ D FODVV DFWLRQ



                                                  
)HG 5 &LY 3  E  

        ³$ SDUW\ VHHNLQJ WR PDLQWDLQ D FODVV DFWLRQ µPXVW DIILUPDWLYHO\ GHPRQVWUDWH KLV

FRPSOLDQFH¶ ZLWK 5XOH ´ Comcast Corp. v. Behrend  86    TXRWLQJ Wal-

Mart Stores, Inc. v. Dukes  86     5XOH  ³µGRHV QRW VHW IRUWK D PHUH

SOHDGLQJ VWDQGDUG¶´ Id TXRWLQJ Wal-Mart  86 DW   ³5DWKHU D SDUW\ PXVW QRW RQO\ µEH

SUHSDUHG WR SURYH WKDW WKHUH DUH in fact VXIILFLHQWO\ QXPHURXV SDUWLHV FRPPRQ TXHVWLRQV RI ODZ

RU IDFW¶ W\SLFDOLW\ RI FODLPV RU GHIHQVHV DQG DGHTXDF\ RI UHSUHVHQWDWLRQ DV UHTXLUHG E\ 5XOH

 D ´ EXW ³PXVW DOVR VDWLVI\ WKURXJK HYLGHQWLDU\ SURRI DW OHDVW RQH RI WKH SURYLVLRQV RI 5XOH

 E ´ Id TXRWLQJ Wal-Mart  86 DW  

       $ FRXUW SUHVHQWHG ZLWK D PRWLRQ IRU FODVV FHUWLILFDWLRQ PXVW HQJDJH LQ D ³ULJRURXV

DQDO\VLV´ WR EH FHUWDLQ WKDW WKH UHTXLUHPHQWV RI 5XOH  D DQG E DUH VDWLVILHG ZKLFK ZLOO

IUHTXHQWO\ QHFHVVLWDWH ORRNLQJ EHKLQG WKH SOHDGLQJV DQG JLYLQJ VRPH FRQVLGHUDWLRQ WR WKH PHULWV

RI SODLQWLIIV¶ XQGHUO\LQJ FODLPV Comcast  86 DW  :KLOH D FRXUW¶V ³FODVVFHUWLILFDWLRQ

DQDO\VLV PXVW EH ULJRURXV DQG PD\ HQWDLO VRPH RYHUODS ZLWK WKH PHULWV RI WKH SODLQWLII¶V

XQGHUO\LQJ FODLP 5XOH  JUDQWV FRXUWV QR OLFHQVH WR HQJDJH LQ IUHHUDQJLQJ PHULWV LQTXLULHV DW

WKH FHUWLILFDWLRQ VWDJH´ Amgen Inc. v. Conn. Ret. Plans & Trust Funds  86  

  ³0HULWV TXHVWLRQV PD\ EH FRQVLGHUHG WR WKH H[WHQW±EXW RQO\ WR WKH H[WHQW±WKDW WKH\ DUH

UHOHYDQW WR GHWHUPLQLQJ ZKHWKHU WKH 5XOH  SUHUHTXLVLWHV IRU FODVV FHUWLILFDWLRQ DUH VDWLVILHG´

Id. DW  8OWLPDWHO\ ³>D@ GLVWULFW FRXUW H[HUFLVHV EURDG GLVFUHWLRQ LQ GHFLGLQJ ZKHWKHU WR SHUPLW

D FDVH WR SURFHHG DV D FODVV DFWLRQ´ Hartman v. Duffey  )G   '& &LU  

       ,Q D PXOWLGLVWULFW OLWLJDWLRQ WKH 0'/ WUDQVIHUHH FRXUW PXVW DSSO\ WKH ODZ RI LWV RZQ

FLUFXLW ZKHQ DQDO\]LQJ TXHVWLRQV RI IHGHUDO ODZ See In re Korean Air Lines Disaster of Sept. 1,

1983  )G   '& &LU   aff’d sub nom. Chan v. Korean Air Lines, Ltd. 



                                                 
86    0XOWLGLVWULFW /LWLJ 0DQ   7KLV SULQFLSOH H[WHQGV WR LQWHUSUHWDWLRQV RI

5XOH  See, e.g. In re Yasmin & Yaz (Drospirenone) Mktg., Sales Practices & Prod. Liab.

Litig. 1R FY  :/  DW  6' ,OO 0DU   DSSO\LQJ 6HYHQWK

&LUFXLW SUHFHGHQW WR FODVV FHUWLILFDWLRQ PRWLRQ LQ 0'/  In re Toys “R” Us-Delaware, Inc.-Fair

& Accurate Credit Transactions Act (FACTA) Litig. 1R FY  :/  DW

  &' &DO $XJ   DSSO\LQJ 1LQWK &LUFXLW SUHFHGHQW WR FODVV FHUWLILFDWLRQ PRWLRQ LQ

0'/  $OVR WKH SDUWLHV KHUH DJUHH WKDW WKH '& &LUFXLW¶V 5XOH  SUHFHGHQW DSSOLHV WR WKH FODVV

FHUWLILFDWLRQ PRWLRQ See +U¶J 7U DW   2FW   (&) 1R  ³ 7U´  

         +RZHYHU LQ WKH DEVHQFH RI FRQWUROOLQJ SUHFHGHQW ³WKH ODZ RI D WUDQVIHURU IRUXP RQ D

IHGHUDO TXHVWLRQ    PHULWV FORVH FRQVLGHUDWLRQ EXW >LW@ GRHV QRW KDYH VWDUH GHFLVLV HIIHFW LQ D

WUDQVIHUHH IRUXP VLWXDWHG LQ DQRWKHU FLUFXLW´ See In re Korean Air Lines Disaster  )G DW

 )RU DV KHOG E\ WKH '& &LUFXLW

         >,@Q WKH FRQWH[W RI  86&   D VWDWXWH DXWKRUL]LQJ WUDQVIHUV RQO\ IRU
         SUHWULDO SXUSRVHV ZH DUH SHUVXDGHG E\ WKRXJKWIXO FRPPHQWDU\ WKDW WKH WUDQVIHUHH
         FRXUW >VKRXOG@ EH IUHH WR GHFLGH D IHGHUDO FODLP LQ WKH PDQQHU LW YLHZV DV FRUUHFW
         ZLWKRXW GHIHUULQJ WR WKH LQWHUSUHWDWLRQ RI WKH WUDQVIHURU FLUFXLW

Id. DW 



     7KHQ&LUFXLW -XGJH 5XWK %DGHU *LQVEXUJ H[SODLQHG
         $SSO\LQJ GLYHUJHQW LQWHUSUHWDWLRQV RI WKH JRYHUQLQJ IHGHUDO ODZ WR SODLQWLIIV
         GHSHQGLQJ VROHO\ XSRQ ZKHUH WKH\ LQLWLDOO\ ILOHG VXLW ZRXOG VXUHO\ UHGXFH WKH
         HIILFLHQFLHV DFKLHYDEOH WKURXJK FRQVROLGDWHG SUHSDUDWRU\ SURFHHGLQJV ,QGHHG
         EHFDXVH WKHUH LV XOWLPDWHO\ D VLQJOH SURSHU LQWHUSUHWDWLRQ RI IHGHUDO ODZ WKH
         DWWHPSW WR DVFHUWDLQ DQG DSSO\ GLYHUVH FLUFXLW LQWHUSUHWDWLRQV VLPXOWDQHRXVO\ LV
         LQKHUHQWO\ VHOIFRQWUDGLFWRU\ 2XU V\VWHP FRQWHPSODWHV GLIIHUHQFHV EHWZHHQ
         GLIIHUHQW VWDWHV¶ ODZV WKXV D PXOWLGLVWULFW MXGJH DVNHG WR DSSO\ GLYHUJHQW VWDWH
         SRVLWLRQV RQ D SRLQW RI ODZ ZRXOG IDFH D FRKHUHQW LI VRPHWLPHV GLIILFXOW WDVN
         %XW LW LV ORJLFDOO\ LQFRQVLVWHQW WR UHTXLUH RQH MXGJH WR DSSO\ VLPXOWDQHRXVO\
         GLIIHUHQW DQG FRQIOLFWLQJ LQWHUSUHWDWLRQV RI ZKDW LV VXSSRVHG WR EH D XQLWDU\ IHGHUDO
         ODZ

In re Korean Air Lines Disaster  )G DW 


                                                  
,,     08/7,67$7( &/$66(6

        3ODLQWLIIV VHHN FHUWLILFDWLRQ RI WKUHH PXOWLVWDWH FODVVHV 'HIHQGDQWV RSSRVH FHUWLILFDWLRQ

RQ D QXPEHU RI JURXQGV EXW EHFDXVH WKH &RXUW DJUHHV WKDW SODLQWLIIV KDYH QRW PHW WKHLU EXUGHQ

XQGHU 5XOH  E  WR VKRZ WKDW FRPPRQ LVVXHV RI ODZ SUHGRPLQDWH LW ZLOO OLPLW LWV GLVFXVVLRQ

WR WKDW LVVXH

        7KH SUHGRPLQDQFH SURQJ RI 5XOH  E  SHUPLWV D FODVV DFWLRQ ³LI    WKH FRXUW ILQGV

WKDW WKH TXHVWLRQV RI ODZ RU IDFW FRPPRQ WR FODVV PHPEHUV SUHGRPLQDWH RYHU DQ\ TXHVWLRQV

DIIHFWLQJ RQO\ LQGLYLGXDO PHPEHUV´ )HG 5 &LY 3  E   7R VDWLVI\ WKLV UHTXLUHPHQW IRU D

SURSRVHG PXOWLVWDWH FODVV PRYDQWV PXVW ³FUHGLWDEO\ GHPRQVWUDWH WKURXJK DQ µH[WHQVLYH

DQDO\VLV¶ RI VWDWH ODZ YDULDQFHV µWKDW FODVV FHUWLILFDWLRQ GRHV QRW SUHVHQW LQVXSHUDEOH REVWDFOHV¶´

Walsh v. Ford Motor Co.  )G   '& &LU  TXRWLQJ In re School Asbestos

Litig.  )G   G &LU   2U LQ RWKHU ZRUGV FODLPV DULVLQJ XQGHU GLIIHUHQW

VWDWHV¶ ODZV FDQ EH ³JURXSHG´ LQWR D VLQJOH FODVV RQO\ LI WKH\ FRQWDLQ ³materially LGHQWLFDO OHJDO

VWDQGDUGV´ Klay v. Humana, Inc.  )G   WK &LU   abrogated in part on

other grounds by Bridge v. Phx. Bond & Indem. Co.  86    see also Grandalski v.

Quest Diagnostics Inc.  )G   G &LU  ³JURXSLQJ LQ JHQHUDO PD\ EH D

SHUPLVVLEOH DSSURDFK WR QDWLRQZLGH FODVV DFWLRQ OLWLJDWLRQ´ EXW ³SODLQWLIIV IDFH D VLJQLILFDQW

EXUGHQ WR GHPRQVWUDWH WKDW JURXSLQJ LV D ZRUNDEOH VROXWLRQ´   0F/DXJKOLQ RQ &ODVV $FWLRQV

  WK HG ³,I WKHUH LV QR WUXH FRQIOLFW EHWZHHQ RU DPRQJ WKH VXEVWDQWLYH ODZV RI WKH

UHOHYDQW VWDWHV WKH QHHG WR DSSO\ PXOWLSOH VWDWH ODZV ZLOO QRW GHIHDW D SUHGRPLQDQFH ILQGLQJ´

        7KH EXUGHQ RI VKRZLQJ ³JURXSDELOLW\´ ³UHVWV VTXDUHO\ ZLWK WKH SODLQWLIIV´ Klay  )G

DW  FLWLQJ Walsh  )G DW   see also Langan v. Johnson & Johnson Consumer

Cos.  )G   G &LU  ³WKH SDUW\ VHHNLQJ FHUWLILFDWLRQ KDV WKH XOWLPDWH EXUGHQ

WR GHPRQVWUDWH WKDW DQ\ YDULDWLRQV LQ UHOHYDQW VWDWH ODZV GR QRW SUHGRPLQDWH RYHU WKH

                                                 
VLPLODULWLHV´  ³>7@KH FUXFLDO LQTXLU\ LV QRW ZKHWKHU WKH ODZV RI PXOWLSOH MXULVGLFWLRQV DUH

LPSOLFDWHG EXW ZKHWKHU WKRVH ODZV GLIIHU LQ D PDWHULDO PDQQHU WKDW SUHFOXGHV WKH SUHGRPLQDQFH

RI FRPPRQ LVVXHV´ In re U.S. Foodservice Inc. Pricing Litig.  )G   G &LU  

&RXUWV FDQ DOORZ VXEFODVVLQJ RQ PRWLRQ RU sua sponte EXW DUH XQGHU QR REOLJDWLRQ WR GR VR DQG

WKH EXUGHQ UHPDLQV RQ WKH SDUW\ VHHNLQJ FHUWLILFDWLRQ  1HZEHUJ RQ &ODVV $FWLRQV   WK

HG 

        ,Q FRQVLGHULQJ ZKHWKHU WR FHUWLI\ D PXOWLVWDWH FODVV LW LV WKH WULDO FRXUW¶V MRE WR FULWLFDOO\

FRQVLGHU YDULDWLRQV LQ VWDWH ODZ See, e.g. Sacred Heart Health Sys., Inc. v. Humana Military

Healthcare Servs., Inc.  )G   WK &LU   7KH LQTXLU\ ³EHJLQV RI FRXUVH

ZLWK WKH HOHPHQWV RI WKH XQGHUO\LQJ FDXVH RI DFWLRQ´ Erica P. John Fund, Inc. v. Halliburton

Co.  86     $Q\ YDULDWLRQV LQ VWDWH FRXUWV¶ LQWHUSUHWDWLRQV RI IDFLDOO\ VLPLODU

HOHPHQWV ZLOO DOVR EH UHOHYDQW See, e.g. Mazza v. Am. Honda Motor Co.  )G   WK

&LU  ³&RQVXPHU SURWHFWLRQ ODZV DUH D FUHDWXUH RI WKH VWDWH LQ ZKLFK WKH\ DUH IDVKLRQHG

7KH\ PD\ LPSRVH RU QRW LPSRVH OLDELOLW\ GHSHQGLQJ RQ SROLF\ FKRLFHV PDGH E\ VWDWH OHJLVODWXUHV

RU LI OHJLVODWRUV OHIW D JDS RU DPELJXLW\ E\ VWDWH VXSUHPH FRXUWV´  7KH DEVHQFH RI DQ\ FOHDU

LQWHUSUHWDWLRQ RI DQ HOHPHQW PD\ DOVR EH PDWHULDO EHFDXVH ³HDFK VWDWH PXVW GHFLGH IRU LWVHOI KRZ

WR UHVROYH >@ XQDQVZHUHG TXHVWLRQV DERXW WKH VFRSH DQG HYLGHQWLDU\ UHTXLUHPHQWV QHHGHG WR

HVWDEOLVK >WKDW HOHPHQW@´ Mullins v. Premier Nutrition Corp. 1R FY  :/

 DW  1' &DO -XQH    see also In re Bisphenol-A (BPA) Polycarbonate

Plastic Prods. Liab. Litig.  )5'   :' 0R  SURYLGLQJ D ³VDPSOLQJ RI WKH

OHJDO GLVSXWHV WKDW WKH &RXUW LV XQDEOH WR UHVROYH ZLWKRXW GHOYLQJ LQWR D OHJDO LQTXLU\ PRUH

H[WHQVLYH WKDQ KDV EHHQ SURYLGHG E\ WKH SDUWLHV LQ RUGHU WR DVFHUWDLQ RU SUHGLFW WKH KROGLQJV RI

WKH KLJKHVW FRXUWV LQ WKHVH MXULVGLFWLRQV´ 



                                                   
        :KHWKHU YDULDWLRQV LQ HOHPHQWV RU LQWHUSUHWDWLRQV DUH PDWHULDO ZLOO GHSHQG RQ WKH H[WHQW

DQG QDWXUH RI DQ\ YDULDWLRQV SODLQWLIIV¶ WKHRU\ RI OLDELOLW\ DQG WKH IDFWXDO UHFRUG See, e.g.

Grandalski  )G DW  SODLQWLIIV IDLOHG WR SURYLGH ³DQDO\VLV GHVFULELQJ KRZ WKH JURXSHG

VWDWH ODZV PLJKW DSSO\ WR WKH IDFWV RI WKLV FDVH´  In re Pharm. Indus. Average Wholesale Price

Litig.  )5'   ' 0DVV  FRQVLGHULQJ ZKHWKHU YDULDWLRQV LQ VFLHQWHU

UHTXLUHPHQWV DPRQJ VWDWHV¶ XQIDLU WUDGH SUDFWLFH VWDWXWHV ZHUH PDWHULDO ³>L@Q WKH FRQWH[W RI

SODLQWLIIV¶ WKHRU\ LQ WKLV FDVH´  In re Telectronics Pacing Sys., Inc.  )5'   6'

2KLR  FRXUW VKRXOG ³GHWHUPLQH ZKHWKHU WKH YDULDWLRQV DUH VLJQLILFDQW DQG ZKHWKHU WKH\ DUH

PDWHULDO WR WKH LVVXHV FRQWHVWHG LQ WKH FDVH´ 

        $ ³µVLQJOH GLIIHUHQFH¶ >DPRQJ@ WKH >V@WDWH ODZV JRYHUQLQJ SODLQWLIIV¶ FODLPV LV QRW

QHFHVVDULO\ D VXEVWDQWLDO GLIIHUHQFH´ EXW ³>F@RXUWV PXVW H[HUFLVH FDUH    LQ RUGHU WR GHWHUPLQH

ZKHWKHU DQ\ FRQIOLFWV LQ JRYHUQLQJ ODZ ZLOO RYHUZKHOP WKH DELOLW\ RI WKH WULHU RI IDFW

PHDQLQJIXOO\ WR DGYDQFH WKH OLWLJDWLRQ WKURXJK FODVV>@ZLGH SURRI´ Hughes v. Ester C Co. 

)5'   ('1  TXRWLQJ Rodriguez v. It's Just Lunch, Intern.  )5' 

 6'1  DQG WKHQ TXRWLQJ Johnson v. Nextel Commc’ns Inc.  )G   G

&LU   ³(YHQ GLIIHUHQFHV LQ VWDWH ODZV WKDW DPRXQW WR µQXDQFHV¶ >PD\@ VXIILFH WR PDNH

PXOWLVWDWH FODVVHV LQDSSURSULDWH´ Marshall v. H & R Block Tax Servs., Inc.  )5'  

6' ,OO  TXRWLQJ In re Rhone–Poulenc Rorer Inc.  )G   WK &LU 

        )LQDOO\ SODLQWLIIV VHHNLQJ FHUWLILFDWLRQ RI D PXOWLVWDWH FODVV ³EHDU>@ WKH EXUGHQ RI

GHPRQVWUDWLQJ µD VXLWDEOH DQG UHDOLVWLF SODQ IRU WULDO RI WKH FODVV FODLPV¶´ Zinser v. Accufix




   7KH &RXUW GRHV QRW DJUHH DV GHIHQGDQWV DSSHDU WR VXJJHVW WKDW EHFDXVH VR PDQ\ FRXUWV KDYH
GHQLHG FHUWLILFDWLRQ RI PXOWLVWDWH FRQVXPHU SURWHFWLRQ DQG XQMXVW HQULFKPHQW FODVVHV WKH EXUGHQ
LV HVVHQWLDOO\ LQVXUPRXQWDEOH See 0F&RUPLFN¶V 2SS DW   ([V  7DEOHV RI
&DVHV 


                                                  
Research Inst., Inc.  )G   WK &LU  opinion amended on denial of reh’g 

)G  WK &LU   ³,I PRUH WKDQ D IHZ RI WKH >VWDWH@ ODZV    GLIIHU >D FRXUW@ ZRXOG IDFH

DQ LPSRVVLEOH WDVN RI LQVWUXFWLQJ MXU\ RQ UHOHYDQW ODZ´ In re Am. Med. Sys., Inc. )G 

 WK &LU   ,Q WKH HQG ³FHUWLI\LQJ PXOWLVWDWH RU QDWLRQZLGH FODVVHV LV QRW FDWHJRULFDOO\

SURKLELWHG´ EXW ³FODVV FHUWLILFDWLRQ DQDO\VLV LV QHFHVVDULO\ FRQWH[WXDO´ In re 100% Grated

Parmesan Cheese Mktg. & Sales Practices Litig.  ) 6XSS G   1' ,OO   7KH

XOWLPDWH WHVW IRU PXOWLVWDWH FODVV FHUWLILFDWLRQ LV ZKHWKHU WKH UHOHYDQW VWDWHV ³HVWDEOLVK D ODUJH

QXPEHU RI GLIIHUHQW OHJDO VWDQGDUGV JRYHUQLQJ D SDUWLFXODU FODLP´  0F/DXJKOLQ RQ &ODVV

$FWLRQV  

        $      0XOWL6WDWH &RQVXPHU 3URWHFWLRQ &ODVV RI 7ZHQW\ -XULVGLFWLRQV

        3ODLQWLIIV VHHN FHUWLILFDWLRQ RI D VLQJOH PXOWLVWDWH FRQVXPHU SURWHFWLRQ FODVV FRYHULQJ 

MXULVGLFWLRQV WKH &RQVXPHU 3URWHFWLRQ 0XOWL6WDWH &ODVV 7KH\ DUJXH WKDW WKH FRQVXPHU

SURWHFWLRQ VWDWXWHV LQ WKHVH  MXULVGLFWLRQV $UNDQVDV &DOLIRUQLD &RORUDGR &RQQHFWLFXW

'HODZDUH 'LVWULFW RI &ROXPELD )ORULGD ,GDKR ,OOLQRLV ,RZD 0DVVDFKXVHWWV 0LFKLJDQ

0LQQHVRWD 0LVVRXUL 1HZ +DPSVKLUH 1HZ -HUVH\ 1HZ 0H[LFR 1HZ  1RUWK 'DNRWD DQG

:DVKLQJWRQ FDQ EH JURXSHG LQWR RQH FODVV EHFDXVH WKH\ FRQWDLQ WKH IROORZLQJ ³FRPPRQ



    $Q LPSRUWDQW FDYHDW WR WKLV JHQHUDO SULQFLSOH LV WKDW FRXUWV WHQG WR EH ³PRUH UHFHSWLYH WR
FHUWLILFDWLRQ RI PXOWLVWDWH VHWWOHPHQW FODVVHV´ $$ )HG 3UDF 3URF &LY   G HG 
see Amchem  86 DW  ³&RQIURQWHG ZLWK D UHTXHVW IRU VHWWOHPHQWRQO\ FODVV FHUWLILFDWLRQ
D GLVWULFW FRXUW QHHG QRW LQTXLUH ZKHWKHU WKH FDVH LI WULHG ZRXOG SUHVHQW LQWUDFWDEOH PDQDJHPHQW
SUREOHPV IRU WKH SURSRVDO LV WKDW WKHUH EH QR WULDO %XW RWKHU VSHFLILFDWLRQV RI WKH 5XOH²WKRVH
GHVLJQHG WR SURWHFW DEVHQWHHV E\ EORFNLQJ XQZDUUDQWHG RU RYHUEURDG FODVV GHILQLWLRQV²GHPDQG
XQGLOXWHG HYHQ KHLJKWHQHG DWWHQWLRQ LQ WKH VHWWOHPHQW FRQWH[W´  In re Hyundai & Kia Fuel
Econ. Litig.  )G   WK &LU  HQ EDQF ³7KH FULWHULD IRU FODVV FHUWLILFDWLRQ
DUH DSSOLHG GLIIHUHQWO\ LQ OLWLJDWLRQ FODVVHV DQG VHWWOHPHQW FODVVHV ,Q GHFLGLQJ ZKHWKHU WR FHUWLI\ D
OLWLJDWLRQ FODVV D GLVWULFW FRXUW PXVW EH FRQFHUQHG ZLWK PDQDJHDELOLW\ DW WULDO +RZHYHU VXFK
PDQDJHDELOLW\ LV QRW D FRQFHUQ LQ FHUWLI\LQJ D VHWWOHPHQW FODVV ZKHUH E\ GHILQLWLRQ WKHUH ZLOO EH
QR WULDO´  In re Mexico Money Transfer Litig.  )G   WK &LU  ³*LYHQ WKH
VHWWOHPHQW QR RQH QHHG GUDZ ILQH OLQHV DPRQJ VWDWHODZ WKHRULHV RI UHOLHI´ 


                                                  
HOHPHQWV RI SURRI´  ³>G@HIHQGDQW V HQJDJHG LQ DQ DFW RU SUDFWLFH SURKLELWHG E\ VWDWH VWDWXWH´

 ³>S@ODLQWLIIV VXIIHUHG GDPDJH´ DQG  ³WKH FKDOOHQJHG DFW RU SUDFWLFH FDXVHG WKDW GDPDJH´

3OV¶ 0HP DW  ,Q DGGLWLRQ WKH\ FRQWHQG WKDW HDFK ODZ ³SURYLGHV D SULYDWH ULJKW RI DFWLRQ WR

FRQVXPHUV´ ³XWLOL]HV REMHFWLYH UDWKHU WKDQ VXEMHFWLYH VWDQGDUGV IRU GHFHSWLRQ´ ³LPSOHPHQWV

WKH JHQHUDO OHJDO UHTXLUHPHQW WKDW WKH GDPDJH ZDV SUR[LPDWHO\ FDXVHG E\ WKH FKDOOHQJHG

FRQGXFW´ DQG ³GRHV QRW UHTXLUH LQGLYLGXDO UHOLDQFH´ Id. DW  see also 3OV¶ ([V  

7KXV SODLQWLIIV SURSRVH WKDW FODVVZLGH OLDELOLW\ FRXOG EH GHWHUPLQHG E\ DVNLQJ D MXU\ WKHVH IRXU

TXHVWLRQV

       'R \RX ILQG E\ D SUHSRQGHUDQFH RI WKH HYLGHQFH WKH IROORZLQJ

              'LG 'HIHQGDQW HQJDJH LQ D GHFHSWLYH EXVLQHVV DFW RU SUDFWLFH"

              'LG 'HIHQGDQW HQJDJH LQ DQ XQIDLU EXVLQHVV DFW RU SUDFWLFH"

              'LG 'HIHQGDQW PDNH UHSUHVHQWDWLRQV WKDW D JRRG KDV TXDQWLWLHV WKDW LW GRHV QRW
               KDYH"

              'LG 'HIHQGDQW¶V FRQGXFW FDXVH 3ODLQWLIIV DQG WKH &ODVV WR ORVH PRQH\"

3OV¶ ([ 

       'HIHQGDQWV FRXQWHU WKDW SODLQWLIIV KDYH JURVVO\ RYHUVLPSOLILHG PDWWHUV E\ ³LJQRULQJ

QXPHURXV PDWHULDO VWDWHE\VWDWH YDULDWLRQV´ LQFOXGLQJ ³YDU\LQJ GHVFULSWLRQV RI µGHFHSWLYH¶ RU

µXQIDLU¶ FRQGXFW´ WKH GLIIHULQJ UHTXLUHPHQWV DV WR VFLHQWHU PDWHULDOLW\ FDXVDWLRQ LQMXU\ DQG

UHOLDQFH WKH QHHG LQ VRPH VWDWHV IRU VKRZLQJ D SXEOLF LPSDFW RU LQWHUHVW DQG IRU SURYLGLQJ QRWLFH

DQG WKH GLIIHUHQFHV DPRQJ VWDWHV LQ DYDLODEOH UHPHGLHV See 0F&RUPLFN¶V 2SS DW 

       $OWKRXJK WKH &RXUW GRHV QRW DGRSW DOO RI GHIHQGDQWV¶ FULWLFLVPV LW GRHV DJUHH WKDW WKHUH

DUH PDWHULDO YDULDWLRQV DPRQJ WKH  FRQVXPHU SURWHFWLRQ VWDWXWHV WKDW SUHFOXGH FHUWLILFDWLRQ RI

WKH SURSRVHG PXOWLVWDWH FODVV 7KH PRVW VLJQLILFDQW RI WKHVH YDULDWLRQV LQYROYH GLIIHUHQFHV LQ WKH

EXUGHQ RI SURRI VFLHQWHU UHTXLUHPHQWV GHILQLWLRQV RI GHFHSWLRQ LQ SDUWLFXODU ZKHWKHU WKHUH LV D


                                                 
PDWHULDOLW\ FRPSRQHQW DQG LI VR KRZ LW LV GHILQHG DQG WKH UHTXLUHPHQWV IRU SURYLQJ FDXVDWLRQ

DQG LQMXU\

       Burden of proof 3ODLQWLIIV¶ SURSRVHG MXU\ LQVWUXFWLRQV XVH D ³SUHSRQGHUDQFH RI WKH

HYLGHQFH´ VWDQGDUG EXW DW OHDVW WKH 'LVWULFW RI &ROXPELD UHTXLUHV D KLJKHU EXUGHQ RI SURRI FOHDU

DQG FRQYLQFLQJ HYLGHQFH WR SURYH D FRQVXPHU SURWHFWLRQ YLRODWLRQ See '& 6WG &LY -XU\

,QVWU 1R   HG UHY  $FFRUGLQJO\ D VLQJOH MXU\ LQVWUXFWLRQ RQ EXUGHQ RI SURRI FRXOG

QRW EH XVHG IRU WKH SURSRVHG PXOWLVWDWH FODVV

       Scienter 3ODLQWLIIV¶ SURSRVHG MXU\ LQVWUXFWLRQV GR QRW LQFOXGH D VFLHQWHU UHTXLUHPHQW

DOWKRXJK VFLHQWHU UHTXLUHPHQWV YDU\ DPRQJ WKH  MXULVGLFWLRQV :KLOH WKHUH DUH VWDWHV LQ WKH

SURSRVHG FODVV WKDW KDYH QR VFLHQWHU UHTXLUHPHQW HJ &DOLIRUQLD &RQQHFWLFXW WKH 'LVWULFW RI

&ROXPELD )ORULGD 0DVVDFKXVHWWV 1HZ  DQG :DVKLQJWRQ see 0F&RUPLFN¶V 2SS DW  

WKHUH DUH DOVR VWDWHV LQFOXGLQJ ,OOLQRLV ,RZD 0LQQHVRWD DQG 1RUWK 'DNRWD ZKLFK UHTXLUH SURRI

WKDW D GHIHQGDQW LQWHQGHG FRQVXPHUV WR UHO\ RQ WKH DOOHJHGO\ GHFHSWLYH FRQGXFW See De Bouse v.

Bayer AG  1(G   ,OO   McKee v. Isle of Capri Casinos, Inc.  1:G

  ,RZD  FLWLQJ ,RZD &RGH $QQ  +  Graphic Commc’ns Local 1B Health &

Welfare Fund “A” v. CVS Caremark Corp.  1:G   0LQQ  FLWLQJ 0LQQ

6WDW $QQ  )  1' &HQW &RGH $QQ  

       'LIIHUHQFHV LQ VFLHQWHU DUH JHQHUDOO\ PDWHULDO EHFDXVH ³>L@Q FDVHV ZKHUH D GHIHQGDQW DFWHG

ZLWKRXW VFLHQWHU D VFLHQWHU UHTXLUHPHQW ZLOO VSHOO WKH GLIIHUHQFH EHWZHHQ WKH VXFFHVV DQG IDLOXUH

RI D FODLP´ See, e.g. Mazza  )G DW  +HUH SODLQWLIIV GR QRW GLVSXWH WKDW WKHUH DUH

YDULDWLRQV LQ VFLHQWHU UHTXLUHPHQWV EXW WKH\ DVVHUW WKDW WKH YDULDWLRQV DUH ³LPPDWHULDO´ EHFDXVH

WKH\ SODQ WR ³XVH FRPPRQ HYLGHQFH WR SURYH WKDW 'HIHQGDQWV DFWHG ZLWK FRPSOHWH NQRZOHGJH´

3OV¶ 0F&RUPLFN 5HSO\ DW  3ODLQWLIIV¶ UHVSRQVH WKRXJK GRHV QRW IXOO\ DGGUHVV WKH SUREOHP



                                                  
SRVHG E\ YDULDWLRQV LQ VFLHQWHU UHTXLUHPHQWV )LUVW WKH\ GR QRW H[SODLQ ZK\ SURYLQJ WKDW

GHIHQGDQWV DFWHG ³ZLWK FRPSOHWH NQRZOHGJH´ LV WKH VDPH DV SURYLQJ WKH\ DFWHG ZLWK WKH LQWHQW

WKDW RWKHUV ZRXOG UHO\ RQ WKH GHFHSWLRQ 6HFRQG LI OLDELOLW\ LV SUHPLVHG RQ D MXU\ ILQGLQJ WKDW

GHIHQGDQWV DFWHG ZLWK D FHUWDLQ OHYHO RI LQWHQW EXW WKH MXU\ IDLOV WR ILQG WKDW LQWHQW UHFRYHU\

ZRXOG EH SUHFOXGHG IRU DOO FODVV PHPEHUV HYHQ WKRVH LQ WKH VWDWHV WKDW GR QRW UHTXLUH DQ\

VKRZLQJ RI VFLHQWHU $FFRUGLQJO\ D VLQJOH MXU\ LQVWUXFWLRQ RQ VFLHQWHU FRXOG QRW EH XVHG IRU WKH

SURSRVHG PXOWLVWDWH FODVV

       Definition of Deception $OWKRXJK HYHU\ VWDWH¶V FRQVXPHU SURWHFWLRQ VWDWXWH SURKLELWV

GHFHSWLYH DFWV WKH\ GR QRW XWLOL]H D XQLIRUP GHILQLWLRQ RI GHFHSWLRQ 7KH PRVW REYLRXV

GLIIHUHQFH LV WKDW VRPH VWDWHV UHTXLUH WKDW WKH GHFHSWLYH DFW EH ³PDWHULDO´ ZKLOH RWKHUV RQO\

UHTXLUH WKDW WKH GHFHSWLYH DFW KDYH WKH FDSDFLW\ RU WHQGHQF\ WR GHFHLYH )RU H[DPSOH LQ

&RQQHFWLFXW ³WKH PLVOHDGLQJ UHSUHVHQWDWLRQ    RU SUDFWLFH PXVW EH PDWHULDO ± WKDW LV OLNHO\ WR

DIIHFW FRQVXPHU GHFLVLRQV RU FRQGXFW´ &RQQ -XGLFLDO %UDQFK &LYLO -XU\ ,QVWU ဨ %XW LQ

1HZ +DPSVKLUH D ³µGHFHSWLYH¶ DFW RU SUDFWLFH LV VLPSO\ RQH WKDW KDV WKH FDSDFLW\ WR GHFHLYH´

Fowler v. O’Hara 1R FY  :/  1+ 6XSHU MXU\ LQVWUXFWLRQV

'HF   

       3ODLQWLIIV GLG QRW LQLWLDOO\ DFNQRZOHGJH WKLV GLIIHUHQFH EXW WKH\ QRZ VXJJHVW WKDW WKLV

YDULDWLRQ FDQ EH DFFRPPRGDWHG ZLWKLQ D VLQJOH PXOWLVWDWH FODVV E\ DVNLQJ WKH MXU\ WZR

TXHVWLRQV  ³:DV WKH VL]H RI WKH EODFN SHSSHU WLQ material to a reasonable consumer’s

decision to purchase WKH SHSSHU SURGXFW"´ DQG  ³'LG WKH VL]H RI WKH EODFN SHSSHU WLQ KDYH WKH

capacity or tendency to deceive consumers"´ 3OV¶ 3RZHUSRLQW 3UHVHQWDWLRQ DW  (&) 1R

 ³3RZHUSRLQW´ HPSKDVLV DGGHG  $FFRUGLQJ WR SODLQWLIIV HLJKW VWDWHV ZRXOG EH FRYHUHG

E\ WKH ILUVW TXHVWLRQ DQG WZHOYH VWDWHV ZRXOG EH FRYHUHG E\ WKH VHFRQG See id %XW SODLQWLIIV



                                                  
KDYH IDLOHG WR HVWDEOLVK WKDW WKHVH WZR TXHVWLRQV IXOO\ DFFRXQW IRU WKH DOO WKH SRWHQWLDO GLIIHUHQFHV

LQ WKH VWDWHV¶ GHILQLWLRQV RI GHFHSWLRQ )RU H[DPSOH DPRQJ WKH ³PDWHULDOLW\´ VWDWHV &RQQHFWLFXW

ODZ GHILQHV ³PDWHULDOLW\´ DV ³OLNHO\ WR DIIHFW FRQVXPHU GHFLVLRQV RU FRQGXFW´ &RQQ -XGLFLDO

%UDQFK &LYLO -XU\ ,QVWU ဨ LQ WKH 'LVWULFW RI &ROXPELD D IDFW LV FRQVLGHUHG WR EH PDWHULDO LI ³D

UHDVRQDEOH PDQ RU ZRPDQ ZRXOG DWWDFK LPSRUWDQFH WR LWV H[LVWHQFH RU QRQH[LVWHQFH LQ

GHWHUPLQLQJ KLV RU KHU FKRLFH RI DFWLRQ LQ WKH WUDQVDFWLRQ LQ TXHVWLRQ Saucier v. Countrywide

Home Loans  $G   '&   DQG LQ 0LFKLJDQ ³D PDWHULDO IDFW    >LV@ RQH WKDW LV

LPSRUWDQW WR WKH WUDQVDFWLRQ RU DIIHFWV D FRQVXPHU¶V GHFLVLRQ WR HQWHU LQWR D WUDQVDFWLRQ´ Laura v.

DaimlerChrysler Corp.  1:G   0LFK &W $SS  TXRWLQJ Zine v. Chrysler

Corp.  1:G   0LFK &W $SS   $V IRU WKH ³FDSDFLW\ RU WHQGHQF\ WR

GHFHLYH´ VWDWHV LQ $UNDQVDV D SODLQWLII ³QHHG RQO\ SURYH WKDW WKH GHIHQGDQW HQJDJHG LQ D

SUDFWLFH WKDW KDV WKH FDSDFLW\ WR GHFHLYH D UHDVRQDEOH FRQVXPHU´ City of Clinton v. Pilgrim’s

Pride Corp.  )G   WK &LU   LQ 0DVVDFKXVHWWV DQ DFW LV GHFHSWLYH ³LI LW FRXOG

UHDVRQDEO\ EH IRXQG WR KDYH FDXVHG D SHUVRQ WR DFW GLIIHUHQWO\ IURP WKH ZD\ KH RWKHUZLVH ZRXOG

KDYH DFWHG´ Lowell Gas Co. v. Attorney Gen.  1(G   0DVV   LQ 1HZ

0H[LFR DQ DFW LV GHFHSWLYH LI LW ³ZRXOG KDYH LQGXFHG D UHDVRQDEOH FRQVXPHU LQ >S@ODLQWLIIV¶

VKRHV WR HQWHU LQWR >WKH WUDQVDFWLRQ LQ TXHVWLRQ@´ Azar v. Prudential Ins. Co.  3G  

10 &W $SS   DQG LQ :DVKLQJWRQ D SODLQWLII PXVW SURYH ³WKDW WKH DFW RU SUDFWLFH µKDG WKH

capacity WR GHFHLYH D VXEVWDQWLDO SRUWLRQ RI WKH SXEOLF¶´ Thornell v. Seattle Serv. Bureau, Inc.

 3G   :DVK  TXRWLQJ Hangman Ridge Training Stables, Inc. v. Safeco Title

Ins. Co.  3G   :DVK  HQ EDQF 

       6LQFH SODLQWLIIV KDYH PDGH QR DWWHPSW WR H[SODLQ KRZ WKH WZR TXHVWLRQV WKH\ SURSRVH

DVNLQJ D MXU\ ZRXOG DFFRXQW IRU DOO RI WKH DERYHGHVFULEHG YDULDWLRQV LQ WKH VWDWHV¶ GHILQLWLRQV RI



                                                 
GHFHSWLRQ WKH\ KDYH IDLOHG WR HVWDEOLVK PDWHULDOO\ LGHQWLFDO OHJDO VWDQGDUGV IRU GHFHSWLRQ

       Causation/Injury/Loss 3ODLQWLIIV SURSRVH WKDW SURYLQJ FDXVDWLRQ DQG LQMXU\ IRU HDFK RI

WKH  MXULVGLFWLRQV FDQ EH KDQGOHG E\ DVNLQJ RQH TXHVWLRQ ³'LG 'HIHQGDQW¶V FRQGXFW FDXVH

3ODLQWLIIV DQG WKH &ODVV WR ORVH PRQH\"´ %XW FDXVDWLRQ LQMXU\ DQG ORVV PXVW WKHPVHOYHV EH

GHILQHG $QG LW LV WKH YDULDWLRQV LQ WKRVH HOHPHQWV WKDW SODLQWLIIV¶ SURSRVHG LQVWUXFWLRQ IDLOV WR

DGGUHVV

       )LUVW WKH FRQVXPHU SURWHFWLRQ VWDWXWHV GR QRW XVH LGHQWLFDO ODQJXDJH ZKHQ GHVFULELQJ

ZKDW LV UHTXLUHG LQ WHUPV RI FDXVDWLRQ DQG LQMXU\ WR UHFRYHU GDPDJHV LQ D SULYDWH VXLW )RU

H[DPSOH LQ $UNDQVDV D SODLQWLII PXVW SURYH ³DFWXDO GDPDJH RU LQMXU\ DV D UHVXOW RI DQ RIIHQVH RU

YLRODWLRQ´ $UN &RGH $QQ   I UHSHDOHG $XJ    ,Q &DOLIRUQLD D SODLQWLII FDQ

UHFRYHU IRU ³DQ\ GDPDJH DV D UHVXOW RI WKH XVH RU HPSOR\PHQW E\ DQ\ SHUVRQ RI D PHWKRG DFW RU

SUDFWLFH GHFODUHG WR EH XQODZIXO´ &DO &LY &RGH   D  ,Q &RORUDGR D SODLQWLII PXVW KDYH

EHHQ ³LQMXUHG DV D UHVXOW RI >D@ GHFHSWLYH WUDGH SUDFWLFH´ &ROR 5HY 6WDW    D  ,Q

&RQQHFWLFXW ,GDKR ,RZD 0LVVRXUL DQG 1HZ -HUVH\ WKH SODLQWLII PXVW KDYH ³VXIIHU>HG@ DQ

DVFHUWDLQDEOH ORVV RI PRQH\ RU SURSHUW\ UHDO RU SHUVRQDO DV D UHVXOW RI WKH >GHFHSWLYH DFW@´

&RQQ *HQ 6WDW  J D  ,GDKR &RGH     ,RZD &RGH  + 0R $QQ 6WDW

  1- 6WDW   ,Q )ORULGD WKH SODLQWLII PXVW KDYH ³VXIIHUHG D ORVV DV D UHVXOW RI

D YLRODWLRQ RI WKLV SDUW´ )OD 6WDW $QQ   ,Q ,OOLQRLV WKH SODLQWLII PXVW KDYH ³VXIIHU>HG@

DFWXDO GDPDJH DV D UHVXOW RI D YLRODWLRQ´  ,/&6 D D 

       7KH YDULDWLRQV LQ VWDWXWRU\ ODQJXDJH ZRXOG QRW PDWWHU LI WKH\ KDG EHHQ LQWHUSUHWHG WR KDYH

WKH VDPH PHDQLQJ EXW WKH\ KDYH QRW 5DWKHU MXGLFLDO LQWHUSUHWDWLRQV RI WKHVH VWDWXWHV KDYH

FRQILUPHG WKDW WKHUH DUH FOHDU GLIIHUHQFHV LQ ZKDW D SODLQWLII PXVW VKRZ WR SURYH FDXVDWLRQ DQG

LQMXU\ 3ODLQWLIIV VXJJHVW WKDW ³SUR[LPDWH FDXVH´ LV UHTXLUHG LQ DOO MXULVGLFWLRQV EXW WKDW LV QRW WKH



                                                  
FDVH :DVKLQJWRQ IRU H[DPSOH UHTXLUHV ³EXW IRU´ FDXVDWLRQ See Patrick v. Wells Fargo Bank

 3G   :DVK  ³$ FODLPDQW PXVW VKRZ D FDXVDO OLQN µEHWZHHQ WKH XQIDLU RU

GHFHSWLYH DFWV DQG WKH LQMXU\ VXIIHUHG¶ 7KDW OLQN PXVW HVWDEOLVK WKDW WKH DOOHJHG LQMXU\ ZRXOG QRW

KDYH RFFXUUHG µEXW IRU¶ WKH GHIHQGDQW¶V XQODZIXO DFWV´ TXRWLQJ Hangman Ridge  3G DW

  ,Q ,OOLQRLV D SODLQWLII FDQ SURYH FDXVDWLRQ E\ VKRZLQJ DFWXDO GHFHSWLRQ Avery v. State

Farm Mut. Auto. Ins. Co.  1(G   ,OO   ,Q )ORULGD D SODLQWLII FDQ SURYH

FDXVDWLRQ E\ VKRZLQJ WKDW ³DQ REMHFWLYHO\ UHDVRQDEOH SHUVRQ ZRXOG KDYH EHHQ GHFHLYHG´

Fitzpatrick v. Gen. Mills, Inc.  )G   WK &LU   %\ FRQWUDVW LQ 1HZ

0H[LFR QR GLUHFW FDXVDWLRQ LV QHHGHG DW OHDVW WR REWDLQ WKH PLQLPXP GDPDJHV VHW IRUWK E\

VWDWXWH See Jones v. Gen. Motors Corp.  3G   10 &W $SS  ³,Q WKH

DEVHQFH RI DFWXDO ORVVHV >D@ >S@ODLQWLII LV VWLOO HQWLWOHG XQGHU >WKH 1HZ 0H[LFR FRQVXPHU

SURWHFWLRQ VWDWXWH@ WR UHFRYHU WKH VWDWXWRU\ GDPDJHV RI RQH KXQGUHG GROODUV´ 

       $V IRU LQMXU\ VHYHUDO VWDWHV KDYH FRQFOXGHG WKDW D OHJDOO\ FRJQL]DEOH ³LQMXU\´ PXVW EH

GLVWLQFW IURP WKH GHFHSWLRQ LWVHOI ,Q 1HZ  IRU H[DPSOH WKH DSSOLFDEOH VWDWXWH KDV EHHQ

LQWHUSUHWHG DV KDYLQJ D ³GLUHFW LQMXU\ UHTXLUHPHQW´ PHDQLQJ WKDW D SODLQWLII ³FDQQRW UHO\ RQ WKH

GHFHSWLYH DFW LWVHOI DV WKH DOOHJHG LQMXU\´ EXW ³PXVW SURYH DFWXDO LQMXU\ DOWKRXJK QRW QHFHVVDULO\

SHFXQLDU\ KDUP´ &RPP RQ 3DWWHUQ -XU\ ,QVWU $VVRF RI 6XS &W -XVWLFHV 1 3-,&LY 

  0DVVDFKXVHWWV DOVR KDV KHOG WKDW ³OHJDOO\ FRJQL]DEOH LQMXULHV    PXVW LQYROYH REMHFWLYH

µLGHQWLILDEOH¶ KDUP WKDW JRHV EH\RQG WKH GHFHSWLRQ LWVHOI´ Shaulis v. Nordstrom, Inc.  )G

  VW &LU  TXRWLQJ Tyler v. Michaels Stores, Inc.  1(G   0DVV  

,Q RWKHU ZRUGV SODLQWLIIV PXVW VXIIHU D ³µVHSDUDWH LGHQWLILDEOH KDUP DULVLQJ IURP WKH >UHJXODWRU\@

YLRODWLRQ¶ WKDW LV GLVWLQFW µIURP WKH FODLPHG XQIDLU RU GHFHSWLYH FRQGXFW LWVHOI¶´ Id TXRWLQJ

Bellerman v. Fitchburg Gas & Elec. Light Co.  1(G   0DVV  



                                                 
        3ODLQWLIIV GR QRW GLVSXWH WKDW WKHUH DUH YDULDWLRQV DPRQJ VWDWH FDXVDWLRQ VWDQGDUGV EXW

WKH\ DUJXH WKDW ³DQ\ YDULDWLRQV LQ VWDWH FDXVDWLRQ VWDQGDUGV DUH QRW PDWHULDO´ EHFDXVH WKH\ ³FDQ

VDWLVI\ WKH VWULFWHVW FDXVDWLRQ VWDQGDUG RI DQ\ RI WKH VWDWH ODZV DW LVVXH LH VWDWHV UHTXLULQJ

GLUHFW µEXW IRU¶ FDXVDWLRQ ´ 3OV¶ 0F&RUPLFN 5HSO\ DW  %XW DV QRWHG DERYH DSSO\LQJ D

VWULFWHU VWDQGDUG WKDQ LV OHJDOO\ UHTXLUHG LQ VRPH MXULVGLFWLRQV FUHDWHV D ULVN WKDW VRPH SODLQWLIIV

ZLOO EH ZURQJO\ GHQLHG D UHFRYHU\

        ,Q OLJKW RI WKH PDQ\ PDWHULDO YDULDWLRQV DPRQJ WKH VWDWH FRQVXPHU SURWHFWLRQ VWDWXWHV DQG

SODLQWLIIV¶ IDLOXUH WR VKRZ KRZ WKHVH YDULDWLRQV FRXOG EH DFFRXQWHG IRU LQ D PDQDJHDEOH ZD\ DW D

WULDO WKH &RXUW FRQFOXGHV WKDW FRPPRQ LVVXHV RI ODZ GR QRW SUHGRPLQDWH IRU WKH SURSRVHG PXOWL

VWDWH FRQVXPHU SURWHFWLRQ FODVV

        %      0XOWL6WDWH 8QMXVW (QULFKPHQW &ODVVHV

        3ODLQWLIIV VHHN FHUWLILFDWLRQ RI WZR PXOWLVWDWH XQMXVW HQULFKPHQW FODVVHV FRYHULQJ D WRWDO

RI  MXULVGLFWLRQV WKH 8QMXVW (QULFKPHQW 5HVWDWHPHQW 0XOWL6WDWH &ODVV ³5HVWDWHPHQW

&ODVV´ DQG WKH 8QMXVW (QULFKPHQW $SSUHFLDWLRQ 0XOWL6WDWH &ODVV ³$SSUHFLDWLRQ &ODVV´ 

7KH 5HVWDWHPHQW &ODVV ZRXOG LQFOXGH $UNDQVDV &RORUDGR &RQQHFWLFXW 'LVWULFW RI &ROXPELD

+DZDLL ,OOLQRLV ,RZD 1HZ  2NODKRPD DQG :HVW 9LUJLQLD WKH $SSUHFLDWLRQ &ODVV ZRXOG

LQFOXGH $ODVND &DOLIRUQLD .DQVDV .HQWXFN\ 0DLQH 0DU\ODQG 0DVVDFKXVHWWV >0LVVRXUL 1HZ

0H[LFR@ 1HYDGD 3HQQV\OYDQLD 5KRGH ,VODQG 6RXWK &DUROLQD 6RXWK 'DNRWD 7HQQHVVHH 8WDK

9HUPRQW :DVKLQJWRQ DQG :LVFRQVLQ

        $FFRUGLQJ WR SODLQWLIIV WZR FODVVHV DUH DSSURSULDWH EHFDXVH DOO  MXULVGLFWLRQV IROORZ WKH

5HVWDWHPHQW )LUVW RI 5HVWLWXWLRQ¶V GHILQLWLRQ RI XQMXVW HQULFKPHQW ZKLFK UHTXLUHV SURRI WKDW

³  WKH SODLQWLII FRQIHUUHG D EHQHILW RQ WKH GHIHQGDQW  WKH GHIHQGDQW UHWDLQHG WKH EHQHILW DQG

 WKH GHIHQGDQW¶V UHWHQWLRQ RI WKH EHQHILW ZRXOG EH XQMXVW´ EXW WKH MXULVGLFWLRQV LQ WKH

$SSUHFLDWLRQ &ODVV DOVR UHTXLUH SURRI RI RQH DGGLWLRQDO HOHPHQW ± ³WKH GHIHQGDQW¶V DSSUHFLDWLRQ

                                                  
RU NQRZOHGJH RI WKH EHQHILW´ 7KXV SODLQWLIIV SURSRVH WKDW D MXU\ FRXOG EH DVNHG WKH IROORZLQJ

FRPPRQ TXHVWLRQV WR GHWHUPLQH OLDELOLW\ IRU ERWK WKH 5HVWDWHPHQW DQG $SSUHFLDWLRQV &ODVVHV

          'R \RX ILQG E\ D SUHSRQGHUDQFH RI WKH HYLGHQFH WKH IROORZLQJ

                   'LG 3ODLQWLIIV DQG WKH &ODVV FRQIHU D EHQHILW RQ 'HIHQGDQW"

                   'LG 'HIHQGDQW DFFHSW D EHQHILW IURP 3ODLQWLIIV DQG WKH &ODVV"

                   8QGHU WKH FLUFXPVWDQFHV ZRXOG LW EH XQIDLU IRU 'HIHQGDQW WR UHWDLQ WKH
                 EHQHILW"

          7KHQ IRU WKH $SSUHFLDWLRQ &ODVV WKHUH ZRXOG EH RQH DGGLWLRQDO TXHVWLRQ

                  'LG 'HIHQGDQW DSSUHFLDWH WKH EHQHILW LW ZDV UHFHLYLQJ IURP 3ODLQWLIIV DQG WKH
                 &ODVV"

3OV¶ ([  see also 3RZHUSRLQW DW 

          $V WR HDFK SURSRVHG XQMXVW HQULFKPHQW FODVV WKH &RXUW PXVW GHFLGH ZKHWKHU WKH FRYHUHG

MXULVGLFWLRQV KDYH ³PDWHULDOO\ LGHQWLFDO´ OHJDO VWDQGDUGV &RXUWV IUHTXHQWO\ UHIXVH WR FHUWLI\

PXOWLVWDWH XQMXVW HQULFKPHQW FODVVHV See 0F&RUPLFN¶V 2SS DW  FLWLQJ FDVHV 

+RZHYHU SODLQWLIIV KDYH DGGUHVVHG D QXPEHU RI SRWHQWLDO SUREOHPV E\ QRW VHHNLQJ D QDWLRQZLGH

FODVV E\ H[FOXGLQJ FHUWDLQ FOHDUO\ SUREOHPDWLF VWDWHV DQG E\ GLYLGLQJ WKH UHPDLQLQJ VWDWHV

LQWR WZR JURXSV 1RQHWKHOHVV SODLQWLIIV KDYH IDLOHG WR VKRZ WKDW WKH XQMXVW HQULFKPHQW ODZ IRU



  See, e.g. Mazza  )G DW  DIILUPLQJ GHQLDO RI FHUWLILFDWLRQ WR QDWLRQZLGH XQMXVW
HQULFKPHQW FODVV 

   )RU H[DPSOH SODLQWLIIV KDYH H[FOXGHG )ORULGD ,GDKR DQG 2KLR ZKLFK ³SUHFOXGH LQGLUHFW
SXUFKDVHUV IURP DVVHUWLQJ FODLPV IRU XQMXVW HQULFKPHQW XQOHVV WKH\ KDYH FRQIHUUHG D EHQHILW
GLUHFWO\ RQ WKH GHIHQGDQW´ In re ConAgra Peanut Butter Prod. Liab. Litig.  )5'  
 1' *D   $ODEDPD ZKLFK UHTXLUHV D VKRZLQJ WKDW ³¶WKH UHFLSLHQW RI WKH EHQHILW   
HQJDJHG LQ VRPH XQFRQVFLRQDEOH FRQGXFW VXFK DV IUDXG FRHUFLRQ RU DEXVH RI D FRQILGHQWLDO
UHODWLRQVKLS¶´ Thompson v. Bayer Corp. 1R FY  :/  DW  (' $UN
)HE   TXRWLQJ Mantiply v. Mantiply,  6R G   $OD   DQG $UL]RQD
ZKLFK LQFOXGHV ³LPSRYHULVKPHQW´ DV DQ HOHPHQW RI XQMXVW HQULFKPHQW see In re Grand Theft
Auto Video Game Consumer Litig.  )5'   6'1  

     See, e.g. Vista Healthplan, Inc. v. Cephalon, Inc. 1R FY  :/  DW


                                                 
DOO WKH MXULVGLFWLRQV LQ HDFK RI WKH WZR SURSRVHG FODVVHV LV PDWHULDOO\ LGHQWLFDO 1RU DUH WKH FDVHV

WKH\ FLWH SDUWLFXODUO\ KHOSIXO DV WKH\ HLWKHU GR QRW LQYROYH WKH VDPH SURSRVHG JURXSLQJV KDG

YHU\ GLIIHUHQW XQGHUO\LQJ IDFWV RU ODFN DQ\ DQDO\VLV H[SODLQLQJ WKHLU GHFLVLRQ WR FHUWLI\ ,Q

DGGLWLRQ DOWKRXJK SODLQWLIIV VXEPLWWHG WDEOHV SXUSRUWLQJ WR HVWDEOLVK WKDW WKH XQMXVW HQULFKPHQW

ODZ IRU WKH MXULVGLFWLRQV ZLWKLQ HDFK SURSRVHG FODVV LV PDWHULDOO\ LGHQWLFDO WKRVH WDEOHV DORQH GR

QRW DFFRXQW IRU WKH PDWHULDO GLIIHUHQFHV LQ KRZ WKH HOHPHQW RI XQMXVWQHVV LV GHILQHG DQG ZKHWKHU

WKHUH LV D ³QR DGHTXDWH UHPHG\ DW ODZ´ UHTXLUHPHQW DQG LI VR KRZ WKDW UHTXLUHPHQW PLJKW DSSO\

WR WKH FXUUHQW FDVH

                     (OHPHQW RI 8QMXVWQHVV

       ,W LV XQGLVSXWHG WKDW WR SUHYDLO RQ D FODLP IRU XQMXVW HQULFKPHQW LQ DQ\ RI WKH MXULVGLFWLRQV

DW LVVXH SODLQWLIIV PXVW SURYH WKDW GHIHQGDQWV¶ UHWHQWLRQ RI WKH EHQHILW LV ³XQMXVW´ 3ODLQWLIIV GR

QRW GLVSXWH WKDW WKH VSHFLILF ODQJXDJH XVHG WR GHILQH XQMXVWQHVV YDULHV E\ MXULVGLFWLRQ EXW WKH\

DVVHUW ZLWKRXW DQ\ IXUWKHU DQDO\VLV WKDW ³WKHVH GLIIHUHQFHV DUH QRW PDWHULDO´ 3OV¶ 0F&RUPLFN

5HSO\ DW  7KXV WKH\ VXJJHVW WKDW D MXU\ FRXOG VLPSO\ EH DVNHG ³8QGHU WKH FLUFXPVWDQFHV

ZRXOG LW EH XQIDLU IRU 'HIHQGDQW WR UHWDLQ WKH EHQHILW"´

       3ODLQWLIIV DSSHDU WR LJQRUH WKH IDFW WKDW WKH TXHVWLRQ WKH\ SRVH LV D IDFWLQWHQVLYH LQTXLU\

WKDW IRFXVHV RQ WKH WRWDOLW\ RI WKH FLUFXPVWDQFHV QRW MXVW GHIHQGDQW¶V FRQGXFW 3ODLQWLIIV DOVR IDLO


  (' 3D -XQH   GHQ\LQJ FHUWLILFDWLRQ WR SURSRVHG FODVV WKDW JURXSHG VWDWHV ZLWK DQ
³DSSUHFLDWLRQ´ UHTXLUHPHQW ZLWK VWDWHV ODFNLQJ VXFK D UHTXLUHPHQW 

  6HH HJ ,Q UH 7' %DQN 1$ 'HELW &DUG 2YHUGUDIW )HH /LWLJ  )5'   '6&
 

  See, e.g. In re Abbott Labs. Norvir Anti-Trust Litig. 1R FY  :/  DW
  1' &DO -XQH   DQWLWUXVW FDVH  In re Terazosin Hydrochloride Antitrust Litig.
 )5'   6' )OD  VDPH  In re Thalomid & Revlimid Antitrust Litig. 1R
FY  :/  DW  '1- 2FW   VDPH 

 See, e.g. Keilholtz v. Lennox Hearth Prods. Inc.  )5'   1' &DO  
Overka v. Am. Airlines, Inc.  )5'   ' 0DVV  


                                                 
WR SURYLGH DQ LQGHSWK DQDO\VLV RI WKH FULWLFDO TXHVWLRQ ± ZKHWKHU WKH GHILQLWLRQ RI XQMXVWQHVV LV

LGHQWLFDO IRU HYHU\ VWDWH ZLWKLQ HDFK SURSRVHG FODVV 7R WKDW TXHVWLRQ WKH &RXUW ZLOO QRZ WXUQ

       $PRQJ WKH VWDWHV LQ WKH 5HVWDWHPHQW &ODVV IRU H[DPSOH XQMXVWQHVV LV GHILQHG LQ D YDULHW\

RI ZD\V $UNDQVDV GHILQHV XQMXVWQHVV WR PHDQ WKDW ³D SHUVRQ KDV UHFHLYHG PRQH\ RU LWV

HTXLYDOHQW XQGHU VXFK FLUFXPVWDQFHV WKDW LQ HTXLW\ DQG JRRG FRQVFLHQFH KH RU VKH RXJKW QRW WR

UHWDLQ´ El Paso Prod. Co. v. Blanchard  6:G   $UN   LQ &RORUDGR

³>Z@KHWKHU UHWHQWLRQ RI WKH EHQHILW LV XQMXVW LV D IDFWLQWHQVLYH LQTXLU\ LQ ZKLFK FRXUWV ORRN WR

DPRQJ RWKHU WKLQJV WKH LQWHQWLRQV H[SHFWDWLRQV DQG EHKDYLRU RI WKH SDUWLHV´ Melat, Pressman

& Higbie, LLP v. Hannon Law Firm, LLC  3G   &ROR   LQ &RQQHFWLFXW

XQMXVW HQULFKPHQW LV GHILQHG DV ³D YHU\ EURDG DQG IOH[LEOH HTXLWDEOH GRFWULQH WKDW KDV DV LWV EDVLV

WKH SULQFLSOH WKDW LW LV FRQWUDU\ WR HTXLW\ DQG JRRG FRQVFLHQFH IRU D GHIHQGDQW WR UHWDLQ D EHQHILW

WKDW KDV FRPH WR KLP DW WKH H[SHQVH RI WKH SODLQWLII´ Gagne v. Vaccaro,  $G  

&RQQ   DQG SODLQWLIIV PXVW SURYH WKDW ³WKH IDLOXUH RI SD\PHQW ZDV WR WKH SODLQWLIIV¶

GHWULPHQW´ Town of New Hartford v. Connecticut Res. Recovery Auth.  $G  

&RQQ   LQ ,OOLQRLV SODLQWLIIV PXVW SURYH WKDW ³GHIHQGDQW¶V UHWHQWLRQ RI WKH EHQHILW YLRODWHV

WKH IXQGDPHQWDO SULQFLSOHV RI MXVWLFH HTXLW\ DQG JRRG FRQVFLHQFH´ HPI Health Care Servs., Inc.

v. Mt. Vernon Hosp., Inc.  1(G   ,OO   1HZ ´

Mandarin Trading Ltd. v. Wildenstein  1(G   1  TXRWLQJ Paramount

Film Distrib. Corp. v. New York  1(G   1   2NODKRPD FRXUWV KROG WKDW

³>X@QMXVW HQULFKPHQW DULVHV IURP WKH IDLOXUH RI D SDUW\ WR PDNH UHVWLWXWLRQ LQ FLUFXPVWDQFHV ZKHUH

LW LV LQHTXLWDEOH RU RQH SDUW\ KROGV SURSHUW\ WKDW LQ HTXLW\ DQG JRRG FRQVFLHQFH LW VKRXOG QRW EH

DOORZHG WR UHWDLQ´ Harvell v. Goodyear Tire & Rubber Co.  3G   2NOD  



                                                 
DQG LQ :HVW 9LUJLQLD XQMXVWQHVV PHDQV WKDW ³LI EHQHILWV KDYH EHHQ UHFHLYHG DQG UHWDLQHG XQGHU

VXFK FLUFXPVWDQFH WKDW LW ZRXOG EH LQHTXLWDEOH DQG XQFRQVFLRQDEOH WR SHUPLW WKH SDUW\ UHFHLYLQJ

WKHP WR DYRLG SD\PHQW WKHUHIRU WKH ODZ UHTXLUHV WKH SDUW\ UHFHLYLQJ WKH EHQHILWV WR SD\ WKHLU

UHDVRQDEOH YDOXH´ Realmark Developments, Inc. v. Ranson  6(G   :9D

  see also : 9D 3DWWHUQ -XU\ ,QVWU &LY   ³8QMXVW HQULFKPHQW PHDQV WKDW RQH SDUW\

KDV XQIDLUO\ NHSW VRPH EHQHILW WKDW DFWXDOO\ EHORQJHG WR DQRWKHU SDUW\ WKDW WKLV EHQHILW ZDV QRW

IUHHO\ JLYHQ WR WKH SDUW\ NHHSLQJ LW DQG WKDW WKHUH ZDV QR OHJDO MXVWLILFDWLRQ IRU NHHSLQJ LW´ 

        6LPLODUO\ DPRQJ WKH VWDWHV LQ WKH $SSUHFLDWLRQ &ODVV XQMXVWQHVV LV GHILQHG LQ D YDULHW\ RI

ZD\V $ODVND FRXUWV GHILQH XQMXVWQHVV WR PHDQ WKDW ³WKH GHIHQGDQW PXVW UHFHLYH D WUXH ZLQGIDOO

RU VRPHWKLQJ IRU QRWKLQJ´ Alaska Sales & Serv., Inc. v. Millet  3G   $ODVND  

LQ &DOLIRUQLD ³>W@KHUH LV QR HTXLWDEOH UHDVRQ IRU LQYRNLQJ UHVWLWXWLRQ ZKHQ WKH SODLQWLII JHWV WKH

H[FKDQJH ZKLFK KH H[SHFWHG´ Peterson v. Cellco P’ship  &DO 5SWU G   &DO &W

$SS  TXRWLQJ Comet Theatre Enters. v. Cartwright  )G   WK &LU   LQ

0DU\ODQG ³WKH ULJKW WR UHVWLWXWLRQ LV    VXEMHFW WR DQ\ FRXQWHUHTXLWLHV WKDW WKH UHFLSLHQW RI

EHQHILWV PD\ DVVHUW´ Hill v. Cross Country Settlements, LLC  $G   0G   LQ

0DVVDFKXVHWWV XQMXVWQHVV LV ³D TXDOLW\ WKDW WXUQV RQ WKH UHDVRQDEOH H[SHFWDWLRQV RI WKH SDUWLHV´

Metro. Life Ins. Co. v. Cotter  1(G   0DVV  TXRWLQJ Global Investors

Agent Corp. v. National Fire Ins. Co.  1(G   0DVV &W $SS   LQ 0LVVRXUL

³>W@KHUH FDQ EH QR XQMXVW HQULFKPHQW LI WKH SDUWLHV UHFHLYH ZKDW WKH\ LQWHQGHG WR REWDLQ´ Howard

v. Turnbull  6:G   0R &W $SS  TXRWLQJ Am. Std. Ins. Co. v. Bracht 

6:G   0R &W $SS   LQ 9HUPRQW ³>X@QMXVW HQULFKPHQW DSSOLHV LI µLQ OLJKW RI

WKH WRWDOLW\ RI WKH FLUFXPVWDQFHV HTXLW\ DQG JRRG FRQVFLHQFH GHPDQG¶ WKDW WKH EHQHILWWHG SDUW\

UHWXUQ WKDW ZKLFK ZDV JLYHQ´ Kellogg v. Shushereba  $G   9W  TXRWLQJ



                                                   
Gallipo v. Rutland  $G   9W   DQG LQ DGGLWLRQ ³>Z@KHWKHU WKHUH LV XQMXVW

HQULFKPHQW SUHVHQW µPD\ QRW EH GHWHUPLQHG IURP D OLPLWHG LQTXLU\ FRQILQHG WR DQ LVRODWHG

WUDQVDFWLRQ ,W PXVW EH D UHDOLVWLF GHWHUPLQDWLRQ EDVHG RQ D EURDG YLHZ RI WKH KXPDQ VHWWLQJ

LQYROYHG¶´ Mueller v. Mueller  $G   9W  TXRWLQJ Legault v. Legault 

$G   9W  

         *LYHQ WKH YDULHG GHILQLWLRQV RI XQMXVWQHVV ZLWKLQ HDFK SURSRVHG FODVV SODLQWLIIV KDYH

IDLOHG WR PHHW WKHLU EXUGHQ WR VKRZ WKDW WKH HOHPHQW RI XQMXVWQHVV KDV EHHQ JLYHQ D PDWHULDOO\

LGHQWLFDO GHILQLWLRQ E\ DOO RI WKH MXULVGLFWLRQV ZLWKLQ HDFK SURSRVHG FODVV

                      1R $GHTXDWH 5HPHG\ DW /DZ 5HTXLUHPHQW

         7KH XQMXVW HQULFKPHQW ODZV RI WKH MXULVGLFWLRQV DW LVVXH DOVR YDU\ LQ WHUPV RI ZKHWKHU WKH\

KDYH D ³QR DGHTXDWH UHPHG\ DW ODZ´ UHTXLUHPHQW DQG LI VR KRZ WKDW UHTXLUHPHQW LV GHILQHG

3ODLQWLIIV KDYH IDLOHG WR HVWDEOLVK WKDW WKHVH YDULDWLRQV DUH QRW PDWHULDO

         )LUVW WKHUH DUH VWDWHV ZLWKLQ HDFK SURSRVHG FODVV WKDW KDYH D QR DGHTXDWH UHPHG\ DW ODZ

UHTXLUHPHQW DQG VWDWHV WKDW GR QRW ,Q WKH 5HVWDWHPHQW &ODVV IRU H[DPSOH &RQQHFWLFXW +DZDLL

,OOLQRLV ,RZD 1HZ  DQG :HVW 9LUJLQLD KDYH WKH UHTXLUHPHQW EXW $UNDQVDV GRHV QRW ,Q

WKH $SSUHFLDWLRQ &ODVV .DQVDV 0DVVDFKXVHWWV 6RXWK &DUROLQD 8WDK DQG :DVKLQJWRQ KDYH WKH





  See In re Gen. Motors LLC Ignition Switch Litig.  ) 6XSS G   6'1 
 &RQQHFWLFXW  Porter v. Hu  3G   +DZ &W $SS  +DZDLL  Mosebach v.
Blythe  1:G   ,RZD &W $SS  ,RZD  Corsello v. Verizon New York, Inc.
 1(G   1  1HZ  Mountain State Coll. v. Holsinger  6(G
  : 9D  :HVW 9LUJLQLD 

     6HH 7KRPSVRQ Y %D\HU &RUS  :/  DW 



                                                  
UHTXLUHPHQW EXW 5KRGH ,VODQG GRHV QRW

          6HFRQG LQ WKRVH VWDWHV ZLWK D ³QR DGHTXDWH UHPHG\ DW ODZ´ UHTXLUHPHQW LWV PHDQLQJ

YDULHV )RU H[DPSOH LQ 1HZ 

WKH UHTXLUHPHQW ZRXOG DOPRVW FHUWDLQO\ EDU SODLQWLIIV¶ XQMXVW HQULFKPHQW FODLPV &RXUWV DSSO\LQJ

WKH ODZ RI WKRVH VWDWHV FRQVLVWHQWO\ GLVPLVV XQMXVW HQULFKPHQW FODLPV LQFOXGLQJ VODFNILOO

FDVHV  VLQFH WKH VDPH XQGHUO\LQJ FRQGXFW ZRXOG FRQVWLWXWH D FODLP XQGHU WKH VWDWH¶V FRQVXPHU

SURWHFWLRQ VWDWXWH $ FRXUW DSSO\LQJ :DVKLQJWRQ $SSUHFLDWLRQ &ODVV ODZ ZRXOG SUREDEO\

UHDFK WKH VDPH UHVXOW ,Q RWKHU VWDWHV VXFK DV &RQQHFWLFXW DQG ,OOLQRLV ERWK LQ WKH 5HVWDWHPHQW

&ODVV  WKH UHTXLUHPHQW DSSHDUV WR KDYH EHHQ LQWHUSUHWHG DV QRW EDUULQJ DQ XQMXVW HQULFKPHQW





  See Batman v. Deutsch  3G  7DEOH   :/  DW  .DQ &W $SS 
 .DQVDV  Reed v. Zipcar, Inc.  ) 6XSS G   ' 0DVV  0DVVDFKXVHWWV 
EllisDon Constr., Inc. v. Clemson Univ.  6(G   6&  6RXWK &DUROLQD 
VCS, Inc. v. Utah Cmty. Bank  3G   8WDK  8WDK  Firey v. Orozco 1R
,,,  :/  DW   :DVK $SS  :DVK &W $SS 
 :DVKLQJWRQ 

     6HH 6 &W\ 3RVW   %HDP ,QF Y 0F0DKRQ  $G   5,  

   See Alce  :/  DW  GLVPLVVLQJ XQMXVW HQULFKPHQW FODLP EDVHG RQ DOOHJHG
VODFNILOO HYHQ WKRXJK FRQVXPHU SURWHFWLRQ FODLP GLVPLVVHG IRU IDLOXUH WR SODXVLEO\ DOOHJH WKDW
SDFNDJLQJ FRXOG EH PLVOHDGLQJ  Bautista  ) 6XSS G DW  Izquierdo  :/
 DW 

  See, e.g. Samiento v. World Yacht Inc.  1(G   1   O’Hara v. Diageo-
Guinness, USA, Inc.  ) 6XSS G   ' 0DVV  ³FODLPV IRU PLVUHSUHVHQWDWLRQ
DQG YLRODWLRQV RI >WKH 0DVVDFKXVHWWV FRQVXPHU SURWHFWLRQ VWDWXWH@ SURYLGH DYDLODEOH UHPHGLHV
HYHQ WKRXJK VRPH RI WKHP PXVW EH GLVPLVVHG´ 

   See In re Santa Fe Nat. Tobacco Co. Mktg. & Sales Practices & Prod. Liab. Litig.  )
6XSS G   '10  ³7KH &RXUW FRQFOXGHV WKDW LI IDFHG ZLWK WKLV FDVH WKH
6XSUHPH &RXUW RI :DVKLQJWRQ ZRXOG VLPLODUO\ GHFLGH WKDW WKH >:DVKLQJWRQ &RQVXPHU
3URWHFWLRQ $FW¶V@ DYDLODELOLW\ SUHFOXGHV XQMXVWHQULFKPHQW UHOLHI    WKH 3ODLQWLIIV KDYH D
VWDWXWRU\ UHPHG\ DYDLODEOH WKDW SURYLGHV WKHP LGHQWLFDO OHJDO DQG HTXLWDEOH UHOLHI´  see also
Firey  :/  DW  ³IDFW WKDW >WKH SODLQWLII@ FDQQRW SURYH KHU EUHDFK RI FRQWUDFW
FODLP GRHV QRW SHUPLW KHU WR UDLVH XQMXVW HQULFKPHQW´ 



                                                 
FODLP IRU GDPDJHV )LQDOO\ LQ +DZDLL ,RZD DQG :HVW 9LUJLQLD 5HVWDWHPHQW &ODVV  DQG LQ

.DQVDV 6RXWK &DUROLQD DQG 8WDK $SSUHFLDWLRQ &ODVV  LW LV GLIILFXOW WR SUHGLFW LI DQ XQMXVW

HQULFKPHQW FODLP ZRXOG EH EDUUHG LQ D FDVH VLPLODU WR WKLV RQH

        *LYHQ WKH YDULDWLRQV DPRQJ VWDWHV DV WR ZKHWKHU WKHUH LV D ³QR DGHTXDWH UHPHG\ DW ODZ´

UHTXLUHPHQW DQG LI VXFK D UHTXLUHPHQW H[LVWV WKH YDULDWLRQV DV WR LWV VFRSH WKH &RXUW FRQFOXGHV

WKDW SODLQWLIIV KDYH QRW PHW WKHLU EXUGHQ WR VKRZ WKDW WKH ³QR DGHTXDWH UHPHG\ DW ODZ´

UHTXLUHPHQW LV QRW D PDWHULDO YDULDWLRQ



        )RU WKH DERYH UHDVRQV WKH &RXUW FRQFOXGHV WKDW SODLQWLIIV KDYH IDLOHG WR HVWDEOLVK WKDW

WKHUH DUH QR PDWHULDO YDULDWLRQV LQ XQMXVW HQULFKPHQW ODZ LQ WKH MXULVGLFWLRQV ZLWKLQ HDFK

SURSRVHG FODVV DQG DFFRUGLQJO\ LW ZLOO QRW FHUWLI\ WKH SURSRVHG PXOWLVWDWH XQMXVW HQULFKPHQW

FODVVHV



  See In re Gen. Motors  ) 6XSS G DW  ³DQ DGHTXDWH OHJDO UHPHG\ GRHV QRW EDU D
GDPDJHV FODLP IRU XQMXVW HQULFKPHQW XQGHU &RQQHFWLFXW ODZ´  In re Aqua Dots Prods. Liab.
Litig.  )5'   1' ,OO  XQGHU ,OOLQRLV ODZ ³UHVWLWXWLRQ i.e PRQH\ GDPDJHV
XQGHU DQ XQMXVW HQULFKPHQW WKHRU\ is D OHJDO UHPHG\´ 

   See Porter  3G DW  UHTXLUHPHQW GRHV QRW EDU DQ XQMXVW HQULFKPHQW FODLP WKDW LV
IRXQGHG RQ WKH VDPH ZURQJIXO FRQGXFW DV D WRUW FODLP LI ³WKH UHPHGLHV VRXJKW DUH VXIILFLHQWO\
GLVWLQFW    WR H[FOXGH WK>H@ FDVH IURP WKH UHDOP RI µGRXEOH UHFRYHU\¶ VLWXDWLRQV´  Mosebach v.
Blythe  1:G   ,RZD &W $SS  ³>H@TXLW\ JHQHUDOO\ ZLOO QRW SURYLGH UHOLHI
ZKHUH DQ DGHTXDWH UHPHG\ DW ODZ H[LVWHG DQG GHIHQGDQW ZDV GHQLHG WKDW UHOLHI IRU DSSURSULDWH
OHJDO UHDVRQV´  Mountain State Coll.  6(G  : 9D  ³>D@ FRXUW RI HTXLW\ LV
ZLWKRXW MXULVGLFWLRQ WR HQWHUWDLQ D VXLW´ ZKHUH WKHUH LV D ³SODLQ DGHTXDWH DQG FRPSOHWH´ UHPHG\
DW ODZ ZKHWKHU WKH SODLQWLII LV JXDUDQWHHG VXFFHVV  Batman  :/  DW  ³D FODLP
PXVW ILUVW EH PDGH DJDLQVW WKH RQH ZKR YLRODWHG D GXW\ DQG D UHPHG\ DW ODZ PXVW EH XQDYDLODEOH
EHIRUH HTXLWDEOH UHOLHI LV DOORZHG´  EllisDon Constr  6(G DW  ³$ SDUW\ IDLOLQJ WR
IXOILOO WKH UHTXLUHPHQWV RI LWV OHJDO UHPHG\ FDQQRW ODWHU FRPH WR WKH FRXUWV FRPSODLQLQJ RI
KDUGVKLS VHHNLQJ DQ HTXLWDEOH UHPHG\´  VCS, Inc.  3G DW  ³$ SDUW\ LQYRNLQJ
HTXLW\ LV JHQHUDOO\ UHTXLUHG WR ILUVW H[KDXVW DQ\ OHJDO UHPHGLHV DYDLODEOH    EHFDXVH HTXLWDEOH
UHPHGLHV DUH VHFRQGDU\ JDSILOOHUV´ 

 :DO0DUW KDV DOVR DUJXHG WKDW QR PXOWLVWDWH FODVVHV VKRXOG EH FHUWLILHG WR EULQJ FODLPV DJDLQ
:DO0DUW EHFDXVH WKH SURSRVHG FODVV UHSUHVHQWDWLYH IURP ,OOLQRLV /LEHURY ODFNV VWDQGLQJ WR


                                                 
,,,   6,1*/(67$7( &/$66(6

       +DYLQJ FRQFOXGHG WKDW QRQH RI WKH SURSRVHG PXOWLVWDWH FODVVHV VKRXOG EH FHUWLILHG WKH

&RXUW WXUQV WR SODLQWLIIV¶ DOWHUQDWLYH UHTXHVW WR FHUWLI\ VLQJOHVWDWH FODVVHV 3ODLQWLIIV¶ PRWLRQ DV

PRGLILHG VHHNV FHUWLILFDWLRQ RI IRXU VLQJOHVWDWH FRQVXPHU SURWHFWLRQ FODVVHV DQG VHYHQ VLQJOH

VWDWH XQMXVW HQULFKPHQW FODVVHV (DFK FODVV ZRXOG FRQVLVW RI SXUFKDVHUV ZKR UHVLGHG LQ WKH VWDWH

DQG ZRXOG EULQJ FODLPV XQGHU WKH FRQVXPHU SURWHFWLRQ VWDWXWH DQGRU WKH FRPPRQ ODZ RI XQMXVW

HQULFKPHQW LQ WKDW VWDWH ZLWK RQO\ WKH ,OOLQRLV FODVVHV EULQJLQJ FODLPV DJDLQVW :DO0DUW

       $V WKH &RXUW GLG QRW QHHG WR DQDO\]H WKH 5XOH  D UHTXLUHPHQWV ZLWK UHVSHFW WR WKH

PXOWLVWDWH FODVVHV LW ZLOO FRQVLGHU WKRVH UHTXLUHPHQWV QRZ DORQJ ZLWK WKH LPSOLHG UHTXLUHPHQW

RI DVFHUWDLQDELOLW\ DQG WKHQ WXUQ WR WKH 5XOH  E  UHTXLUHPHQWV RI SUHGRPLQDQFH DQG

VXSHULRULW\ $V QRWHG SODLQWLIIV EHDU WKH EXUGHQ RI SURYLQJ WKDW WKH 5XOH  D UHTXLUHPHQWV DUH

PHW DQG VKRZLQJ WKDW 5XOH  E  LV ³VDWLVI>LHG@ WKURXJK HYLGHQWLDU\ SURRI´ Comcast 

86 DW  $QG EHFDXVH WKLV LV DQ 0'/ WKH '& &LUFXLW¶V LQWHUSUHWDWLRQV RI 5XOH  SURYLGH

WKH FRQWUROOLQJ ODZ EXW ZKHUH WKH '& &LUFXLW KDV QRW DGGUHVVHG DQ LVVXH DQG WKHUH LV D

GLYHUJHQFH DPRQJ WKH FLUFXLWV WKLV &RXUW PXVW DSSO\ WKH LQWHUSUHWDWLRQ RI 5XOH  LW ILQGV PRVW

SHUVXDVLYH See supra SS        Q

       $      1XPHURVLW\ 5XOH  D 

       5XOH  D  UHTXLUHV WKDW WKH SURSRVHG FODVV EH ³VR QXPHURXV WKDW MRLQGHU RI DOO

PHPEHUV LV LPSUDFWLFDEOH´ )HG 5 &LY 3  D   ,PSUDFWLFDEOH PHDQV ³GLIILFXOW RU




EULQJ FODLPV RQ EHKDOI RI WKH UHVLGHQWV RI RWKHU VWDWHV XQGHU WKRVH RWKHU VWDWHV¶ ODZV HYHQ LI WKH
VWDWHV KDYH PDWHULDOO\ LGHQWLFDO OHJDO VWDQGDUGV See  7U DW  :DO0DUW¶V 2SS DW 
$FFRUGLQJ WR :DO0DUW D FODVV UHSUHVHQWDWLYH IURP RQH VWDWH FDQQRW VXIIHU WKH QHFHVVDU\ LQMXU\
WR UHSUHVHQW D SODLQWLII IURP DQRWKHU VWDWH EHFDXVH HDFK VWDWH GHILQHV ³ZKDW WKH LQMXU\ LV´
  7U DW  *LYHQ WKH &RXUW¶V FRQFOXVLRQ WKDW WKH PXOWLVWDWH FODVVHV IRXQGHU RQ WKH
UHTXLUHPHQW RI SUHGRPLQDQFH WKLV DUJXPHQW LV PRRW


                                                  
LQFRQYHQLHQW´ UDWKHU WKDQ LPSRVVLEOH Coleman v. District of Columbia  )5'  

 ''&   ³7KH QXPHURVLW\ UHTXLUHPHQW UHTXLUHV H[DPLQDWLRQ RI WKH VSHFLILF IDFWV RI HDFK

FDVH DQG LPSRVHV QR DEVROXWH OLPLWDWLRQV´ Gen. Tel. Co. v. Equal Employment Opportunity

Comm’n  86     see also Council of & for the Blind v. Regan  )G 

  Q '& &LU  ³$OWKRXJK WKH DEVROXWH QXPEHU RI FODVV PHPEHUV LV QRW WKH

VROH GHWHUPLQLQJ IDFWRU MRLQGHU ZLOO XVXDOO\ EH LPSUDFWLFDEOH ZKHQ WKH FODVV LV ODUJH´ 3ODLQWLIIV

PXVW SURYLGH VRPH HYLGHQFH WKDW D FODVV LV QXPHURXV EXW FRXUWV PD\ GUDZ ³UHDVRQDEOH

LQIHUHQFHV IURP WKH IDFWV SUHVHQWHG WR ILQG WKH UHTXLVLWH QXPHURVLW\´ Coleman  )5' DW

 $V D UXOH RI WKXPE D FODVV RI RYHU  PHPEHUV VDWLVILHV WKH QXPHURVLW\ UHTXLUHPHQW See,

e.g. id

         +HUH LW LV XQGLVSXWHG WKDW WKHUH ZHUH IDU PRUH WKDQ  SXUFKDVHUV RI 6ODFN)LOOHG 3HSSHU

3URGXFWV LQ HDFK SRWHQWLDO FODVV See /HY\ 5HS 7DEOHV    $FFRUGLQJO\ WKH &RXUW ILQGV

WKDW HDFK SURSRVHG VLQJOHVWDWH FODVV VDWLVILHV WKH QXPHURVLW\ UHTXLUHPHQW

         %     &RPPRQDOLW\ 5XOH  D 

         7KH UHTXLUHPHQW RI ³FRPPRQDOLW\´ LV VDWLVILHG ZKHQ WKHUH DUH ³TXHVWLRQV RI ODZ RU IDFW

FRPPRQ WR WKH FODVV´ )HG 5 &LY 3  D   ³,I WKH FODVV PHPEHUV¶ FODLPV LQYROYH QR

FRPPRQ TXHVWLRQ RI ODZ RU IDFW WKHUH ZLOO EH µQR FDXVH WR EHOLHYH WKDW DOO WKHLU FODLPV FDQ

SURGXFWLYHO\ EH OLWLJDWHG DW RQFH¶´ J.D. v. Azar  )G   '& &LU  TXRWLQJ

Wal-Mart  86 DW   $V H[SODLQHG E\ WKH 6XSUHPH &RXUW ³HYHQ D VLQJOH FRPPRQ

TXHVWLRQ ZLOO GR´ Wal-Mart  86 DW  see J.D.  )G DW  ³7KH SUHVHQFH RI D



  7KH '& &LUFXLW KDV QRW \HW VSRNHQ RQ WKLV LVVXH see Hoyte v. District of Columbia 
)5'   ''&   EXW RWKHU FLUFXLWV KDYH DQG DSSO\ D VLPLODU VWDQGDUG See
Robidoux v. Celani  )G   G &LU   Marcus v. BMW of North America, LLC
 )G   G &LU   Harik v. Cal. Teachers Ass’n  )G   WK &LU
 


                                                 
VLQJOH VXFK FRPPRQ TXHVWLRQ FDQ VXIILFH WR VDWLVI\ 5XOH  D  ´  %XW WKH ³FRPPRQ

FRQWHQWLRQ´ ³PXVW EH RI VXFK D QDWXUH WKDW LW LV FDSDEOH RI FODVVZLGH UHVROXWLRQ±ZKLFK PHDQV WKDW

WKH GHWHUPLQDWLRQ RI LWV WUXWK RU IDOVLW\ ZLOO UHVROYH DQ LVVXH WKDW LV FHQWUDO WR WKH YDOLGLW\ RI HDFK

RQH RI WKH FODLPV LQ RQH VWURNH´ Wal-Mart  86 DW  ³:KDW PDWWHUV WR FODVV

FHUWLILFDWLRQ    LV QRW WKH UDLVLQJ RI FRPPRQ TXHVWLRQV±HYHQ LQ GURYHV±EXW UDWKHU WKH FDSDFLW\

RI D FODVVZLGH SURFHHGLQJ WR JHQHUDWH FRPPRQ DQVZHUV DSW WR GULYH WKH UHVROXWLRQ RI WKH

OLWLJDWLRQ´ Id

          3ODLQWLIIV KDYH LGHQWLILHG VHYHUDO FRPPRQ TXHVWLRQV WKDW VDWLVI\ WKH FRPPRQDOLW\

UHTXLUHPHQW RI 5XOH  D  )LUVW ZKHWKHU WKH 6ODFN)LOOHG 3HSSHU 3URGXFWV FRQWDLQHG

QRQIXQFWLRQDO VODFNILOO LV D FRPPRQ TXHVWLRQ RI IDFW See G $P &RPSO    see

also e.g. Hendricks v. StarKist Co. 1R FY  :/  DW  1' &DO -XO\

  FRPPRQDOLW\ VDWLVILHG E\ FRPPRQ TXHVWLRQ RI ZKHWKHU FDQV RI WXQD ILVK ZHUH

XQGHUILOOHG  'HIHQGDQWV DUJXH WKLV LV QRW D ³FRPPRQ TXHVWLRQ´ EHFDXVH SODLQWLIIV PD\ VXIIHU D

IDLOXUH RI SURRI See 0F&RUPLFN¶V 2SS DW  FLWLQJ +HVWHU 'HFO   ZKLFK VWDWHV WKDW DOO RI

WKH 6ODFN)LOOHG 3HSSHU 3URGXFWV ZHUH ³RYHUILOO>HG@´ LI QHFHVVDU\ WR PHHW D PLQLPXP  ILOO
          
OHYHO         %XW WR VDWLVI\ WKH UHTXLUHPHQW RI FRPPRQDOLW\ SODLQWLIIV QHHG QRW VKRZ WKDW D FRPPRQ

TXHVWLRQ ZLOO EH DQVZHUHG LQ WKHLU IDYRU See Hilsley v. Ocean Spray Cranberries, Inc. 1R 

FY  :/  DW  6' &DO 1RY   LW ³UHTXLUHV WRR PXFK RI WKH

SODLQWLII E\ GHPDQGLQJ D FRPPRQ FRQWHQWLRQ WKDW µZLOO EH DQVZHUHG RQ WKH PHULWV LQ IDYRU RI WKH

FODVV¶ LQVWHDG RI VLPSO\ VKRZLQJ WKHUH LV D µFRPPRQ FRQWHQWLRQ FDSDEOH RI FODVVZLGH

UHVROXWLRQ¶´ TXRWLQJ Alcantar v. Hobart Serv  )G   WK &LU   5DWKHU



  'HIHQGDQWV¶ UHODWHG DUJXPHQW WKDW WKHUH LV QR HYLGHQFH WKDW WKH 6ODFN)LOOHG 3HSSHU 3URGXFWV
FRQWDLQHG QRQIXQFWLRQDO VODFNILOO LV DGGUHVVHG DV SDUW RI WKH DQDO\VLV RI SUHGRPLQDQFH See
infra 6HFWLRQ ,,,)E


                                                   
WKH\ QHHG RQO\ VKRZ WKDW WKH FRPPRQ TXHVWLRQ LV FDSDEOH RI JHQHUDWLQJ D ³FRPPRQ DQVZHU´

HYHQ LI WKDW DQVZHU GHIHDWV WKHLU FODLP

       $ VHFRQG FRPPRQ TXHVWLRQ LV ZKHWKHU WKH SDFNDJLQJ RI WKH 6ODFN)LOOHG 3HSSHU 3URGXFWV

± WR ZKLFK DOO FRQVXPHUV ZHUH XQLIRUPO\ H[SRVHG ± ZDV GHFHSWLYH RU PLVOHDGLQJ See G $P

&RPSO    $V QXPHURXV FRXUWV KDYH UHFRJQL]HG ³D FODLP FRQFHUQLQJ DOOHJHG

PLVUHSUHVHQWDWLRQV RQ SDFNDJLQJ WR ZKLFK DOO FRQVXPHUV ZHUH H[SRVHG LV VXIILFLHQW WR VDWLVI\ WKH

FRPPRQDOLW\ UHTXLUHPHQW EHFDXVH LW UDLVHV WKH FRPPRQ TXHVWLRQ RI ZKHWKHU WKH SDFNDJLQJ

ZRXOG PLVOHDG D UHDVRQDEOH FRQVXPHU´ Broomfield v. Craft Brew Alliance, Inc. 1R FY

  :/  DW  1' &DO 6HSW   FRPPRQDOLW\ VDWLVILHG E\ FRPPRQ

TXHVWLRQ RI ZKHWKHU UHSUHVHQWDWLRQV RQ .RQD %HHU SDFNDJLQJ ZRXOG KDYH GHFHLYHG D UHDVRQDEOH

FRQVXPHU LQWR EHOLHYLQJ EHHU ZDV EUHZHG LQ +DZDLL 

       %RWK TXHVWLRQV LGHQWLILHG DERYH DUH FHQWUDO WR WKH YDOLGLW\ RI HDFK FODVV PHPEHU¶V

FRQVXPHU SURWHFWLRQ DQGRU XQMXVW HQULFKPHQW FODLP DQG ZLOO GULYH WKH UHVROXWLRQ RI WKLV

OLWLJDWLRQ ,QGHHG DV GLVFXVVHG LQ WKH DQDO\VLV RI SUHGRPLQDQFH LI SODLQWLIIV GR QRW SUHYDLO RQ

HLWKHU TXHVWLRQ WKHLU FODLPV ZLOO IDLO See infra 6HFWLRQ ,,,)D   E $FFRUGLQJO\ WKH &RXUW

ILQGV WKDW HDFK SURSRVHG VLQJOHVWDWH FODVV VDWLVILHV WKH FRPPRQDOLW\ UHTXLUHPHQW





   See also, e.g., In re NJOY, Inc. Consumer Class Action Litig.  ) 6XSS G  
 &' &DO  ³7KHUH LV QR TXHVWLRQ WKDW DOO FODVV PHPEHUV ZHUH H[SRVHG WR WKH SURGXFW
SDFNDJLQJ WKLV VXIILFHV WR VKRZ FRPPRQDOLW\´  Mednick v. Precor, Inc.  )5'  
 1' ,OO  ³&RXUWV URXWLQHO\ ILQG WKDW ZKHWKHU D SURGXFW SDFNDJLQJ VHHQ E\ DOO SXUFKDVHUV
RI WKH SURGXFW LV PLVOHDGLQJ LV DQ LVVXH WKDW VDWLVILHV FRPPRQDOLW\´  White II  :/
 DW  ³7KH TXHVWLRQ RI ZKHWKHU WKH VODFNILOO LQ >GHIHQGDQW¶V@ FDQG\ SDFNDJLQJ YLRODWHV
WKH >0LVVRXUL FRQVXPHU SURWHFWLRQ VWDWXWH@ ZLOO EH VXVFHSWLEOH WR D FRPPRQ DQVZHU´  Randolph
v. J.M. Smucker Co.  )5'   6' )OD  ³>:@KHWKHU WKH µ$OO 1DWXUDO¶ ODEHO LV
GHFHSWLYH WR DQ REMHFWLYH FRQVXPHU LV DQ LVVXH FRPPRQ WR DOO FODVV PHPEHUV $FFRUGLQJO\ WKH
HOHPHQW RI FRPPRQDOLW\ LV VDWLVILHG´ 


                                                 
       &      7\SLFDOLW\ 5XOH  D 

       5XOH  D  UHTXLUHV WKDW ³WKH FODLPV RU GHIHQVHV RI WKH UHSUHVHQWDWLYH SDUWLHV >EH@

W\SLFDO RI WKH FODLPV RU GHIHQVHV RI WKH FODVV>@´ )HG 5 &LY 3  D   ³7\SLFDOLW\ GLIIHUV

IURP FRPPRQDOLW\ LQ WKDW W\SLFDOLW\ FRQFHUQV WKH UHODWLRQVKLS EHWZHHQ WKH UHSUHVHQWDWLYH¶V

LQGLYLGXDO FODLPV DQG WKH FODVV¶V FODLPV UDWKHU WKDQ WKH UHODWHGQHVV RI WKH HQWLUH FODVV¶V FODLPV´

J.D.  )G DW  ³E@RWK VHUYH DV JXLGHSRVWV IRU GHWHUPLQLQJ ZKHWKHU XQGHU WKH

SDUWLFXODU FLUFXPVWDQFHV PDLQWHQDQFH RI D FODVV DFWLRQ LV HFRQRPLFDO¶´ Id TXRWLQJ Gen. Tel.

Co. v. Falcon  86   Q   7KH SXUSRVH RI WKH W\SLFDOLW\ UHTXLUHPHQW LV ³WR

DVVHVV ZKHWKHU WKH DFWLRQ FDQ EH HIILFLHQWO\ PDLQWDLQHG DV D FODVV >DFWLRQ@ DQG ZKHWKHU WKH QDPHG

SODLQWLIIV KDYH LQFHQWLYHV WKDW DOLJQ ZLWK WKRVH RI WKH DEVHQW FODVV PHPEHUV VR DV WR DVVXUH WKDW

WKH DEVHQWHHV¶ LQWHUHVWV ZLOO EH IDLUO\ UHSUHVHQWHG´ Kifafi v. Hilton Hotels Ret. Plan,  )5'

  ''&  

       7KH W\SLFDOLW\ UHTXLUHPHQW LV ³OLEHUDOO\ FRQVWUXHG´ In re Vitamins Antitrust Litig. 

)5'   ''&   ³>7@R GHVWUR\ W\SLFDOLW\ D GLVWLQFWLRQ PXVW GLIIHUHQWLDWH WKH

µclaims or defenses¶ RI WKH UHSUHVHQWDWLYHV IURP WKRVH RI WKH FODVV´ J.D.  )G DW 

TXRWLQJ )HG 5 &LY 3  D   ³$V D UHVXOW W\SLFDOLW\ LV RUGLQDULO\ PHW µLI WKH FODLPV RU

GHIHQVHV RI WKH UHSUHVHQWDWLYHV DQG WKH PHPEHUV RI WKH FODVV VWHP IURP D VLQJOH HYHQW RU D

XQLWDU\ FRXUVH RI FRQGXFW RU LI WKH\ DUH EDVHG RQ WKH VDPH OHJDO RU UHPHGLDO WKHRU\¶´ Id

TXRWLQJ $ )HG 3UDF      3URF &LY    see also Wal-Mart  86 DW  D FODVV

UHSUHVHQWDWLYH PXVW ³SRVVHVV WKH VDPH LQWHUHVW DQG VXIIHU WKH VDPH LQMXU\ DV WKH >SXWDWLYH@ FODVV

PHPEHUV´  In re Rail Freight Fuel Surcharge Antitrust Litig.  ) 6XSS G   ''&

 W\SLFDOLW\ ³LV VDWLVILHG LI HDFK FODVV PHPEHU¶V FODLP DULVHV IURP WKH VDPH FRXUVH RI HYHQWV

WKDW OHG WR WKH FODLPV RI WKH UHSUHVHQWDWLYH SDUWLHV DQG HDFK FODVV PHPEHU PDNHV VLPLODU OHJDO

DUJXPHQWV WR SURYH WKH GHIHQGDQW¶V OLDELOLW\´ 

                                                  
        3ODLQWLIIV LQLWLDOO\ SURSRVHG WKDW DOO WZHOYH QDPHG SODLQWLIIV IURP WKH 6HFRQG $PHQGHG

&RPSODLQW EH VHOHFWHG DV FODVV UHSUHVHQWDWLYHV ± ZLWK HDFK SODLQWLII DFWLQJ DV D UHSUHVHQWDWLYH IRU

DQ\ SURSRVHG FODVV RI ZKLFK KH RU VKH ZDV D PHPEHU $FFRUGLQJ WR SODLQWLIIV¶ RSHQLQJ EULHI WKH

QDPHG SODLQWLIIV¶ FODLPV DQG H[SHULHQFHV ZHUH W\SLFDO RI WKH FODVV EHFDXVH  WKH\ DOO ³DOOHJH

FRPPRQ ZURQJGRLQJ E\ >G@HIHQGDQWV GLUHFWHG WRZDUG DOO FODVV PHPEHUV´ VSHFLILFDOO\ ³WKDW WKH

µ%ODFN 3HSSHU 1HW :HLJKW 5HGXFWLRQ¶ SURMHFW    FRYHUWO\ UDLVHG SULFHV WR HYHU\ VLQJOH >S@ODLQWLII

DQG >F@ODVV PHPEHU E\ GHFUHDVLQJ WKH DPRXQW RI SHSSHU LQ WKHLU QRQWUDQVSDUHQW WLQV DQG

JULQGHUV´  WKH\ ZHUH DOO ³YLFWLPV´ RI GHIHQGDQWV¶ GHFHSWLRQ EHFDXVH WKH\ ³DOO SXUFKDVHG

SHSSHU SURGXFWV WKDW FRQWDLQHG OHVV EODFN SHSSHU WKDQ VXFK SURGXFWV SUHYLRXVO\ KDG FRQWDLQHG

HYHQ WKRXJK WKH VL]H RI WKH SDFNDJH UHPDLQHG WKH VDPH´  WKH\ DOO ³EHOLHYHG±DW WKH WLPH RI

WKHLU SXUFKDVH±WKDW WKH\ ZHUH SXUFKDVLQJ D SURGXFW WKDW ZDV IXOO UDWKHU WKDQ RQH WKDW FRQWDLQHG

DV PXFK DV  QRQIXQFWLRQDO VODFNILOO´ DQG  WKDW LW GLG QRW PDWWHU WKDW ³WKH\ DQG WKH DEVHQW

FODVV PHPEHUV PD\ KDYH SXUFKDVHG GLIIHUHQW EUDQGV HJ 0F&RUPLFN YV SULYDWH ODEHO 

YDULHWLHV HJ JURXQG YV ZKROH SHSSHU  DQG VL]HV HJ  R]  R]  R] RI SHSSHU´ EHFDXVH

WKHLU FODLPV VWLOO DULVH IURP VDPH FRXUVH RI FRQGXFW DQG UHVW RQ WKH VDPH OHJDO WKHRULHV 3OV¶

0HP DW   $OWKRXJK GHIHQGDQWV GR QRW GLVSXWH DQ\ RI SODLQWLIIV¶ DIILUPDWLYH

FRQWHQWLRQV WKH\ SHUVLVW LQ DUJXLQJ WKDW W\SLFDOLW\ LV QRW VDWLVILHG

        'HIHQGDQWV LQLWLDOO\ DUJXHG WKDW WKH GHSRVLWLRQ WHVWLPRQ\ RI HLJKW RI WKH WZHOYH SURSRVHG

FODVV UHSUHVHQWDWLYHV )HUQDQGH] &RQQHFWLFXW  -RQHV 'LVWULFW RI &ROXPELD  3HOOLWWHUL )ORULGD 

%LWWOH ,OOLQRLV  7KHLV ,OOLQRLV  5RELQVRQ 0DU\ODQG  *ULQGHO 0LVVRXUL  DQG *HUVWQHFNHU

3HQQV\OYDQLD UHYHDOHG WKDW WKH\ ZHUH QRW W\SLFDO EHFDXVH WKH\ GLG QRW VXIIHU WKH ³VDPH LQMXU\´

DV SXWDWLYH FODVV PHPEHUV See 'HIV 2SS DW  Q  6SHFLILFDOO\ GHIHQGDQWV DUJXHG

WKDW WKH WHVWLPRQ\ RI WKHVH SURSRVHG FODVV UHSUHVHQWDWLYHV ³SRZHUIXOO\ GHPRQVWUDWHV WKDW IRU



                                                  
PDQ\ FRQVXPHUV ZKR SXUFKDVH 0F&RUPLFN EODFN SHSSHU WKH\ GR VR IRU UHDVRQV TXLWH DSDUW IURP

WKH SULFH RU ILOO OHYHO´ 0F&RUPLFN¶V 2SS DW  see also  7U DW  VWDWHPHQW RI

GHIHQVH FRXQVHO WKDW ³PDMRULW\ RI >SODLQWLIIV@ WHVWLILHG WKH\ EDVLFDOO\ ZRXOG KDYH PDGH WKH VDPH

SXUFKDVH GHFLVLRQ DQ\ZD\ EHFDXVH WKH\ OLNH 0F&RUPLFN SHSSHU WKH\¶YH DOZD\V ERXJKW LW WKHLU

JUDQGPRWKHU ERXJKW LW WKH KXVEDQG OLNHV WKH ZD\ LW¶V ± WKH JUDQXODWLRQ RI LW RU ZKDWHYHU WKH
                                                                 
UHDVRQ ZDV WKH\ ZHUH SHUIHFWO\ KDSS\ WR NHHS RQ EX\LQJ LW´          $FFRUGLQJ WR GHIHQGDQWV WKLV

WHVWLPRQ\ LV LQFRQVLVWHQW ZLWK WKH LQMXU\ DOOHJHG LQ WKH FRPSODLQW ± WKDW SODLQWLIIV ³ZRXOG QRW

KDYH SDLG IRU >G@HIHQGDQWV¶ EODFN SHSSHU KDG WKH\ NQRZQ WKDW WKH FRQWDLQHUV ZHUH XQGHUILOOHG´

G $P &RPSO   ± DQG WKXV WKHVH SURSRVHG FODVV UHSUHVHQWDWLYHV DUH QRW W\SLFDO

       3ODLQWLIIV GLG QRW UHVSRQG WR WKLV DUJXPHQW LQ WKHLU UHSO\ EULHI :KHQ DVNHG DERXW LW

GXULQJ WKH ILUVW PRWLRQV KHDULQJ SODLQWLIIV¶ FRXQVHO WROG WKH &RXUW WKDW WKH\ GLG QRW EHOLHYH WKDW

SODLQWLIIV¶ GHSRVLWLRQ WHVWLPRQ\ YLHZHG LQ LWV HQWLUHW\ DQG OHDYLQJ DQ\ FUHGLELOLW\ GHWHUPLQDWLRQV

WR WKH WULHU RI IDFW ZDV LQFRQVLVWHQW ZLWK SDUDJUDSK  See  7U DW  

7KH\ IDXOWHG GHIHQGDQWV IRU ³VHOHFWLYHO\´ FKRRVLQJ TXRWHV WR VXSSRUW WKHLU FKDUDFWHUL]DWLRQV RI

SODLQWLIIV¶ WHVWLPRQ\ See  7U DW  $V D IDOOEDFN SODLQWLIIV DUJXHG WKDW LI WKH &RXUW

ZHUH WR FRQFOXGH WKDW RQH RU PRUH RI WKH FKDOOHQJHG SODLQWLIIV ZHUH ³DW\SLFDO´ LW ZRXOG QRW

PDWWHU DV ORQJ DV WKHUH UHPDLQHG DW OHDVW RQH YLDEOH UHSUHVHQWDWLYH SHU FODVV See  7U DW

   )LQDOO\ SODLQWLIIV SURIIHUHG WKDW LI D SURSRVHG FODVV ZDV OHIW ZLWKRXW D YLDEOH FODVV

UHSUHVHQWDWLYH WKH\ FRXOG LI SHUPLWWHG E\ WKH &RXUW  HDVLO\ VXEVWLWXWH D QHZ SODLQWLII See

 7U DW 



  'HIHQGDQWV DOVR UHIHUHQFH WKH WHVWLPRQ\ RI D IRUPHU QDPHG SODLQWLII $QQH 0DUURQ EXW KHU
³W\SLFDOLW\´ LV QRW DW LVVXH +HU WHVWLPRQ\ WKRXJK UHPDLQV SDUW RI WKH UHFRUG HYHQ WKRXJK VKH
YROXQWDULO\ GLVPLVVHG KHU ODZVXLW DIWHU KHU GHSRVLWLRQ

  3ODLQWLIIV¶ FRXQVHO WROG WKH &RXUW WKDW SODLQWLIIV ³VWDQG E\ WK>H@ DOOHJDWLRQ>@´ LQ   
7U DW 


                                                 
        ,Q UHVSRQVH WR WKH &RXUW¶V UHTXHVW WKDW SODLQWLIIV IXUWKHU DGGUHVV WKH W\SLFDOLW\ TXHVWLRQ DV

SDUW RI WKHLU VXSSOHPHQWDO EULHILQJ DV WR WKH FRQVXPHU SURWHFWLRQ FODVVHV see  2UGHU DW  

SODLQWLIIV DEDQGRQHG WKHLU UHTXHVW WKDW SODLQWLIIV %LWWOH DQG 7KHLV VHUYH DV FODVV UHSUHVHQWDWLYHV IRU

,OOLQRLV DQG ZLWKGUHZ WKHLU UHTXHVW WR FHUWLI\ FRQVXPHU SURWHFWLRQ FODVVHV LQ &RQQHFWLFXW DQG WKH

'LVWULFW RI &ROXPELD WKHUHE\ UHQGHULQJ PRRW WKH LVVXH RI ZKHWKHU SODLQWLIIV )HUQDQGH] DQG -RQHV

ZRXOG VDWLVI\ WKH W\SLFDOLW\ UHTXLUHPHQW IRU WKRVH FODVVHV 3OV¶ 6XSS %U DW  7KH\ DOVR

VXEPLWWHG DGGLWLRQDO GHSRVLWLRQ WHVWLPRQ\ H[FHUSWV IURP WKH VL[ UHPDLQLQJ SURSRVHG FODVV

UHSUHVHQWDWLYHV IRU WKH FRQVXPHU SURWHFWLRQ FODVVHV (VSDU]D DQG 0DUVK &DOLIRUQLD  3HOOLWWHUL

)ORULGD  /LEHURY DQG 9ODGLPLUVNL\ ,OOLQRLV  DQG *ULQGHO 0LVVRXUL  ZKLFK WKH\ DUJXH

GHPRQVWUDWHV WKDW HDFK ZRXOG WHVWLI\ FRQVLVWHQW ZLWK   WKDW ³, ERXJKW WKLV EHOLHYLQJ WKDW LW

ZDV D KXQGUHG SHUFHQW IXOO DQG , ZRXOGQ¶W KDYH ERXJKW LW LI , KDG NQRZQ >WKDW LW ZDV QRW@´

 7U DW  3OV¶ 6XSS %U DW    

       ,Q UHVSRQVH GHIHQGDQWV DUJXH WKDW WKH SURSRVHG FODVV UHSUHVHQWDWLYHV IRU WKH IRXU

UHPDLQLQJ FRQVXPHU SURWHFWLRQ FODVVHV GR QRW VDWLVI\ W\SLFDOLW\ IRU WZR UHDVRQV  QRQH FDQ

³WHVWLI\ RI WKHLU RZQ SHUVRQDO NQRZOHGJH DERXW WKH ILOO OHYHO RI WKH WLQV WKH\ SXUFKDVHG´ DQG 

*ULQGHO DQG 3HOOLWWHUL DUH ³EUDQG OR\DO DQG SD\ QR DWWHQWLRQ WR SULFH´ 'HIV¶ 6XSS %U DW 

Q 1HLWKHU DUJXPHQW LV SHUVXDVLYH

       'HIHQGDQWV¶ ILUVW SRLQW ZKLOH DFFXUDWH KDV QR EHDULQJ RQ W\SLFDOLW\ 3ODLQWLIIV KDYH QHYHU

VXJJHVWHG WKDW WKH\ LQWHQG WR SURYH WKDW WKH 6ODFN)LOOHG 3HSSHU 3URGXFWV FRQWDLQHG

QRQIXQFWLRQDO VODFNILOO WKURXJK WKH WHVWLPRQ\ RI LQGLYLGXDO FRQVXPHUV VR WKH IDFW WKDW WKH

SURSRVHG FODVV UHSUHVHQWDWLYHV FDQQRW WHVWLI\ WR DFWXDO ILOO OHYHOV GRHV QRW UHQGHU WKHP DW\SLFDO

,Q DGGLWLRQ WKH UHDVRQ WKDW SODLQWLIIV FDQQRW RIIHU VXFK WHVWLPRQ\ LV QRW WKHLU IDXOW UDWKHU

GHIHQGDQWV¶ FRQGXFW PDGH LW LPSRVVLEOH IRU SODLQWLIIV WR VHH WKH DFWXDO ILOO OLQH )LQDOO\ DQG PRVW



                                                  
LPSRUWDQWO\ WKH SURSRVHG FODVV UHSUHVHQWDWLYHV DUH EULQJLQJ WKH VDPH FODLPV DULVLQJ RXW RI WKH

VDPH HYHQWV DQG SXUVXDQW WR WKH VDPH OHJDO WKHRULHV DV FODVV PHPEHUV ZKLFK LV WKH FULWLFDO

LQTXLU\ IRU W\SLFDOLW\

        'HIHQGDQWV¶ VHFRQG SRLQW LV XQGHUFXW E\ SODLQWLIIV¶ VXEPLVVLRQ RI DGGLWLRQDO GHSRVLWLRQ

WHVWLPRQ\ IRU *ULQGHO DQG 3HOOLWWHUL :KLOH ERWK WHVWLILHG WKDW WKH\ DUH EUDQG OR\DO DQG LQ WKH

SDVW WKH\ SDLG OLWWOH DWWHQWLRQ WR SULFH WKH\ DOVR WHVWLILHG WKDW WKH\ ZRXOG FRQVLGHU ZKHWKHU D

SHSSHU SURGXFW FRQWDLQV QRQIXQFWLRQDO VODFNILOO WR EH D PDWHULDO IDFW LQ WKHLU SXUFKDVLQJ

GHFLVLRQV )RU H[DPSOH 3HOOLWWHUL DQVZHUHG ³\HV´ ZKHQ DVNHG LI KH ³WDNHV LQWR DFFRXQW DQ\WKLQJ

OLNH WKH SDFNDJLQJ RI WKH SURGXFW LQ PDNLQJ \RXU SXUFKDVH GHFLVLRQ IRU SHSSHU´ 3HOOLWWHUL 'HS

DW  +H WKHQ H[SODLQHG WKDW ZKDW KH WDNHV LQWR DFFRXQW DERXW WKH SDFNDJLQJ LV WKDW ³>L@W¶V MXVW

WKH VDPH VL]H FDQ ,¶YH DOZD\V ERXJKW´ Id +H DOVR WHVWLILHG WKDW KLV FRPSODLQW DERXW WKH QHZ

UHGXFHG ZHLJKWV ZDV WKDW KH ZDV ³EHLQJ GHFHLYHG´ KH ZDV ³VSHQGLQJ PRQH\ >EXW@ ZDVQ¶W JHWWLQJ

D IXOO WLQ´ Id DW  )LQDOO\ KH ZDV DVNHG ³>Z@RXOG \RX KDYH VWLOO ERXJKW WKH 0F&RUPLFN

EUDQG SHSSHU´ LI 0F&RUPLFN ³KDG VLPSO\ UDLVHG WKH SULFH E\  SHUFHQW´ WR ZKLFK KH UHVSRQGHG

³>L@W FRXOG VZD\ PH RQH ZD\ RU WKH RWKHU´ Id DW  *ULQGHO WHVWLILHG WKDW VKH ZRXOG SXUFKDVH

0F&RUPLFN SHSSHU DJDLQ ³>R@QO\ LI WKH\ FKDQJH WKH ODEHO´ WR ³PDNH SHRSOH DZDUH WKDW WKH\

FKDQJHG WKH ZHLJKW ZLWKRXW FKDQJLQJ WKH VL]H RI WKH FDQ DQG VRPHKRZ PDNH UHVWLWXWLRQ WR DOO

WKRVH SHRSOH ZKR KDYH EHHQ GXSHG LQWR EX\LQJ OHVV SHSSHU LQ WKH VDPH VL]H FDQ´ *ULQGHO 'HS

DW   *LYHQ WKDW D FRQVXPHU FRXOG EH EUDQG OR\DO DQG SD\ OLWWOH DWWHQWLRQ WR SULFH EXW DOVR

FRQVLGHU QRQIXQFWLRQDO VODFNILOO WR EH D PDWHULDO IDFW WKH &RXUW ILQGV WKDW WKH WHVWLPRQ\ RI WKHVH

WZR FRQVXPHUV GRHV QRW FRQIOLFW ZLWK SODLQWLIIV¶ WKHRU\ RI OLDELOLW\

        $FFRUGLQJO\ WKH &RXUW ILQGV WKDW WKH VL[ SURSRVHG FODVV UHSUHVHQWDWLYHV IRU WKH IRXU




                                                 
VLQJOHVWDWH FRQVXPHU SURWHFWLRQ FODVVHV VDWLVI\ WKH W\SLFDOLW\ UHTXLUHPHQW

       '      $GHTXDF\ 5XOH  D 

       5XOH  D  UHTXLUHV SODLQWLIIV WR VKRZ WKDW ³WKH UHSUHVHQWDWLYH SDUWLHV ZLOO IDLUO\ DQG

DGHTXDWHO\ SURWHFW WKH LQWHUHVWV RI WKH FODVV´ )HG 5 &LY 3  D   ³7KH DGHTXDF\

UHTXLUHPHQW DLPV WR HQVXUH WKDW DEVHQW FODVV PHPEHUV ZLOO QRW EH ERXQG E\ WKH RXWFRPH RI D VXLW

LQ ZKLFK WKH\ ZHUH QRW FRPSHWHQWO\ DQG IDLUO\ UHSUHVHQWHG´ J.D.  )G DW  ³7ZR

FULWHULD IRU GHWHUPLQLQJ WKH DGHTXDF\ RI UHSUHVHQWDWLRQ DUH JHQHUDOO\ UHFRJQL]HG  WKH QDPHG

UHSUHVHQWDWLYH PXVW QRW KDYH DQWDJRQLVWLF RU FRQIOLFWLQJ LQWHUHVWV ZLWK WKH XQQDPHG PHPEHUV RI

WKH FODVV DQG  WKH UHSUHVHQWDWLYH PXVW DSSHDU DEOH WR YLJRURXVO\ SURVHFXWH WKH LQWHUHVWV RI WKH

FODVV WKURXJK TXDOLILHG FRXQVHO´ Nat’l Ass’n of Regional Med. Programs, Inc. v. Mathews, 

)G   '& &LU   see also J.D.  )G DW  ³$PRQJ WKH PDQ\ IDFWRUV

JRYHUQLQJ WKH GLVWULFW FRXUW¶V GHFLVLRQ WKDW WKH >FODVV PHPEHUV@ DUH DGHTXDWHO\ UHSUHVHQWHG DUH

WKH TXDOLW\ RI FODVV FRXQVHO DQ\ GLVSDULW\ LQ LQWHUHVW EHWZHHQ FODVV UHSUHVHQWDWLYHV DQG PHPEHUV

RI D ZRXOGEH VXEFODVV FRPPXQLFDWLRQ EHWZHHQ FODVV FRXQVHO DQG WKH FODVV DQG WKH RYHUDOO

FRQWH[W RI WKH OLWLJDWLRQ´ Twelve John Does v. District of Columbia  )G   '&

&LU  

       3ODLQWLIIV DUJXH WKDW WKHVH UHTXLUHPHQWV KDYH EHHQ VDWLVILHG )LUVW WKH\ QRWH WKDW

³SODLQWLIIV DUH PHPEHUV RI WKH FODVV HV WKH\ VHHN WR UHSUHVHQW´ HDFK UHVLGHV LQ WKH VWDWH KH RU



  $V IRU WKH SURSRVHG VLQJOHVWDWH XQMXVW HQULFKPHQW FODVVHV GHIHQGDQWV FKDOOHQJH WKH W\SLFDOLW\
RI VHYHQ RI WKH SURSRVHG FODVV UHSUHVHQWDWLYHV )HUQDQGH] &RQQHFWLFXW  -RQHV 'LVWULFW RI
&ROXPELD  %LWWOH DQG 7KHLV ,OOLQRLV  5RELQVRQ 0DU\ODQG  *ULQGHO 0LVVRXUL  DQG
*HUVWQHFNHU 3HQQV\OYDQLD  See 0F&RUPLFN¶V 2SS DW  3ODLQWLIIV DUH SUHVXPDEO\ QR
ORQJHU VHHNLQJ DSSRLQWPHQW RI %LWWOH DQG 7KHLV JLYHQ WKDW WKH\ ZLWKGUHZ WKHLU UHTXHVW WR KDYH
WKHP VHOHFWHG DV FODVV UHSUHVHQWDWLYHV IRU WKH ,OOLQRLV FRQVXPHU SURWHFWLRQ FODVV DQG WKH &RXUW
KDV GHWHUPLQHG WKDW *ULQGHO VDWLVILHV W\SLFDOLW\ $V IRU WKH RWKHUV WKHUH LV QR QHHG WR GHFLGH
ZKHWKHU GHIHQGDQWV¶ FKDOOHQJHV WR W\SLFDOLW\ KDYH PHULW EHFDXVH DV H[SODLQHG infra WKH XQMXVW
HQULFKPHQW FODVVHV WKH\ SURSRVH WR UHSUHVHQW ZLOO QRW EH FHUWLILHG IRU RWKHU UHDVRQV


                                                
VKH VHHNV WR UHSUHVHQW DQG SXUFKDVHG D 6ODFN)LOOHG 3HSSHU 3URGXFW IRU SHUVRQDO RU KRXVHKROG

XVH 3OV¶ 0HP DW  FLWLQJ G $P &RPSO    1H[W WKH\ FRQWHQG WKDW ³>W@KHUH DUH QR

FRQIOLFWV RI DQ\ NLQG EHWZHHQ >WKH SURSRVHG UHSUHVHQWDWLYHV¶@ LQWHUHVWV DQG WKH LQWHUHVWV RI WKH

>F@ODVVHV´ EHFDXVH WKH UHSUHVHQWDWLYHV OLNH FODVV PHPEHUV ³KDYH DQ LQWHUHVW LQ REWDLQLQJ

FRPSHQVDWLRQ IURP >G@HIHQGDQWV IRU WKH XQIDLU GHFHSWLYH DQG PLVOHDGLQJ FRQGXFW RI XQGHU

ILOOLQJ WKHLU SHSSHU SURGXFWV´ DQG EHFDXVH ³>S@ODLQWLIIV¶ FODLPV FDQ RQO\ EH VXFFHVVIXO LI WKH

FODLPV RI DOO >F@ODVV PHPEHUV DUH VXFFHVVIXO Id 7KH\ DOVR PDLQWDLQ WKDW ³WKH SURSRVHG

UHSUHVHQWDWLYHV    KDYH GHPRQVWUDWHG WKHLU FRPPLWPHQW WR SXUVXLQJ WKHVH FODLPV RQ EHKDOI RI

DEVHQW FODVV PHPEHUV´ EHFDXVH HDFK ³KDV UHVSRQGHG WR ZULWWHQ GLVFRYHU\ UHTXHVWV    >DQG@ VDW
                         
IRU D GHSRVLWLRQ´ Id

       'HIHQGDQWV GR QRW FKDOOHQJH DQ\ RI SODLQWLIIV¶ DIILUPDWLYH DVVHUWLRQV ZKLFK WKH &RXUW

ILQGV WR EH VXSSRUWHG E\ WKH UHFRUG ,QGHHG LQ WKHLU LQLWLDO EULHILQJ GHIHQGDQWV GLG QRW DGGUHVV

DGHTXDF\ ,Q WKHLU VXSSOHPHQWDO ILOLQJ WKH\ PHUHO\ DVVHUWHG WKDW WKH SURSRVHG FODVV

UHSUHVHQWDWLYHV IRU WKH VLQJOHVWDWH FRQVXPHU SURWHFWLRQ FODVVHV DUH QRW DGHTXDWH IRU WKH VDPH

UHDVRQV WKH\ DUH QRW W\SLFDO See 'HIV¶ 6XSS %U DW  7KHVH DUJXPHQWV KRZHYHU KDYH

DOUHDG\ EHHQ UHMHFWHG E\ WKH &RXUW See supra 6HFWLRQ ,,,&

       $FFRUGLQJO\ WKH &RXUW FRQFOXGHV WKDW WKH DGHTXDF\ UHTXLUHPHQW LV VDWLVILHG IRU DOO WKH

SURSRVHG VLQJOHVWDWH FODVVHV

       (      $VFHUWDLQDELOLW\

       5XOH  GRHV QRW H[SUHVVO\ UHTXLUH WKDW D FODVV EH ³DVFHUWDLQDEOH´ DQG WKH '& &LUFXLW

³KDV QRW DGGUHVVHG ZKHWKHU 5XOH  FRQWDLQV DQ DVFHUWDLQDELOLW\ UHTXLUHPHQW IRU FODVV




  3ODLQWLIIV DOVR DVVHUW WKDW ³>S@ODLQWLIIV¶ ,QWHULP &R/HDG &RXQVHO DUH TXDOLILHG WR OHDG D FHUWLILHG
FODVV´ 3OV¶ 0HP DW  7KH DGHTXDF\ RI FRXQVHO LV DGGUHVVHG infra 6HFWLRQ ,,,+


                                                 
FHUWLILFDWLRQ´ J.D.  )G DW  1RQHWKHOHVV GHIHQGDQWV DUJXH WKDW WKH SURSRVHG FODVVHV

IDLO WR VDWLVI\ WKH UHTXLUHPHQW RI ³DVFHUWDLQDELOLW\´ ZKLFK WKH\ FODLP UHTXLUHV WKDW WKH FODVV EH

GHILQHG E\ ³REMHFWLYH FULWHULD´ DQG WKDW LW EH ³DGPLQLVWUDWLYHO\ IHDVLEOH´ IRU WKH FRXUW WR

GHWHUPLQH ZKHWKHU D SDUWLFXODU LQGLYLGXDO LV D PHPEHU 0F&RUPLFN¶V 2SS DW 

       0RVW IHGHUDO FLUFXLWV XQOLNH WKH '& &LUFXLW KDYH KHOG WKDW ³DVFHUWDLQDELOLW\´ LV DQ

LPSOLHG UHTXLUHPHQW XQGHU 5XOH  See Sandusky Wellness Ctr., LLC v. Medtox Scientific, Inc.

 )G   WK &LU  FLWLQJ FDVHV IURP )LUVW 6HFRQG 7KLUG )RXUWK )LIWK 6L[WK

6HYHQWK 1LQWK DQG (OHYHQWK &LUFXLWV  +RZHYHU WKH FLUFXLWV ³GLYHUJH´ DV WR WKH PHDQLQJ RI

DVFHUWDLQDELOLW\ Id $V D EDVHOLQH FRXUWV JHQHUDOO\ DJUHH WKDW DVFHUWDLQDELOLW\ PHDQV WKDW D FODVV

GHILQLWLRQ PXVW UHQGHU SRWHQWLDO FODVV PHPEHUV LGHQWLILDEOH DFFRUGLQJ WR REMHFWLYH FULWHULD See,

e.g. Mullins v. Direct Digital //&  )G   WK &LU  ³>$@ FODVV PXVW EH

GHILQHG FOHDUO\ DQG    E\ REMHFWLYH FULWHULD UDWKHU WKDQ E\ IRU H[DPSOH D FODVV PHPEHU¶V VWDWH

RI PLQG´  In re Petrobras Sec.  )G   G &LU  FODVV VKRXOG EH ³GHILQHG

XVLQJ REMHFWLYH FULWHULD WKDW HVWDEOLVK D PHPEHUVKLS ZLWK GHILQLWH ERXQGDULHV´   1HZEHUJ RQ

&ODVV $FWLRQV   ³$OO FRXUWV HVVHQWLDOO\ IRFXV RQ WKH TXHVWLRQ RI ZKHWKHU WKH FODVV FDQ EH

DVFHUWDLQHG E\ REMHFWLYH FULWHULD´  7KH 7KLUG &LUFXLW KDV DGGHG WKH DGGLWLRQDO UHTXLUHPHQW WKDW

³>W@KH PHWKRG RI GHWHUPLQLQJ ZKHWKHU VRPHRQH LV LQ WKH FODVV PXVW EH DGPLQLVWUDWLYHO\ IHDVLEOH´

Carrera v. Bayer Corp.  )G   G &LU   ZKLOH WKH 6HYHQWK DQG 1LQWK




  7KH (OHYHQWK &LUFXLW KDV DOVR HQGRUVHG DGPLQLVWUDWLYH IHDVLELOLW\ LQ DQ XQSXEOLVKHG RSLQLRQ
See Karhu v. Vital Pharm., Inc.  )HG $SS¶[   WK &LU  ³>$@ SODLQWLII
HVWDEOLVKHV 5XOH ¶V LPSOLFLW DVFHUWDLQDELOLW\ UHTXLUHPHQW E\ SURSRVLQJ DQ DGPLQLVWUDWLYHO\
IHDVLEOH PHWKRG E\ ZKLFK FODVV PHPEHUV FDQ EH LGHQWLILHG´  %XW WKH XQSXEOLVKHG GHFLVLRQ LQ
Karhu LV QRW ³ELQGLQJ SUHFHGHQW´ see 86 &W RI $SS WK &LU 5  DQG LW DSSHDUV WR
FRQIOLFW ZLWK SXEOLVKHG (OHYHQWK &LUFXLW GHFLVLRQV DSSURYLQJ WKH FHUWLILFDWLRQ RI FODVVHV WKDW UDLVH
WKH VDPH W\SH RI DGPLQLVWUDWLYH IHDVLELOLW\ LVVXHV See, e.g. Fitzpatrick  )G DW 
 DSSURYLQJ FODVV FHUWLILFDWLRQ VXEMHFW WR WKH GLVWULFW FRXUW RQ UHPDQG GHILQLQJ WKH FODVV WR LQFOXGH


                                                 
&LUFXLWV KDYH H[SUHVVO\ UHMHFWHG WKDW LQWHUSUHWDWLRQ

       $EVHQW DQ\ FRQWUROOLQJ SUHFHGHQW LQ WKH '& &LUFXLW WKH ILUVW TXHVWLRQ IRU WKH &RXUW LV

ZKLFK DVFHUWDLQDELOLW\ WHVW VKRXOG EH DSSOLHG See In re Korean Air Lines Disaster  )G DW

 $OWKRXJK RQO\ WKH 6HYHQWK DQG 1LQWK &LUFXLWV KDYH H[SUHVVO\ UHMHFWHG LPSRVLWLRQ RI DQ

DGPLQLVWUDWLYH IHDVLELOLW\ UHTXLUHPHQW RIWHQ UHIHUUHG WR DV ³KHLJKWHQHG DVFHUWDLQDELOLW\´ WKH

6L[WK DQG (LJKWK &LUFXLWV KDYH GRQH VR E\ LPSOLFDWLRQ DQG WKH UHPDLQLQJ FLUFXLWV KDYH QRW

FOHDUO\ DGRSWHG D SRVLWLRQ

       7KH WUDQVIHURU FRXUWV IRU WKH PDMRULW\ RI WKH FDVHV LQ WKLV 0'/  DUH LQ FLUFXLWV WKDW

KDYH QRW DGRSWHG ³DGPLQLVWUDWLYH IHDVLELOLW\´ DV SDUW RI DVFHUWDLQDELOLW\ See In re Korean Air


DOO SXUFKDVHUV RI 

  See Mullins v. Direct Digital  )G DW  ³1RWKLQJ LQ 5XOH  PHQWLRQV RU LPSOLHV WKLV
KHLJKWHQHG UHTXLUHPHQW XQGHU 5XOH  E ´  Briseno v. ConAgra Foods, Inc.  )G 
 WK &LU  ³$ VHSDUDWH DGPLQLVWUDWLYH IHDVLELOLW\ SUHUHTXLVLWH WR FODVV FHUWLILFDWLRQ LV
QRW FRPSDWLEOH ZLWK WKH ODQJXDJH RI 5XOH ´ 

  Sandusky Wellness Ctr., LLC v. Medtox Scientific, Inc.  )G   WK &LU 
 DVFHUWDLQDELOLW\ LV QRW D VHSDUDWH SUHOLPLQDU\ UHTXLUHPHQW EXW SDUW RI D ³ULJRURXV DQDO\VLV RI WKH
5XOH  UHTXLUHPHQWV´  see Rikos v. Procter & Gamble Co.  )G   WK &LU 
 H[SODLQLQJ WKDW IRU ³D FODVV WR EH VXIILFLHQWO\ GHILQHG WKH FRXUW PXVW EH DEOH WR UHVROYH WKH
TXHVWLRQ RI ZKHWKHU FODVV PHPEHUV DUH LQFOXGHG RU H[FOXGHG IURP WKH FODVV E\ UHIHUHQFH WR
REMHFWLYH FULWHULD´ 

   Compare In re Petrobras Sec.  )G DW  G &LU  UHMHFWLQJ ³IUHHVWDQGLQJ
DGPLQLVWUDWLYH IHDVLELOLW\ UHTXLUHPHQW´ DV D SUHUHTXLVLWH WR FODVV FHUWLILFDWLRQ with Brecher v.
Republic of Argentina,  )G   G &LU  ³WKH WRXFKVWRQH RI DVFHUWDLQDELOLW\ LV
ZKHWKHU WKH FODVV LV VXIILFLHQWO\ GHILQLWH VR WKDW LW LV DGPLQLVWUDWLYHO\ IHDVLEOH IRU WKH FRXUW WR
GHWHUPLQH ZKHWKHU D SDUWLFXODU LQGLYLGXDO LV D PHPEHU´  see also EQT Prod. Co. v. Adair
 )G   WK &LU  UHFRJQL]LQJ ³DQ LPSOLFLW WKUHVKROG UHTXLUHPHQW WKDW WKH
PHPEHUV RI D SURSRVHG FODVV EH UHDGLO\ LGHQWLILDEOH    LQ UHIHUHQFH WR REMHFWLYH FULWHULD´  John
v. Nat’l Sec Fire & Cas. Co.  )G   WK &LU  ³7KH H[LVWHQFH RI DQ
DVFHUWDLQDEOH FODVV RI SHUVRQV WR EH UHSUHVHQWHG E\ WKH SURSRVHG FODVV UHSUHVHQWDWLYH LV DQ LPSOLHG
SUHUHTXLVLWH RI >5XOH @´ 

  (LJKW FDVHV RULJLQDWHG LQ &DOLIRUQLD ,OOLQRLV RU 1HYDGD 6HYHQWK DQG 1LQWK &LUFXLWV  RQH FDVH
FDPH IURP 0LVVRXUL (LJKWK &LUFXLW  RQH FDVH FDPH IURP 1HZ  DQG WKUHH
FDVHV ZHUH ILOHG LQ WKH 'LVWULFW RI &ROXPELD 7KH WZR UHPDLQLQJ FDVHV FDPH IURP 3HQQV\OYDQLD
 7KLUG &LUFXLW DQG )ORULGD (OHYHQWK &LUFXLW  +RZHYHU SODLQWLIIV DUH QRW VHHNLQJ WR FHUWLI\ D


                                                 
Lines Disaster  )G DW  ³WKH ODZ RI D WUDQVIHURU IRUXP RQ D IHGHUDO TXHVWLRQ    PHULWV

FORVH FRQVLGHUDWLRQ´  0RUHRYHU WKH UHDVRQLQJ RI WKRVH FRXUWV WKDW KDYH UHMHFWHG WKLV

UHTXLUHPHQW LV SHUVXDVLYH $V WKRVH FRXUWV KDYH QRWHG ³>Q@RWKLQJ LQ 5XOH  PHQWLRQV RU

LPSOLHV WKLV KHLJKWHQHG UHTXLUHPHQW´ Mullins v. Direct Digital  )G DW  ,Q DGGLWLRQ

VXFK D UHTXLUHPHQW ZRXOG ³VNHZ>@ WKH EDODQFH WKDW GLVWULFW FRXUWV PXVW VWULNH ZKHQ GHFLGLQJ

ZKHWKHU WR FHUWLI\ FODVVHV´ id DQG ZRXOG OLNHO\ EH WKH GHDWKNQHOO WR FRQVXPHU SURWHFWLRQ FODVV

DFWLRQV LQYROYLQJ ORZFRVW SURGXFWV See id DW  ³FODVV FHUWLILFDWLRQ SURYLGHV WKH RQO\

PHDQLQJIXO SRVVLELOLW\ IRU ERQD ILGH FODVV PHPEHUV WR UHFRYHU DQ\WKLQJ DW DOO´  Briseno v.

ConAgra Foods, Inc.  )G   WK &LU  ³>/@RZYDOXH FRQVXPHU FODVV DFWLRQV

   W\SLFDOO\ LQYROYH ORZFRVW FRQVXPHU SURGXFWV DQG DV D UHVXOW UHFRYHULHV WRR VPDOO WR

LQFHQWLYL]H LQGLYLGXDO OLWLJDWLRQ´ 



FRQVXPHU SURWHFWLRQ FODVV LQ 3HQQV\OYDQLD DQG WKH XQMXVW HQULFKPHQW FODVV ZLOO QRW EH FHUWLILHG
IRU RWKHU UHDVRQV ,Q DGGLWLRQ DV QRWHG WKH (OHYHQWK &LUFXLW KDV RQO\ HQGRUVHG WKH
DGPLQLVWUDWLYH IHDVLELOLW\ WHVW LQ DQ XQSXEOLVKHG RSLQLRQ see Karhu  )HG $SS¶[ DW 
DOWKRXJK VHYHUDO GLVWULFW FRXUWV LQ )ORULGD KDYH IROORZHG WKDW GHFLVLRQ See, e.g. Randolph 
)5' DW  SXWDWLYH FODVV QRW DVFHUWDLQDEOH DV SODLQWLII KDG QRW RIIHUHG IHDVLEOH PHFKDQLVP
IRU LGHQWLI\LQJ SXUFKDVHUV RI RLOV FRQWDLQLQJ ³$OO 1DWXUDO´ ODEHO +RZHYHU XQGHU WKH '&
&LUFXLW¶V RSLQLRQ LQ In re Korean Air Lines Disaster WKLV &RXUW PXVW LQ WKH FDVH RI D FLUFXLW
VSOLW RQO\ DSSO\ RQH LQWHUSUHWDWLRQ RI 5XOH  DQG ZKHUH WKHUH LV QR '& &LUFXLW SUHFHGHQW RQ
SRLQW ³WKH WUDQVIHUHH FRXUW >VKRXOG@ EH IUHH WR GHFLGH D IHGHUDO FODLP LQ WKH PDQQHU LW YLHZV DV
FRUUHFW ZLWKRXW GHIHUULQJ WR WKH LQWHUSUHWDWLRQ RI WKH WUDQVIHURU FLUFXLW´  )G DW  see
also supra SS  Q

   3DUW RI WKH 7KLUG &LUFXLW¶V MXVWLILFDWLRQ IRU LPSRVLQJ D KHLJKWHQHG DVFHUWDLQDELOLW\ UHTXLUHPHQW
ZDV LWV FRQFOXVLRQ WKDW GHIHQGDQWV ³PXVW EH DEOH WR FKDOOHQJH FODVV PHPEHUVKLS´ DQG WKDW DEVHQW
FODVV PHPEHUV¶ FODLPV VKRXOG EH SURWHFWHG IURP GLOXWLRQ ³E\ IUDXGXOHQW RU LQDFFXUDWH FODLPV´
Carrera  )G DW  %XW DV WKH 6HYHQWK DQG 1LQWK &LUFXLWV KDYH SRLQWHG RXW WKHVH
LVVXHV GR QRW DULVH LQ D FDVH OLNH WKLV RQH ZKHUH WKH DPRXQW RI GDPDJHV LV WKH VDPH IRU HDFK
XQLW VROG DQG OLDELOLW\ FDQ EH GHWHUPLQHG RQ DQ DJJUHJDWH EDVLV E\ PXOWLSO\LQJ WKDW DPRXQW E\ WKH
QXPEHU RI XQLWV VROG GXULQJ WKH FODVV SHULRG See Briseno  )G DW  Mullins v. Direct
Digital  )G DW  8QGHU WKRVH FLUFXPVWDQFHV ³WKH LGHQWLW\ RI SDUWLFXODU FODVV PHPEHUV
GRHV QRW LPSOLFDWH WKH GHIHQGDQW¶V GXH SURFHVV LQWHUHVW    EHFDXVH WKH DGGLWLRQ RU VXEWUDFWLRQ RI
LQGLYLGXDO FODVV PHPEHUV DIIHFWV QHLWKHU WKH GHIHQGDQW¶V OLDELOLW\ QRU WKH WRWDO DPRXQW RI
GDPDJHV LW RZHV WR WKH FODVV´ Briseno  )G DW  TXRWLQJ Mullins v. Direct Digital 


                                                 
        $FFRUGLQJO\ SODLQWLIIV QHHG RQO\ HVWDEOLVK WKDW WKH SURSRVHG FODVVHV DUH GHILQHG E\

³REMHFWLYH FULWHULD´ 3ODLQWLIIV¶ SURSRVHG FODVV GHILQLWLRQV VDWLVI\ WKLV UHTXLUHPHQW HDFK

SURSRVHG FODVV LQFOXGHV UHVLGHQWV RI D SDUWLFXODU VWDWH ZKR SXUFKDVHG D 6ODFN)LOOHG 3HSSHU

3URGXFW DQG WKH 6ODFN)LOOHG 3HSSHU 3URGXFWV DUH LGHQWLILHG E\ EUDQG FRQWDLQHU VL]H W\SH RI

SHSSHU DQG D XQLTXH 6.8 QXPEHU 7KH &RXUW WKHUHIRUH ILQGV WKDW WKH SURSRVHG VLQJOHVWDWH

FODVVHV VDWLVI\ DVFHUWDLQDELOLW\

        )      3UHGRPLQDQFH 5XOH  E 

        7R DXWKRUL]H D FODVV DFWLRQ XQGHU 5XOH  E   WKH FRXUW PXVW ³ILQG>@ WKDW WKH TXHVWLRQV

RI ODZ RU IDFW FRPPRQ WR FODVV PHPEHUV SUHGRPLQDWH RYHU DQ\ TXHVWLRQV DIIHFWLQJ RQO\

LQGLYLGXDO PHPEHUV´ )HG 5 &LY 3  E  

        5XOH  E  ¶V SUHGRPLQDQFH UHTXLUHPHQW LV ³PRUH GHPDQGLQJ´ WKDQ WKH FRPPRQDOLW\

UHTXLUHPHQW RI 5XOH  D  See Comcast  86 DW  ,W ³WHVWV ZKHWKHU SURSRVHG FODVVHV DUH

VXIILFLHQWO\ FRKHVLYH WR ZDUUDQW DGMXGLFDWLRQ E\ UHSUHVHQWDWLRQ´ Amchem  86 DW  E\

³DVN>LQJ@ ZKHWKHU WKH FRPPRQ DJJUHJDWLRQHQDEOLQJ LVVXHV LQ WKH FDVH DUH PRUH SUHYDOHQW RU

LPSRUWDQW WKDQ WKH QRQFRPPRQ DJJUHJDWLRQGHIHDWLQJ LQGLYLGXDO LVVXHV´ Tyson Foods, Inc. v.

Bouaphakeo  6 &W     7KXV WKH SUHGRPLQDQFH LQTXLU\

        FDOOV XSRQ FRXUWV WR JLYH FDUHIXO VFUXWLQ\ WR WKH UHODWLRQ EHWZHHQ FRPPRQ DQG
        LQGLYLGXDO TXHVWLRQV LQ D FDVH $Q LQGLYLGXDO TXHVWLRQ LV RQH ZKHUH ³PHPEHUV RI
        D SURSRVHG FODVV ZLOO QHHG WR SUHVHQW HYLGHQFH WKDW YDULHV IURP PHPEHU WR
        PHPEHU´ ZKLOH D FRPPRQ TXHVWLRQ LV RQH ZKHUH ³WKH VDPH HYLGHQFH ZLOO VXIILFH
        IRU HDFK PHPEHU WR PDNH D SULPD IDFLH VKRZLQJ >RU@ WKH LVVXH LV VXVFHSWLEOH WR
        JHQHUDOL]HG FODVVZLGH SURRI´

Id. TXRWLQJ  1HZEHUJ RQ &ODVV $FWLRQV   DW  WK HG   ³:KHQ RQH RU PRUH



)G DW   ,Q DGGLWLRQ WKH DPRXQW RI GDPDJHV SHU XQLW LV VR VPDOO DV WR GLVFRXUDJH IUDXGXOHQW
FODLPV



                                                 
RI WKH FHQWUDO LVVXHV LQ WKH DFWLRQ DUH FRPPRQ WR WKH FODVV DQG FDQ EH VDLG WR SUHGRPLQDWH WKH

DFWLRQ PD\ EH FRQVLGHUHG SURSHU XQGHU 5XOH  E  HYHQ WKRXJK RWKHU LPSRUWDQW PDWWHUV ZLOO

KDYH WR EH WULHG VHSDUDWHO\ VXFK DV GDPDJHV RU VRPH DIILUPDWLYH GHIHQVHV SHFXOLDU WR LQGLYLGXDO

FODVV PHPEHUV    ´ Id.

       ³,Q GHWHUPLQLQJ ZKHWKHU FODVV RU LQGLYLGXDO LVVXHV SUHGRPLQDWH LQ D SXWDWLYH FODVV DFWLRQ

VXLW >FRXUWV@ PXVW WDNH LQWR DFFRXQW WKH FODLPV GHIHQVHV UHOHYDQW IDFWV DQG DSSOLFDEOH

VXEVWDQWLYH ODZ WR DVVHVV WKH GHJUHH WR ZKLFK UHVROXWLRQ RI WKH FODVVZLGH LVVXHV ZLOO IXUWKHU HDFK

LQGLYLGXDO FODVV PHPEHU¶V FODLP DJDLQVW WKH GHIHQGDQW´ Klay  )G DW  see also In re

Tropicana Orange Juice Mktg. & Sales Practices Litig. 1R FY  :/ 

DW  '1- -XQH   ³7KH &RXUW PXVW H[DPLQH WKURXJK WKH SULVP RI 5XOH  E  WKH

HOHPHQWV RI HDFK RI WKH FDXVHV RI DFWLRQ IRU FHUWLILFDWLRQ DQG DVN ZKHWKHU SURRI RI WKH HVVHQWLDO

HOHPHQWV UHTXLUH LQGLYLGXDO WUHDWPHQW´  %XW XOWLPDWHO\ WKH SUHGRPLQDQFH VWDQGDUG LV D

³SUDJPDWLF´ RQH McKinney v. U.S. Postal Serv.  )5'   ''&   see also In

re Vitamins  )5' DW  ³7KHUH LV QR GHILQLWLYH WHVW IRU GHWHUPLQLQJ ZKHWKHU FRPPRQ

LVVXHV SUHGRPLQDWH    ´  see also Butler v. Sears, Roebuck & Co.  )G   WK &LU

 ³>3@UHGRPLQDQFH UHTXLUHV D TXDOLWDWLYH DVVHVVPHQW     LW LV QRW EHDQ FRXQWLQJ´ 

       3ODLQWLIIV EHDU WKH EXUGHQ RI VDWLVI\LQJ 5XOH  E  ³WKURXJK HYLGHQWLDU\ SURRI´

Comcast  86 DW  TXRWLQJ Wal-Mart  86 DW   ZKLFK LQFOXGHV ³HVWDEOLVK>LQJ@

WKDW GDPDJHV DUH FDSDEOH RI PHDVXUHPHQW RQ D FODVVZLGH EDVLV´ Comcast  86 DW  :LWK

WKH DSSOLFDWLRQ RI RQO\ RQH VWDWH¶V ODZ LW LV XQGLVSXWHG WKDW DQ\ TXHVWLRQV RI ODZ DUH FRPPRQ VR

WKH IRFXV RI WKH SUHGRPLQDQFH DQDO\VLV IRU WKH VLQJOHVWDWH FODVVHV LV RQ TXHVWLRQV RI IDFW 7KH

&RXUW ZLOO ILUVW DGGUHVV WKH IRXU VLQJOHVWDWH FRQVXPHU SURWHFWLRQ FODVVHV DV WR ZKLFK LW ILQGV WKDW

LQ WKUHH RI WKH IRXU VWDWHV SODLQWLIIV KDYH VXIILFLHQW HYLGHQWLDU\ SURRI WR VDWLVI\ SUHGRPLQDQFH ,W



                                                 
ZLOO WKHQ WXUQ WR WKH VHYHQ VLQJOHVWDWH XQMXVW HQULFKPHQW FODVVHV ILQGLQJ WKDW HDFK IDLOV WR VDWLVI\

SUHGRPLQDQFH

                     6LQJOH6WDWH &RQVXPHU 3URWHFWLRQ &ODVVHV

       3ODLQWLIIV¶ VLQJOHVWDWH FRQVXPHU SURWHFWLRQ FODVVHV VHHN WR EULQJ FODLPV XQGHU WKH

IROORZLQJ VWDWH FRQVXPHU SURWHFWLRQ VWDWXWHV  WKH &DOLIRUQLD &RQVXPHU /HJDO 5HPHGLHV $FW

&DO &LY &RGH   ³&/5$´  DQG WKH &DOLIRUQLD 8QIDLU &RPSHWLWLRQ /DZ &DO %XV              3URI

&RGH   ³8&/´   WKH )ORULGD 'HFHSWLYH DQG 8QIDLU 7UDGH 3UDFWLFHV $FW ³)'873$´ 

)ORULGD 6WDW   et seq  WKH ,OOLQRLV &RQVXPHU )UDXG DQG 'HFHSWLYH 3UDFWLFHV $FW

³,&)$´   ,OO &RPS 6WDW $QQ   et seq DQG  WKH 0LVVRXUL 0HUFKDQGLVLQJ

3UDFWLFHV $FW ³003$´  0R $QQ 6WDW   et seq

       7R GHFLGH ZKHWKHU SODLQWLIIV KDYH SURYHQ SUHGRPLQDQFH IRU HDFK SURSRVHG FODVV WKH

&RXUW ZLOO ILUVW FRQVLGHU IRXU LVVXHV WKDW DUH FRPPRQ WR DOO IRXU VWDWHV DQG LW ZLOO WKHQ DQDO\]H

WKH VWDWHVSHFLILF GLIIHUHQFHV

                       D         'HFHSWLRQ

       (DFK VWDWH¶V FRQVXPHU SURWHFWLRQ ODZ UHTXLUHV SURRI RI DQ XQIDLU RU GHFHSWLYH DFW




  ,Q &DOLIRUQLD WKH &/5$ SURKLELWV ³XQIDLU RU GHFHSWLYH DFWV RU SUDFWLFHV XQGHUWDNHQ E\ DQ\
SHUVRQ LQ D WUDQVDFWLRQ LQWHQGHG WR UHVXOW RU WKDW UHVXOWV LQ WKH VDOH RU OHDVH RI JRRGV RU VHUYLFHV WR
DQ\ FRQVXPHU>@´ &DO &LY &RGH   D  7KH 8&/ SURKLELWV ³XQIDLU FRPSHWLWLRQ´ ZKLFK
LQFOXGHV ³DQ\ XQODZIXO XQIDLU RU IUDXGXOHQW EXVLQHVV DFW RU SUDFWLFH´ &DO %XV 3URI &RGH
  ,Q )ORULGD WKH )'873$ SURKLELWV ³>X@QIDLU PHWKRGV RI FRPSHWLWLRQ XQFRQVFLRQDEOH
DFWV RU SUDFWLFHV DQG XQIDLU RU GHFHSWLYH DFWV RU SUDFWLFHV LQ WKH FRQGXFW RI DQ\ WUDGH RU
FRPPHUFH´ )OD 6WDW $QQ     ,Q ,OOLQRLV WKH ,&)$ SURKLELWV ³>X@QIDLU PHWKRGV RI
FRPSHWLWLRQ DQG XQIDLU RU GHFHSWLYH DFWV RU SUDFWLFHV LQFOXGLQJ EXW QRW OLPLWHG WR WKH XVH RU
HPSOR\PHQW RI DQ\ GHFHSWLRQ IUDXG IDOVH SUHWHQVH IDOVH SURPLVH PLVUHSUHVHQWDWLRQ RU WKH
FRQFHDOPHQW VXSSUHVVLRQ RU RPLVVLRQ RI DQ\ PDWHULDO IDFW ZLWK LQWHQW WKDW RWKHUV UHO\ XSRQ WKH
FRQFHDOPHQW VXSSUHVVLRQ RU RPLVVLRQ RI VXFK PDWHULDO IDFW    LQ WKH FRQGXFW RI DQ\ WUDGH RU
FRPPHUFH´  ,OO &RPS 6WDW $QQ   ,Q 0LVVRXUL WKH 003$ GHFODUHV XQODZIXO WKH
XVH RI ³DQ\ GHFHSWLRQ IUDXG IDOVH SUHWHQVH IDOVH SURPLVH PLVUHSUHVHQWDWLRQ XQIDLU SUDFWLFH RU
WKH FRQFHDOPHQW VXSSUHVVLRQ RU RPLVVLRQ RI DQ\ PDWHULDO IDFW LQ FRQQHFWLRQ ZLWK WKH VDOH RU


                                                  
$OWKRXJK WKH VWDWHV YDU\ LQ KRZ WKH\ GHILQH GHFHSWLRQ SURRI RI GHFHSWLRQ LQ HDFK LV MXGJHG E\ DQ

REMHFWLYH UHDVRQDEOH FRQVXPHU VWDQGDUG DQG FDQ EH VDWLVILHG LQ HDFK VWDWH ZLWKRXW DQ\

LQGLYLGXDOL]HG SURRI RI UHOLDQFH ,Q DGGLWLRQ WKH DOOHJHG GHFHSWLRQ KHUH LV VXEMHFW WR FRPPRQ

SURRI 0RVW LPSRUWDQWO\ LW LV XQGLVSXWHG WKDW WKH SXUFKDVHUV RI WKH 6ODFN)LOOHG 3HSSHU 3URGXFWV

ZHUH XQLIRUPO\ H[SRVHG WR WKH VDPH DOOHJHG PLVUHSUHVHQWDWLRQ ± SHSSHU FRQWDLQHUV WKDW GLG QRW

KDYH YLVLEOH ILOO OLQHV DQG WKDW DOOHJHGO\ FRQWDLQHG QRQIXQFWLRQDO VODFNILOO 7KHUH LV DOVR DPSOH

FRPPRQ HYLGHQFH WKDW WKH FKDOOHQJHG DFWLRQ ZDV GHFHSWLYH 7KDW HYLGHQFH LQFOXGHV

         WKH SURGXFW SDFNDJLQJ LWVHOI ± WKH WLQ FRQWDLQHUV DQG WKH RSDTXH ODEHOV ERWK KLG WKH ILOO

OHYHOV IURP FRQVXPHUV DW WKH WLPH RI SXUFKDVH DQG HQVXUHG WKDW WKH ILOO OHYHOV ZHUH QRW DSSDUHQW

HYHQ DIWHU WKH SURGXFW ZDV RSHQHG see )HJDQ 'HFO     FLWLQJ 3OV¶ ([  



DGYHUWLVHPHQW RI DQ\ PHUFKDQGLVH´ 0R $QQ 6WDW  

   ,Q WKH IRXU VWDWHV FODLPV RI GHFHSWLYH FRQGXFW DUH JRYHUQHG E\ WKH REMHFWLYH ³UHDVRQDEOH
FRQVXPHU´ WHVW See Hadley v. Kellogg Sales Co.  ) 6XSS G   1' &DO 
 LQ &DOLIRUQLD D ³>S@ODLQWLII PXVW µVKRZ WKDW PHPEHUV RI WKH SXEOLF DUH OLNHO\ WR EH GHFHLYHG¶´
ZKLFK UHTXLUHV ³DQ REMHFWLYH VKRZLQJ RI D SUREDELOLW\ WKDW D µVLJQLILFDQW SRUWLRQ¶ RI WKH UHOHYDQW
FRQVXPHUV DFWLQJ UHDVRQDEO\ µFRXOG EH PLVOHG¶´ TXRWLQJ Ebner v. Fresh, Inc.  )G  
 WK &LU   PNR, Inc. v. Beacon Prop. Mgmt., Inc.  6R G   )OD  LQ
)ORULGD D ³GHFHSWLYH DFW´ LV ³D UHSUHVHQWDWLRQ RPLVVLRQ RU SUDFWLFH WKDW LV OLNHO\ WR PLVOHDG WKH
FRQVXPHU DFWLQJ UHDVRQDEO\ LQ WKH FLUFXPVWDQFHV WR WKH FRQVXPHU¶V GHWULPHQW´  Mednick v.
Precor, Inc.  )5' DW  LQ ,OOLQRLV D FODLP RI GHFHSWLYH SDFNDJLQJ UHTXLUHV SURRI WKDW
³WKH SDFNDJLQJ ZDV OLNHO\ WR GHFHLYH D UHDVRQDEOH FRQVXPHU´ TXRWLQJ Suchanek v. Sturm Foods,
Inc.  )G   WK &LU   Webb v. Dr Pepper Snapple Grp., Inc. 1R FY
  :/  DW  :' 0R $SU   ³:KHWKHU WKH FRQGXFW DOOHJHG LV
GHFHSWLYH XQGHU WKH 003$ LV WR EH DQDO\]HG XQGHU WKH ³UHDVRQDEOH FRQVXPHU´ VWDQGDUG´
 TXRWLQJ Murphy v. Stonewall Kitchen, LLC  6:G   0R &W $SS  

   See, e.g. Bradach v. Pharmavite, LLC  ) $SS¶[   WK &LU  XQSXEOLVKHG
 ³>&@ODVV PHPEHUV LQ &/5$ DQG 8&/ DFWLRQV DUH QRW UHTXLUHG WR SURYH WKHLU LQGLYLGXDO UHOLDQFH
RQ WKH DOOHJHGO\ PLVOHDGLQJ VWDWHPHQWV´  Cold Stone Creamery, Inc. v. Lenora Foods I, LLC
 ) $SS¶[   WK &LU  ³WKH )'873$ GRHV QRW UHTXLUH D SODLQWLII WR SURYH
DFWXDO UHOLDQFH RQ WKH DOOHJHG FRQGXFW´ XQSXEOLVKHG  Flynn v. FCA US LLC  )5' 
 6' ,OO  ³,&)$ GRHV QRW UHTXLUH SURYLQJ UHOLDQFH RQO\ WKDW D GHIHQGDQW LQWHQGHG
WKDW D FRQVXPHU ZRXOG UHO\ RQ D GHFHSWLYH RU XQIDLU SUDFWLFH´  Hawkins v. Nestle U.S.A. Inc.
 ) 6XSS G   (' 0R  ³$ SODLQWLII QHHG QRW HYHQ DOOHJH RU SURYH
UHOLDQFH RQ DQ XQODZIXO SUDFWLFH WR VWDWH D FODLP XQGHU WKH >003$@´


                                                
  FLWLQJ 3OV¶ ([   3RZHUSRLQW DW  

         0F&RUPLFN¶V LQWHUQDO GRFXPHQWV ZKLFK UHIOHFW D FRQVFLRXV GHFLVLRQ WR WU\ WR KLGH D

SULFH LQFUHDVH IURP FRQVXPHUV E\ UHGXFLQJ WKH QHW ZHLJKW RI WKH SURGXFW ZLWKRXW FKDQJLQJ WKH

FRQWDLQHU VL]H see, e.g. )HJDQ 'HFO   FLWLQJ 3OV¶ ([     FLWLQJ 3OV¶ ([    

FLWLQJ 3OV¶ ([     FLWLQJ 3OV¶ ([  

         IHGHUDO DQG VWDWH ODZV DQG UHJXODWLRQV WKDW GLUHFWO\ RU LQGLUHFWO\ GHHP QRQIXQFWLRQDO

VODFNILOO PLVOHDGLQJ RU GHFHSWLYH see  &)5   D QRQIXQFWLRQDO VODFNILOO LQ RSDTXH

FRQWDLQHUV LV ³PLVOHDGLQJ´  &DO %XV      3URI &RGH   F VDPH  )OD 6WDW $QQ

  IRRG LV ³PLVEUDQGHG    >L@I LWV FRQWDLQHU LV VR PDGH IRUPHG RU ILOOHG DV WR EH

PLVOHDGLQJ  0R $QQ 6WDW   VDPH   ,OO &RPS 6WDW $QQ  XQIDLU RU

GHFHSWLYH DFWV LQFOXGH ³>U@HSUHVHQWLQJ WKDW JRRGV    KDYH    TXDQWLWLHV WKDW WKH\ GR QRW KDYH´ 

Vee also Hawkins v. Nestle U.S.A. Inc.  ) 6XSS G   (' 0R  ³5HJDUGOHVV

RI ZKHWKHU >S@ODLQWLII PD\ SURYH KHU 003$ FODLP E\ SRLQWLQJ WR >D@ YLRODWLRQ >RI WKH IHGHUDO

VODFNILOO UHJXODWLRQ@    WKH H[LVWHQFH RI WKH )HGHUDO SURKLELWLRQ DJDLQVW VODFNILOO VXSSRUWV WKH

UHDVRQDEOHQHVV RI D FRQVXPHU¶V EHOLHI WKDW WKH SDFNDJH RI FDQG\ VKH SXUFKDVHV ZLOO QRW KDYH 

QRQIXQFWLRQDO VODFNILOO´  DQG

         GHFLVLRQV RQ PRWLRQV WR GLVPLVV E\ FRXUWV LQ &DOLIRUQLD ,OOLQRLV DQG 0LVVRXUL WKDW

UHFRJQL]H WKDW D SODXVLEOH DOOHJDWLRQ WKDW D FRQVXPHU SURGXFW YLRODWHV WKH IHGHUDO SURKLELWLRQ RQ

QRQIXQFWLRQDO VODFNILOO LQ DQ RSDTXH FRQWDLQHU VWDWHV D FODLP IRU D GHFHSWLYH DFW XQGHU WKDW

VWDWH¶V FRQVXPHU SURWHFWLRQ VWDWXWH see, e.g. Kamal v. Eden Creamery, LLC 1R FY

 :/  DW  6' &DO -XQH   LFH FUHDP  Escobar v. Just Born Inc. 1R

FY  :/  DW  &' &DO -XQH   FDQG\  Stemm v. Tootsie

Roll Indus.  ) 6XSS G   1' ,OO   Hawkins  ) 6XSS G DW 



                                                  
FDQG\  Benson v. Fannie May Confections Brands, Inc. 1R FY  :/  DW

  1' ,OO )HE   FDQG\ 

       )RU SXUSRVHV RI FODVV FHUWLILFDWLRQ WKHUHIRUH ZKHWKHU GHIHQGDQWV¶ DOOHJHG FRQGXFW

FRQVWLWXWHG D GHFHSWLYH DFW XQGHU HDFK VWDWH¶V FRQVXPHU SURWHFWLRQ VWDWXWH LV D FRPPRQ TXHVWLRQ

VXVFHSWLEOH WR FRPPRQ SURRI

                       E      ([LVWHQFH RI 1RQIXQFWLRQDO 6ODFN)LOO

       8QGHUO\LQJ SODLQWLIIV¶ FODLP WKDW GHIHQGDQWV¶ DOOHJHG DFWLRQV FRQVWLWXWHG GHFHSWLRQ XQGHU

HDFK VWDWH¶V FRQVXPHU SURWHFWLRQ ODZ LV WKH FRPPRQ IDFWXDO DOOHJDWLRQ WKDW WKH 6ODFN)LOOHG

3HSSHU 3URGXFWV FRQWDLQHG QRQIXQFWLRQDO VODFNILOO See 3RZHUSRLQW DW  $OWKRXJK WKLV LV D

FRPPRQ TXHVWLRQ capable RI FODVVZLGH SURRI see infra 6HFWLRQ ,,,% GHIHQGDQWV DUJXH WKDW WKH

HYLGHQFH VKRZV WKDW SODLQWLIIV ZLOO QRW EH DEOH WR SURYH D ³XQLIRUP UHGXFWLRQ LQ ILOO ³ VR

LQGLYLGXDOL]HG LQTXLULHV ZLOO EH UHTXLUHG WR SURYH WKH H[LVWHQFH RI QRQIXQFWLRQDO VODFNILOO IRU

HDFK FODVV PHPEHU 'HIHQGDQWV¶ DUJXPHQW VXIIHUV IURP WZR IDWDO IODZV

       )LUVW GHIHQGDQWV DVVHUW WKDW ³WKHUH LV ]HUR FRPPRQ HYLGHQWLDU\ VXSSRUW IRU SODLQWLIIV¶

FODLPV RI D XQLIRUP UHGXFWLRQ LQ ILOO´ 0F&RUPLFN¶V 2SS DW  see also  7U DW 

³DEVROXWHO\ QR HYLGHQFH WKDW DQ\WKLQJ ZDV VODFNILOOHG´  %XW WKLV FRQWHQWLRQ LV QRW VXSSRUWHG

E\ WKH UHFRUG 7R MXVWLI\ WKLV DVVHUWLRQ GHIHQGDQWV SRLQW RXW WKDW  QRQH RI WKH QDPHG

SODLQWLIIV REVHUYHG WKH ILOO OHYHO RI DQ\ EODFN SHSSHU SURGXFW WKDW KH RU VKH SXUFKDVHG DQG  WKH

³XQFRQWURYHUWHG´ +HVWHU 'HFODUDWLRQ VWDWHV WKDW WKH ILOO OHYHOV RI SHSSHU FRQWDLQHUV DIWHU WKH

ZHLJKW UHGXFWLRQ SURJUDP ZDV LPSOHPHQWHG YDULHG EXW ZHUH VWLOO PDLQWDLQHG DW DQ\ZKHUH IURP

 WR  IXOO See +HVWHU 'HFO   +RZHYHU WKH DEVHQFH RI D FHUWDLQ W\SH RI

HYLGHQFH SODLQWLIIV¶ WHVWLPRQ\ DV WR DFWXDO ILOO OHYHOV RU WKH H[LVWHQFH RI FRQWUDU\ HYLGHQFH WKH

+HVWHU 'HFODUDWLRQ GRHV QRW QHFHVVDULO\ PHDQ WKDW WKHUH LV ³]HUR´ HYLGHQWLDU\ VXSSRUW IRU

SODLQWLIIV¶ DOOHJDWLRQ WKDW WKH SHSSHU SURGXFWV FRQWDLQHG QRQIXQFWLRQDO VODFNILOO ,Q DGGLWLRQ

                                                 
SODLQWLIIV FDQQRW EH FULWLFL]HG IRU WKHLU LQDELOLW\ WR WHVWLI\ WR DFWXDO ILOO OHYHOV VLQFH WKLV LQDELOLW\ LV

DWWULEXWDEOH WR WKH VXFFHVV RI GHIHQGDQWV¶ GHFHSWLRQ 1RU VKRXOG SODLQWLIIV EH IDXOWHG IRU WKH

DEVHQFH RI DQ\ FRQWHPSRUDQHRXV ILOO UHFRUGV WKDW PLJKW KDYH FKDOOHQJHG WKH ³XQFRQWURYHUWHG´

+HVWHU 'HFODUDWLRQ VLQFH 0F&RUPLFN FKRVH QRW WR NHHS VXFK UHFRUGV See  7U DW 

0RUH LPSRUWDQWO\ GHIHQGDQWV LJQRUH SODLQWLIIV¶ DIILUPDWLYH HYLGHQFH WKDW WKH 6ODFN)LOOHG 3HSSHU

3URGXFWV FRQWDLQHG QRQIXQFWLRQDO VODFNILOO LQFOXGLQJ FRUSRUDWH UHFRUGV WKDW GRFXPHQW WKH

DGRSWLRQ RI WKH 1HW :HLJKW 5HGXFWLRQ 3URMHFW SLFWXUHV VKRZLQJ YLVXDO ILOO GLIIHUHQFHV EHWZHHQ

WKH ROG DQG QHZ SURGXFWV D UHGXFHG ZHLJKW RQ WKH FRQWDLQHU DQG FRUSRUDWH GRFXPHQWV WKDW

UHIOHFW LQWHUQDO GLVFXVVLRQV DERXW WKH GHFHSWLYH QDWXUH RI WKH LQDGHTXDWH ILOO OHYHOV See

3RZHUSRLQW DW  3OV¶ ([V      

        6HFRQG HYHQ LI SODLQWLIIV PD\ QRW EH DEOH WR SURYH D ³XQLIRUP UHGXFWLRQ LQ ILOO´ D IDLOXUH

RI SURRI ZLOO QRW PHDQ WKDW LQGLYLGXDOL]HG LQTXLULHV ZRXOG EH UHTXLUHG 3ODLQWLIIV¶ WKHRU\ RI

OLDELOLW\ LV WKDW 0F&RUPLFN¶V GHFLVLRQ WR UHGXFH WKH QHW ZHLJKW LQ FHUWDLQ OLQHV RI SHSSHU SURGXFWV

LGHQWLILHG E\ 83& FRGHV UHVXOWHG LQ WKRVH SURGXFWV KDYLQJ UHGXFHG ILOO OHYHOV E\ DSSUR[LPDWHO\

WKH VDPH SHUFHQWDJH DV WKH ZHLJKW UHGXFWLRQV $OO FODVV PHPEHUV¶ FODLPV UHVW RQ WKLV FRPPRQ

FRQWHQWLRQ ,I WKH\ DUH XQDEOH WR SURYH WKLV DOOHJDWLRQ WKHQ WKHLU FODLPV ZLOO IDLO 7KXV ZKHWKHU

SODLQWLIIV ZLOO EH DEOH WR SURYH WKH H[LVWHQFH RI QRQIXQFWLRQDO VODFNILOO LV VROHO\ D PHULWV LVVXH

DQG KDV QR UHOHYDQFH WR FODVV FHUWLILFDWLRQ See, e.g. Hilsley  :/  DW  ³2Q

FODVV FHUWLILFDWLRQ WKH &RXUW GRHV QRW UHVROYH LVVXHV RI GLVSXWHG IDFWV´  Alcantar  )G

DW ³:H FRQFOXGH WKDW WKH GLVWULFW FRXUW HUUHG LQ GHQ\LQJ FODVV FHUWLILFDWLRQ EHFDXVH LW

HYDOXDWHG WKH PHULWV UDWKHU WKDQ IRFXVLQJ RQ ZKHWKHU WKH TXHVWLRQV SUHVHQWHG±PHULWRULRXV RU QRW±

ZHUH FRPPRQ WR WKH FODVV´ 

        $FFRUGLQJO\ WKH &RXUW ILQGV WKDW ZKHWKHU WKHUH ZDV QRQIXQFWLRQDO VODFNILOO LQ WKH 6ODFN



                                                    
)LOOHG 3HSSHU 3URGXFWV LV D FRPPRQ TXHVWLRQ IRU SXUSRVHV RI 5XOH  E  

                      F      'DPDJHV

       ,Q Comcast WKH 6XSUHPH &RXUW KHOG WKDW LQ RUGHU WR SURYH SUHGRPLQDQFH SODLQWLIIV KDYH

WR ³HVWDEOLVK>@ WKDW GDPDJHV DUH FDSDEOH RI PHDVXUHPHQW RQ D FODVVZLGH EDVLV´  86 DW 

³&DOFXODWLRQV QHHG QRW EH H[DFW EXW    DQ\ PRGHO VXSSRUWLQJ D SODLQWLII¶V GDPDJHV FDVH PXVW EH

FRQVLVWHQW ZLWK LWV OLDELOLW\ FDVH´ Id 7KH &RXUW H[SODLQHG WKDW LW ZDV LPSRVLQJ WKLV EXUGHQ RQ

SODLQWLIIV EHFDXVH RWKHUZLVH ³>T@XHVWLRQV RI LQGLYLGXDO GDPDJH FDOFXODWLRQV ZLOO LQHYLWDEO\

RYHUZKHOP TXHVWLRQV FRPPRQ WR WKH FODVV´ Id

       3ODLQWLIIV¶ WKHRU\ RI OLDELOLW\ LV VWUDLJKWIRUZDUG ± FRQVXPHUV ZHUH GHFHLYHG LQWR SD\LQJ

IRU D ³IXOO´ FRQWDLQHU RI SHSSHU ZKHQ LQ IDFW WKH\ UHFHLYHG D FRQWDLQHU ZLWK QRQIXQFWLRQDO VODFN

ILOO 7KH\ VXEPLWWHG DQ H[SHUW UHSRUW IURP 'U $UPDQGR /HY\ WR GHPRQVWUDWH WKDW WZR WKHRULHV RI

LQMXU\GDPDJHV FRXOG EH FDOFXODWHG RQ D FODVVZLGH EDVLV ³RXWRISRFNHW ORVV´ DQG ³EHQHILW RI WKH

EDUJDLQ´ /HY\ 5HS   /HY\ FRQFOXGHV WKDW XQGHU HLWKHU WKHRU\ GDPDJHV FDQ EH

HVWLPDWHG DV WKH YDOXH RI WKH PLVVLQJ EODFN SHSSHU WKH ³RYHUFKDUJH´  /HY\ 5HS   

+H WKHQ SURSRVHV WKDW WKH RYHUFKDUJH FRXOG EH FDOFXODWHG WDNLQJ WKH SHUFHQWDJH UHGXFWLRQ LQ

ZHLJKW HJ  IRU WKH RXQFH FRQWDLQHU WKDW EHFDPH D RXQFH FRQWDLQHU DQG PXOWLSO\LQJ

WKDW E\ WKH DYHUDJH SULFH RI WKH SURGXFW /HY\ 5HS   7KH GDPDJHV IRU HDFK SURGXFW FRGH

FRXOG WKHQ EH FDOFXODWHG E\ PXOWLSO\LQJ WKH RYHUFKDUJH E\ WKH QXPEHU RI XQLWV VROG DQG WKH WRWDO

GDPDJHV ZRXOG EH WKH VXP RI WKRVH GDPDJHV IRU HDFK SURGXFW FRGH /HY\ 5HS  

       'HIHQGDQWV REMHFW WR 'U /HY\¶V SURSRVHG PHWKRG RI FDOFXODWLQJ GDPDJHV RQ VHYHUDO

JURXQGV DQG KDYH PRYHG WR H[FOXGH KLV UHSRUW DQG RSLQLRQV 1RQH RI WKHLU DUJXPHQWV LV

SHUVXDVLYH

       )LUVW GHIHQGDQWV REMHFW WR 'U /HY\¶V XVH RI QHW ZHLJKW EHFDXVH SODLQWLIIV¶ WKHRU\ RI

OLDELOLW\ LV EDVHG RQ DQ DOOHJHG UHGXFWLRQ LQ YROXPH %XW XVLQJ D ZHLJKW UHGXFWLRQ DV D SUR[\ IRU

                                                
YROXPH UHGXFWLRQ LV FRQVLVWHQW ZLWK SODLQWLIIV¶ WKHRU\ RI OLDELOLW\ ± WKDW WKH ZHLJKW UHGXFWLRQ

UHVXOWHG LQ D FRPSDUDEOH YROXPH UHGXFWLRQ ,Q IDFW GHIHQGDQWV¶ FRQWHQWLRQ WKDW LW KDG WR RYHUILOO

LWV SURGXFWV LQ RUGHU WR PDLQWDLQ LWV VHOILPSRVHG PLQLPXP ILOO OHYHO HYHQ LI WKDW H[FHHGHG WKH

QHW ZHLJKW UHSUHVHQWHG RQ WKH SDFNDJH LV FRQVLVWHQW ZLWK WKDW WKHRU\

       'HIHQGDQWV DOVR DUJXH WKDW SODLQWLIIV KDYH QRW SURYLGHG DQ\ PHWKRGRORJ\ IRU GHWHUPLQLQJ

LQGLYLGXDO GDPDJHV See 0F&RUPLFN¶V 2SS DW  ³7R GHWHUPLQH ZKDW DPRXQW DQ\ SXUFKDVHU

PLJKW FODLP RQH ZRXOG KDYH WR NQRZ ZKLFK VSHFLILF SURGXFW V WKH LQGLYLGXDO SXUFKDVHG KRZ

PDQ\ RI HDFK DQG DW ZKDW SULFH V ´  %XW SODLQWLIIV ³>D@W WKH FODVV FHUWLILFDWLRQ VWDJH    DUH QRW

UHTXLUHG WR SURYH GDPDJHV E\ FDOFXODWLQJ VSHFLILF GDPDJHV ILJXUHV IRU HDFK PHPEHU RI WKH FODVV

EXW UDWKHU WKH\ PXVW VKRZ WKDW D UHOLDEOH PHWKRG LV DYDLODEOH WR SURYH GDPDJHV RQ D FODVVZLGH

EDVLV´ In re Wellbutrin XL Antitrust Litig.  )5'   (' 3D   see also In re

Neurontin Antitrust Litig. 1R   :/  DW  '1- -DQ  

SODLQWLIIV ³QHHG RQO\ VKRZ WKDW D YLDEOH PHWKRG LV DYDLODEOH WR SURYH GDPDJHV RQ D FODVVZLGH

EDVLV´  Kleen Prods. LLC v. Int’l Paper Co.  )G   WK &LU  ³>$@W WKH FODVV

FHUWLILFDWLRQ VWDJH SODLQWLIIV DUH QRW REOLJHG WR GULOO GRZQ DQG HVWLPDWH HDFK LQGLYLGXDO FODVV

PHPEHU¶V GDPDJHV´  ³7KH PHUH IDFW WKDW GDPDJH DZDUGV ZLOO XOWLPDWHO\ UHTXLUH LQGLYLGXDOL]HG

IDFW GHWHUPLQDWLRQV LV LQVXIILFLHQW E\ LWVHOI WR SUHFOXGH FODVV FHUWLILFDWLRQ´ Hoyte v. District of

Columbia  )5'   ''&  TXRWLQJ McCarthy v. Kleindienst  )G 

 '& &LU  

       :KLOH LW PD\ ZHOO EH D FKDOOHQJH WR ILJXUH RXW KRZ WR LGHQWLI\ FODVV PHPEHUV DQG WR

DOORFDWH GDPDJHV DPRQJ WKHP SODLQWLIIV KDYH PHW WKHLU EXUGHQ DW WKH FODVV FHUWLILFDWLRQ VWDJH WR

SURYH WKDW GDPDJHV DUH FDOFXODEOH RQ D FODVVZLGH EDVLV

                       G      ([WULQVLF (YLGHQFH RI &RQVXPHU 3HUFHSWLRQV DQG %HKDYLRU

       $FFRUGLQJ WR GHIHQGDQWV SODLQWLIIV FDQQRW VDWLVI\ WKH SUHGRPLQDQFH UHTXLUHPHQW EHFDXVH

                                                  
³FRPPRQ HYLGHQFH VXFK DV HPSLULFDO UHVHDUFK VXUYH\V VWXGLHV RU H[SHUW WHVWLPRQ\

GHPRQVWUDWLQJ FRQVXPHU SHUFHSWLRQV LV UHTXLUHG´ LQ RUGHU IRU SODLQWLIIV WR SURYH

³PDWHULDOLW\FDXVDWLRQLQMXU\´ RQ D FODVVZLGH EDVLV 'HIV¶ 6XSS %U DW 

       7\SLFDOO\ SODLQWLIIV GR UHO\ RQ VXFK H[WULQVLF HYLGHQFH DW WKH FODVV FHUWLILFDWLRQ VWDJH

See, e.g. Farar v. Bayer AG 1R FY  :/  DW  1' &DO 1RY 

 SODLQWLIIV SURIIHUHG PDUNHW UHVHDUFK WR VKRZ WKDW FODLPV WKDW PXOWLYLWDPLQV DUH JRRG IRU

KHDUW KHDOWK LPPXQLW\ DQG SK\VLFDO HQHUJ\ DUH PDWHULDO  Suchanek v. Sturm Foods, Inc. 

)G   WK &LU  SODLQWLIIV SURIIHUHG PDUNHWLQJ VWXGLHV H[SHUW VXUYH\V DQG IRFXV

JURXS WHVWLQJ WR VKRZ WKDW ZKHWKHU WKH FRIIHH LQ FRIIHH SRGV IRU WKH .HXULJ FRIIHH PDFKLQH LV

LQVWDQW RU JURXQG LV PDWHULDO  In re ConAgra Foods, Inc.  ) 6XSS G   &' &DO

 SODLQWLIIV SURIIHUHG WKLUGSDUW\ VXUYH\V DQG PDUNHW UHVHDUFK WR VXSSRUW WKHLU FRQWHQWLRQ

WKDW WKH ³ 1DWXUDO´ ODEHO RQ :HVVRQ 2LOV LV PDWHULDO  aff’d sub nom. Briseno v. ConAgra

Foods, Inc.  )G  WK &LU  and  ) $SS¶[  WK &LU   Kumar v.

Salov N. Am. Corp. 1R FY  :/  DW  1' &DO -XO\  

SODLQWLIIV SURIIHUHG PDUNHW UHVHDUFK DQG H[SHUW WHVWLPRQ\ WR SURYH WKDW WKH UHSUHVHQWDWLRQ WKDW

ROLYH RLO ZDV ³,PSRUWHG IURP ,WDO\´ LV PDWHULDO  Hadley v. Kellogg Sales Co.  ) 6XSS G

  1' &DO  SODLQWLII SURIIHUHG PDUNHW UHVHDUFK DQG H[SHUW WHVWLPRQ\ RI D

PDUNHWLQJ H[SHUW WR VKRZ WKDW KHDOWK EHQHILW FODLPV RQ FHUHDO SURGXFWV DUH PDWHULDO 

       3ODLQWLIIV FRQFHGH WKH\ GR QRW KDYH WKLV W\SH RI HYLGHQFH See  7U DW  ³>:@H

PDGH WKH VWUDWHJLF GHFLVLRQ    QRW WR GR D FRQVXPHU VXUYH\    >2@EYLRXVO\ WKLV &RXUW ZRXOG

ILQG LW KHOSIXO DQG , UHFRJQL]H WKDW´  %XW WKH\ DUJXH WKDW VXFK HYLGHQFH LV QRW UHTXLUHG EHFDXVH

WKH\ KDYH RWKHU HYLGHQFH RI PDWHULDOLW\ VSHFLILFDOO\ WKH ³VODFNILOO UHJXODWLRQV >ZKLFK@

GHPRQVWUDWH WKDW D UHDVRQDEOH FRQVXPHU ZRXOG FRQVLGHU ZKHWKHU D SURGXFW FRQWDLQV QRQ



                                                 
IXQFWLRQDO VODFNILOO WR EH PDWHULDO´ DQG ³>G@HIHQGDQWV¶ GRFXPHQWV VKRZ>LQJ@ WKDW SULFH LV

PDWHULDO WR SHSSHU FRQVXPHUV´ 3OV¶ 0F&RUPLFN 5HSO\ DW  see also 3OV¶ 6XSS 5HVS DW 

³>G@HIHQGDQWV¶ GRFXPHQWV    GHPRQVWUDWH KRZ UHDVRQDEOH FRQVXPHUV LQWHUDFW ZLWK DQG PDNH

GHFLVLRQV DERXW WKH SURGXFWV DW LVVXH´  id DW  ³WKH UHJXODWLRQV SURKLELWLQJ VXFK SDFNDJLQJ

GHPRQVWUDWH WKH PLVOHDGLQJ QDWXUH DQG PDWHULDOLW\ RI WKH VDPH´   7U DW  SODLQWLIIV

³PDGH WKH GHFLVLRQ WR VXEPLW WKH UHFRUG DV LW LV´ ³JLYHQ WKDW ZH KDG WKH UHJXODWLRQ DQG ZH KDG

GHIHQGDQW¶V GRFXPHQWV´ DV HYLGHQFH RI PDWHULDOLW\ 

       3ODLQWLIIV¶ HYLGHQFH RI PDWHULDOLW\ LV DW EHVW PHDJHU :KLOH WKH UHJXODWRU\ SURKLELWLRQ RI

QRQIXQFWLRQDO VODFNILOO LV H[SUHVVO\ WLHG WR GHFHSWLYHQHVV LWV HYLGHQWLDU\ YDOXH IRU SURYLQJ

PDWHULDOLW\ LV OHVV FOHDU Compare Kumar  :/  DW  SURKLELWLRQ RQ

PLVUHSUHVHQWLQJ D JRRG¶V FRXQWU\ RI RULJLQ LV HYLGHQFH RI PDWHULDOLW\ with Victor v. R.C.

Bigelow, Inc. 1R FY  :/  DW  1' &DO 0DU   ³ZKDW D

UHDVRQDEOH FRQVXPHU H[SHFWV    PD\ KDYH DEVROXWHO\ QR UHODWLRQ WR )'$ UHJXODWLRQV´ 

       $V IRU 0F&RUPLFN¶V FRUSRUDWH GRFXPHQWV SODLQWLIIV UHO\ RQ IHZHU WKDQ D GR]HQ LQWHUQDO

FRPSDQ\ FRPPXQLFDWLRQV See 3RZHUSRLQW DW  FLWLQJ 3OV¶ ([V      3OV¶

6XSS 5HVS DW  FLWLQJ )HJDQ 'HFO        UHO\LQJ RQ 3OV¶ ([V 

     DQG   6HYHUDO VKRZ WKDW 0F&RUPLFN HPSOR\HHV WKRXJKW WKDW

UDLVLQJ VKHOI SULFHV ZDV QRW D YLDEOH RSWLRQ VR WKH\ FDPH XS ZLWK WKH DOWHUQDWLYH SODQ RI UHGXFLQJ

ILOO 7KH GRFXPHQWV DOVR VKRZ WKDW 0F&RUPLFN HPSOR\HHV ZHUH FRQFHUQHG WKDW FRQVXPHUV




   See, e.g. )HJDQ 'HFO    FLWLQJ 3OV¶ ([  $JHQGD0HHWLQJ 0LQXWHV IURP DQ
LQWHUQDO 0F&RUPLFN PHHWLQJ GDWHG -XQH   VWDWLQJ ³([WHQVLYH GLVFXVVLRQ DV SUHS PRGH
IRU (/7 >([HFXWLYH /HDGHUVKLS 7HDP@ RQ  ,I ZH GRQ¶W GR WKLV ZH PXVW WDNH D SULFH LQFUHDVH
QRW DQ DFFHSWDEOH VROXWLRQ´  )HJDQ 'HFO   FLWLQJ 3OV¶ ([  LQWHUQDO 0F&RUPLFN
HPDLOV GDWHG IURP 6HSWHPEHU  WR   ZKLFK UHIOHFW WKDW 0F&RUPLFN FRQFOXGHG WKDW WKH
RQO\ RSWLRQ IRU RIIVHWWLQJ WKH FRPPRGLW\ SULFH LQFUHDVHV ZLWKRXW LQFUHDVLQJ WKH DEVROXWH SULFH RI


                                                 
PLJKW UHDFW QHJDWLYHO\ LI WKH\ UHDOL]HG WKDW WKH ZHLJKW UHGXFWLRQ ZDV D ³SULFH LQFUHDVH LQ

GLVJXLVH´ 2WKHU GRFXPHQWV VKRZ WKDW 0F&RUPLFN ZDQWHG WR KLGH WKLV HIIHFWLYH SULFH LQFUHDVH

IURP FRQVXPHUV E\ NHHSLQJ WKH VDPH FRQWDLQHU VL]HV ZLWK QR YLVLEOH ILOO OLQHV DQG WKDW LW WRRN

DQ DGGLWLRQDO VWHS WR DYRLG GLVFRYHU\ E\ HQOLVWLQJ WKH SULYDWHODEHOV LQFOXGLQJ :DO0DUW WR PDNH

WKH VDPH FKDQJHV )LQDOO\ WKH GRFXPHQWV VKRZ WKDW LQ 0D\  D :DO0DUW HPSOR\HH

RSLQHG WKDW WKH UHGXFHGZHLJKW SURGXFWV KDG ³WRR PXFK DLU VSDFH´




WKHLU SURGXFWV ZDV D UHGXFWLRQ LQ ILOO 

  See )HJDQ 'HFO   TXRWLQJ 3OV¶ ([  LQWHUQDO 0F&RUPLFN HPDLO H[SUHVVLQJ FRQFHUQ
³WKDW VXFK SULFH LQFUHDVHV LQ GLVJXLVH LH ZHLJKW UHGXFWLRQ IRU VDPH SULFH DUH MXVW DV FKDOOHQJLQJ
DV 563 >UHWDLO VDOHV SULFH@ LQFUHDVHV´ 

   See )HJDQ 'HFO   FLWLQJ 3OV¶ ([  VOLGH IURP DQ LQWHUQDO 0F&RUPLFN SUHVHQWDWLRQ LQ
1RYHPEHU  ZKLFK VKRZV WKDW RQH RI WKH UHDVRQV ZK\ 0F&RUPLFN LV ³QRW UHGXFLQJ WKH FDQ
GLPHQVLRQV WR DGMXVW IRU QRQIXQFWLRQDO VODFN ILOO DIWHU WKH QHW ZHLJKW UHGXFWLRQ´ LV WR
³PLQLPL]H>@ YLVLEOH FKDQJH WR FRQVXPHUV´  )HJDQ 'HFO   TXRWLQJ 3OV¶ ([  LQWHUQDO
0F&RUPLFN HPDLOV GDWHG 1RYHPEHU   UHJDUGLQJ ODEHOLQJ UHFRPPHQGDWLRQV ZKLFK
LQFOXGH RQH HPSOR\HH¶V VWDWHPHQW WKDW ³2XU SULPDU\ FRQFHUQ ZLWK WKH ODEHO ZLOO EH WKH
FRQVXPHU¶V DELOLW\ WR VHH WKH SURGXFW VSHFLILFDOO\ WKH YLVXDO ILOO OLQH  ,W ZRXOG EH RXU SUHIHUHQFH
WR PLWLJDWH WKLV ULVN DV PXFK DV SRVVLEOH HVSHFLDOO\ ZLWK DOO RI WKH FKDQJHV WKDW ZLOO EH RFFXUULQJ
UHODWHG WR WKH QHW ZHLJKW UHGXFWLRQ SURMHFW´ 

   See )HJDQ 'HFO   FLWLQJ 3OV¶ ([  LQWHUQDO 0F&RUPLFN HPDLOV GDWHG -XQH  
GLVFXVVLQJ WKH SURSRVHG ³QHW ZHLJKW UHGXFWLRQ´ SURMHFW ZLWK RQH 0F&RUPLFN HPSOR\HH ZULWLQJ
WKDW D XQLODWHUDO UHGXFWLRQ PLJKW EH ³GHFHSWLYH DQG FRXOG YHU\ ZHOO EDFN ILUH RQ XV>@´ VLQFH
0F&RUPLFN¶V SULYDWH ODEHO FXVWRPHUV ZRXOG OLNHO\ ³DGYHUWLVH µ PRUH YV >0F&RUPLFN@¶´ DQG
WKXV ³SRLQW>@ WKLV GHFHSWLRQ RXW WR RXU OR\DO EUDQGHG FXVWRPHU´  3RZHUSRLQW DW  TXRWLQJ 3OV¶
([  LQWHUQDO 0F&RUPLFN HPDLOV GDWHG 2FWREHU   QRWLQJ WKDW RQH RI WKH SULYDWH ODEHO
EUDQGV ³EHOLHYHV ZH DUH KHDGHG IRU D SHSSHU VDOHV GLVDVWHU DQG D FRQVXPHU QLJKWPDUH UHVXOWLQJ
IURP WKH µVDPH SDFNDJH  OHVV ZHLJKW¶ VWUDWHJ\ 7KH\ DUH EDVLQJ WKLV RQ ILUVW KDQG
H[SHULHQFHV IURP RWKHU ZHLJKW UHGXFWLRQV LQ RWKHU SURGXFW OLQHV DV ZHOO DV WKH FRQVXPHU
FRPSODLQWV WKDW FDPH ZLWK WKRVH FKDQJHV DW UHWDLO 7KH\ WKLQN E\ XVLQJ WKH VDPH SDFNDJH ZH
ORRN OLNH ZH DUH WU\LQJ WR SXOO D IDVW RQH 7KH\ DVNHG ZK\ ZH GLGQ¶W FRQVLGHU D FRPELQDWLRQ RI
ZHLJKW UHGXFWLRQ SULFH LQFUHDVH WR PLWLJDWH WKH KXJH ZHLJKW  UHGXFWLRQ´ 7KH UHVSRQVH
³:KHQ , VHH WKH ZRUGV µGLVDVWHU¶ DQG ¶QLJKWPDUH¶ EHLQJ FRPPXQLFDWHG UHODWHG WR RXU QXPEHU RQH
LQLWLDWLYH ,¶P QRW IHHOLQJ WRR JUHDW´ 

   3RZHUSRLQW DW  TXRWLQJ 3OV¶ ([  HPDLO IURP D :DO0DUW H[HFXWLYH WR 0F&RUPLFN
DVNLQJ ³'R \RX KDYH DQRWKHU VL]H FDQ ZH WKLQN ZH ZDQW WR PRYH *9 >*UHDW 9DOXH@ WRR PXFK
DLU VSDFH´ 


                                                
       3ODLQWLIIV DUJXH WKDW ³WKH FRUSRUDWH VWUDWHJLHV UHIOHFWHG LQ >G@HIHQGDQWV¶ GRFXPHQWV ZKLFK

DUH EDVHG RQ WKHLU RZQ UHVHDUFK DQG H[SHULHQFH GHPRQVWUDWH KRZ UHDVRQDEOH FRQVXPHUV LQWHUDFW

ZLWK DQG PDNH GHFLVLRQV DERXW WKH SURGXFWV DW LVVXH´ 3OV¶ 6XSS 5HVS DW  see also

 7U DW  GRFXPHQWV ³UHIOHFW>@ >0F&RUPLFN¶V@ FRQVXPHU PDUNHWLQJ DQG EUDQG WHDPV

WKDW GR H[DFWO\ WKDW W\SH RI UHVHDUFK >DQG@ WKDW DUH GLVFXVVLQJ ZKDW WKH\ EHOLHYH FRQVXPHUV ZLOO

GR EDVHG RQ WKHLU H[SHULHQFH´  &RQWUDU\ WR SODLQWLIIV¶ LQVLQXDWLRQV WKHUH LV QR UHIHUHQFH LQ WKH

GRFXPHQWV WR UHVHDUFK RU VWXGLHV RI FRQVXPHU SHUFHSWLRQV RU EHKDYLRU 5DWKHU ZH RQO\ OHDUQ

WKDW 0F&RUPLFN HPSOR\HHV ZHUH FRQFHUQHG DERXW ILOO OHYHOV SULFH DQG GHFHSWLRQ DUJXDEO\

EHFDXVH WKH\ EHOLHYHG FRQVXPHUV ZRXOG ILQG WKRVH WR EH PDWHULDO FRQVLGHUDWLRQV

       8QOLNH WKH ³LQWHUQDO GRFXPHQWV´ WKDW RWKHU FRXUWV KDYH UHOLHG XSRQ LQ ILQGLQJ SODLQWLIIV¶

HYLGHQFH RI PDWHULDOLW\ WR EH VXIILFLHQW WKHVH GRFXPHQWV GR QRW LQFOXGH RU UHIOHFW DFWXDO PDUNHW

UHVHDUFK RU FRQVXPHU VXUYH\V See, e.g. Kumar  :/  DW  LQWHUQDO GRFXPHQWV

LQFOXGHG GHIHQGDQW¶V ³RZQ PDUNHW UHVHDUFK HYLGHQFH DORQJ ZLWK RWKHU LQGXVWU\ UHVHDUFK WR VKRZ

WKDW ,WDOLDQ RULJLQ LV LPSRUWDQW WR FRQVXPHUV¶ ROLYH RLO SXUFKDVLQJ GHFLVLRQV´  Farar  :/

 DW  LQWHUQDO GRFXPHQWV LQFOXGHG UHVXOWV RI H[WHQVLYH PDUNHW UHVHDUFK VKRZLQJ ³WKDW

GHIHQGDQWV WKRURXJKO\ LQYHVWLJDWHG WKH W\SHV RI KHDOWK FODLPV PRVW HIIHFWLYH WR YDULRXV W\SHV RI

FRQVXPHUV LQ RUGHU WR VKDSH WKHLU EUDQG PDUNHWLQJ DQG VWUDWHJ\ DQG WKHVH FODLPV LQFOXGHG KHDUW

KHDOWK LPPXQLW\ DQG SK\VLFDO HQHUJ\ FODLPV´  Fitzhenry-Russell v. Dr. Pepper Snapple Grp.,

Inc.  )5'   1' &DO  LQWHUQDO GRFXPHQWV UHYHDOHG WKDW WKH SXUSRVH RI

WKH ³0DGH IURP 5HDO *LQJHU´ FODLP ZDV WR PDNH SHRSOH EHOLHYH WKDW &DQDGD 'U\ *LQJHU $OH

RIIHUV WKH KHDOWK EHQHILWV RI UHDO JLQJHU WKDW WKH ³5HDO *LQJHU´ PDUNHWLQJ SURJUDP ZDV ZRUNLQJ

WR LQFUHDVH VDOHV YROXPH DQG WKDW D FRQVXPHU VXUYH\ VKRZHG WKDW  RI FRQVXPHUV ZKR GULQN

&DQDGD 'U\ JDYH WKHLU UHDVRQ IRU GULQNLQJ LW DV ³Canada Dry is made with real ginger´  Martin



                                                
v. Monsanto Co. 1R FY  :/  DW  &' &DO 0DU   LQWHUQDO

GRFXPHQWV VKRZHG WKDW 0RQVDQWR FRQVLGHUHG WKH FODLP WKDW FRQFHQWUDWHG ZHHG NLOOHU ZRXOG

UHVXOW LQ  JDOORQV RI SURGXFW WR EH D ³NH\ FODLP> @´ DQG LQFOXGHG ³UHVXOWV RI D  SHUVRQ

FRQVXPHU UHVHDUFK VWXG\´ DQG ³D VHULHV RI IRFXV JURXSV´  Mullins v. Premier Nutrition Corp.

1R FY  :/  DW  1' &DO $SU   LQWHUQDO GRFXPHQWV

LQFOXGHG GHIHQGDQW¶V RZQ ³>P@DUNHWLQJ UHVHDUFK VXJJHVW>LQJ@ WKH RYHUZKHOPLQJ PDMRULW\ RI >WKH

SURGXFW¶V@ XVHUV SXUFKDVHG WKH SURGXFW WR REWDLQ >WKH UHSUHVHQWHG KHDOWK@ EHQHILWV´ WKDW SODLQWLIIV

ZHUH FKDOOHQJLQJ 

       ,QGHHG VRPH FRXUWV KDYH IRXQG WKDW HYLGHQFH RI D GHIHQGDQW¶V RSLQLRQ DV WR PDWHULDOLW\ LV

QRW DQ DGHTXDWH VXEVWLWXWH IRU H[WULQVLF HYLGHQFH See, e.g. In re 5-Hour Energy Mktg. & Sales

Practices Litig. 1R PO  :/  DW  &' &DO -XQH   WHVWLPRQ\

RI GHIHQGDQW¶V IRUPHU PDUNHWLQJ GLUHFWRU ZDV LQVXIILFLHQW EHFDXVH LW ³DGGUHVVH>G@ RQO\ KRZ

>GHIHQGDQW@ SHUFHLYHG LWV RZQ EUDQGLQJ WHFKQLTXHV DQG QRW KRZ FRQVXPHUV UHDFWHG WR WKH

SURGXFW QDPH RU WKH DOOHJHG PLVVWDWHPHQWV RQ WKH >SURGXFW¶V@ ODEHO´  Cormier v. Carrier Corp.

1R FY  :/  DW  &' &DO 0DU   UHMHFWLQJ SODLQWLIIV¶

DUJXPHQW WKDW ³PDWHULDOLW\ FDQ EH SURYHQ RQ D FODVVZLGH EDVLV EHFDXVH    >WKH GHIHQGDQW@ LWVHOI

EHOLHYHG WKDW WKH DOOHJHG GHIHFW ZDV PDWHULDO´ RQ WKH JURXQG WKDW ³WKH PDWHULDOLW\ DQDO\VLV IRFXVHV

RQ ZKHWKHU D UHDVRQDEOH consumer±QRW >WKH GHIHQGDQW@±ZRXOG KDYH FRQVLGHUHG LQIRUPDWLRQ

DERXW WKH DOOHJHG GHIHFW WR EH LPSRUWDQW LQ WKHLU GHFLVLRQ WR SXUFKDVH´ 

       *LYHQ WKH UHODWLYHO\ OLPLWHG VKRZLQJ RI PDWHULDOLW\ WKH &RXUW PXVW FRQIURQW WKH TXHVWLRQ

ZKHWKHU SODLQWLIIV¶ HYLGHQFH RI PDWHULDOLW\ LV HQRXJK IRU FODVV FHUWLILFDWLRQ LQ HDFK RI WKH IRXU

VWDWHV 7KLV TXHVWLRQ LV QRW VXVFHSWLEOH WR D XQLIRUP DQVZHU QRU DUH WKHUH PDQ\ FDVHV WR JXLGH

WKH &RXUW LQ LWV VHDUFK IRU DQ DQVZHU ,Q DGGLWLRQ LQ DW OHDVW WZR RI WKH VWDWHV WKHUH LV DUJXDEO\



                                                  
WHQVLRQ EHWZHHQ WZR 6XSUHPH &RXUW FDVHV Amgen DQG Comcast ZKLFK EHDU RQ WKLV VXEMHFW ,Q

Amgen WKH &RXUW FRQVLGHUHG ZKHWKHU SODLQWLIIV LQ D VHFXULWLHV IUDXG FDVH KDG WR SURIIHU HYLGHQFH

RI PDWHULDOLW\ WR SURYH SUHGRPLQDQFH 7KH &RXUW KHOG WKDW WKH\ GLG QRW EHFDXVH  IRU SXUSRVHV

RI 5XOH  E   ³PDWHULDOLW\´ ZDV QHFHVVDULO\ D ³FRPPRQ TXHVWLRQ´ EHFDXVH LW ZDV MXGJHG E\

DQ ³REMHFWLYH VWDQGDUG´ Amgen  86 DW  ³EHFDXVH >W@KH TXHVWLRQ RI PDWHULDOLW\    LV DQ

REMHFWLYH RQH LQYROYLQJ WKH VLJQLILFDQFH RI DQ RPLWWHG RU PLVUHSUHVHQWHG IDFW WR D UHDVRQDEOH

LQYHVWRU PDWHULDOLW\ FDQ EH SURYHG WKURXJK HYLGHQFH FRPPRQ WR WKH FODVV´  DQG  ³D IDLOXUH RI

SURRI RQ WKH LVVXH RI PDWHULDOLW\ ZRXOG HQG WKH FDVH IRU RQH DQG IRU DOO´ id DW  7KXV WKH

&RXUW FRQFOXGHG WKDW ³>D@V WR PDWHULDOLW\ WKHUHIRUH WKH FODVV LV HQWLUHO\ FRKHVLYH ,W ZLOO SUHYDLO

RU IDLO LQ XQLVRQ ,Q QR HYHQW ZLOO WKH LQGLYLGXDO FLUFXPVWDQFHV RI SDUWLFXODU FODVV PHPEHUV EHDU

RQ WKH LQTXLU\´ Id. DW  ,Q UHDFKLQJ LWV GHFLVLRQ WKH &RXUW HPSKDVL]HG WKDW WR JDLQ

FHUWLILFDWLRQ XQGHU 5XOH  E   SODLQWLIIV QHHG QRW HVWDEOLVK WKDW WKH\ ZLOO ³ZLQ WKH IUD\´

EHFDXVH ³WKH RIILFH RI D 5XOH  E  FHUWLILFDWLRQ UXOLQJ LV QRW WR DGMXGLFDWH WKH FDVH UDWKHU LW LV

WR VHOHFW WKH µPHWKR>G@¶ EHVW VXLWHG WR DGMXGLFDWLRQ RI WKH FRQWURYHUV\ µIDLUO\ DQG HIILFLHQWO\¶´

Id.

       $ PRQWK ODWHU WKH 6XSUHPH &RXUW HPSKDVL]HG WKDW D SDUW\ VHHNLQJ FODVV FHUWLILFDWLRQ

³PXVW    VDWLVI\ >5XOH  E  @ WKURXJK HYLGHQWLDU\ SURRI´ Comcast  86 DW  %XW LQ

Comcast WKH &RXUW RQO\ DGGUHVVHG WKH VFRSH RI SODLQWLIIV¶ HYLGHQWLDU\ EXUGHQ ZLWK UHVSHFW WR

GDPDJHV

       2QO\ D IHZ FRXUWV KDYH JUDSSOHG ZLWK WKH TXHVWLRQ RI ZKDW ³HYLGHQWLDU\ SURRI´ LV QHHGHG

WR VDWLVI\ 5XOH  E   $V GLVFXVVHG PRUH H[WHQVLYHO\ infra VHYHUDO UHFHQW &DOLIRUQLD FDVHV

LQFOXGLQJ D GHFLVLRQ E\ WKH 1LQWK &LUFXLW KDYH KHOG WKDW LQ OLJKW RI WKH REMHFWLYH VWDQGDUG IRU

PDWHULDOLW\ XQGHU &DOLIRUQLD ODZ H[WULQVLF HYLGHQFH RI PDWHULDOLW\ LV QRW UHTXLUHG See Bradach



                                                 
v. Pharmavite, LLC  ) $SS¶[   WK &LU  XQSXEOLVKHG  Hadley  ) 6XSS

G DW  %XW WKH 6HYHQWK &LUFXLW¶V GHFLVLRQ LQ Suchanek DQG VHYHUDO VXEVHTXHQW GLVWULFW

FRXUW FDVHV LQ ,OOLQRLV VWURQJO\ VXJJHVW WKDW HYHQ ZKHQ PDWHULDOLW\ LV MXGJHG E\ DQ REMHFWLYH

VWDQGDUG H[WULQVLF HYLGHQFH RI PDWHULDOLW\ PD\ EH QHFHVVDU\ IRU FODVV FHUWLILFDWLRQ RI D FRQVXPHU

SURWHFWLRQ FODLP ZKHUH WKHUH PD\ EH VHYHUDO H[SODQDWLRQV IRU FRQVXPHUV¶ EHKDYLRU DQG

PRWLYDWLRQV See Suchanek  )G DW  Langendorf v. Skinnygirl Cocktails, LLC 

)5'   1' ,OO   Clark v. Bumbo Int’l Trust 1R FY  :/

 DW  1' ,OO $XJ    ,Q FRQWUDVW FRXUWV LQ )ORULGD DQG 0LVVRXUL KDYH QRW

DGGUHVVHG WKH LVVXH

       *LYHQ WKH DERYH WKH &RXUW FDQQRW DFFHSW GHIHQGDQWV¶ DUJXPHQW WKDW SODLQWLIIV must

SURIIHU H[WULQVLF HYLGHQFH RI PDWHULDOLW\FDXVDWLRQLQMXU\ DFURVVWKHERDUG LQ RUGHU WR SURYH

SUHGRPLQDQFH XQGHU 5XOH  LUUHVSHFWLYH RI WKH SURGXFW LQYROYHG WKH W\SH RI GHFHSWLRQ WKH

HOHPHQWV RI WKH UHOHYDQW VWDWH FRQVXPHU SURWHFWLRQ VWDWXWH DQG WKH VWDWH FRXUW GHFLVLRQV

LQWHUSUHWLQJ WKRVH VWDWXWHV 7KXV WKH &RXUW ZLOO UHYLVLW WKLV LVVXH LQ WKH FRQWH[W RI LWV DQDO\VLV RI

HDFK VWDWH¶V FRQVXPHU SURWHFWLRQ VWDWXWH

                       H      &DOLIRUQLD &RQVXPHU 3URWHFWLRQ &ODVV

       *LYHQ &DOLIRUQLD IHGHUDO DQG VWDWH FDVH ODZ WKH &RXUW FRQFOXGHV WKDW D FODVV FDQ EH

FHUWLILHG XQGHU WKH &DOLIRUQLD FRQVXPHU SURWHFWLRQ VWDWXWHV

       7R SUHYDLO RQ D FODLP XQGHU WKH &/5$ SODLQWLIIV PXVW SURYH D GHFHSWLYH DFW FDXVDWLRQ RI

LQMXU\ DQG UHOLDQFH RQ WKH GHFHSWLYH SUDFWLFH See Hilsley  :/  DW  +RZHYHU




  See also Hilsley  :/  DW  Broomfield  :/  DW  In re
Arris Cable Modem Consumer Litig.  )5'   1' &DO   Lewert v.
Boiron, Inc. 1R FY  :/  DW  &' &DO 1RY    Escobar
 :/  DW 


                                                  
LQ D FODVV DFWLRQ ³>F@DXVDWLRQ RQ D FODVVZLGH EDVLV PD\ EH HVWDEOLVKHG E\ PDWHULDOLW\´ DQG ³LI  

 PDWHULDO PLVUHSUHVHQWDWLRQV KDYH EHHQ PDGH WR WKH HQWLUH FODVV DQ LQIHUHQFH RI UHOLDQFH DULVHV DV

WR WKH FODVV´ ,Q UH Vioxx Class Cases  &DO 5SWU G   &DO &W $SS   7KH &RXUW

KDV DOUHDG\ FRQFOXGHG WKDW ZKHWKHU GHIHQGDQWV FRPPLWWHG D GHFHSWLYH DFW LV D FRPPRQ TXHVWLRQ

,W LV DOVR XQGLVSXWHG WKDW WKH DOOHJHG PLVUHSUHVHQWDWLRQ ZDV PDGH WR WKH HQWLUH FODVV DOORZLQJ IRU

DQ LQIHUHQFH RI UHOLDQFH DV WR WKH FODVV LI WKH GHFHSWLRQ ZDV ³PDWHULDO´ 7KH RQO\ RXWVWDQGLQJ

LVVXH DQG WKH IRFXV RI WKH SDUWLHV¶ GLVSXWH LV ZKHWKHU SODLQWLIIV KDYH SURYHQ WKDW ³PDWHULDOLW\´ LV

D FRPPRQ TXHVWLRQ VXVFHSWLEOH WR FRPPRQ SURRI

       7R SURYH PDWHULDOLW\ D SODLQWLII PXVW HVWDEOLVK WKDW ³D UHDVRQDEOH >SHUVRQ@ ZRXOG DWWDFK

LPSRUWDQFH WR >WKH PLVUHSUHVHQWDWLRQ¶V@ H[LVWHQFH RU QRQH[LVWHQFH LQ GHWHUPLQLQJ KLV FKRLFH RI

DFWLRQ´ Kwikset Corp. v. Superior Court  3G   &DO   In re Tobacco II

Cases  3G   &DO   see also Racies v. Quincy Bioscience, LLC 1R FY

  :/  DW  1' &DO 'HF   ³&DOLIRUQLD¶V FRQVXPHU SURWHFWLRQ

ODZV HYDOXDWH PDWHULDOLW\ XQGHU D UHDVRQDEOH SHUVRQ VWDQGDUG QRW RQ DQ LQGLYLGXDOL]HG EDVLV´ 

7KXV PDWHULDOLW\ LV MXGJHG E\ DQ REMHFWLYH ³UHDVRQDEOH SHUVRQ´ VWDQGDUG

       6LQFH WKH 6XSUHPH &RXUW¶V GHFLVLRQ LQ Amgen D JURZLQJ QXPEHU RI FDVHV LQ &DOLIRUQLD

KDYH FRQFOXGHG WKDW ZKHQ D FDVH ³SUHVHQWV VSHFLILF DOOHJHG PLVUHSUHVHQWDWLRQV FRPPRQ WR WKH

FODVV´ PDWHULDOLW\ LV QHFHVVDULO\ D FRPPRQ TXHVWLRQ IRU SXUSRVHV RI 5XOH  E  EHFDXVH LW LV

MXGJHG E\ DQ REMHFWLYH ³UHDVRQDEOH SHUVRQ´ VWDQGDUG DQG WKHUHIRUH no HYLGHQFH RI PDWHULDOLW\ LV




   &DXVDWLRQ LV DOVR D UHTXLUHG HOHPHQW XQGHU WKH 8&/ See Kwikset  3G DW  +RZHYHU
WR HVWDEOLVK FDXVDWLRQ LQ D FODVV DFWLRQ RQO\ WKH FODVV UHSUHVHQWDWLYHV PXVW HVWDEOLVK UHOLDQFH RQ
WKH DOOHJHG PLVUHSUHVHQWDWLRQ XQQDPHG FODVV PHPEHUV QHHG QRW In re Tobacco II Cases 
3G DW  FODVV ³UHOLHI XQGHU WKH 8&/ LV DYDLODEOH ZLWKRXW LQGLYLGXDOL]HG SURRI RI GHFHSWLRQ
UHOLDQFH DQG LQMXU\´ 



                                                 
QHFHVVDU\ IRU SXUSRVHV RI FODVV FHUWLILFDWLRQ Werdebaugh v. Blue Diamond Growers 1R FY

  :/  DW  1' &DO 0D\    see also e.g. Hadley  ) 6XSS

G DW  ³EHFDXVH GHFHSWLRQ DQG PDWHULDOLW\ DUH REMHFWLYH TXHVWLRQV WKH\ DUH µFRPPRQ

TXHVWLRQ>V@ IRU SXUSRVHV RI 5XOH  E  ¶´ TXRWLQJ Amgen  86 DW   7KH 1LQWK

&LUFXLW KDV DOVR KHOG WKDW &/5$ FODLPV DUH ³LGHDO IRU FODVV FHUWLILFDWLRQ EHFDXVH WKH\ ZLOO QRW

UHTXLUH WKH FRXUW WR LQYHVWLJDWH FODVV PHPEHUV¶ LQGLYLGXDO LQWHUDFWLRQ ZLWK WKH SURGXFW´

Bradach  ) $SS¶[ DW  TXRWLQJ Tait v. BSH Home Appliances Corp.  )5' 

 &' &DO   7KH FRXUW LQ Bradach WKHQ SURFHHGHG WR VXPPDULO\ UHYHUVH WKH GLVWULFW




    See also Lewert v. Boiron,  :/  DW  ³0DWHULDOLW\ LV DQ REMHFWLYH LQTXLU\
GHWHUPLQDEOH RQ D FODVVZLGH EDVLV´  Mullins v. Premier Nutrition  :/  DW 
 ³$V D JHQHUDO UXOH PDWHULDOLW\ PD\ EH HVWDEOLVKHG E\ FRPPRQ SURRI µ>E@HFDXVH PDWHULDOLW\ LV
MXGJHG DFFRUGLQJ WR DQ REMHFWLYH VWDQGDUG¶ DQG VR µ>W@KH DOOHJHG PLVUHSUHVHQWDWLRQV DQG
RPLVVLRQV ZKHWKHU PDWHULDO RU LPPDWHULDO ZRXOG EH VR HTXDOO\ IRU DOO >FRQVXPHUV@ FRPSRVLQJ
WKH FODVV¶´ TXRWLQJ Amgen  86 DW   id ³TXHVWLRQ RI PDWHULDOLW\ UHPDLQV D FRPPRQ
RQH´ HYHQ ZKHUH PDUNHWLQJ VXUYH\V DUJXDEO\ ³VKRZHG WKDW ZKHWKHU D VWDWHPHQW LV PDWHULDO YDULHV
IURP FRQVXPHU WR FRQVXPHU´ GHIHQGDQW ZDV IUHH WR PDNH WKDW DUJXPHQW DW WULDO  Fitzhenry-
Russell  )5' DW  ³$V D JHQHUDO UXOH PDWHULDOLW\ PD\ EH HVWDEOLVKHG E\ FRPPRQ SURRI
µ>E@HFDXVH PDWHULDOLW\ LV MXGJHG DFFRUGLQJ WR DQ REMHFWLYH VWDQGDUG¶ DQG VR µ>W@KH DOOHJHG
PLVUHSUHVHQWDWLRQV DQG RPLVVLRQV ZKHWKHU PDWHULDO RU LPPDWHULDO ZRXOG EH VR HTXDOO\ IRU DOO
>FRQVXPHUV@ FRPSRVLQJ WKH FODVV¶´ TXRWLQJ Amgen  86 DW   Broomfield  :/
 DW  ³7KRXJK ERWK >S@ODLQWLIIV DQG >G@HIHQGDQWV VSHQG PRVW RI WKHLU WLPH GLVDJUHHLQJ
DV WR ZKHWKHU >WKH H[SHUW¶V@ GHFODUDWLRQ VXIILFLHQWO\ SURYHV PDWHULDOLW\ WKH TXHVWLRQ DW WKLV VWDJH
LV QRW ZKHWKHU >S@ODLQWLIIV KDYH VXFFHVVIXOO\ SURYHQ PDWHULDOLW\ EXW UDWKHU ZKHWKHU WKH PDWHULDOLW\
LQTXLU\ LV D FRPPRQ TXHVWLRQ VXVFHSWLEOH WR FRPPRQ SURRI WKDW KHOSV WR HVWDEOLVK SUHGRPLQDQFH
   %HFDXVH PDWHULDOLW\ LV DQ REMHFWLYH TXHVWLRQ EDVHG RQ WKH UHDVRQDEOH FRQVXPHU LW LV FRPPRQ
WR WKH FODVV DQG µLGHDO IRU FHUWLILFDWLRQ¶´ TXRWLQJ Amgen  86 DW   Schneider v.
Chipotle Mexican Grill, Inc.  )5'   1' &DO  ³,Q FDVHV DOOHJLQJ
PLVUHSUHVHQWDWLRQ µFRPPRQ LVVXHV SUHGRPLQDWH ZKHQ SODLQWLIIV DUH H[SRVHG WR >D@ FRPPRQ VHW
RI UHSUHVHQWDWLRQV DERXW D SURGXFW¶´ TXRWLQJ Butler v. Porsche Cars N. Am., Inc. 1R FY
  :/  DW  1' &DO $SU    Hilsley  :/  DW 
 REVHUYLQJ WKDW GHIHQGDQWV FRUUHFWO\ ³G>LG@ QRW FKDOOHQJH >S@ODLQWLII¶V SUHGRPLQDQFH DUJXPHQW´ DV
³FDXVHV RI DFWLRQ UHTXLULQJ DQ REMHFWLYH WHVW PDNH VXFK FODLPV DPHQDEOH WR FODVV DFWLRQV´ 




                                                
FRXUW¶V ILQGLQJ WKDW SODLQWLIIV KDG IDLOHG WR SURYLGH VXIILFLHQW HYLGHQFH RI PDWHULDOLW\ WR SURYH

SUHGRPLQDQFH RQ WKH JURXQG WKDW ³WKH GLVWULFW FRXUW¶V FRQFOXVLRQ WKDW LW ZRXOG QHHG WR LQTXLUH

LQWR WKH PRWLYHV RI HDFK LQGLYLGXDO FODVV PHPEHU ZDV SUHPLVHG RQ DQ HUURU RI ODZ´ Id DW 

see also Escobar  :/  DW  &' &DO 0DU   UHO\LQJ RQ Bradach WR

FHUWLI\ D FODVV WR EULQJ VODFNILOO FODLPV XQGHU &DOLIRUQLD ODZ ZLWKRXW DQ\ GLVFXVVLRQ RI WKH

HYLGHQFH RU WKH QHHG IRU HYLGHQWLDU\ SURRI  ,Q Hadley -XGJH .RK H[SODLQHG

       >%@HFDXVH GHFHSWLRQ DQG PDWHULDOLW\ XQGHU WKH >@ &/5$>@ DQG 8&/ DUH REMHFWLYH
       TXHVWLRQV WKH\ DUH LGHDO IRU FODVV FHUWLILFDWLRQ EHFDXVH WKH\ ZLOO QRW UHTXLUH WKH
       FRXUW WR LQYHVWLJDWH FODVV PHPEHUV¶ LQGLYLGXDO LQWHUDFWLRQ ZLWK WKH >FKDOOHQJHG@
       SURGXFW>V@    $V D UHVXOW ³>W@KHUH LV QR ULVN ZKDWHYHU WKDW D IDLOXUH RI SURRI RQ
       WKH FRPPRQ TXHVWLRQ>V@ RI >GHFHSWLRQ DQG@ PDWHULDOLW\ ZLOO UHVXOW LQ LQGLYLGXDO
       TXHVWLRQV SUHGRPLQDWLQJ ,QVWHDG WKH IDLOXUH RI SURRI RQ WKH HOHPHQW>V@ RI
       >GHFHSWLRQ DQG@ PDWHULDOLW\ ZRXOG HQG WKH FDVH IRU RQH DQG IRU DOO QR FODLP ZRXOG
       UHPDLQ LQ ZKLFK LQGLYLGXDO    LVVXHV FRXOG SRWHQWLDOO\ SUHGRPLQDWH´

 ) 6XSS G DW  TXRWLQJ Amgen  86 DW  LQWHUQDO FLWDWLRQV RPLWWHG 

       'HVSLWH WKH &DOLIRUQLD FDVHV WKDW DSSO\ Amgen WR WKH HOHPHQW RI PDWHULDOLW\ XQGHU

&DOLIRUQLD ODZ DQG WKH 1LQWK &LUFXLW¶V GHFLVLRQ LQ Bradach GHIHQGDQWV LQVLVW WKDW SODLQWLIIV DUH

UHTXLUHG WR SURIIHU ³VXIILFLHQW´ HYLGHQFH RI PDWHULDOLW\ DW FODVV FHUWLILFDWLRQ DQG WKDW HYLGHQFH

PXVW LQFOXGH H[WULQVLF HYLGHQFH VXFK DV FRQVXPHU VXUYH\V PDUNHW UHVHDUFK RU H[SHUW WHVWLPRQ\

'HIV¶ 6XSS %U DW  7R VXSSRUW WKLV DUJXPHQW GHIHQGDQWV FLWH VHYHUDO &DOLIRUQLD FDVHV ZKHUH

FRXUWV KDYH UHTXLUHG H[WULQVLF HYLGHQFH RI PDWHULDOLW\ See 'HIV¶ 6XSS %U DW   FLWLQJ In

re 5-Hour Energy  :/  DW  ³$EVHQW D FRQVXPHU VXUYH\ RU RWKHU PDUNHW

UHVHDUFK WR LQGLFDWH KRZ FRQVXPHU UHDFWHG WR WKH >FKDOOHQJHG@ VWDWHPHQWV DQG KRZ WKH\ YDOXHG

WKHVH VWDWHPHQWV FRPSDUHG WR RWKHU DWWULEXWHV RI WKH SURGXFW DQG WKH >UHOHYDQW@ PDUNHW JHQHUDOO\

>S@ODLQWLIIV KDYH QRW RIIHUHG VXIILFLHQW HYLGHQFH RI PDWHULDOLW\ DFURVV WKH FODVV´  Kosta v. Del

Monte Foods, Inc.  )5'    1' &DO  HYLGHQFH RI PDWHULDOLW\

UHTXLUHG DQG WKH SODLQWLII¶V HYLGHQFH ZDV LQVXIILFLHQW ZKHUH H[SHUW¶V ³ILOOLQWKHEODQNV´ RSLQLRQ


                                                 
ZDV WRR JHQHULF WR FRQVWLWXWH D ³PHWKRG RI FODVVZLGH SURRI WR VKRZ WKDW D µUHDVRQDEOH FRQVXPHU¶

ZRXOG ILQG WKH FKDOOHQJHG VWDWHPHQWV GHFHSWLYH DQG PDWHULDO WR WKHLU SXUFKDVLQJ GHFLVLRQ´ 

Jones v. ConAgra 1R FY  :/  DW  1' &DO -XQH  

HYLGHQFH RI PDWHULDOLW\ LQVXIILFLHQW EHFDXVH SODLQWLIIV SURYLGHG RQO\ WKH FRQFOXVRU\ GHFODUDWLRQ

RI DQ H[SHUW ZKR VWDWHG WKDW ³UHDVRQDEOH FRQVXPHUV ZRXOG UHO\ RQ >WKH@ ODEHO WR LGHQWLI\ SURGXFWV

WKDW DUH QDWXUDO´ EXW ³GLG QRW H[SODLQ how WKH FKDOOHQJHG VWDWHPHQWV WRJHWKHU RU DORQH ZHUH D

IDFWRU LQ DQ\ FRQVXPHU¶V SXUFKDVLQJ GHFLVLRQV´  Townsend v. Monster Beverage Corp.  )

6XSS G   &' &DO  H[SHUW UHSRUW SUHVHQWLQJ VXUYH\ HYLGHQFH ZDV LQVXIILFLHQW

HYLGHQFH RI PDWHULDOLW\ ZKHUH VXUYH\V ³G>LG@ QRW SURYLGH LQVLJKW LQWR FRQVXPHU SXUFKDVLQJ

GHFLVLRQV´ 

       )RU VHYHUDO UHDVRQV WKHVH FDVHV GR QRW KHOS GHIHQGDQWV )LUVW WKH XQGHUO\LQJ IDFWV DQG

FODLPV DUH GLVWLQJXLVKDEOH IURP WKH SUHVHQW FDVH $OO WKH DERYH FDVHV LQYROYHG DOOHJDWLRQV WKDW

VWDWHPHQWV RQ D SURGXFW¶V SDFNDJLQJ ZHUH PLVOHDGLQJ QRW WKDW WKH SDFNDJLQJ LWVHOI ZDV

PLVOHDGLQJ $V D UHVXOW WKHUH FRXOG EH DQG ZHUH GLVSXWHV DERXW WKH PHDQLQJ RI WKH DOOHJHG

PLVUHSUHVHQWDWLRQ )RU H[DPSOH LQ In re 5-Hour Energy WKH FRXUW FRQFOXGHG WKDW SODLQWLIIV KDG

QRW VKRZQ WKDW PDWHULDOLW\ ZDV VXVFHSWLEOH WR FRPPRQ SURRI LQ SDUW EHFDXVH ³SODLQWLIIV IDLO>HG@ WR

HVWDEOLVK D FRQWUROOLQJ GHILQLWLRQ IRU D NH\ WHUP LQ DQ DOOHJHG PLVVWDWHPHQW´  :/ 

DW  ³WKH PHDQLQJ RI WKH WHUP µHQHUJ\¶ >ZDV@ GLVSXWHG´ DQG SODLQWLIIV ³KD>G@ RIIHUHG QR

HYLGHQFH RI D FRPPRQ GHILQLWLRQ RI µHQHUJ\¶ DPRQJ D VXEVWDQWLDO QXPEHU RI FRQVXPHUV´  see

also Jones v. ConAgra  :/  DW  QR FOHDU PHDQLQJ WR FODLP RI ³

1DWXUDO´  +HUH QR VXFK TXHVWLRQV RI LQWHUSUHWDWLRQ DUH SUHVHQW See Alvarez v. NBTY, Inc. 1R

FY  :/  DW  6' &DO 0D\   ILQGLQJ WKDW WKHVH DQG RWKHU

FDVHV UHTXLULQJ VXUYH\ HYLGHQFH ZHUH GLVWLQJXLVKDEOH EHFDXVH LQ WKRVH FDVHV WKH ³DOOHJHGO\ IDOVH



                                                
ZRUG KD>G@ QR IL[HG PHDQLQJ´ 

       ,Q DGGLWLRQ LQ VHYHUDO FDVHV WKHUH ZHUH GLVSXWHV DERXW ZKHWKHU WKHUH ZDV FODVVZLGH

H[SRVXUH WR WKH DOOHJHG GHFHSWLRQ )RU H[DPSOH LQ Kosta ³WKH YDULDWLRQV >ZH@UH VR JUHDW WKDW DW

OHDVW KDOI WKH FKDOOHQJHG SURGXFWV ZRXOG QRW HYLGHQFH WKH YLRODWLRQV DOOHJHG HLWKHU EHFDXVH WKH\

GLG QRW DSSHDU RQ WKH SURGXFWV RU EHFDXVH WKH >FKDOOHQJHG VWDWHPHQWV@ ZHUH WUXWKIXO´ Kosta 

)5' DW  $V D UHVXOW WKH FRXUW IRXQG WKDW WKHUH ZDV ³QR FRKHVLRQ DPRQJ WKH PHPEHUV

EHFDXVH WKH\ ZHUH H[SRVHG WR TXLWH GLVSDUDWH LQIRUPDWLRQ´ Id TXRWLQJ Stearns v. Ticketmaster

Corp.  )G   WK &LU   +HUH WKRXJK WKH PHDQLQJ RI WKH DOOHJHG GHFHSWLRQ

DQG WKH XQLIRUPLW\ RI H[SRVXUH DUH XQGLVSXWHG

       6HFRQG DOO RI WKHVH FDVHV ZHUH GHFLGHG EHIRUH WKH 1LQWK &LUFXLW¶V GHFLVLRQ LQ Bradach

ZKLFK KROGV DOEHLW LQ DQ XQSXEOLVKHG RSLQLRQ WKDW LW LV DQ HUURU RI ODZ IRU FRXUWV DW FODVV

FHUWLILFDWLRQ WR UHTXLUH H[WULQVLF HYLGHQFH RI PDWHULDOLW\ WR SURYH SUHGRPLQDQFH

       7KLUG QHLWKHU 5XOH  QRU &DOLIRUQLD ODZ UHTXLUHV SODLQWLIIV WR SURIIHU D FHUWDLQ W\SH RI

HYLGHQFH DW FODVV FHUWLILFDWLRQ 7KHUH LV QRWKLQJ LQ WKH 6XSUHPH &RXUW¶V GHFLVLRQV LQ Comcast

Amgen RU Tyson WR VXJJHVW WKDW ³HYLGHQWLDU\ SURRI´ RI SUHGRPLQDQFH PXVW WDNH D FHUWDLQ IRUP

,Q DGGLWLRQ WKH &RXUW LV GLVLQFOLQHG WR LQWHUSUHW 5XOH  DV UHTXLULQJ SODLQWLIIV WR SURIIHU D

SDUWLFXODU W\SH RI HYLGHQFH ZKHQ VXFK HYLGHQFH LV QRW UHTXLUHG XQGHU VWDWH ODZ IRU SODLQWLIIV WR

SUHYDLO RQ WKH PHULWV RI WKHLU FODLPV See Brockey v. Moore  &DO 5SWU G   &DO &W

$SS  UHMHFWLQJ DUJXPHQW WKDW ³DQHFGRWDO´ HYLGHQFH LV QHFHVVDULO\ LQVXIILFLHQW XQGHU

&DOLIRUQLD ODZ WR SURYH WKDW D VWDWHPHQW LV PLVOHDGLQJ  see also Clemens v. DaimlerChrysler

Corp.  )G   WK &LU  ³VXUYH\V DQG H[SHUW WHVWLPRQ\ UHJDUGLQJ FRQVXPHU

DVVXPSWLRQV DQG H[SHFWDWLRQV PD\ EH RIIHUHG EXW DUH QRW UHTXLUHG DQHFGRWDO HYLGHQFH PD\

VXIILFH´  Hadley  ) 6XSS G DW  ³&DOLIRUQLD FRXUWV KDYH H[SOLFLWO\ µUHMHFW>HG@ WKH YLHZ



                                                  
WKDW D SODLQWLII PXVW SURGXFH¶ H[WULQVLF HYLGHQFH µVXFK DV H[SHUW WHVWLPRQ\ RU FRQVXPHU VXUYH\V¶

LQ RUGHU µWR SUHYDLO RQ D FODLP WKDW WKH SXEOLF LV OLNHO\ WR EH PLVOHG E\ D UHSUHVHQWDWLRQ¶´

TXRWLQJ Colgan v. Leatherman Tool Grp., Inc.  &DO 5SWU G   &DO &W $SS  

Mullins v. Premier Nutrition  :/  DW  ³7KH &DOLIRUQLD &RXUW RI $SSHDO KDV

H[SUHVVO\ UHMHFWHG WKH µYLHZ WKDW D SODLQWLII PXVW SURGXFH D FRQVXPHU VXUYH\ RU VLPLODU H[WULQVLF

HYLGHQFH WR SUHYDLO RQ D FODLP WKDW WKH SXEOLF LV OLNHO\ WR EH PLVOHG E\ D UHSUHVHQWDWLRQ¶´

TXRWLQJ Colgan  &DO 5SWU G DW  

       )RXUWK HYHQ WKRXJK SODLQWLIIV¶ GHSRVLWLRQ WHVWLPRQ\ LQGLFDWHV WKDW QRW DOO SXUFKDVHUV

ZRXOG ILQG WKH DOOHJHG GHFHSWLRQ WR EH PDWHULDO LW LV FOHDU XQGHU &DOLIRUQLD ODZ WKDW QRW RQO\ LV

PDWHULDOLW\ MXGJHG E\ DQ REMHFWLYH VWDQGDUG EXW DOVR PDWHULDOLW\ WR D UHDVRQDEOH FRQVXPHU GRHV

QRW PHDQ LW KDV WR EH PDWHULDO WR HYHU\ FRQVXPHU See Fitzhenry-Russell  )5' DW 

HYLGHQFH WKDW  RI FRQVXPHUV FDUHG DERXW DOOHJHG PLVUHSUHVHQWDWLRQ ZDV VXIILFLHQW HYLGHQFH

RI PDWHULDOLW\ IRU FODVV FHUWLILFDWLRQ  $OVR PRUH WKDQ RQH FRQVLGHUDWLRQ FDQ EH PDWHULDO WR D

UHDVRQDEOH FRQVXPHU See Hadley  ) 6XSS G DW  ³>8@QGHU &DOLIRUQLD ODZ

>S@ODLQWLII LV QRW UHTXLUHG WR SURYH WKDW WKH FKDOOHQJHG >@ VWDWHPHQWV ZHUH µWKH VROH RU HYHQ WKH

SUHGRPLQDQW RU GHFLVLYH IDFWRU LQIOXHQFLQJ¶ WKH FODVV PHPEHUV¶ GHFLVLRQV WR EX\ WKH FKDOOHQJHG



   :KLOH WKH VL[ FODVV UHSUHVHQWDWLYHV RI WKH IRXU FRQVXPHU SURWHFWLRQ VWDWHV WHVWLILHG WKDW WKH\
ZRXOG FRQVLGHU ILOO OHYHO WR EH D PDWHULDO IDFWRU LQ WKHLU SXUFKDVLQJ GHFLVLRQ (VSDU]D 'HS DW 
0DUVK 'HS DW   3HOOLWWHUL 'HS DW   *ULQGHO 'HS DW   9ODGLPLUVN\ 'HS DW
  /LEHURY 'HS DW  see also supra 6HFWLRQ ,,,& DQDO\VLV RI W\SLFDOLW\  RWKHU GHSRQHQWV
DWWULEXWHG WKHLU SXUFKDVLQJ GHFLVLRQV WR EUDQG OR\DOW\ LQFOXGLQJ WKH SODLQWLIIV ZKR ZHUH
ZLWKGUDZQ DV ,OOLQRLV FODVV UHSUHVHQWDWLYHV see %LWWOH 'HS DW  ³, MXVW JUDE WKH 0F&RUPLFN´ 
7KHLV 'HS DW  EX\V 0F&RUPLFN VSLFHV DQG ZLOO FRQWLQXH WR EX\ EHFDXVH ³0F&RUPLFN LV D
JRRG QDPH ,W¶V D JRRG EUDQG DQG P\ PRWKHU XVHG WR XVH 0F&RUPLFN´  WKH SODLQWLII IURP
&RQQHFWLFXW see )HUQDQGH] 'HS DW  ³ZH¶YH MXVW DOZD\V ERXJKW 0F&RUPLFN VR LW¶V NLQG
RI RXW RI KDELW´  DQG WKH SODLQWLII IURP 1HZ -HUVH\ ZKR YROXQWDULO\ GLVPLVVHG KHU VXLW SULRU WR
WKH ILOLQJ RI WKH PRWLRQ IRU FODVV FHUWLILFDWLRQ see 0DUURQ 'HS DW  ³4 ,V LW IDLU WR VD\ \RX
MXVW JUDEEHG WKH 0F&RUPLFN WLQ" $ ´ 



                                                 
SURGXFWV´ TXRWLQJ In re Tobacco II Cases  3G DW   7KXV WKH FRXUW LQ Hadley UHMHFWHG

WKH DUJXPHQW WKDW ³SUHGRPLQDQFH LV QRW PHW LQ WKH LQVWDQW FDVH EHFDXVH WKH HYLGHQFH µVKRZV WKDW

SHRSOH EX\ >GHIHQGDQW¶V@ SURGXFWV IRU UHDVRQV RWKHU WKDQ µKHDOWK >WKH FKDOOHQJHG FODLP@ VXFK DV

WDVWH SULFH EUDQG OR\DOW\ QRVWDOJLD DQG FRQYHQLHQFH´ Id. DW  5DWKHU WKH FRXUW H[SODLQHG

D GHIHQGDQW¶V DUJXPHQW WKDW ³FRQVXPHUV KDYH D YDULHW\ RI UHDVRQV IRU SXUFKDVLQJ >WKH SURGXFW@´

LV ³D PHULWV GLVSXWH DV WR PDWHULDOLW\´ DQG LV WKHUHIRUH D GLVSXWH ³WKDW FDQ EH UHVROYHG FODVVZLGH´

Id. DW  7KH VDPH DQDO\VLV DSSOLHV KHUH

       )LQDOO\ XQGHU &DOLIRUQLD ODZ ³PDWHULDOLW\ LV JHQHUDOO\ D TXHVWLRQ RI IDFW XQOHVV WKH µIDFW

PLVUHSUHVHQWHG LV VR REYLRXVO\ XQLPSRUWDQW WKDW WKH MXU\ FRXOG QRW UHDVRQDEO\ ILQG WKDW D

UHDVRQDEOH PDQ ZRXOG KDYH EHHQ LQIOXHQFHG E\ LW¶´ Steroid Hormone Prod. Cases  &DO

5SWU G  ± &W $SS   as modified on denial of reh'g )HE   TXRWLQJ

Engalla v. Permanente Medical Grp., Inc.  3G   &DO  

       ,Q VXP WKH &RXUW FRQFOXGHV WKDW LQ WKLV FDVH ± ZKHUH WKHUH LV QR LQKHUHQW DPELJXLW\ DV WR

WKH PLVUHSUHVHQWDWLRQ QR TXHVWLRQ DV WR WKH XQLIRUPLW\ RI H[SRVXUH DQG DQ REMHFWLYH UHDVRQDEOH

SHUVRQ VWDQGDUG DSSOLHV ± PDWHULDOLW\ LV D FRPPRQ TXHVWLRQ IRU SXUSRVHV RI 5XOH  E  DQG

SODLQWLIIV DUH QRW UHTXLUHG WR SURIIHU H[WULQVLF HYLGHQFH VXFK DV D FRQVXPHU VXUYH\ PDUNHW

UHVHDUFK RU DQ H[SHUW RSLQLRQ

       7KLV FRQFOXVLRQ LV EROVWHUHG E\ WKH IDFW WKDW &DOLIRUQLD KDV H[SUHVVO\ DGRSWHG YHUEDWLP

WKH IHGHUDO UHJXODWLRQ  &)5  D WKDW SURKLELWV QRQIXQFWLRQDO VODFNILOO See &DO

%XV    3URI &RGH   F  3ODLQWLIIV FRQFHGH WKDW VXFK SURKLELWLRQV DUH ³QRW GLVSRVLWLYH´ RI

WKH LVVXH RI PDWHULDOLW\ see  7U DW   EXW IHGHUDO DQG VWDWH FRXUWV LQ &DOLIRUQLD KDYH

FRQFOXGHG WKDW ODZV SURKLELWLQJ FHUWDLQ FRQGXFW FDQ EH HYLGHQFH RI PDWHULDOLW\ See, e.g.

Kwikset  3G DW  ³E\ VSHFLILFDOO\ RXWODZLQJ GHFHSWLYH DQG IUDXGXOHQW µ0DGH LQ



                                                 
$PHULFD¶ UHSUHVHQWDWLRQV´ WKH ³/HJLVODWXUH KDV UHFRJQL]HG WKH PDWHULDOLW\ RI WKLV

UHSUHVHQWDWLRQ´  Kumar  :/  DW  VDPH  Hinojos v. Kohl’s Corp.  )G

  WK &LU  ³WKH OHJLVODWXUH¶V GHFLVLRQ WR SURKLELW D SDUWLFXODU PLVOHDGLQJ

DGYHUWLVLQJ SUDFWLFH LV HYLGHQFH WKDW WKH OHJLVODWXUH KDV GHHPHG WKDW WKH SUDFWLFH FRQVWLWXWHV D

µPDWHULDO¶ PLVUHSUHVHQWDWLRQ DQG FRXUWV PXVW GHIHU WR WKDW GHWHUPLQDWLRQ´  but see Victor 

:/  DW  ³WKH XOWLPDWH TXHVWLRQ LQ 8&/ >DQG@ &/5$ IUDXG FODLPV LV ZKDW D

UHDVRQDEOH FRQVXPHU H[SHFWV ZKLFK PD\ KDYH DEVROXWHO\ QR UHODWLRQ WR )'$ UHJXODWLRQV³ 

         $FFRUGLQJO\ WKH &RXUW ILQGV WKDW WKH &DOLIRUQLD FRQVXPHU SURWHFWLRQ FODVV VDWLVILHV WKH

SUHGRPLQDQFH UHTXLUHPHQW RI 5XOH  E  

                       I      ,OOLQRLV &RQVXPHU 3URWHFWLRQ &ODVV

       )RU WKH ,OOLQRLV FRQVXPHU SURWHFWLRQ FODVV SODLQWLIIV KDYH QRW VKRZQ WKDW FRPPRQ

TXHVWLRQV SUHGRPLQDWH

       7R UHFRYHU GDPDJHV XQGHU WKH ,&)$ D SODLQWLII PXVW SURYH ³  D GHFHSWLYH DFW RU

SUDFWLFH E\ WKH GHIHQGDQW  WKH GHIHQGDQW¶V LQWHQW WKDW WKH SODLQWLII UHO\ RQ WKH GHFHSWLRQ 

WKH RFFXUUHQFH RI WKH GHFHSWLRQ LQ D FRXUVH RI FRQGXFW LQYROYLQJ WUDGH RU FRPPHUFH DQG 

DFWXDO GDPDJH WR WKH SODLQWLII WKDW LV  D UHVXOW RI WKH GHFHSWLRQ´ De Bouse  1(G DW 

³7KDW WKH SODLQWLII PXVW SURYH WKDW DFWXDO GDPDJHV ZHUH VXIIHUHG µDV D UHVXOW¶ RI WKH GHFHSWLYH DFW

LPSRVHV DQ REOLJDWLRQ RQ WKH SODLQWLII WR SURYH WKH GHFHSWLYH DFW SUR[LPDWHO\ FDXVHG DQ\

GDPDJHV´ Id ,Q DGGLWLRQ ³>W@R EH DFWLRQDEOH XQGHU WKH ,&)$ D UHSUHVHQWDWLRQ PXVW EH

µPDWHULDO¶ ZKLFK LV HVWDEOLVKHG E\ DSSO\LQJ DQ REMHFWLYH VWDQGDUG´ Clark v. Bumbo  :/

 DW  TXRWLQJ Connick v. Suzuki Motor Co.  1(G   ,OO  

³$ PDWHULDO IDFW H[LVWV ZKHUH D EX\HU ZRXOG KDYH DFWHG GLIIHUHQWO\ NQRZLQJ WKH LQIRUPDWLRQ RU LI

LW FRQFHUQHG WKH W\SH RI LQIRUPDWLRQ XSRQ ZKLFK D EX\HU ZRXOG EH H[SHFWHG WR UHO\ LQ PDNLQJ D

GHFLVLRQ ZKHWKHU WR SXUFKDVH´ Connick  1(G DW  see also Lateef v. Pharmavite LLC

                                                 
1R FY  :/  DW  1' ,OO $SU   ³$ UHSUHVHQWDWLRQ RI IDFW LV

PDWHULDO LI D UHDVRQDEOH SHUVRQ FRXOG EH H[SHFWHG WR UHO\ RQ D VWDWHPHQW RU RPLVVLRQ LQ GHFLGLQJ

WR HQWHU LQWR D WUDQVDFWLRQ´ 

:LWK WKH H[FHSWLRQ RI SURYLQJ GHFHSWLRQ WKH HOHPHQWV RI D FODLP XQGHU WKH ,&)$ DUH GLIIHUHQW

WKDQ WKRVH UHTXLUHG XQGHU WKH &DOLIRUQLD VWDWXWHV $OWKRXJK ³PDWHULDOLW\ LV MXGJHG RQ DQ

REMHFWLYH UHDVRQDEOH SHUVRQ VWDQGDUG´ Mednick 1R FY  :/  DW 

1' ,OO -XQH    ³SUR[LPDWH FDXVDWLRQ´ DQG ³DFWXDO GDPDJHV´ DUH LQGLYLGXDOL]HG

LQTXLULHV Pella Corp. v. Saltzman,  )G   WK &LU   DQG UHTXLUH SURRI ³WKDW WKH

SODLQWLII ZDV GHFHLYHG LQ VRPH PDQQHU DQG GDPDJHG E\ WKH GHFHSWLRQ´ Oshana v. Coca-Cola

Co.  )G   WK &LU   see also Avery  1(G DW  ³LW LV QRW SRVVLEOH

IRU D SODLQWLII WR HVWDEOLVK SUR[LPDWH FDXVDWLRQ XQOHVV WKH SODLQWLII FDQ VKRZ WKDW KH RU VKH ZDV

µLQ VRPH PDQQHU GHFHLYHG¶ E\ WKH PLVUHSUHVHQWDWLRQ´ TXRWLQJ Oliveira v. Amoco Oil Co. 

1(G   ,OO   $V VXFK ³DEVHQW SURRI DV WR ZK\ D SDUWLFXODU SODLQWLII SXUFKDVHG D

SDUWLFXODU >SURGXFW@ >SODLQWLII@ FDQQRW HVWDEOLVK WKDW WKH GHIHQGDQWV¶ FRQGXFW FDXVHG KLP RU KHU WR

PDNH WKDW SXUFKDVH´ See Siegel v. Shell Oil Co  )G   WK &LU   ,Q DGGLWLRQ

LQ D FODVV DFWLRQ LQ ,OOLQRLV SODLQWLIIV PXVW SURYH SUR[LPDWH FDXVDWLRQ DQG DFWXDO GDPDJHV DV WR

HDFK FODVV PHPEHU See Clark v. Experian Info. Solutions, Inc.  )HG $SS¶[   WK

&LU  ³,OOLQRLV ODZ UHTXLUHV D ILQGLQJ RI SUR[LPDWH FDXVDWLRQ XQGHU ,&)$ DQG GRHV QRW

SURYLGH IRU VXFK FDXVDWLRQ WR EH LQIHUUHG´  Walsh Chiropractic, Ltd. v. StrataCare, Inc. 1R 

FY  :/  DW  6' ,OO 6HSW   ³>&@DXVDWLRQ FDQQRW EH LQIHUUHG

HDFK PHPEHU RI WKH FODVV PXVW SURYH WKDW WKH PLVUHSUHVHQWDWLRQ GHFHLYHG WKHP´  Barbara’s

Sales, Inc. v. Intel Corp.  1(G   ,OO  ³SODLQWLIIV PXVW SURYH WKDW HDFK DQG

HYHU\ FRQVXPHU ZKR VHHNV UHGUHVV DFWXDOO\ VDZ DQG ZDV GHFHLYHG E\ WKH VWDWHPHQWV LQ TXHVWLRQ 



                                                 
%\ FRPSDULVRQ LQ &DOLIRUQLD WKH UHDVRQV IRU LQGLYLGXDO SXUFKDVLQJ GHFLVLRQV DUH LUUHOHYDQW DW WKH

FODVV FHUWLILFDWLRQ VWDJH

        %XW LW KDV EHHQ UHFRJQL]HG E\ WKH 6HYHQWK &LUFXLW WKDW WKH PHUH SUHVHQFH RI

LQGLYLGXDOL]HG LVVXHV GRHV QRW UHTXLUH GHQLDO RI FHUWLILFDWLRQ RI DQ ,&)$ FODVV See Suchanek

 )G DW  ³HUURU RI ODZ´ WR ILQG ³WKDW LQGLYLGXDO LVVXHV QHFHVVDULO\ SUHGRPLQDWH LQ FDVHV

UHTXLULQJ LQGLYLGXDO VXEMHFWLYH LQTXLULHV LQWR FDXVDOLW\´  see also Pella Corp,  )G DW 

³3UR[LPDWH FDXVH    LV QHFHVVDULO\ DQ LQGLYLGXDO LVVXH DQG WKH QHHG IRU LQGLYLGXDO SURRI DORQH

GRHV QRW QHFHVVDULO\ SUHFOXGH FODVV FHUWLILFDWLRQ´  In re IKO Roofing Shingle Prods. Liab.

Litig. )G   WK &LU  UHDIILUPLQJ Pella DQG UHPDQGLQJ IRU UHFRQVLGHUDWLRQ

RI FODVV FHUWLILFDWLRQ GHVSLWH WKH H[LVWHQFH RI SRWHQWLDO LQGLYLGXDOL]HG TXHVWLRQV RI FDXVDWLRQ  see

also Tyson Foods,  6 &W DW   SUHGRPLQDQFH LQTXLU\ ³FDOOV XSRQ FRXUWV WR JLYH

FDUHIXO VFUXWLQ\ WR WKH UHODWLRQ EHWZHHQ FRPPRQ DQG LQGLYLGXDO TXHVWLRQV LQ D FDVH´ 

$FFRUGLQJO\ WKH &RXUW PXVW GHFLGH ZKHWKHU WKH SODLQWLIIV KDYH VKRZQ WKDW FRPPRQ LVVXHV ZLOO

SUHGRPLQDWH GHVSLWH WKH QHHG XQGHU ,OOLQRLV ODZ IRU LQGLYLGXDOL]HG LQTXLULHV LQWR SUR[LPDWH

FDXVDWLRQ DQG GDPDJHV

        *LYHQ WKH HYLGHQFH DQG WKH IDFW WKDW XQGHU ,OOLQRLV ODZ LQGLYLGXDO FRQVXPHU UHDFWLRQV WR

WKH GHFHSWLRQ DUH RI LPSRUWDQFH WKH &RXUW LV QRW SHUVXDGHG WKDW WKLV FODVV LV ³VXIILFLHQWO\

FRKHVLYH WR ZDUUDQW DGMXGLFDWLRQ E\ UHSUHVHQWDWLRQ´ Amchem  86 DW  ,Q &DOLIRUQLD

WKH &RXUW IRXQG WKH FODVV WR EH FRKHVLYH GHVSLWH SODLQWLIIV¶ GLYHUJHQW WHVWLPRQ\ DERXW WKHLU

SXUFKDVLQJ GHFLVLRQV EHFDXVH IRU SXUSRVHV RI D FODVV DFWLRQ XQGHU &DOLIRUQLD ODZ SODLQWLIIV GLG

QRW QHHG WR SURYH DQ\WKLQJ DERXW WKH LQGLYLGXDO FODVV PHPEHUV¶ SXUFKDVLQJ GHFLVLRQ LQ RUGHU WR

SURYH OLDELOLW\ 8QGHU WKH ,&)$ DW FODVV FHUWLILFDWLRQ LW LV QHFHVVDU\ WR SURIIHU FRPPRQ

HYLGHQWLDU\ SURRI DV WR WKH UHDVRQV EHKLQG FODVV PHPEHU¶V SXUFKDVLQJ GHFLVLRQV LI WKH LVVXHV RI



                                                 
SUR[LPDWH FDXVDWLRQ DQG DFWXDO GDPDJHV DUH QRW VWUDLJKWIRUZDUG  WKDW LV SUHFLVHO\ WKH

HYLGHQFH WKDW LV ODFNLQJ LQ WKLV FDVH

       $V SUHYLRXVO\ QRWHG WKHUH LV QR FODVVZLGH HYLGHQFH RI PDWHULDOLW\ LQ WKH IRUP RI D

FRQVXPHU VXUYH\ PDUNHW UHVHDUFK RU DQ H[SHUW RSLQLRQ :KLOH QRW QHFHVVDULO\ UHTXLUHG LQ HYHU\

FDVH VXFK HYLGHQFH KDV SOD\HG DQ LPSRUWDQW UROH LQ ,OOLQRLV LQ HVWDEOLVKLQJ WKH FRKHVLYHQHVV RI D

SURSRVHG FODVV See Suchanek  )G DW  VXJJHVWLQJ WKDW RQH ZD\ IRU SODLQWLIIV WR PHHW

WKHLU EXUGHQ WR VKRZ WKDW ³FODVV DOOHJDWLRQV DUH µVDWLVI>LHG@ WKURXJK HYLGHQWLDU\ SURRI¶¶´ ZRXOG EH

WKURXJK ³VXUYH\ RU RWKHU HYLGHQFH VXJJHVWLQJ WKH UHOHYDQW FRPPRQ WUDLWV RI WKH FODVV PHPEHUV

>RU@ H[SHUW WHVWLPRQ\ VXSSRUWLQJ WKH FODVVZLGH DOOHJDWLRQV´ TXRWLQJ Comcast  86 DW  

6HFRQG WKH RQO\ HYLGHQFH RI DFWXDO FRQVXPHU UHDFWLRQ FRPHV IURP SODLQWLIIV¶ WHVWLPRQ\ ZKLFK

DV VHW IRUWK DERYH see supra QRWH  GHPRQVWUDWHV GLIIHULQJ PRWLYDWLRQV IRU FRQVXPHUV¶

SXUFKDVLQJ GHFLVLRQ 7KHUHIRUH WKLV LV QRW D FDVH ZKHUH WKH QDWXUH RI WKH GHFHSWLRQ PHDQV WKDW

WKH RQO\ SRVVLEOH UHDVRQ IRU WKH FRQVXPHUV¶ GHFLVLRQ WR SXUFKDVH WKH SURGXFW LV WKH GHFHSWLRQ

Cf Suchanek 1R FY  :/  DW  6' ,OO -XO\   HYLGHQFH

VKRZHG WKDW WKH ³WKH RQO\ ORJLFDO UHDVRQ IRU >S@ODLQWLIIV¶ EHKDYLRU LV WKDW WKH\ SXUFKDVHG >WKH

SURGXFW@ DV D UHVXOW RI WKH GHFHSWLRQ´  ,QGHHG RI WKH IRXU SODLQWLIIV ZKR ZHUH RULJLQDOO\

SURSRVHG DV FODVV UHSUHVHQWDWLYHV IRU ,OOLQRLV WZR WHVWLILHG WKDW WKH H[LVWHQFH RI QRQIXQFWLRQDO

VODFNILOO ZRXOG not IDFWRU LQWR WKHLU SXUFKDVLQJ GHFLVLRQ See %LWWOH 'HS DW   

 7KHLV 'HS DW    $OWKRXJK SODLQWLIIV KDYH ZLWKGUDZQ WKHLU QDPHV DV

SURSRVHG FODVV UHSUHVHQWDWLYHV WKHLU WHVWLPRQ\ LV VWLOO UHOHYDQW HYLGHQFH &RQVLGHULQJ WKHLU

WHVWLPRQ\ DQG WKH VLPLODU WHVWLPRQ\ RI VHYHUDO RI WKH RWKHU SODLQWLIIV ZKR ZHUH GHSRVHG LW LV

DUJXDEOH WKDW ³PRUH WKDQ D IHZ´ FODVV PHPEHUV GLG QRW VXIIHU D FRPSHQVDEOH LQMXU\ XQGHU ,OOLQRLV




                                                 
ODZ

         )RU DOO RI WKH DERYH UHDVRQV WKH SUHVHQW FDVH LV YHU\ GLIIHUHQW IURP Suchanek D GHFHSWLYH

SDFNDJLQJ FDVH ZKHUH D FODVV ZDV FHUWLILHG WR EULQJ FODLPV XQGHU WKH ,&)$ 7KH GHIHQGDQW LQ

Suchanek PDUNHWHG DQG VROG VLQJOHFXS FRIIHH SRGV IRU XVH ZLWK .HXULJEUDQG FRIIHH PDFKLQHV

%XW XQOLNH .HXULJEUDQG SRGV ZKLFK XWLOL]HG D SDWHQWHG ILOWHU V\VWHP WR GHOLYHU ³JURXQG FRIIHH´

WKH GHIHQGDQW¶V SURGXFW FRQWDLQHG DOPRVW H[FOXVLYHO\ LQVWDQW FRIIHH D GLIIHUHQFH WKDW ZHQW WR WKH

YHU\ HVVHQFH RI WKH SURGXFW EHLQJ VROG ,QGHHG WKH FODVV FHUWLILFDWLRQ UHFRUG LQFOXGHG H[WHQVLYH

HYLGHQFH WKDW WKH GHIHQGDQWV LQWHQGHG WR DQG VXFFHHGHG LQ GHFHLYLQJ FRQVXPHUV LQWR EHOLHYLQJ

WKH\ ZHUH SXUFKDVLQJ JURXQG FRIIHH DQG LPSRUWDQWO\ WKDW FRQVXPHUV ZRXOG QRW KDYH

SXUFKDVHG WKH GHIHQGDQW¶V SRGV KDG WKH\ NQRZQ LW ZDV LQVWDQW FRIIHH Suchanek  )G DW 

³7KH SODLQWLIIV SURIIHUHG HYLGHQFH WR VKRZ WKH RYHUZKHOPLQJO\ QHJDWLYH UHVSRQVH WR WKH

>GHIHQGDQW¶V@ SURGXFW WKH IORRG RI FRPSODLQWV WKDW IROORZHG WKH LQWURGXFWLRQ RI >WKH GHIHQGDQW¶V

SURGXFW@ DQG QXPHURXV VXUYH\V WKDW VKHG OLJKW RQ WKH SUHIHUHQFHV RI .HXULJ XVHUV IRU SUHPLXP

IUHVKO\ EUHZHG FRIIHH´  ,Q OLJKW RI WKLV HYLGHQWLDU\ UHFRUG WKH GLVWULFW FRXUW RQ UHPDQG

JUDQWHG FODVV FHUWLILFDWLRQ REVHUYLQJ WKDW FDXVDWLRQ ZDV OLNHO\ WR EH GHIHDWHG RQO\ DV WR ³D IHZ´

FODVV PHPEHUV Suchanek  )5'   6' ,OO   see also Suchanek  )G DW




   7KLV FRQFOXVLRQ LV UHLQIRUFHG E\ WKH VXEVWDQWLDO SRVVLELOLW\ WKDW PRUH WKDQ D IHZ FODVV PHPEHUV
DOUHDG\ NQHZ DERXW WKH DOOHJHG QRQIXQFWLRQDO VODFNILOO DW WKH WLPH RI SXUFKDVH JLYHQ WKH
SXEOLFLW\ VWDUWLQJ LQ -XQH  LQ WKH Wall Street Journal DQG WKH Minneapolis Star Tribune
7KHVH FODVV PHPEHUV ZHUH QRW ³DFWXDOO\ GHFHLYHG´ DQG WKXV FDQQRW UHFRYHU XQGHU ,OOLQRLV ODZ

  )RU H[DPSOH WKH GHIHQGDQW¶V FRQVXOWDQW ZDUQHG LW DJDLQVW XVLQJ WKH WHUP ³LQVWDQW FRIIHH´
³>Q@XPHURXV H[SHUW VXUYH\V LQ WKH UHFRUG FRQFOXGHG WKDW IHZ FRQVXPHUV XQGHUVWRRG WKH WUXH
QDWXUH RI >GHIHQGDQWV¶@ SURGXFW´ WKH GHIHQGDQW FRQGXFWHG ³IRFXVJURXS WHVWLQJ WR GHWHUPLQH
ZKHWKHU SDUWLFLSDQWV ZRXOG QRWLFH DQ\WKLQJ DPLVV DERXW >LWV SURGXFW@´ RQH H[SHUW RSLQHG WKDW DV
WKH SURGXFW ZDV ³WKUHH WR IRXU WLPHV PRUH H[SHQVLYH WKDQ WKH W\SLFDO LQVWDQW FRIIHH WKDW PD\ EH
VSRRQHG LQWR D FXS RI KRW ZDWHU´ ³RQO\ D YHU\ µSULFH LQVHQVLWLYH¶ FRQVXPHU RU RQH ZKR ZDV
PLVOHG ZRXOG XVH D  EUHZHU >i.e., WKH .HXULJ PDFKLQH@ WR KHDW ZDWHU WR PDNH LQVWDQW FRIIHH´
Suchanek  )G DW 


                                                 
 ³)URP WKH UHFRUG DPDVVHG IRU WKH FODVV FHUWLILFDWLRQ GHFLVLRQ LW LV DSSDUHQW WKDW WKLV LV QRW D

FDVH ZKHUH IHZ LI DQ\ RI WKH SXWDWLYH FODVV PHPEHUV VKDUH WKH QDPHG UHSUHVHQWDWLYH¶V JULHYDQFH

DJDLQVW WKH GHIHQGDQW ,I LW ZHUH WKLQJV ZRXOG EH GLIIHUHQW´ 

       %\ FRQWUDVW LQ WKLV FDVH WKHUH LV QR H[WULQVLF HYLGHQFH WKDW LOOXPLQDWHV FRQVXPHU

SUHIHUHQFHV LQ WHUPV RI 6ODFN)LOOHG 3HSSHU 3URGXFWV 2Q WKH FRQWUDU\ ZKLOH WKH GHFHSWLRQ KHUH

LQYROYHG PLVOHDGLQJ SDFNDJLQJ DV ZDV WKH FDVH LQ Suchanek WKH GHSRVLWLRQ WHVWLPRQ\ RI KDOI RI

WKH SODLQWLIIV LQGLFDWHV WKDW WKH\ ZRXOG KDYH VWLOO ERXJKW WKH 6ODFN)LOOHG 3HSSHU 3URGXFWV HYHQ LI

WKH\ NQHZ DERXW WKH GHFHSWLRQ 8QOLNH WKH FRIIHH SRGV WKH 0F&RUPLFN FRQVXPHU VWLOO UHFHLYHG

WKH SURGXFW WKH\ LQWHQGHG WR EX\ DQG DQ\ GHFHSWLRQ GLG QRW UHQGHU WKH SURGXFW HIIHFWLYHO\

ZRUWKOHVV Suchanek  :/  DW  0RUHRYHU SODLQWLIIV IDLOHG WR SURIIHU DQ\

H[WULQVLF HYLGHQFH WR VXSSRUW DQ LQIHUHQFH WKDW WKHUH H[LVWHG FRPPRQ SURRI WKDW WKH SXWDWLYH FODVV

PHPEHUV VKDUHG WKH WZR SURSRVHG FODVV UHSUHVHQWDWLYHV¶ FRPSODLQWV DERXW WKH 6ODFN)LOOHG

3HSSHU 3URGXFWV 7KHUHIRUH XQOLNH Suchanek WKH LVVXH RI FODVV FHUWLILFDWLRQ FDQQRW EH VROYHG E\

UHIHUHQFH WR WKH ³FRPPRQVHQVLFDO QRWLRQ WKDW SHRSOH JHQHUDOO\ ZRQ¶W SD\ VRPHWKLQJ IRU

QRWKLQJ´ DQG DV D UHVXOW ³WKH LVVXHV RI SUR[LPDWH FDXVH >ZLOO QRW@ EH UHODWLYHO\ VLPSOH WR UHVROYH

RQ D FODVVZLGH EDVLV´ Id.

       0XFK FORVHU WR WKH SUHVHQW FDVH LV WKH UHFRUG LQ Langendorf  )5' DW  ZKHUH WKH

FRXUW IRXQG WKH SODLQWLII KDG IDLOHG WR SURYH SUHGRPLQDQFH ,Q Langendorf WKH SODLQWLII VRXJKW WR

FHUWLI\ D FODVV RI SXUFKDVHUV RI D SUHPL[HG DOFRKROLF EHYHUDJH FODLPLQJ WKDW WKH GHIHQGDQW KDG

IUDXGXOHQWO\ ODEHOHG DQG PDUNHWHG WKH SURGXFW DV ³DOO QDWXUDO´ HYHQ WKRXJK LW FRQWDLQHG WKH QRQ

QDWXUDO SUHVHUYDWLYH VRGLXP EHQ]RDWH 7KH FRXUW IRXQG WKDW SODLQWLII ³IDLOHG WR FDUU\ KHU EXUGHQ

WR VKRZ WKDW FRPPRQ LVVXHV SUHGRPLQDWH´ EHFDXVH VKH ³SURGXFHG no HYLGHQFH WR VKRZ WKDW

FDXVDWLRQ ZLOO EH GHIHDWHG RQO\ DV WR µD IHZ¶ FODVV PHPEHUV LQ RWKHU ZRUGV VKH KDV QRW



                                                 
GHPRQVWUDWHG WKH PDWHULDOLW\ RI WKH µDOO QDWXUDO¶ WH[W´ WR DOO FODVV PHPEHUV Id DW  7KH FRXUW

QRWHG WKDW ³VXFK D VKRZLQJ FRXOG KDYH EHHQ DWWHPSWHG WKURXJK VXUYH\ HYLGHQFH´ EXW WKDW WKH

SODLQWLII KDG ³VXEPLWWHG QR HYLGHQFH VXUYH\ RU RWKHUZLVH WR VKRZ ZKDW SRUWLRQ RI SXUFKDVHUV

OLNHO\ UHOLHG RQ WKH µDOO QDWXUDO¶ WH[W RU WKH GHJUHH WR ZKLFK WKH ODEHO µDOO QDWXUDO¶ KDG D WHQGHQF\

WR LQIOXHQFH WKH GHFLVLRQ WR SXUFKDVH WKH SURGXFW´ Id

       6LPLODUO\ LQ Clark v. Bumbo  WKH FRXUW IRXQG WKH SODLQWLII KDG IDLOHG WR SURYH

SUHGRPLQDQFH EHFDXVH VKH ³G>LG@ QRW VXEPLW DQ\ HYLGHQFH WR VKRZ WKDW WKH >DOOHJHG

PLVUHSUHVHQWDWLRQ@ ZDV PDWHULDO WR DQ\ SRUWLRQ RI >WKH SURGXFW¶V@ SXUFKDVHUV DQG WKXV FDXVHG

WKHP WR VXIIHU GDPDJHV´ ZKLOH WKH GHIHQGDQW VXEPLWWHG HYLGHQFH VKRZLQJ WKDW RWKHU SXUFKDVHUV

KDG SXUFKDVHG WKH SURGXFW IRU D YDULHW\ RI RWKHU UHDVRQV  :/  DW 

       7KH OLPLWHG HYLGHQFH KHUH VKRZV WKDW FRQVXPHUV RI EODFN SHSSHU OLNH WKH FRQVXPHUV LQ

Skinnygirl DQG Bumbo DQG XQOLNH WKH FRQVXPHUV LQ Suchanek  DUH QRW QHFHVVDULO\ D FRKHVLYH

JURXS ZKHQ LW FRPHV WR WKH UHDVRQV IRU SXUFKDVLQJ WKH SURGXFW DW LVVXH ,Q D VWDWH VXFK DV

,OOLQRLV ZKHUH WKH LQGLYLGXDO UHDVRQV IRU SXUFKDVLQJ D SURGXFW DUH UHOHYDQW XQGHU WKH FRQVXPHU

SURWHFWLRQ VWDWXWH WKHUH QHHGV WR EH HYLGHQFH RI FODVVZLGH PDWHULDOLW\ VR WKDW D FRXUW FDQ KDYH

FRQILGHQFH WKDW FODVV PHPEHUV VKDUH SODLQWLIIV¶ JULHYDQFH DQG WKDW WKH LQGLYLGXDOL]HG LQTXLULHV

QHFHVVDU\ WR SURYH FDXVDWLRQ DQG LQMXU\ ZLOO EH UHODWLYHO\ VLPSOH DQG VWUDLJKWIRUZDUG :KHUH

VXFK HYLGHQFH LV ODFNLQJ D FRXUW PXVW GHFLGH EDVHG RQ WKH QDWXUH RI SODLQWLIIV¶ FODLP DQG

HYLGHQFH EHIRUH LW ZKHWKHU VXFK LQGLYLGXDOL]HG LQTXLULHV SUHGRPLQDWH

       ,Q WKLV FDVH SODLQWLIIV FRXOG KDYH DWWHPSWHG WR REWDLQ FODVVZLGH HYLGHQFH RI PDWHULDOLW\

EXW WKH\ RSWHG QRW WR GR VR ,Q WKH DEVHQFH RI WKLV HYLGHQFH WKH &RXUW FRQFOXGHV WKDW SODLQWLIIV

KDYH IDLOHG WR HVWDEOLVK WKDW LQGLYLGXDOL]HG LQTXLULHV LQWR FDXVDWLRQ DQG LQMXU\ ZLOO QRW

SUHGRPLQDWH RYHU WKH FRPPRQ LVVXHV



                                                  
       $V D ILQGLQJ RI SUHGRPLQDQFH LV HVVHQWLDO WR FODVV FHUWLILFDWLRQ WKH &RXUW ZLOO QRW FHUWLI\

WKH SURSRVHG ,OOLQRLV FRQVXPHU SURWHFWLRQ FODVV

                      J      )ORULGD &RQVXPHU 3URWHFWLRQ &ODVV

       )RU WKH )ORULGD FRQVXPHU SURWHFWLRQ FODVV SODLQWLIIV KDYH VKRZQ WKDW FRPPRQ TXHVWLRQV

SUHGRPLQDWH

       7R SUHYDLO RQ D FODLP IRU GDPDJHV XQGHU )'873$ D SODLQWLII PXVW SURYH ³  D

GHFHSWLYH DFW RU XQIDLU SUDFWLFH  FDXVDWLRQ DQG  DFWXDO GDPDJHV´ City First Mortg. Corp.

v. Barton  6R G   )OD 'LVW &W $SS  TXRWLQJ Rollins, Inc. v. Butland  6R

G   )OD 'LVW &W $SS   see also Carriuolo v. Gen. Motors Co.  )G 

 WK &LU   ³$ SDUW\ DVVHUWLQJ D GHFHSWLYH WUDGH SUDFWLFH FODLP QHHG QRW VKRZ DFWXDO

UHOLDQFH RQ WKH UHSUHVHQWDWLRQ RU RPLVVLRQ DW LVVXH´ Davis v. Powertel, Inc.  6R G  

)OD 'LVW &W $SS   $V WKH &RXUW KDV DOUHDG\ FRQFOXGHG WKDW ZKHWKHU WKHUH ZDV D

GHFHSWLYH DFW LV D FRPPRQ TXHVWLRQ see supra 6HFWLRQ ,,,)D RQO\ WKH HOHPHQWV RI FDXVDWLRQ

DQG DFWXDO GDPDJHV UHPDLQ WR EH DGGUHVVHG

       ,PSRUWDQWO\ LQ )ORULGD ERWK DUH MXGJHG E\ REMHFWLYH VWDQGDUGV 7R SURYH FDXVDWLRQ ³D

SODLQWLII PXVW VLPSO\ SURYH WKDW DQ REMHFWLYHO\ UHDVRQDEOH SHUVRQ ZRXOG KDYH EHHQ GHFHLYHG´

Fitzpatrick  )G DW  ³7KH PHQWDO VWDWH RI HDFK FODVV PHPEHU LV LUUHOHYDQW´ Carriuolo

 )G DW  see also State Farm Mut. Auto. Ins. Co. v. Performance Orthapaedics &

Neurosurgery LLC  ) 6XSS G   6' )OD  ³>SODLQWLII¶V@ NQRZOHGJH KDV

QR EHDULQJ RQ WKH )'873$ FODLP´  ³$FWXDO GDPDJHV´ DUH LQFXUUHG LI WKH SODLQWLII GRHV QRW

UHFHLYH WKH ³EHQHILW RI WKH EDUJDLQ´ ZKLFK LV PHDVXUHG DFFRUGLQJ WR ³µWKH GLIIHUHQFH LQ WKH

PDUNHW YDOXH RI WKH SURGXFW RU VHUYLFH LQ WKH FRQGLWLRQ LQ ZKLFK LW ZDV GHOLYHUHG DQG LWV PDUNHW

YDOXH LQ WKH FRQGLWLRQ LQ ZKLFK LW VKRXOG KDYH EHHQ GHOLYHUHG DFFRUGLQJ WR WKH FRQWUDFW RI WKH

SDUWLHV¶´ Carriuolo  )G DW  TXRWLQJ Rollins, Inc. v. Heller,  6R G   )OD

                                                
'LVW &W $SS   State Farm  ) 6XSS G   6' )OD  ³>$@ SODLQWLII

PXVW SURYH WKH JDS LQ YDOXH EHWZHHQ ZKDW ZDV SURPLVHG DQG ZKDW ZDV GHOLYHUHG´ 

         'HIHQGDQWV RIIHU WZR UHODWHG DUJXPHQWV DJDLQVW D ILQGLQJ RI SUHGRPLQDQFH IRU WKH )ORULGD

FODVV

         )LUVW WKH\ DUJXH WKDW SODLQWLIIV KDYH IDLOHG WR SURYH SUHGRPLQDQFH EHFDXVH WKH\ ODFN

FODVVZLGH HYLGHQWLDU\ SURRI RI FDXVDWLRQ VXFK DV D VXUYH\ PDUNHW UHVHDUFK RU DQ H[SHUW 'HIV¶

6XSS %U DW  XQGHU )'873$ ³ZKHWKHU D UHDVRQDEOH FRQVXPHU ZRXOG KDYH EHHQ GHFHLYHG LV

DVVHVVHG E\ HYLGHQWLDU\ SURRI´ 

         7KHUH LV QR )ORULGD FDVH WKDW KDV H[SUHVVO\ FRQIURQWHG WKH TXHVWLRQ RI ZKHWKHU SODLQWLIIV

EULQJLQJ FODLPV XQGHU )'873$ KDYH DQ HYLGHQWLDU\ EXUGHQ ZLWK UHVSHFW WR SURYLQJ FDXVDWLRQ DW

WKH FODVV FHUWLILFDWLRQ VWDJH +RZHYHU WKH 6XSUHPH &RXUW¶V KROGLQJ LQ Amgen DQG WKH

&DOLIRUQLD FDVHV DSSO\LQJ WKDW KROGLQJ WR WKH HOHPHQW RI PDWHULDOLW\ XQGHU &DOLIRUQLD ODZ VXJJHVW

WKDW FDXVDWLRQ XQGHU WKH )'873$ LV D ³FRPPRQ TXHVWLRQ´ IRU SXUSRVHV RI 5XOH  E   ,W LV

MXGJHG E\ DQ REMHFWLYH UHDVRQDEOH SHUVRQ VWDQGDUG DQG D IDLOXUH RI SURRI RQ WKDW HOHPHQW ZLOO

OHDG WR WKH IDLOXUH RI DOO FODLPV 1RWDEO\ FDXVDWLRQ XQGHU WKH )'873$ GRHV QRW HYHQ UHTXLUH

SURRI RI PDWHULDOLW\ WR WKH UHDVRQDEOH FRQVXPHU LW RQO\ UHTXLUHV SURRI WKDW D UHDVRQDEOH

FRQVXPHU ZRXOG KDYH EHHQ GHFHLYHG ,Q DGGLWLRQ VWDWH FRXUWV DSSO\LQJ D VLPLODU VWDQGDUG KDYH

FRQFOXGHG WKDW ³>L@VVXHV SHUWDLQLQJ WR WKH SURRI RI WKH DOOHJHG GHFHSWLYH SUDFWLFH DQG LVVXHV

UHODWLQJ WR FDXVDWLRQ DQG GDPDJHV ZLOO EH FRPPRQ WR DOO PHPEHUV RI WKH FODVV´ Davis  6R

G DW  $QG WKHUH LV D ORQJ OLQH RI VLPLODU FDVHV LQYROYLQJ DOOHJHGO\ GHFHSWLYH PDUNHWLQJ RI D

FRQVXPHU JRRG ZKHUH FRXUWV KDYH FHUWLILHG )'873$ FODVVHV ZLWKRXW DQ\ HYLGHQWLDU\ SURRI RI

FDXVDWLRQ See, e.g. Carriuolo  )G DW  SUHGRPLQDQFH ILQGLQJ XSKHOG LQ FDVH DOOHJLQJ

WKDW GHIHQGDQW SXW DQ LQDFFXUDWH VWLFNHU RQ FDUV  Fitzpatrick  )G DW  SUHGRPLQDQFH



                                                 
ILQGLQJ XSKHOG LQ FDVH FODLPLQJ WKDW GHIHQGDQW PLVUHSUHVHQWHG WKH GLJHVWLYH KHDOWK EHQHILWV RI D

\RJXUW SURGXFW  Hasemann v. Gerber Prod. Co. 1R FY  :/  DW 

('1 0DU   SUHGRPLQDQFH PHW XQGHU )'873$ LQ FDVH DOOHJLQJ WKDW GHIHQGDQW

PLVUHSUHVHQWHG LQIDQW IRUPXOD DV UHGXFLQJ WKH ULVN WKDW LQIDQWV ZRXOG GHYHORS DOOHUJLHV  Nelson

v. Mead Johnson Nutrition Co.  )5'   6' )OD  ³>,@QGLYLGXDO FODVV

PHPEHUV PD\ HVWDEOLVK D )'873$ FODLP E\ VXEPLWWLQJ LGHQWLFDO SURRI WKDW >G@HIHQGDQW¶V

UHSUHVHQWDWLRQV DERXW >LQIDQW IRUPXOD@ ZRXOG GHFHLYH DQ REMHFWLYH UHDVRQDEOH FRQVXPHU´ 

       7KH FDVHV FLWHG E\ GHIHQGDQWV Randolph v. J.M. Smucker Co.  )5'  6' )OD

 DQG Pop’s Pancakes, Inc. v. NuCO2, Inc.  )5'  6' )OD   GR QRW

XQGHUFXW WKLV FRQFOXVLRQ ,Q ERWK FDVHV XQOLNH WKH SUHVHQW FDVH ³GLIIHUHQW UHSUHVHQWDWLRQV ZHUH

PDGH WR GLIIHUHQW FODVV PHPEHUV´ See Bowe v. Pub. Storage  )5'   6' )OD

  8QGHU WKRVH FLUFXPVWDQFHV HYHQ WKRXJK FDXVDWLRQ LV MXGJHG E\ DQ ³REMHFWLYH´ WHVW LW LV

QRW D ³FRPPRQ TXHVWLRQ´ LQ WKH VHQVH WKDW QR VLQJOH FDXVDWLRQ TXHVWLRQ ZRXOG DSSO\ WR WKH HQWLUH

FODVV See also Miami Auto. Retail, Inc. v. Baldwin  6R G   )OD 'LVW &W $SS

 FDXVDWLRQ QRW D FRPPRQ TXHVWLRQ ZKHUH SODLQWLII KDG QRW SURYHQ WKDW HDFK FODVV PHPEHU

UHFHLYHG WKH VDPH PLVUHSUHVHQWDWLRQ  Rollins v. Butland  6R G DW  ³FODVVZLGH

SURRI RI FDXVDWLRQ LV LPSRVVLEOH´ ZKHUH SODLQWLIIV FODLPHG GHIHQGDQWV ZHUH ³JXLOW\ RI QR OHVV

WKDQ IRXUWHHQ VHSDUDWH GHFHSWLYH DFWV DQG XQIDLU SUDFWLFHV´  Perisic v. Ashley Furniture Indus.,

Inc. 1R FY  :/  DW  0' )OD -XQH   QR SUHGRPLQDQFH

ZKHUH ³HYLGHQFH    IDLOV WR GHPRQVWUDWH D V\VWHPDWLF RU XQLIRUP PDUNHWLQJ VFKHPH´ EHFDXVH

³H[DPLQLQJ WKH PHULWV RI HDFK SRWHQWLDO FODVV PHPEHU¶V FODLP LV QHHGHG WR GHWHUPLQH ZKHWKHU

HDFK LV WKH YLFWLP RI D GHFHSWLYH DFW RU XQIDLU WUDGH SUDFWLFH´  Hummel v. Tamko Bldg. Prods.

 ) 6XSS G   0' )OD  SUHGRPLQDQFH UHTXLUHPHQW QRW PHW ³EHFDXVH WKH



                                                
QDWXUH RI WKH FDVH ZLOO UHTXLUH WKH &RXUW WR FRQGXFW DQ LQTXLU\ LQWR ZKDW LI DQ\

PLVUHSUHVHQWDWLRQV ZHUH PDGH WR HDFK LQGLYLGXDO FODVV PHPEHU´  ,Q RWKHU ZRUGV LI D SXWDWLYH

FODVV KDV QRW DOO EHHQ H[SRVHG WR WKH VDPH UHSUHVHQWDWLRQV LW LV QRW SRVVLEOH WR GHWHUPLQH RQ D

FODVVZLGH EDVLV ZKHWKHU DQ REMHFWLYHO\ UHDVRQDEOH FRQVXPHU ZRXOG KDYH EHHQ GHFHLYHG 1R

VXFK LVVXH DULVHV LQ WKH SUHVHQW FDVH ZKHUH SXUFKDVHUV ZHUH XQLIRUPO\ H[SRVHG WR WKH VDPH

RSDTXH DOOHJHGO\ GHFHSWLYHO\ILOOHG FRQWDLQHUV

       'HIHQGDQWV¶ VHFRQG DUJXPHQW LV WKDW FDXVDWLRQ LV QRW VXEMHFW WR FRPPRQ SURRI EHFDXVH

SODLQWLIIV ³IDLO WR WDNH LQWR DFFRXQW SXUFKDVHUV ZKR NQHZ WKH ZHLJKW KDG FKDQJHG DQG WKRVH ZKR

OLNH PRVW RI WKH QDPHG 3ODLQWLIIV GLG QRW FDUH DQG ZRXOG KDYH SXUFKDVHG WKH SHSSHU DQ\ZD\´

'HIV¶ 6XSS 5HVS DW  6XFK HYLGHQFH LV KRZHYHU VLPSO\ LUUHOHYDQW WR SODLQWLIIV¶ )'873$

FODLPV See Carriuolo  )G DW  State Farm  ) 6XSS G DW 

       $FFRUGLQJO\ WKH &RXUW ILQGV WKDW SODLQWLIIV KDYH PHW WKHLU EXUGHQ WR SURYH WKDW FRPPRQ

TXHVWLRQV ZLOO SUHGRPLQDWH IRU WKHLU )'873$ FODLPV

                       K     0LVVRXUL &RQVXPHU 3URWHFWLRQ &ODVV

       )RU WKH 0LVVRXUL FRQVXPHU SURWHFWLRQ FODVV SODLQWLIIV KDYH VKRZQ WKDW FRPPRQ TXHVWLRQV

SUHGRPLQDWH

       ³7R SUHYDLO RQ D FODLP XQGHU WKH 003$ D SODLQWLII PXVW SOHDG DQG SURYH KH RU VKH 

SXUFKDVHG PHUFKDQGLVH ZKLFK LQFOXGHV VHUYLFHV IURP GHIHQGDQWV  IRU SHUVRQDO IDPLO\ RU

KRXVHKROG SXUSRVHV DQG  VXIIHUHG DQ DVFHUWDLQDEOH ORVV RI PRQH\ RU SURSHUW\  DV D UHVXOW

RI DQ DFW GHFODUHG XQODZIXO XQGHU WKH 0HUFKDQGLVLQJ 3UDFWLFHV $FW´ Murphy v. Stonewall

Kitchen, LLC  6:G   0R &W $SS   $V WKH &RXUW KDV DOUHDG\ FRQFOXGHG

WKDW ZKHWKHU WKHUH ZDV DQ XQODZIXO DFW LV D FRPPRQ TXHVWLRQ see supra 6HFWLRQ ,,,)D  RQO\

WKH HOHPHQWV RI FDXVDWLRQ DQG DVFHUWDLQDEOH ORVV UHPDLQ WR EH DGGUHVVHG

       &DXVDWLRQ XQGHU WKH 003$ UHTXLUHV D VKRZLQJ WKDW WKH XQODZIXO SUDFWLFH FDXVHG WKH

                                                   
ORVV EXW ³WKH VWDWXWH GRHV QRW UHTXLUH WKDW WKH SXUFKDVH EH FDXVHG E\ WKH XQODZIXO SUDFWLFH´

Plubell v. Merck & Co.  6:G   0R &W $SS   see also Murphy 

6:G DW  Hawkins  ) 6XSS G DW  White v. Just Born, Inc. 1R FY

 :/  DW  :' 0R -XO\   ³White I´  Bratton v. Hershey Co. 1R

FY  :/  DW  :' 0R 0D\   ³Bratton I´  7KXV ³FODVV

PHPEHUV DUH QRW LQGLYLGXDOO\ UHTXLUHG WR VKRZ ZKDW WKH\ ZRXOG RU ZRXOG QRW KDYH GRQH KDG WKH

SURGXFW QRW EHHQ PLVUHSUHVHQWHG DQG WKH ULVNV NQRZQ´ Plubell  6:G DW 

       $V IRU WKH HOHPHQW RI DVFHUWDLQDEOH ORVV ³0LVVRXUL FRXUWV DSSO\ WKH µEHQHILW RI WKH

EDUJDLQ¶ UXOH ZKHQ GHWHUPLQLQJ LI D SODLQWLII KDV VXIIHUHG DQ DVFHUWDLQDEOH ORVV XQGHU WKH

003$´ George v. Omega Flex, Inc. 1R FY  :/  DW  :' 0R

-XO\   TXRWLQJ Polk v. KV Pharm. Co. 1R FY  :/  DW 

(' 0R 'HF    see Hawkins  ) 6XSS G DW  White I  :/  DW

  Bratton I  :/  DW  7KH EHQHILWRIWKHEDUJDLQ UXOH XQGHU 0LVVRXUL ODZ

³FRPSDUHV WKH DFWXDO YDOXH RI WKH LWHP WR WKH YDOXH RI WKH LWHP LI LW KDG EHHQ DV UHSUHVHQWHG DW WKH

WLPH RI WKH WUDQVDFWLRQ´ Murphy  6:G DW  Plubell  6:G DW  see also

Thompson v. Allergan USA, Inc.  ) 6XSS G  (' 0R  ³EHQHILW RI WKH EDUJDLQ

UXOH´ DZDUGV D SUHYDLOLQJ SDUW\ ³WKH GLIIHUHQFH EHWZHHQ WKH YDOXH RI WKH SURGXFW DV UHSUHVHQWHG

DQG WKH DFWXDO YDOXH RI WKH SURGXFW DV UHFHLYHG´  Hawkins  ) 6XSS G DW  White I 

:/  DW  Bratton I  :/  DW 

       *LYHQ SODLQWLIIV¶ WKHRU\ RI OLDELOLW\ ERWK FDXVDWLRQ DQG DVFHUWDLQDEOH ORVV DUH FRPPRQ

TXHVWLRQV IRU SXUSRVHV RI 5XOH  E   3ODLQWLIIV¶ 003$ FODLP LV WKDW GHIHQGDQWV¶ XQODZIXO

DFW GHFHSWLYHO\ XQGHUILOOLQJ WKH 6ODFN)LOOHG 3HSSHU 3URGXFWV FDXVHG DQ DVFHUWDLQDEOH ORVV

EHFDXVH WKH YDOXH RI WKH SHSSHU UHFHLYHG E\ DOO SXUFKDVHUV ZDV OHVV WKDQ WKH YDOXH RI WKH SHSSHU



                                                
DV UHSUHVHQWHG E\ WKH FRQWDLQHU VL]H 3ODLQWLIIV¶ WKHRU\ RI OLDELOLW\ SODLQO\ VWDWHV D FODLP XQGHU WKH

003$ see, e.g. White I  :/  DW   Hawkins  ) 6XSS G DW 

Bratton I  :/  DW  DQG DOO HOHPHQWV RI WKLV WKHRU\ RI OLDELOLW\ DUH VXEMHFW WR

FRPPRQ SURRI VR QR LQGLYLGXDOL]HG LQTXLULHV ZLOO EH QHFHVVDU\ LQ RUGHU IRU SODLQWLIIV WR SURYH

WKHLU FODLPV

       'HIHQGDQWV LQWHUSUHW WKH 003$ GLIIHUHQWO\ 7KH\ DUJXH WKDW LQGLYLGXDOL]HG LQTXLULHV ZLOO

EH UHTXLUHG WR SURYH FDXVDWLRQ DQG DVFHUWDLQDEOH ORVV EHFDXVH ³D SODLQWLII ZKR GLG QRW FDUH DERXW

DQ DOOHJHG 003$ YLRODWLRQ RU ZKR NQHZ DERXW WKH YLRODWLRQ DQG SXUFKDVHG WKH SURGXFWV

DQ\ZD\ KDV QRW EHHQ LQMXUHG XQGHU WKH 003$´ 'HIV¶ 6XSS %U DW  7KHLU SRVLWLRQ LV

VXSSRUWHG E\ D 0LVVRXUL IHGHUDO FRXUW¶V UHFHQW GHFLVLRQ LQ White v. Just Born ZKHUH WKH FRXUW

UHDFKHG WKH VDPH FRQFOXVLRQ DQG WKXV IRXQG WKDW FRPPRQ TXHVWLRQV GLG QRW SUHGRPLQDWH IRU D

003$ FODLP DOOHJLQJ QRQIXQFWLRQDO VODFNILOO LQ ER[HV RI FDQG\ See White 1R FY

  :/  DW  :' 0R $XJ   ³White II´  %XW WKH FDVH UHOLHG RQ

E\ WKH FRXUW LQ White II ± WKH 0LVVRXUL 6XSUHPH &RXUW¶V GHFLVLRQ LQ State ex rel. Coca-Cola Co.

v. Nixon  6:G   0R %DQF  ± GRHV QRW XSRQ FORVHU H[DPLQDWLRQ VXSSRUW

WKH FRXUW¶V FRQFOXVLRQ

       ,Q Nixon WKH SODLQWLII FODLPHG WKDW ³VKH DQG PDQ\ RWKHU FRQVXPHUV ZRXOG QRW KDYH

SXUFKDVHG IRXQWDLQ 'LHW &RNH LI WKH\ KDG NQRZQ LW FRQWDLQHG VDFFKDULQ´ DQG WKDW ³WKH GHFHSWLRQ

LWVHOI UHVXOWHG LQ LUUHSDUDEOH KDUP´  6:G DW  $IWHU WKH ORZHU VWDWH FRXUW FHUWLILHG D

FODVV RI DOO SXUFKDVHUV RI IRXQWDLQ 'LHW &RNH GXULQJ D VSHFLILHG WLPH SHULRG WKH 6XSUHPH &RXUW

RI 0LVVRXUL UHYHUVHG ILQGLQJ WKDW WKH SURSRVHG FODVV ZDV LPSHUPLVVLEO\ RYHUEURDG EHFDXVH LW

³XQGRXEWHGO\ LQFOXGHV DQ H[WUHPHO\ ODUJH QXPEHU RI XQLQMXUHG FODVV PHPEHUV WKDW LV WKRVH ZKR

GLG QRW FDUH LI WKH 'LHW &RNH WKH\ SXUFKDVHG FRQWDLQHG VDFFKDULQ´ Id. DW  7KH FRXUW QRWHG



                                                 
WKDW SODLQWLII¶V ³RZQ H[SHUW ZLWQHVV LQGLFDWHG WKDW RQO\ WZHQW\ SHUFHQW RI WKRVH ZKR FXUUHQWO\

FRQVXPH IRXQWDLQ 'LHW &RNH ZRXOG QRW FRQWLQXH WR GR VR LI WKH\ NQHZ LW FRQWDLQHG VDFFKDULQ´

ZKLFK PHDQW WKDW ³HLJKW\ SHUFHQW RI WKH SXWDWLYH FODVV VXIIHUHG QR LQMXU\´ Id. +RZHYHU Nixon

GLG QRW KROG WKDW LQ HYHU\ 003$ FDVH WKHUH ZRXOG QRW EH DQ LQMXU\ LI WKH SODLQWLII ³GLG QRW FDUH´

DERXW WKH DOOHJHG 003$ YLRODWLRQ 7R WKH FRQWUDU\ LW HPSKDVL]HG WKDW WKH ³DOOHJHG LQMXU\ ZDV

EDVHG RQ D VXEMHFWLYH SUHIHUHQFH DJDLQVW VDFFKDULQ´ VXFK WKDW D FRQVXPHU ZKR GLG QRW VKDUH WKDW

SUHIHUHQFH FRXOG QRW KDYH EHHQ LQMXUHG EXW WKDW WKH RXWFRPH FRXOG EH GLIIHUHQW LQ D FDVH ZKLFK

DOOHJHG DQ ³HFRQRPLF LQMXU\ WKDW ZDV EDVHG RQ DQ REMHFWLYH FKDUDFWHULVWLF´ VXFK WKDW LQGLYLGXDO

SUHIHUHQFHV ZHUH LUUHOHYDQW Id. DW  ,PSRUWDQWO\ LW GLVWLQJXLVKHG Craft D GHFLVLRQ E\ WKH

0LVVRXUL &RXUW RI $SSHDOV DSSURYLQJ WKH FHUWLILFDWLRQ RI D FODVV RI SXUFKDVHUV RI ³OLJKW´

FLJDUHWWHV ZKR ³WKRXJKW WKH\ KDG SXUFKDVHG µOLJKW¶ FLJDUHWWHV EXW WKH FLJDUHWWHV WKH\ UHFHLYHG KDG

WKH FKDUDFWHULVWLFV RI UHJXODU FLJDUHWWHV´ Id FLWLQJ Craft v. Philip Morris Cos.  6:G 

 0R &W $SS   ,Q Craft WKH DOOHJHG LQMXU\ ZDV WKDW SODLQWLIIV ³IDLOHG WR UHFHLYH WKH

TXDOLWLHV DQG HFRQRPLF YDOXH RI D ORZ WDU ORZ QLFRWLQH FLJDUHWWH´ Nixon  6: G DW 

see also Hope v. Nissan N.A. Inc  6:G   0R &W $SS  REVHUYLQJ WKDW D FDVH

OLNH Nixon ZKHUH WKH EDVLV RI WKH LQMXU\ ZDV D VXEMHFWLYH FRQVXPHU SUHIHUHQFH LV RQ D GLIIHUHQW

IRRWLQJ IURP D FDVH ZKHUH WKH DOOHJHG LQMXU\ LV GLPLQLVKHG HFRQRPLF YDOXH RI WKH SURGXFW

UHFHLYHG E\ HYHU\ SXUFKDVHU VXFK DV D FDU ZLWK D ODWHQW GDVKERDUG EXEEOLQJ GHIHFW  Plubell 

6:G DW  SODLQWLIIV¶ WKHRU\ WKDW PHGLFDWLRQ ZLWK XQGLVFORVHG VDIHW\ ULVNV ZDV ZRUWK OHVV

WKDQ LW FRVW ZDV VXEMHFW WR FRPPRQ SURRI 

       7KH FXUUHQW FDVH LV VLPLODU WR WKH Craft Hope DQG Plubell FDVHV 3ODLQWLIIV¶ FODLP LV WKDW

WKH\ WKRXJKW WKH\ ZHUH SXUFKDVLQJ D FHUWDLQ DPRXQW RI SHSSHU EDVHG RQ WKH FRQWDLQHU VL]H EXW

WKDW WKH\ LQVWHDG UHFHLYHG OHVV SHSSHU 7KH DOOHJHG LQMXU\ LV WKH GLIIHUHQFH LQ YDOXH RI WKH SHSSHU



                                                
DV UHSUHVHQWHG DQG WKH YDOXH RI WKH SHSSHU DV UHFHLYHG 7KXV WKH\ KDYH DOOHJHG DQ HFRQRPLF

LQMXU\ EDVHG RQ DQ REMHFWLYH FKDUDFWHULVWLF QRW DQ LQMXU\ WKDW LV GHSHQGHQW RQ FODVV PHPEHUV¶

VXEMHFWLYH SUHIHUHQFHV 8QGHU SODLQWLIIV¶ WKHRU\ RI FDXVDWLRQ DQG DVFHUWDLQDEOH ORVV HYHU\

SXUFKDVHU ZRXOG KDYH VXIIHUHG WKH VDPH ORVV LUUHVSHFWLYH RI WKHLU PRWLYDWLRQV IRU SXUFKDVLQJ WKH

6ODFN)LOOHG 3HSSHU 3URGXFW 7KXV WKLV LV D FDVH ZKHUH ³FODVV PHPEHUV DUH QRW LQGLYLGXDOO\

UHTXLUHG WR VKRZ ZKDW WKH\ ZRXOG RU ZRXOG QRW KDYH GRQH KDG WKH SURGXFW QRW EHHQ

PLVUHSUHVHQWHG DQG WKH ULVNV NQRZQ´ Plubell  6:G DW  8QGHU VXFK FLUFXPVWDQFHV

WKH HOHPHQWV RI FDXVDWLRQ DQG DVFHUWDLQDEOH ORVV DUH VXEMHFW WR FRPPRQ SURRI DQG DUH WKXV

³FRPPRQ TXHVWLRQV´ IRU SXUSRVHV RI DQDO\]LQJ SUHGRPLQDQFH

       $FFRUGLQJO\ WKH &RXUW FRQFOXGHV WKDW FRPPRQ TXHVWLRQV SUHGRPLQDWH IRU WKH SURSRVHG

0LVVRXUL FRQVXPHU SURWHFWLRQ FODVV

                     6LQJOH6WDWH 8QMXVW (QULFKPHQW &ODVVHV

       3ODLQWLIIV DUJXH WKDW WKH VLQJOHVWDWH XQMXVW HQULFKPHQW FODVVHV VDWLVI\ SUHGRPLQDQFH

EHFDXVH QR LQGLYLGXDOL]HG LQTXLULHV ZLOO EH UHTXLUHG WR UHVROYH WKHLU XQMXVW HQULFKPHQW FODLPV

5DWKHU WKH\ DVVHUW WKH DQVZHU WR WKH TXHVWLRQ RI ³ZKHWKHU LW ZRXOG EH XQMXVW IRU >G@HIHQGDQWV WR

UHWDLQ WKH EHQHILWV RI WKH µ%ODFN 3HSSHU 1HW :HLJKW 5HGXFWLRQ¶ SURMHFW´ GHSHQGV ³VROHO\´ RQ

GHIHQGDQWV¶ FRQGXFW See 3OV¶ 0HP DW   7U DW  ³>,@Q WKH FRQWH[W RI

FRQVLGHUDWLRQ RI ZKHWKHU WKH UHWHQWLRQ RI WKH EHQHILW LV XQMXVW 7KDW ORRNV VROHO\ DW WKH

GHIHQGDQWV´ 

       %XW LQ QRQH RI WKH VHYHQ VLQJOH VWDWHV GRHV DQ XQMXVW HQULFKPHQW FODLP GHSHQG ³VROHO\´ RQ

GHIHQGDQW¶V FRQGXFW 7R WKH FRQWUDU\ HDFK VWDWH¶V XQMXVW HQULFKPHQW ODZ UHTXLUHV FRQVLGHUDWLRQ

RI ERWK SODLQWLII¶V DQG GHIHQGDQW¶V FRQGXFW DV ZHOO DV WKH IDFWXDO FRQWH[W ,Q &DOLIRUQLD IRU

H[DPSOH ³>W@KH HOHPHQWV IRU D FODLP RI XQMXVW HQULFKPHQW DUH UHFHLSW RI D EHQHILW DQG XQMXVW

UHWHQWLRQ RI WKH EHQHILW at the expense of another´ Lyles v. Sangadeo-Patel  &DO 5SWU G

                                                
  &DO &W $SS  HPSKDVLV DGGHG  ³(YHQ ZKHQ D SHUVRQ KDV UHFHLYHG D EHQHILW IURP

DQRWKHU KH LV UHTXLUHG WR PDNH UHVWLWXWLRQ RQO\ LI WKH FLUFXPVWDQFHV RI LWV UHFHLSW RU UHWHQWLRQ DUH

VXFK WKDW as between the two persons LW LV XQMXVW IRU KLP WR UHWDLQ LW´ Ghirardo v. Antonioli

 3G   &DO  HPSKDVLV DGGHG  8QGHU &RQQHFWLFXW ODZ ³>S@ODLQWLIIV VHHNLQJ

UHFRYHU\ IRU XQMXVW HQULFKPHQW PXVW SURYH  WKDW WKH GHIHQGDQWV ZHUH EHQHILWHG  WKDW WKH

GHIHQGDQWV XQMXVWO\ GLG QRW SD\ WKH SODLQWLIIV IRU WKH EHQHILWV DQG  that the failure of payment

was to the plaintiffs’ detriment´ Hartford Whalers Hockey Club v. Uniroyal Goodrich Tire Co.

 $G   &RQQ   see also id. DW  ³:LWK QR RWKHU WHVW WKDQ ZKDW XQGHU D

JLYHQ VHW RI FLUFXPVWDQFHV LV MXVW RU XQMXVW HTXLWDEOH RU LQHTXLWDEOH FRQVFLRQDEOH RU

XQFRQVFLRQDEOH it becomes necessary in any case where the benefit of the doctrine is claimed, to

examine the circumstances and the conduct of the parties DQG DSSO\ WKLV VWDQGDUG´ HPSKDVLV

DGGHG  ,Q WKH 'LVWULFW RI &ROXPELD ³HYHU\ XQMXVW HQULFKPHQW FDVH LV IDFWXDOO\ XQLTXH    >DQG@

must be determined by the nature of the dealings between the recipient of the benefit and the

party seeking restitution, and those dealings will necessarily vary from one case to the next´

4934, Inc. v. Distrist of Columbia Dep’t of Emp’t Servs  $G   '&  HPSKDVLV

DGGHG  ,Q ,OOLQRLV ³>W@R VWDWH D FDXVH RI DFWLRQ EDVHG RQ D WKHRU\ RI XQMXVW HQULFKPHQW D

SODLQWLII PXVW DOOHJH WKDW WKH GHIHQGDQW KDV XQMXVWO\ UHWDLQHG D EHQHILW to the plaintiff’s detriment

DQG WKDW GHIHQGDQW¶V UHWHQWLRQ RI WKH EHQHILW YLRODWHV WKH IXQGDPHQWDO SULQFLSOHV RI MXVWLFH HTXLW\

DQG JRRG FRQVFLHQFH´ HPI Health Care Servs., Inc. v. Mt. Vernon Hosp., Inc.  1(G 

  HPSKDVLV DGGHG  ,Q 0DU\ODQG D SHUVRQ LV QRW XQMXVWO\ HQULFKHG XQOHVV ³WKH

FLUFXPVWDQFHV RI WKH UHFHLSW RI WKH EHQHILW DUH VXFK as between the two WKDW WR UHWDLQ LW ZRXOG EH

XQMXVW´ First Nat’l Bank of Md. v. Shpritz  $G   0G &W 6SHF $SS 

HPSKDVLV DGGHG  ,Q 0LVVRXUL ³WKHUH FDQ EH QR XQMXVW HQULFKPHQW if the parties receive what



                                                 
they intended to obtain´ Am. Std. Ins. Co  6:G DW  HPSKDVLV DGGHG  )LQDOO\ LQ

3HQQV\OYDQLD ³>Z@KHWKHU WKH GRFWULQH >RI XQMXVW HQULFKPHQW@ DSSOLHV GHSHQGV RQ WKH unique

factual circumstances RI HDFK FDVH´ Styer v. Hugo  $G   3D 6XSHU &W  

aff’d  $G  3D  HPSKDVLV DGGHG 

       7KXV ZKHQ FRQIURQWHG E\ PRWLRQV IRU FODVV FHUWLILFDWLRQ RI XQMXVW HQULFKPHQW FODLPV

XQGHU WKH ODZV RI WKH VWDWHV DW LVVXH FRXUWV KDYH GHQLHG VXFK PRWLRQV FRQFOXGLQJ WKDW WKH QHHG

IRU LQGLYLGXDOL]HG LQTXLULHV LQWR SXUFKDVHUV¶ NQRZOHGJH DQG PRWLYDWLRQV SUHFOXGHG D ILQGLQJ RI

SUHGRPLQDQFH )RU H[DPSOH LQ In re Tropicana Orange Juice Mktg. & Sales Practices Litig.

WKH FRXUW FRQFOXGHG WKDW WKH &DOLIRUQLD XQMXVW HQULFKPHQW FODLP ZDV XQVXLWHG WR FODVVZLGH SURRI

EHFDXVH ³WKH UHFRUG UHIOHFWV WKDW SXUFKDVHUV ERXJKW >WKH SURGXFW@ IRU D YDULHW\ RI UHDVRQV´ DQG

³PDQ\ SXUFKDVHUV LQGLVSXWDEO\ UHFHLYHG WKH EHQHILWV WKDW WKH\ VRXJKW IURP WKHLU SXUFKDVHV´ In

re Tropicana  :/  DW  '1- -DQ   

       6LPLODUO\ LQ In re Dial Complete Mktg. & Sales Practices Litig. WKH FRXUW FRQFOXGHG WKDW

&DOLIRUQLD ,OOLQRLV DQG 0LVVRXUL XQMXVW HQULFKPHQW FODLPV ZHUH QRW VXEMHFW WR FRPPRQ SURRI

³>J@LYHQ WKH QHFHVVLW\ IRU LQGLYLGXDOL]HG LQTXLULHV LQWR PRWLYDWLRQV DQG SXUFKDVLQJ GHFLVLRQV´ WR

SURYH XQMXVW HQULFKPHQW In re Dial  )5'     '1+   7KH FRXUW

H[SODLQHG WKDW ³WKH SUREOHP >ZDV@ ODUJHO\ D IXQFWLRQ RI KRZ SODLQWLIIV KD>G@ GHILQHG WKH FODVV´

EHFDXVH ³>S@ODLQWLIIV KD>G@ GHILQHG WKH SXUSRUWHG FODVV LQ VXFK D ZD\ WKDW E\ GHILQLWLRQ LW

LQFOXGH>G@ FRQVXPHUV ZLWK D YDULHW\ RI PRWLYDWLRQV IRU SXUFKDVLQJ >WKH SURGXFW@´ Id DW  

$V D UHVXOW WKH ³WKH SXUSRUWHG FODVV ZRXOG LQFOXGH IRU H[DPSOH FRQVXPHUV ZKR ZRXOG QRW KDYH

DFWHG DQ\ GLIIHUHQWO\ KDG WKH\ NQRZQ WKDW 'LDO &RPSOHWH ZDV QRW PRUH HIIHFWLYH WKDQ RUGLQDU\

KDQG VRDS´ DQG ³>W@KXV D FODVV PHPEHU¶V ULJKW WR UHFRYHU IRU XQMXVW HQULFKPHQW ZRXOG

QHFHVVDULO\ UHTXLUH LQGLYLGXDOL]HG LQTXLU\ LQWR WKH HTXLWLHV´ Id DW 



                                                
        ,Q Lipton v. Chattem, Inc. DQ ,OOLQRLV GLVWULFW FRXUW FRQFOXGHG WKDW SODLQWLIIV FKDOOHQJLQJ

WKH SUHVHQFH RI KH[DYDOHQW FKURPLXP LQ D GLHW SURGXFW 'H[DWULP FRXOG QRW SURYH WKHLU XQMXVW

HQULFKPHQW FODLP XQGHU ,OOLQRLV ODZ RQ D FODVVZLGH EDVLV EHFDXVH ³>W@KH SURSRVHG FODVV

LQFOXGH>G@ LQGLYLGXDOV ZKR  ZHUH XQDZDUH RI WKH SUHVHQFH RI KH[DYDOHQW FKURPLXP LQ

'H[DWULP DQG ZKR ZRXOG QRW KDYH SXUFKDVHG WKH SURGXFW KDG WKH\ EHHQ VR DZDUH  ZHUH

XQDZDUH RI WKH SUHVHQFH RI KH[DYDOHQW FKURPLXP EXW PD\ KDYH VWLOO SXUFKDVHG WKH SURGXFW KDG

WKH\ EHHQ VR DZDUH DQG  ZHUH DZDUH RI WKH SUHVHQFH RI KH[DYDOHQW FKURPLXP DQG SXUFKDVHG

WKH SURGXFW DQ\ZD\´ Lipton  )5'   1' ,OO   7KH FRXUW H[SODLQHG WKDW

³>W@KHVH GLIIHUHQFHV DPRQJ WKH SURSRVHG FODVV UHTXLUH WKDW WKH NH\ OLDELOLW\ LVVXHV±ZKHWKHU D

JLYHQ FODVV PHPEHU ZDV GHFHLYHG E\ >GHIHQGDQW¶V@ ODEHOLQJ RI 'H[DWULP DQG ZKHWKHU VKH

VXIIHUHG GDPDJHV DV D UHVXOW±FDQ EH UHVROYHG RQO\ RQ DQ LQGLYLGXDO EDVLV´ Id

       )LQDOO\ DSSO\LQJ 0LVVRXUL ODZ LQ In re BPA WKH FRXUW FRQFOXGHG WKDW SODLQWLIIV¶ XQMXVW

HQULFKPHQW FODLP ZRXOG UHTXLUH ³LQGLYLGXDO LQTXLU\ >LQWR@ ZKHWKHU >S@ODLQWLIIV SXUFKDVHG

>G@HIHQGDQWV¶ SURGXFWV EHFDXVH WKH\ WKRXJKW WKH SURGXFWV ZHUH %3$IUHH RU ZHUH PDQXIDFWXUHG

ZLWK VXEVWDQFHV DERXW ZKLFK WKHUH ZDV QR VFLHQWLILF FRQWURYHUV\´ In re BPA 1R PG

 :/  DW  Q :' 0R 'HF   

       ,Q HDFK RI WKH DERYH FDVHV WKH SURSRVHG FODVVHV ZHUH GHILQHG DV all SXUFKDVHUV ZLWKLQ

WKH VWDWH RI D FHUWDLQ FRQVXPHU SURGXFW DQG HDFK SURSRVHG FODVV LQFOXGHG SXUFKDVHUV ZLWK

YDU\LQJ GHJUHHV RI NQRZOHGJH DQG GLIIHULQJ PRWLYDWLRQV 6LPLODUO\ SODLQWLIIV KHUH KDYH

SURSRVHG FODVVHV WKDW LQFOXGH DOO WKH SXUFKDVHUV RI 6ODFN)LOOHG 3HSSHU 3URGXFWV ZLWKLQ HDFK

VWDWH DQG WKH UHFRUG VXJJHVWV WKDW FODVV PHPEHUV FRXOG KDYH KDG ZLGHO\ YDU\LQJ UHDVRQV IRU

PDNLQJ WKHLU LQGLYLGXDO SXUFKDVLQJ GHFLVLRQV ,Q DGGLWLRQ WKH YDULDWLRQV DPRQJ FODVV PHPEHUV

DUH UHOHYDQW WR WKH YLDELOLW\ RI HDFK FODVV PHPEHU¶V XQMXVW HQULFKPHQW FODLP )RU H[DPSOH LW



                                                
ZRXOG EH UHOHYDQW ZKHWKHU D SXUFKDVHU NQHZ DERXW WKH DOOHJHG QRQIXQFWLRQDO VODFNILOO EHIRUH WKH

SXUFKDVH ZDV PDGH ± FHUWDLQO\ D SRVVLELOLW\ VLQFH WKH ILUVW QHZVSDSHU DUWLFOHV DQG ODZVXLWV

RFFXUUHG LQ -XQH  DOPRVW  PRQWKV EHIRUH WKH SURGXFWV ZHUH QR ORQJHU RQ VWRUH VKHOYHV ,W

ZRXOG DOVR EH UHOHYDQW LI D SXUFKDVHU ZRXOG QRW KDYH FDUHG DERXW DQ\ UHVXOWLQJ FKDQJH LQ ILOO

OHYHO HYHQ LI KH RU VKH KDG QRW NQRZQ DERXW WKH ZHLJKW UHGXFWLRQ :KHWKHU LW ZRXOG EH XQMXVW IRU

0F&RUPLFN WR UHWDLQ WKH PRQH\ RI D SXUFKDVHU ZKR ZDV XQDZDUH RI WKH GHFHSWLRQ DQG ZRXOG QRW

KDYH ERXJKW WKH SURGXFW KDG VKH NQRZQ DERXW WKH QRQIXQFWLRQDO VODFNILOO LV D GLIIHUHQW TXHVWLRQ

WKDQ ZKHWKHU LW ZRXOG EH XQMXVW IRU 0F&RUPLFN WR UHWDLQ PRQH\ IURP D SXUFKDVHU ZKR NQHZ

DERXW WKH QRQIXQFWLRQDO VODFNILOO SULRU WR SXUFKDVH RU ZKR GLG QRW NQRZ EXW ZRXOG KDYH ERXJKW

WKH SURGXFW HYHQ LI KH KDG NQRZQ EHFDXVH WKH SXUFKDVLQJ GHFLVLRQ ZDV HQWLUHO\ GULYHQ E\ RWKHU

FRQVLGHUDWLRQV %HFDXVH LQGLYLGXDOL]HG LQTXLULHV ZRXOG EH UHTXLUHG WR GHWHUPLQH ZKLFK FODVV

PHPEHUV KDG YLDEOH XQMXVW HQULFKPHQW FODLPV WKH &RXUW LV QRW SHUVXDGHG WKDW WKH SURSRVHG

VLQJOHVWDWH XQMXVW HQULFKPHQW FODVVHV DUH VXIILFLHQWO\ FRKHVLYH WR ZDUUDQW D ILQGLQJ RI

SUHGRPLQDQFH

       $FFRUGLQJO\ WKH &RXUW ILQGV WKDW SODLQWLIIV KDYH QRW PHW WKH SUHGRPLQDQFH UHTXLUHPHQW

IRU WKH VLQJOHVWDWH XQMXVW HQULFKPHQW FODVVHV

       *       6XSHULRULW\ 5XOH  E 

       7KH VXSHULRULW\ UHTXLUHPHQW DVNV ZKHWKHU D ³FODVV DFWLRQ LV VXSHULRU WR RWKHU DYDLODEOH

PHWKRGV IRU IDLUO\ DQG HIILFLHQWO\ DGMXGLFDWLQJ WKH FRQWURYHUV\´ )HG 5 &LY 3  E   ,W

DLPV WR ³DFKLHYH HFRQRPLHV RI WLPH HIIRUW DQG H[SHQVH DQG SURPRWH    XQLIRUPLW\ RI GHFLVLRQ

DV WR SHUVRQV VLPLODUO\ VLWXDWHG ZLWKRXW VDFULILFLQJ SURFHGXUDO IDLUQHVV RU EULQJLQJ DERXW RWKHU

XQGHVLUDEOH UHVXOWV´ Amchem  86 DW  TXRWLQJ )HG 5 &LY 3  DGY FRPP Q WR

 DPHQG  7KH ³PDWWHUV SHUWLQHQW´ WR D ILQGLQJ RI VXSHULRULW\ LQFOXGH ³ $ WKH FODVV

PHPEHUV¶ LQWHUHVWV LQ LQGLYLGXDOO\ FRQWUROOLQJ WKH SURVHFXWLRQ    RI VHSDUDWH DFWLRQV % WKH

                                                  
H[WHQW DQG QDWXUH RI DQ\ OLWLJDWLRQ FRQFHUQLQJ WKH FRQWURYHUV\ DOUHDG\ EHJXQ E\ RU DJDLQVW FODVV

PHPEHUV & WKH GHVLUDELOLW\ RU XQGHVLUDELOLW\ RI FRQFHQWUDWLQJ WKH OLWLJDWLRQ RI WKH FODLPV LQ WKH

SDUWLFXODU IRUXP DQG ' WKH OLNHO\ GLIILFXOWLHV LQ PDQDJLQJ D FODVV DFWLRQ´ )HG 5 &LY 3

 E  

       'HVSLWH WKH SRWHQWLDO GLIILFXOWLHV RI LGHQWLI\LQJ FODVV PHPEHUV D FODVV DFWLRQ LV VXSHULRU WR

DQ\ RWKHU PHWKRG IRU DGMXGLFDWLQJ WKLV FRQWURYHUV\ 7KH PRVW LPSRUWDQW IDFWRU LV WKDW JLYHQ WKH

VPDOO GROODU YDOXH RI UHWDLO EODFN SHSSHU SXUFKDVHV DQG WKH FRUUHVSRQGLQJO\ ORZ GROODU YDOXH RI

DQ\ LQGLYLGXDO UHFRYHU\ D FODVV DFWLRQ ZLOO ³HQDEOH>@ µYLQGLFDWLRQ RI WKH ULJKWV RI JURXSV RI

SHRSOH ZKR LQGLYLGXDOO\ ZRXOG EH ZLWKRXW HIIHFWLYH VWUHQJWK WR EULQJ WKHLU RSSRQHQWV LQWR FRXUW

DW DOO¶´  1HZEHUJ RQ &ODVV $FWLRQV   TXRWLQJ Amchem  86 DW   $V WKH

(OHYHQWK &LUFXLW &RXUW RI $SSHDOV KDV H[SODLQHG

       >&@ODVV DFWLRQV RIWHQ LQYROYH DQ DJJUHJDWLRQ RI VPDOO LQGLYLGXDO FODLPV ZKHUH D
       ODUJH QXPEHU RI FODLPV DUH UHTXLUHG WR PDNH LW HFRQRPLFDO WR EULQJ VXLW 7KH
       SODLQWLII¶V FODLP PD\ EH VR VPDOO RU WKH SODLQWLII VR XQIDPLOLDU ZLWK WKH ODZ WKDW
       KH ZRXOG QRW ILOH VXLW LQGLYLGXDOO\    7KLV FRQVLGHUDWLRQ VXSSRUWV FODVV
       FHUWLILFDWLRQ LQ FDVHV ZKHUH WKH WRWDO DPRXQW VRXJKW E\ HDFK LQGLYLGXDO SODLQWLII LV
       VPDOO LQ DEVROXWH WHUPV    ,W DOVR DSSOLHV LQ VLWXDWLRQV ZKHUH DV KHUH WKH
       DPRXQWV LQ FRQWURYHUV\ ZRXOG PDNH LW XQOLNHO\ WKDW PRVW RI WKH SODLQWLIIV RU
       DWWRUQH\V ZRUNLQJ RQ D FRQWLQJHQF\ IHH EDVLV ZRXOG EH ZLOOLQJ WR SXUVXH WKH
       FODLPV LQGLYLGXDOO\

Klay  )G DW  Briseno v. ConAgra Foods, Inc.  ) $SS¶[   WK &LU

 ³>7@KH EHQHILWV RI WKH FODVV PHFKDQLVP DUH EHVW UHDOL]HG LQ FDVHV OLNH WKLV ZKHUH WKH

OLNHO\ UHFRYHU\ LV WRR VPDOO WR LQFHQWLYL]H LQGLYLGXDO ODZVXLWV DQG WKH UHDOLVWLF DOWHUQDWLYH WR FODVV

OLWLJDWLRQ ZLOO EH QR DGMXGLFDWLRQ DW DOO´  Amchem  86 DW  ³7KH SROLF\ DW WKH YHU\ FRUH

RI WKH FODVV DFWLRQ PHFKDQLVP LV WR RYHUFRPH WKH SUREOHP WKDW VPDOO UHFRYHULHV GR QRW SURYLGH

WKH LQFHQWLYH IRU DQ\ LQGLYLGXDO WR EULQJ D VROR DFWLRQ SURVHFXWLQJ KLV RU KHU ULJKWV´ 

       :KLOH PDQDJHDELOLW\ LV D FRQFHUQ GHIHQGDQWV¶ FRQWHQWLRQ WKDW WKH PDQDJHDELOLW\ LVVXHV LQ



                                                 
WKLV FDVH DUH ³LQVXUPRXQWDEOH´ DVVXPHV WKDW D KHLJKWHQHG DVFHUWDLQDELOLW\ VWDQGDUG DSSOLHV %XW

IRU WKH UHDVRQV GLVFXVVHG supra 6HFWLRQ ,,,( WKH &RXUW LV QRW DSSO\LQJ WKDW UHTXLUHPHQW ,Q

DGGLWLRQ ³PDQDJHDELOLW\ LV RQO\ RQH RI WKH HOHPHQWV WKDW JRHV LQWR WKH EDODQFH WR GHWHUPLQH WKH

VXSHULRULW\ RI D FODVV DFWLRQ LQ D SDUWLFXODU FDVH 2WKHU IDFWRUV PXVW DOVR EH FRQVLGHUHG DV PXVW

WKH SXUSRVHV RI 5XOH  LQFOXGLQJ FRQVHUYLQJ WLPH HIIRUW DQG H[SHQVH SURYLGLQJ D IRUXP IRU

VPDOO FODLPDQWV DQG GHWHUULQJ LOOHJDO DFWLYLWLHV´ McKinney  )5' DW  ''&  

       +HUH PDQDJHDELOLW\ FRQFHUQV GR QRW RXWZHLJK WKH RWKHU IDFWRUV WKDW PXVW DOVR EH

FRQVLGHUHG $FFRUGLQJO\ WKH &RXUW ILQGV WKDW WKH VXSHULRULW\ UHTXLUHPHQW LV VDWLVILHG IRU WKH

&DOLIRUQLD )ORULGD DQG 0LVVRXUL FRQVXPHU SURWHFWLRQ FODVVHV

       +      $SSRLQWPHQW RI &ODVV &RXQVHO 5XOH  J

       5XOH  J UHTXLUHV WKDW ³D FRXUW WKDW FHUWLILHV D FODVV PXVW DSSRLQW FODVV FRXQVHO´ )HG 5

&LY 3  J   ,Q DSSRLQWLQJ FODVV FRXQVHO WKLV &RXUW ³PXVW FRQVLGHU´ IRXU IDFWRUV ³ L WKH

ZRUN FRXQVHO KDV GRQH LQ LGHQWLI\LQJ RU LQYHVWLJDWLQJ SRWHQWLDO FODLPV LQ WKH DFWLRQ LL FRXQVHO¶V

H[SHULHQFH LQ KDQGOLQJ FODVV DFWLRQV RWKHU FRPSOH[ OLWLJDWLRQ DQG WKH W\SHV RI FODLPV DVVHUWHG LQ

WKH DFWLRQ LLL FRXQVHO¶V NQRZOHGJH RI WKH DSSOLFDEOH ODZ DQG LY WKH UHVRXUFHV WKDW FRXQVHO

ZLOO FRPPLW WR UHSUHVHQWLQJ WKH FODVV´ )HG 5 &LY 3  J  $ L  LY  0RUHRYHU WKH &RXUW

PD\ DOVR ³FRQVLGHU DQ\ RWKHU PDWWHU SHUWLQHQW WR FRXQVHO¶V DELOLW\ WR IDLUO\ DQG DGHTXDWHO\

UHSUHVHQW WKH LQWHUHVWV RI WKH FODVV´ )HG 5 &LY 3  J  % 

       3ODLQWLIIV UHTXHVW ³WKDW WKH &RXUW DSSRLQW (OL]DEHWK $ )HJDQ RI +DJHQV %HUPDQ 6RERO

6KDSLUR //3 DQG 6FRWW $ .DPEHU RI .DPEHU/DZ DV &R/HDG &ODVV &RXQVHO DV >WKH\@ KDYH DQG

ZLOO FRQWLQXH WR µIDLUO\ DQG DGHTXDWHO\ UHSUHVHQW WKH LQWHUHVWV RI WKH FODVV¶´ See &ODVV &HUW

0RW DW  TXRWLQJ )HG 5 &LY 3  J   ,Q VXSSRUW RI WKHLU UHTXHVW WKH\ VWDWHG WKH

IROORZLQJ

       3ODLQWLIIV¶ FRXQVHO KDV SHUIRUPHG VXEVWDQWLDO ZRUN WR GDWH OLWLJDWLQJ FODLPV DJDLQVW

                                                
       'HIHQGDQWV 3ODLQWLIIV¶ FRXQVHO KDV LQYHVWHG WKRXVDQGV RI KRXUV SURVHFXWLQJ
       FODLPV RQ EHKDOI RI WKH FODVV PHPEHUV GHIHDWLQJ 'HIHQGDQWV¶ PRWLRQV WR GLVPLVV
       DQG DJJUHVVLYHO\ SXUVXLQJ FODVV GLVFRYHU\ 0RUHRYHU 3ODLQWLIIV¶ FRXQVHO
       SRVVHVVHV H[WHQVLYH H[SHULHQFH LQ SURVHFXWLQJ FRPSOH[ FODVV DFWLRQV LQFOXGLQJ LQ
       FRQVXPHU FODVV DFWLRQV OLNH WKLV 6HH )LUP 5HVXPH RI +DJHQV %HUPDQ 6RERO
       6KDSLUR //3 ([   )LUP 5HVXPH RI .DPEHU/DZ //& ([   $QG DV
       HYLGHQFHG E\ WKH IDFW WKDW WKH\ KDYH DOUHDG\ GHYRWHG VXEVWDQWLDO WLPH DQG HIIRUW WR
       WKH SURVHFXWLRQ RI WKLV SURFHHGLQJ WKHUH FDQ EH QR GRXEW WKDW 3ODLQWLIIV¶ FRXQVHO
       ZLOO FRQWLQXH WR GHYRWH WKH QHFHVVDU\ UHVRXUFHV QHFHVVDU\ WR UHSUHVHQWLQJ WKH
       &ODVV IROORZLQJ DSSRLQWPHQW DV &ODVV &RXQVHO

3OV¶ 0HP DW  'HIHQGDQWV KDYH ZLVHO\ UDLVHG QR REMHFWLRQ WR WKH DERYH VWDWHPHQWV VLQFH

SURSRVHG &ODVV &RXQVHO KDYH GHPRQVWUDWHG WKHLU H[WHQVLYH H[SHULHQFH DQG IXOVRPH DELOLWLHV RYHU

WKH ODVW IHZ \HDUV LQ WKHLU UROH DV ,QWHULP &R/HDG &RXQVHO +RZHYHU VLQFH WKH WLPH RI

SODLQWLIIV¶ UHTXHVW 0V )HJDQ KDV QRWLILHG WKH &RXUW WKDW VKH LV QR ORQJHU DVVRFLDWHG ZLWK WKH ODZ

ILUP RI +DJHQV %HUPDQ 0V )HJDQ¶V QRWLFH LQGLFDWHV WKDW VKH ZLOO FRQWLQXH WR UHSUHVHQW

3ODLQWLIIV DV ,QWHULP &R/HDG &RXQVHO EXW LW GRHV QRW DGGUHVV WKH LVVXH RI &ODVV &RXQVHO RU

SURYLGH DQ\ LQIRUPDWLRQ DERXW KHU QHZ ODZ ILUP RU ZKHWKHU KHU FKDQJH LQ ILUPV ZLOO DIIHFW KHU

DELOLW\ WR DFW DV &ODVV &RXQVHO $V KHU IRUPHU ODZ ILUP¶V H[SHUWLVH LQ FODVV DFWLRQV ZDV SDUW RI

WKH &RXUW¶V FRQVLGHUDWLRQ ZKHQ LW DSSRLQWHG KHU DV ,QWHULP &R/HDG &RXQVHO WKH &RXUW ZLOO GHIHU

WKH DSSRLQWPHQW RI &ODVV &RXQVHO XQWLO WKH XSFRPLQJ VWDWXV FRQIHUHQFH VR WKH &RXUW FDQ

DVFHUWDLQ 0V )HJDQ¶V VWDWXV

                                         &21&/86,21

       )RU WKH UHDVRQV VWDWHG DERYH SODLQWLIIV¶ PRWLRQ IRU FODVV FHUWLILFDWLRQ LV JUDQWHG LQ SDUW

DQG GHQLHG LQ SDUW DQG GHIHQGDQWV¶ PRWLRQ WR H[FOXGH SODLQWLIIV¶ H[SHUW LV GHQLHG 7KH &RXUW ZLOO

QRW FHUWLI\ SODLQWLIIV¶ SURSRVHG PXOWLVWDWH FODVVHV DQ\ RI WKH SURSRVHG VLQJOHVWDWH XQMXVW

HQULFKPHQW FODVVHV RU D FRQVXPHU SURWHFWLRQ FODVV LQ ,OOLQRLV EXW LW ZLOO FHUWLI\ FRQVXPHU

SURWHFWLRQ FODVVHV LQ &DOLIRUQLD )ORULGD DQG 0LVVRXUL




                                                
      $ VHSDUDWH 2UGHU (&) 1R  DFFRPSDQLHV WKLV 0HPRUDQGXP 2SLQLRQ




                                               BBBBBBBBBBBBBBBBBBBBBBB
                                               (//(1 6 +89(//(
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH


'DWH -XO\